Exhibit 10.1


FOURTH OMNIBUS AMENDMENT
This Fourth Omnibus Amendment, dated as of July 9, 2018 (the “Effective Date”)
(this “Omnibus Amendment 4”), among Conn’s Receivables Warehouse, LLC, a limited
liability company created under the laws of the State of Delaware (the
“Issuer”), Conn Appliances, Inc., a Texas corporation, as servicer, (in such
capacity, the “Servicer”) and as sponsor (in such capacity, the “Sponsor”),
Wells Fargo Bank, National Association, a national banking association, not in
its individual capacity but solely as indenture trustee (the “Indenture
Trustee”), Credit Suisse AG, New York Branch, as administrative agent (the
“Administrative Agent”), Conn’s Receivables Warehouse Trust, a Delaware
statutory trust, as receivables trust (the “Receivables Trust”), Conn Appliances
Receivables Funding, LLC, as depositor (the “Depositor”), Credit Suisse AG,
Cayman Islands Branch, as primary note purchaser (the “Primary Note Purchaser”)
and Conn Credit I, LP, as original seller.
WITNESSETH THAT:
WHEREAS, the applicable parties hereto previously executed and delivered (1) a
certain indenture dated as of February 24, 2017 (as amended by the Omnibus
Amendment (the “Omnibus Amendment 1”), dated as of August 8, 2017, Omnibus
Amendment 2 (the “Omnibus Amendment 2”), dated as of October 27, 2017, and
Omnibus Amendment 3, dated as of February 6, 2018 (the “Omnibus Amendment 3”,
and collectively with the Omnibus Amendment 1 and Omnibus Amendment 2, the
“Prior Omnibus Amendments”), dated as of February 6, 2018, and as further
amended, supplemented or modified, the “Indenture”) by and among the Issuer, the
Servicer, the Indenture Trustee, the Receivables Trust and the Administrative
Agent, providing for the issuance of asset backed notes (the “Notes”); (2) a
certain servicing agreement dated as of February 24, 2017 (as amended by the
Prior Omnibus Amendments, and as further amended, supplemented or modified, the
“Servicing Agreement”) by and among the Issuer, the Receivables Trust, the
Servicer and the Indenture Trustee, (3) a certain note purchase agreement dated
as of February 24, 2017 (as amended by the Prior Omnibus Amendments, and as
further amended, supplemented or modified, the “Note Purchase Agreement”), by
and among the Issuer, the Depositor, the Servicer, the Sponsor, the Primary Note
Purchaser, the conduits from time to time party thereto and the Administrative
Agent, and (4) a certain second receivables purchase agreement dated as of
February 24, 2017 (as amended by the Prior Omnibus Amendments, and as further
amended, supplemented or modified, the “Second Receivables Purchase Agreement”
and together with the Indenture, the Servicing Agreement, and the Note Purchase
Agreement, the “Outstanding Documents”) by and among the Issuer, the Depositor
and the Receivables Trust;
WHEREAS, the Depositor intends to purchase certain Receivables from Conn’s
Receivables 2017-A Trust in connection with the redemption of the asset-backed
notes secured thereby (the “Redemption”) and to transfer such Receivables to the
Receivables Trust on July 16, 2018;
WHEREAS, in connection with the foregoing, the Issuer intends to (i) request a
Note Balance Increase pursuant to Section 2.08(a)(i) of the Indenture and (ii)
order the Indenture Trustee to authenticate and deliver a new Note to reflect
such Note Balance Increase;


1



--------------------------------------------------------------------------------





WHEREAS, Section 9.01(a) of the Indenture provides that the Indenture may be
amended from time to time by the Issuer, the Servicer and the Indenture Trustee,
when authorized by an Issuer Order, with the consent of the Administrative Agent
(which consent shall be deemed to be given on behalf of all the Noteholders) and
with prior notice to the Rating Agency (if any Rating Agency then provides a
rating on the Notes, as evidenced by an Officer’s Certificate delivered by the
Issuer to the Indenture Trustee), for the purpose of adding any provisions to,
changing in any manner or eliminating any of the provisions of the Indenture or
of modifying in any manner the rights of the Noteholders under the Indenture;
WHEREAS, as of the Effective Date, no Rating Agency provides a rating on the
Notes;
WHEREAS, subject to certain conditions provided therein, Section 7.01(a) of the
Servicing Agreement provides that the Servicing Agreement may be amended,
supplemented, modified or waived in writing from time to time by the Issuer, the
Indenture Trustee, the Receivables Trust and the Servicer with the consent of
the Administrative Agent and the Required Noteholders for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of the Servicing Agreement or modifying in any manner the rights of Noteholders;
WHEREAS, Section 5.12, Section 7.12 and Section 9.08 of the Note Purchase
Agreement provides that the express written consent of the Administrative Agent
and the Required Noteholder must be provided to the Issuer, the Depositor and
the Servicer, respectively, in order to amend the Transaction Documents;
WHEREAS, Section 7.12 of the Note Purchase Agreement provides that the Depositor
shall not amend or modify any Transaction Document or waive any term thereof
without the express written consent of the Administrative Agent and the Required
Noteholders;
WHEREAS, Section 9.08 of the Note Purchase Agreement provides that the Servicer
shall not amend or modify any Transaction Document or waive any term thereof
without the express written consent of the Administrative Agent and the Required
Noteholders;
WHEREAS, Section 8.1 of the Second Receivables Purchase Agreement provides that
the Second Receivables Purchase Agreement may be amended from time to time with
the consent of each Required Noteholder and the Administrative Agent;
WHEREAS, the Additional Cut-Off Date shall be June 30, 2018;
WHEREAS, each party hereto desires to amend the Outstanding Documents as set
forth herein (the Outstanding Documents as amended hereby are sometimes referred
to herein as the “Amended Documents”);
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
ARTICLE I



2



--------------------------------------------------------------------------------





OMNIBUS AMENDMENTS
Section 1.01.     Effect of Amendments
(a)    All amendments made to the Indenture, the Servicing Agreement, the Note
Purchase Agreement, and the Second Receivables Purchase Agreement (x) shall be
reflected in Annex A, Annex B, Annex C, and Annex D, respectively, in each case,
with text marked in underline indicating additions to such Agreement and with
text marked in strikethrough indicating deletions to such agreement, and (y) to
the extent not reflected in accordance with clause (x), are otherwise set forth
in Section 1.01(b) below. All amendments to the Outstanding Documents effected
pursuant to this Omnibus Amendment 4 shall be effective from the date hereof
until the first date after the Note Balance Increase Date contemplated hereunder
on which all principal of and Yield on the Note issued on such Note Balance
Increase Date have been paid in full, after which the terms of the Amended
Documents shall revert to the terms in place immediately prior to entering into
this Omnibus Amendment 4, except for the following amendments, which shall
remain effective indefinitely until further amended or otherwise modified:
(i)    Section 9.06 of the Note Purchase Agreement; and
(ii)    Section 3.09 of the Indenture.
(b)    The parties hereby further acknowledge and agree that any reports
required under Section 3.09 of the Indenture or Section 9.06 of the Note
Purchase Agreement have not been delivered with respect to the year 2018 and
that failure to deliver such reports for 2018 shall not constitute a breach of
the related provisions of, respectively, the Indenture and the Note Purchase
Agreement.
(c)    Consent and Notice Requirements.
(i)    All consent and notice requirements to the amendments of the Outstanding
Documents hereunder, pursuant to Section 3.11 of the Indenture or otherwise, are
hereby waived by the Administrative Agent and the Primary Note Purchaser.
(ii)    All notice requirements set forth in Section 2.08(a) (with respect to
the Note Balance Increase Notice) of the Indenture are hereby waived by the
Administrative Agent (and the Administrative Agent directs the Indenture Trustee
to waive any such requirements) and deemed satisfied for the 2018-PV2 Warehouse
Funding.
(d)    Opinion Requirements. The Administrative Agent, in its capacity as the
sole Noteholder, hereby directs the Indenture Trustee to execute this Omnibus
Amendment 4 without requiring that an opinion of counsel be delivered to it
under Section 9.02 of the Indenture. The Administrative Agent hereby waives the
requirement under Section 9.01(a) of the Indenture that the Issuer deliver to
the Administrative Agent and the Indenture Trustee a Tax Opinion in connection
with this Omnibus Amendment 4.


3



--------------------------------------------------------------------------------





(e)    Final Repayment Date. The Primary Note Purchaser hereby agrees that in
accordance with the final repayment of the Note, whether in accordance with a
securitization or otherwise, it shall surrender the Note to the Indenture
Trustee for cancellation in accordance with Section 10.02 of the Indenture;
provided, that any payment of the Note shall not be considered a “final
repayment” of the Note for purposes of this Section unless and until the
Indenture Trustee receives written notice thereof in accordance with Section
10.02 of the Indenture.
ARTICLE II

MISCELLANEOUS PROVISIONS
Section 2.01.     Capitalized Terms. For all purposes of this Omnibus Amendment
4, except as otherwise stated herein, terms used in capitalized form in this
Omnibus Amendment 4 shall have the meanings specified in Schedule II to the
Servicing Agreement, as amended hereby, or, if not defined therein, in the
applicable Amended Document.
Section 2.02.     Continuing Effect. Except as expressly provided for in Section
1.01 of this Omnibus Amendment 4, each of the Outstanding Documents shall remain
in full force and effect in accordance with their respective terms.
Section 2.03.     References to Amended Documents. From and after the Effective
Date set forth above, all references to any Outstanding Document in the
Transaction Documents or any other document executed or delivered in connection
therewith shall be deemed a reference to such Outstanding Document as amended
hereby, unless the context expressly requires otherwise, for so long as the
amendments effected by this Omnibus Amendment 4 remain effective pursuant to
Section 1.01. This Omnibus Amendment 4 shall amend the Outstanding Documents as
provided herein but will not have the effect of causing a novation, refinancing
or other repayment of any outstanding obligations of Depositor, Issuer or
Receivables Trust under the Outstanding Documents that may exist on the date
hereof immediately prior to giving effect to this Omnibus Amendment 4 (the
“Original Obligations”) or a termination or extinguishment of any of the liens
securing any of the Original Obligations, which Original Obligations shall
remain outstanding pursuant to the terms of the Amended Documents and which
liens shall remain attached, enforceable and perfected securing such Original
Obligations and all additional obligations arising under the Amended Documents.
Section 2.04.     Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Omnibus Amendment 4 shall be
for any reason whatsoever held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Omnibus Amendment 4, and shall in no way
affect the validity or enforceability of the other provisions of this Omnibus
Amendment 4 or of the Notes or the rights of the Holders thereof.
Section 2.05.     Counterparts and Imaged Copies. This Omnibus Amendment 4 may
be executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument. The parties hereto intend that faxed


4



--------------------------------------------------------------------------------





signatures and electronically imaged signatures such as .pdf files shall
constitute original signatures and be binding on the parties hereto.
Section 2.06.     Binding Nature of this Omnibus Amendment 4; Assignment. This
Omnibus Amendment 4 shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns and all
current and future Holders.
Section 2.07.     Headings Not to Affect Interpretation. The headings contained
in this Omnibus Amendment 4 are for convenience of reference only, and they
shall not be used in the interpretation hereof.
Section 2.08.     Effectiveness. This Omnibus Amendment 4 shall become effective
as of the date hereof.
Section 2.09.     Wells Fargo Bank, National Association, Limitation of
Liability. The Indenture Trustee shall be entitled to all rights, powers,
protections, privileges, indemnities and immunities conferred on it by the terms
of the Indenture as if specifically set forth herein, and shall not be liable
for any loss arising in connection with the exercise of any such rights, powers,
protections, privileges, indemnities and immunities.
Section 2.10.     Wilmington Trust, National Association, Limitation of
Liability. It is expressly understood and agreed by the parties hereto that (a)
this Omnibus Amendment 4 is executed and delivered by Wilmington Trust, National
Association (“WTNA”), not individually or personally but solely as receivables
trust trustee of the Receivables Trust, in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
warranties, undertakings and agreements herein made on the part of the
Receivables Trust is made and intended not as personal representations,
warranties, undertakings and agreements by WTNA but is made and intended for the
purpose of binding only the Receivables Trust, (c) nothing herein contained
shall be construed as creating any liability on WTNA, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto, (d) WTNA has
made no investigation as to the accuracy or completeness of any representations
or warranties made by the Receivables Trust in this Omnibus Amendment 4 and (e)
under no circumstances shall WTNA be personally liable for the payment of any
indebtedness or expenses of the Receivables Trust or be liable for the
performance, breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Receivables Trust under this Omnibus
Amendment 4 or any other related documents, as to all of which recourse shall be
had solely to the assets of the Receivables Trust.
Section 2.11.     Recitals, etc.    The recitals contained herein and in the
Notes, except with respect to the Indenture Trustee and its certificate of
authentication, shall not be taken as the statements of the Indenture Trustee,
and the Indenture Trustee does not assume any responsibility for their
correctness. The Indenture Trustee does not make any representation as to the
validity or sufficiency of this Omnibus Amendment 4, the Notes, the Amended
Documents or any related document or as to the perfection or priority of any
security interest herein or therein. The Indenture Trustee shall not be
accountable for the use or application by the Issuer of the proceeds from the
Notes.


5



--------------------------------------------------------------------------------





Section 2.12.     Governing Law; Jurisdiction; Jury Trial.
(a)    THIS OMNIBUS AMENDMENT 4 SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
(b)    EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE COUNTY OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS OMNIBUS
AMENDMENT 4, ANY OTHER AMENDED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR
ANY OF THEIR PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.
(c)    EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, OR RELATING TO AN
INCIDENT TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS OMNIBUS
AMENDMENT 4 OR THE OTHER AMENDED DOCUMENTS.
[Signature Page Follows]


6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Issuer, the Servicer, the Sponsor, the Depositor, Conn
Credit I, LP, the Indenture Trustee, the Receivables Trust, the Administrative
Agent and the Primary Note Purchaser have caused this Omnibus Amendment 4 to be
duly executed by their respective officers thereunto duly authorized, all as of
the date first above written.


CONN’S RECEIVABLES WAREHOUSE, LLC, as Issuer
By:
/s/ Lee A. Wright    
Name: Lee A. Wright
Title: President

CONN APPLIANCES, INC., as Sponsor and as Servicer
By:     /s/ Lee A. Wright        
    Name: Lee A. Wright
    Title: EVP & CFO
CONN APPLIANCES RECEIVABLES FUNDING, LLC, as Depositor




By: /s/ Lee A. Wright______________________
Name: Lee A. Wright
Title: President


CONN CREDIT I, LP, as original seller




By: /s/ Lee A. Wright______________________
Name: Lee A. Wright
Title: EVP & CFO


Omnibus Amendment Signature Page



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Indenture Trustee
By:     /s/ Kristen L. Puttin        
    Name: Kristen L. Puttin
    Title: Vice President


Omnibus Amendment Signature Page

--------------------------------------------------------------------------------







CONN'S RECEIVABLES WAREHOUSE TRUST, as Receivables Trust
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Receivables Trust Trustee
By: /s/ Clarice Wright    
Name: Clarice Wright
Title: Assistant Vice President


Omnibus Amendment Signature Page

--------------------------------------------------------------------------------







CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent






By: /s/ Erin McCutcheon________________
Name: Erin McCutcheon
Title: Director





By: /s/ Patrick Duggan__________________
Name: Patrick Duggan
Title: Vice President








CREDIT SUISSE AG, NEW YORK BRANCH, as sole Noteholder






By: /s/ Erin McCutcheon________________
Name: Erin McCutcheon
Title: Director





By: /s/ Patrick Duggan__________________
Name: Patrick Duggan
Title: Vice President


Omnibus Amendment Signature Page

--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Primary Note Purchaser
    


By: /s/ Erin McCutcheon_______________
Name: Erin McCutcheon
Title: Authorized Signatory





By: /s/ Patrick J. Hart___________________
Name: Patrick J. Hart
Title: Authorized Signatory


Address for Notices:


c/o Credit Suisse AG, New York Branch
Securitized Products Finance
Eleven Madison Avenue, 4th Floor
New York, New York 10010
Attention:    Conduit and Warehouse Financing
Telephone:    212-538-2007
Email: list.afconduitreports@credit-suisse.com
abcp.monitoring@credit-suisse.com
jonathan.fisher@credit-suisse.com
patrick.hart@credit-suisse.com
erin.mccutcheon@credit-suisse.com


Payment Instructions:


Bank Name:
Bank of New York, NY

Acct Name:
Alpine Securitization LTD

ABA #:
021-000-018

Acct #:
890-13-34871

Attn:
Ken Aiani (212) 325-0432
        Cesar Beltran (631) 930-7221

Ref:
Conn’s





Omnibus Amendment Signature Page

--------------------------------------------------------------------------------






ANNEX A


INDENTURE











--------------------------------------------------------------------------------


Annex A


INDENTURE
Dated as of February 24, 2017



--------------------------------------------------------------------------------

CONN’S RECEIVABLES WAREHOUSE, LLC
Class A Notes



--------------------------------------------------------------------------------

among
CONN’S RECEIVABLES WAREHOUSE, LLC,
as Issuer,
CONN APPLIANCES, INC.,
as Servicer
CONN’S RECEIVABLES WAREHOUSE TRUST,
as Receivables Trust


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee

and
CREDIT SUISSE AG, NEW YORK BRANCH,
as the Administrative Agent



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


Annex A




TABLE OF CONTENTS
 
ARTICLE I
 
 
Definitions
 
SECTION 1.01
Defined Terms
3
SECTION 1.02
Rules of Construction
3
 
ARTICLE II
 
 
The Notes
 
SECTION 2.01
Form Generally
4
SECTION 2.02
Denominations
4
SECTION 2.03
Execution, Authentication and Delivery
5
SECTION 2.04
Registration of and Limitations on Transfer and Exchange of Notes; Appointment
of Note Registrar
5
SECTION 2.05
Mutilated, Destroyed, Lost or Stolen Notes
9
SECTION 2.06
Persons Deemed Owners
10
SECTION 2.07
Cancellation
10
SECTION 2.08
Note Principal Amount Increases; Decreases
10
 
ARTICLE III
 
 
Representations and Covenants of Issuer
 
SECTION 3.01
Payment of Principal and Interest
13
SECTION 3.02
Maintenance of Office or Agency
13
SECTION 3.03
Money for Note Payments to Be Held in Trust
13
SECTION 3.04
Existence
14
SECTION 3.05
Protection of Trust
14
SECTION 3.06
[Reserved]
15
SECTION 3.07
Performance of Obligations; Servicing of Receivables
15
SECTION 3.08
Negative Covenants
16
SECTION 3.09
Statements as to Compliance
16
SECTION 3.10
Issuer’s Name, Location, etc
17
SECTION 3.11
Amendments
17
SECTION 3.12
No Borrowing
18
SECTION 3.13
Guarantees, Loans, Advances and Other Liabilities
18
SECTION 3.14
Tax Treatment
18
SECTION 3.15
Notice of Servicer Default or Events of Default
19
SECTION 3.16
No Other Business
19
SECTION 3.17
Further Instruments and Acts
19
SECTION 3.18
Maintenance of Separate Existence
19
SECTION 3.19
Perfection Representations, Warranties and Covenants
19
SECTION 3.20
Other Representations of the Issuer
19
SECTION 3.21
Compliance with Laws
20
SECTION 3.22
Restricted Payments
20






--------------------------------------------------------------------------------

Annex A
TABLE OF CONTENTS
(continued)
Page


 
ARTICLE IV
 
 
Satisfaction and Discharge
 
SECTION 4.01
Satisfaction and Discharge
20
 
ARTICLE V
 
 
Defaults and Remedies
 
SECTION 5.01
[Reserved]
21
SECTION 5.02
Events of Default
21
SECTION 5.03
Acceleration of Maturity; Rescission and Annulment
23
SECTION 5.04
Collection of Indebtedness and Suits for Enforcement by Indenture Trustee
24
SECTION 5.05
Remedies; Priorities
26
SECTION 5.06
Optional Preservation of the Trust Estate
27
SECTION 5.07
Limitation on Suits
28
SECTION 5.08
Unconditional Rights of Noteholders to Receive Principal and Interest
29
SECTION 5.09
Restoration of Rights and Remedies
29
SECTION 5.10
Rights and Remedies Cumulative
29
SECTION 5.11
Delay or Omission Not Waiver
30
SECTION 5.12
Control by Noteholders
30
SECTION 5.13
Waiver of Past Defaults
30
SECTION 5.14
Undertaking for Costs
31
SECTION 5.15
Waiver of Stay or Extension Laws
31
SECTION 5.16
Action on Notes
31
SECTION 5.17
Sale of Receivables
31
SECTION 5.18
Performance and Enforcement of Certain Obligations
32
 
ARTICLE VI
 
 
The Indenture Trustee
 
SECTION 6.01
Duties of the Indenture Trustee
33
SECTION 6.02
Notice of Event of Default
37
SECTION 6.03
Certain Matters Affecting the Indenture Trustee
37
SECTION 6.04
Not Responsible for Recitals or Issuance of Notes
42
SECTION 6.05
Indenture Trustee May Hold Notes
42
SECTION 6.06
Money Held in Trust
42
SECTION 6.07
Compensation, Reimbursement and Indemnification
42
SECTION 6.08
Replacement of Indenture Trustee
43
SECTION 6.09
Successor Indenture Trustee by Merger
45
SECTION 6.10
Appointment of Co-Indenture Trustee or Separate Indenture Trustee
45
SECTION 6.11
Eligibility; Disqualification
47
SECTION 6.12
Representations and Warranties of the Indenture Trustee
47
SECTION 6.13
Execution of Transaction Document
48
SECTION 6.14
[Reserved].
48



ii



--------------------------------------------------------------------------------

Annex A
TABLE OF CONTENTS
(continued)
Page


SECTION 6.15
Rule 15Ga-1 Compliance
48
 
ARTICLE VII
 
 
Noteholders’ List and Reports
 
SECTION 7.01
Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders
49
SECTION 7.02
Preservation of Information; Communications to Noteholders
49
 
ARTICLE VIII
 
 
Allocation and Application of Collections
 
SECTION 8.01
Collection of Money
49
SECTION 8.02
Establishment of the Note Accounts
50
SECTION 8.03
Collections and Allocations
51
SECTION 8.04
Rights of Noteholders
52
SECTION 8.05
Release of Trust Estate
52
SECTION 8.06
Application of Available Funds
53
SECTION 8.07
Optional Redemption of the Notes
54
SECTION 8.08
Determination of Monthly Interest
56
SECTION 8.09
Distributions and Payments to Noteholders
56
SECTION 8.10
Reports and Statements to Noteholders
57
 
ARTICLE IX
 
 
Supplemental Indentures
 
SECTION 9.01
Supplemental Indentures
58
SECTION 9.02
Execution of Supplemental Indentures
59
SECTION 9.03
Effect of Supplemental Indenture
59
SECTION 9.04
Reference in Notes to Supplemental Indentures
59
SECTION 9.05
Modification of Obligations of Receivables Trust Trustee
60
 
ARTICLE X
 
 
Termination
 
SECTION 10.01
Termination of Indenture
60
SECTION 10.02
Final Distribution
60
 
ARTICLE XI
 
 
Miscellaneous
 
SECTION 11.01
Compliance Certificates
61
SECTION 11.02
Form of Documents Delivered to Indenture Trustee
61
SECTION 11.03
Acts of Noteholders
62
SECTION 11.04
Notices, Etc
63
SECTION 11.05
Notices to Noteholders; Waiver
63
SECTION 11.06
Effect of Headings and Table of Contents
64
SECTION 11.07
Successors and Assigns
64
SECTION 11.08
Severability
64
SECTION 11.09
Benefits of Indenture
64
SECTION 11.10
Legal Holidays
64



iii



--------------------------------------------------------------------------------

Annex A
TABLE OF CONTENTS
(continued)
Page


SECTION 11.11
Governing Law; Jurisdiction; Jury Trial
64
SECTION 11.12
Counterparts
66
SECTION 11.13
Recording of Indenture
66
SECTION 11.14
[Reserved].
66
SECTION 11.15
Trust Obligation
66
SECTION 11.16
Limitation of Liability of Receivables Trust Trustee
66
SECTION 11.17
No Bankruptcy Petition; Disclaimer and Subordination
67
SECTION 11.18
Tax Matters; Administration of Transfer Restrictions
67
SECTION 11.19
Limited Recourse
68
SECTION 11.20
Effectiveness of this Indenture
69
SECTION 11.21
Patriot Act
69

EXHIBITS & SCHEDULES
Exhibit A    Form of Notes
Exhibit B    [Reserved]
Exhibit C    [Reserved]
Exhibit D    Rule 15Ga-1 Information
Schedule I    Perfection Representations, Warranties and Covenants






iv



--------------------------------------------------------------------------------


Annex A




This INDENTURE, dated as of February 24, 2017 (herein, as amended, modified or
supplemented from time to time as permitted hereby, called this “Indenture”),
among CONN’S RECEIVABLES WAREHOUSE, LLC, a limited liability company created
under the laws of the State of Delaware (the “Issuer”), CONN APPLIANCES, INC., a
Texas corporation, as servicer, (in such capacity, the “Servicer”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity but solely as indenture trustee (the “Indenture Trustee”),
solely with respect to Section 5.07, CREDIT SUISSE AG, NEW YORK BRANCH, as
administrative agent (the “Administrative Agent”), and, solely with respect to
the Granting Clauses below, CONN’S RECEIVABLES WAREHOUSE TRUST, a Delaware
statutory trust, as receivables trust (the “Receivables Trust”).
PRELIMINARY STATEMENT
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of asset backed notes (the “Notes”) as provided in this
Indenture.
The Issuer, through this Indenture, has provided security for such obligations
to the extent and as provided herein. All covenants and agreements made by the
Issuer herein are for the benefit and security of the Indenture Trustee and the
Noteholders.
The Issuer is entering into this Indenture, and the Indenture Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged. All things necessary
have been done to make the Notes, when executed from time to time hereafter, by
the Issuer and when authenticated and delivered from time to time hereafter, by
the Indenture Trustee hereunder, and when duly issued from time to time
hereafter, by the Issuer, the valid obligations of the Issuer, and to make this
Indenture a valid agreement of the Issuer, in accordance with their and its
terms.
The Issuer is the holder of 100% of the beneficial interests in the Receivables
Trust, which ownership is evidenced by the Receivables Trust Certificate.
The Depositor has entered into the Second Receivables Purchase Agreement
pursuant to which the Depositor will convey to the Receivables Trust all of its
right, title and interest in, to and under the Receivables.
The Servicer has agreed to service the Receivables and make collections thereon.
GRANTING CLAUSES
To secure the Issuer Obligations, the Issuer hereby Grants to the Indenture
Trustee on the Note Initial Increase Date, for the benefit of the Indenture
Trustee, the Administrative Agent, the Noteholders and any other Person to which
any Issuer Obligations are payable (collectively, the “Secured Parties”), all of
the Issuer’s right, title and interest, whether now owned or existing or
hereafter arising or acquired, in, to and under the following:
(i)
the Receivables Trust Certificate;






--------------------------------------------------------------------------------

Annex A




(ii)
all Collections received in respect of the Receivables and distributions in
respect of the Receivables Trust Certificate after the Cut-Off Date;

(iii)
all Related Security;

(iv)
the Note Accounts and all Eligible Investments and all money, investment
property, instruments and other property from time to time on deposit in or
credited to the Note Accounts, together with all earnings, dividends,
distributions, income, issues and profits relating thereto;

(v)
all certificates and instruments, if any, representing or evidencing any or all
of the Note Accounts or the funds on deposit therein from time to time;

(vi)
all rights, remedies, powers, privileges and claims of the Issuer under or with
respect to the Transaction Documents (whether arising pursuant to the terms of
any such Transaction Document or otherwise available to the Issuer at law or in
equity), including, without limitation, the rights of the Issuer to enforce any
Transaction Document, and to give or withhold any and all consents, requests,
notices, directions, approvals, extensions or waivers under or with respect to
any Transaction Document to the same extent as the Issuer could but for the
assignment and security interest granted hereunder;

(vii)
all rights, remedies, powers, privileges and claims of the Issuer under or with
respect to any Interest Rate Hedge Agreement (whether arising pursuant to the
terms of such Interest Rate Hedge Agreement or otherwise available to the Issuer
at law or in equity), including, without limitation, the rights of the Issuer to
enforce such Interest Rate Hedge Agreement, and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect to such Interest Rate Hedge Agreement to the same extent as the
Issuer could but for the assignment and security interest granted hereunder;

(viii)
all proceeds of any credit insurance policies or collateral protection insurance
policies relating to any Receivables, to the extent of the Seller’s interest
therein;

(ix)
all accounts, chattel paper, deposit accounts, documents, general intangibles,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and supporting obligations, consisting of, arising from,
purporting to secure, or relating to, any of the foregoing; and

(x)
all present and future claims, demands, causes and choses in action and all
payments on or under and all proceeds of every kind and nature whatsoever in
respect of any or all of the foregoing, including all proceeds of all of the
foregoing and the conversion thereof, voluntary or involuntary, into cash or
other liquid property, all cash proceeds, accounts, accounts receivable, notes,



2

--------------------------------------------------------------------------------

Annex A




drafts, acceptances, chattel paper, checks, deposit accounts, insurance
proceeds, investment property, rights to payment of any and every kind and other
forms of obligations and receivables, instruments and other property which at
any time constitute all or part of or are included in the proceeds of any of the
foregoing proceeds of the foregoing (collectively, the “Trust Estate”).
The Receivables Trust hereby grants to the Indenture Trustee on the Note Initial
Increase Date, for the benefit of the Indenture Trustee, the Noteholders, and
any other Secured Party, to secure the Issuer Obligations, a continuing Lien on
all of the Receivables Trust’s right, title and interest in, to and under the
Receivables Trust Estate, whether now owned or existing or hereafter arising or
acquired.
The foregoing Grants are made in trust to secure the payment of principal of and
interest on, and any other amounts owing in respect of, the Issuer Obligations,
equally and ratably without prejudice, priority or distinction except as set
forth herein, and to secure compliance with the provisions of this Indenture,
all as provided in this Indenture.
The Indenture Trustee, for the benefit of the Secured Parties, hereby
acknowledges such Grants, accepts the trusts under this Indenture in accordance
with the provisions of this Indenture and the Lien on the Trust Estate conveyed
by the Issuer pursuant to the Grant and the Lien on the Receivables Trust Estate
conveyed by the Receivables Trust pursuant to the Grant, declares that it shall
maintain such right, title and interest, upon the trust set forth, for the
benefit of all Secured Parties, and agrees to perform its duties required in
this Indenture in accordance with the provisions of this Indenture.
ARTICLE I
Definitions
SECTION 1.01    Defined Terms
Capitalized terms in this Indenture that are not otherwise defined herein shall
have the respective meanings assigned to them in Schedule II (the “Definitions
Schedule”) to the Servicing Agreement dated as of the Closing Date among Conn
Appliances, Inc., as Servicer, the Receivables Trust, the Indenture Trustee and
the Issuer.
SECTION 1.02    Rules of Construction
(a)    All terms defined in this Indenture shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
(b)    Where the character or amount of any asset or liability or item of income
or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this Indenture, such determination or
calculation shall be made in accordance with GAAP. When used herein, the term
“financial statement” shall include the notes and schedules


3

--------------------------------------------------------------------------------

Annex A




thereto. All accounting determinations and computations hereunder or under any
other Transaction Documents shall be made without duplication.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Indenture shall refer to this Indenture as a whole and not to
any particular provision of this Indenture; and Section, subsection, Schedule
and Exhibit references contained in this Indenture are references to Sections,
subsections, Schedules and Exhibits in or to this Indenture unless otherwise
specified.
(d)    In this Indenture, unless the context otherwise requires:
(i)    “or” is not exclusive;
(ii)    the singular includes the plural and vice versa;
(iii)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Indenture, and reference to any Person in a particular capacity only refers to
such Person in such capacity;
(iv)    reference to any gender includes the other gender;
(v)    reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
(vi)    unless otherwise specified in this Indenture, reference to any
agreement, document or instrument shall be to such agreement, document or
instrument as amended, restated, supplemented or otherwise modified from time to
time;
(vii)    “including” (and with correlative meaning “include”) means “including
without limitation”; and
(viii)    with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”.
ARTICLE II
The Notes
SECTION 2.01    Form Generally
The Administrative Agent shall be deemed to be the “Holder” for purposes of this
Indenture, unless and until the Note Initial Increase Date. The Notes shall be
designated as the “Conn’s Receivables Warehouse, LLC Class A Notes.” The Notes
shall be in substantially the form attached as Exhibit A hereto. Except as
otherwise expressly provided herein, the Notes will be issued in fully
registered form only and shall be numbered serially for identification. The
terms of the Notes set forth in Exhibit A to this Indenture are part of the
terms of this Indenture. The Notes


4

--------------------------------------------------------------------------------

Annex A




shall be typewritten, word processed, printed, lithographed, engraved or
produced by any combination of these methods, all as determined by the officers
executing such Notes, as evidenced by their execution of such Notes.
SECTION 2.02    Denominations
The Notes shall be issued in fully registered form in minimum amounts of
$100,000 and in integral multiples of $1,000 in excess thereof.
SECTION 2.03    Execution, Authentication and Delivery
Each Note shall be executed by manual or facsimile signature on behalf of the
Issuer by an Authorized Officer of the Issuer.
Notes bearing the manual or facsimile signature of an individual who was, at the
time when such signature was affixed, authorized to sign on behalf of the Issuer
shall not be rendered invalid, notwithstanding the fact that such individual
ceased to be so authorized prior to the authentication and delivery of such
Notes or does not hold such office at the date of issuance of such Notes.
On the Note Initial Increase Date, the Issuer shall execute and the Indenture
Trustee, upon Issuer Order, shall authenticate and deliver Notes for original
issue in an aggregate principal amount of up to the Note Maximum Balance. At any
time and from time to time after the execution and delivery of this Indenture,
the Issuer may deliver Notes executed by the Issuer to the Indenture Trustee for
authentication and delivery, and the Indenture Trustee, upon Issuer Order, shall
authenticate and deliver such Notes as provided in this Indenture and not
otherwise; provided that, unless otherwise expressly requested by the
Noteholders in writing, any Note Balance Increase after the Note Initial
Increase Date will not be considered an event requiring a new Note issuance, but
shall merely cause an increase of the outstanding principal balance of the Note
(even if the outstanding principal balance immediately prior to such Note
Balance Increase is zero). Such Note Balance Increase shall be recorded by the
Administrative Agent in the Register maintained by the Administrative Agent
under Section 11.16 of the Note Purchase Agreement.
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by or on
behalf of the Indenture Trustee by the manual signature of a duly authorized
signatory, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.
SECTION 2.04    Registration of and Limitations on Transfer and Exchange of
Notes; Appointment of Note Registrar
(a)    The Indenture Trustee shall act as, or shall appoint, a note registrar
(in such capacity, the “Note Registrar”) that shall provide for the registration
of Notes, and transfers and exchanges of Notes as herein provided. The Note
Registrar shall initially be the Indenture Trustee


5

--------------------------------------------------------------------------------

Annex A




and any co-note registrar chosen by the Indenture Trustee and acceptable to the
Issuer. The Note Registrar shall keep a register (the “Note Register”) in which,
subject to such reasonable regulations as it may prescribe, the registration of
Notes and the registration of transfers of Notes shall be provided. The Note
Registrar shall act solely for the purpose of maintaining the Note Register as
an agent of the Issuer. Any transfer of an interest in a Note shall be reflected
in the Note Register and entries in the Note Register shall be presumed correct.
The Issuer hereby has the right to examine the Note Register at any time upon
reasonable notice to the Note Registrar. Any reference in this Indenture to the
Note Registrar shall include any co-note registrar unless the context requires
otherwise. The Indenture Trustee may revoke such appointment and remove any Note
Registrar if the Indenture Trustee determines in its sole discretion that such
Note Registrar failed to perform its obligations under this Indenture in any
material respect. Any Note Registrar shall be permitted to resign as Note
Registrar upon thirty (30) days written notice to the Issuer and the Indenture
Trustee; provided, however, that such resignation shall not be effective and
such Note Registrar shall continue to perform its duties as Note Registrar until
the Indenture Trustee has appointed a successor Note Registrar (which may be the
Indenture Trustee) reasonably acceptable to the Issuer; provided, further, that
if the Indenture Trustee resigns and the Indenture Trustee is the Note Registrar
at the time of such resignation, then, at the effective time of the Indenture
Trustee’s resignation, the Note Registrar shall be deemed resigned and shall
thereafter have no further obligations with respect to this Indenture.
(b)    No transfer, sale, pledge or other disposition of any Note or interest
therein shall be made unless that transfer, sale, pledge or other disposition is
exempt from the registration and/or qualification requirements of the Securities
Act and any applicable state securities laws, or is otherwise made in accordance
with the Securities Act and such state securities laws. None of the Issuer, the
Indenture Trustee or the Note Registrar is obligated to register or qualify any
Notes under the Securities Act or any other securities law or to take any action
not otherwise required under this Indenture to permit the transfer of any Note
or interest therein without registration or qualification. Any Noteholder
desiring to effect a transfer of Notes or interests therein shall, and does
hereby agree to, indemnify the Issuer, the Indenture Trustee and the Note
Registrar against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws. Any attempted
transfer, sale, pledge or other disposition of any Note or interest therein in
contravention of this Section 2.04 will be void ab initio and the purported
transferor will continue to be treated as the owner of the Notes for all
purposes.
(c)    The Notes have not been registered under the Securities Act or any state
securities law. The Notes will be issued only in the form of one or more
fully-registered Definitive Notes without interest coupons. The Issuer
represents that the Notes are of the type of debt instruments where payments
under such debt instruments may be accelerated by reason of prepayments of other
obligations securing such debt instruments.
Each purchaser of a Note will be required to certify, and by acceptance of a
Note shall be deemed to have certified, to the Indenture Trustee and Note
Registrar that:
(i)    the purchaser is a QIB or (in the case of the initial purchaser of Notes)
an Institutional Accredited Investor and is acquiring such Notes for its own
account or as a


6

--------------------------------------------------------------------------------

Annex A




fiduciary or agent for others (which others are also QIBs or Institutional
Accredited Investors) for investment purposes and not for distribution in
violation of the Securities Act, and it is able to bear the economic risk of an
investment in the Notes and has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of
purchasing the Notes;
(ii)    the purchaser understands that the Notes are being offered only in a
transaction that does not require registration of the Notes under the Securities
Act and, if such purchaser decides to resell, pledge or otherwise transfer such
Notes, then it agrees that it will resell, pledge or transfer such Notes only to
a person who the seller reasonably believes is a QIB acquiring the Notes for its
own account or as a fiduciary or agent for others (which others must also be
QIBs) to whom notice is given that the resale or other transfer is being made in
reliance on Rule 144A or another exemption from registration under the
Securities Act;
(iii)    the purchaser shall notify each transferee of the Notes that (1) the
Notes have not been registered under the Securities Act, (2) the holder of Notes
is subject to the restrictions on the resale or other transfer thereof described
in paragraph (ii) above, and (3) such transferee shall be deemed to have
represented (x) as to its status as a QIB in reliance on Rule 144A or another
exemption from registration under the Securities Act, (y) that such transferee
is acquiring the Notes for its own account or as a fiduciary or agent for others
(which others also must be QIBs), and (z) that such transferee shall be deemed
to have agreed to notify its subsequent transferees as to the foregoing;
(iv)    the purchaser understands that each Note will bear the legends set forth
in Exhibit A hereto; and
(v)    either (a) it is not and is not acting on behalf or using the assets of
(1) an “employee benefit plan”, as defined in Section 3(3) of ERISA, that is
subject to Title I of ERISA, (2) a “plan,” as defined in Section 4975(e)(1) of
the Internal Revenue Code that is subject to Section 4975 of the Internal
Revenue Code, (3) an entity whose underlying assets include “plan assets” by
reason of such employee benefit plan’s or plan’s investment in the entity
(within the meaning of Department of Labor Regulation 29 C.F.R. Section
2510.3-101, as modified by Section 3(42) of ERISA), or (4) any governmental,
church, non-U.S. or other plan that is subject to any non-U.S., federal, state
or local law that is substantially similar to Section 406 of ERISA or Section
4975 of the Internal Revenue Code (“Similar Law”) or an entity whose underlying
assets include assets of any such plan; or (b) the acquisition, continued
holding and disposition of the Notes (or any interest therein) will not give
rise to a non-exempt prohibited transaction under Section 406 of ERISA, Section
4975 of the Internal Revenue Code or result in a non-exempt violation of Similar
Law.
(d)    At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of a Noteholder, the Issuer shall promptly
furnish or cause to be furnished Rule 144A Information to such Noteholder, to a
prospective purchaser of such Note designated by such Noteholder or to the
Indenture Trustee for delivery to such Noteholder or a prospective


7

--------------------------------------------------------------------------------

Annex A




purchaser designated by such Noteholder, as the case may be, in order to permit
compliance by such Noteholder with Rule 144A in connection with the resale of a
Note by such Noteholder.
(e)    Notwithstanding anything contained herein to the contrary, neither the
Indenture Trustee nor the Note Registrar shall be responsible for ascertaining
whether any transfer of the Notes complies with the registration provisions of
or exemptions from the Securities Act, applicable state securities laws, ERISA
(or, in the case of a governmental plan or a church plan (as described in ERISA
Sections 3(32) and 3(33), respectively) any substantially similar federal, state
or local law), the Internal Revenue Code or the Investment Company Act, but
shall only be required to receive any transferee certification required pursuant
to the terms of this Indenture with no duty whatsoever to confirm the accuracy
of any of the information contained therein.
(f)    If a Person is acquiring any Note or interest therein as a fiduciary or
agent for one or more accounts, such Person shall be required to deliver to the
Note Registrar (and the applicable Noteholder shall cause such fiduciary or
agent to so deliver) a certification to the effect that it has (i) sole
investment discretion with respect to each such account and (ii) full power to
make the foregoing acknowledgments, representations, warranties, certifications
and agreements with respect to each such account as set forth in this Section
2.04, which the Indenture Trustee shall have no duty to investigate or verify.
(g)    Subject to the preceding provisions of this Section 2.04, upon surrender
for registration of transfer of any Note at the offices or agency of the Note
Registrar maintained for such purpose, the Issuer shall execute and the
Indenture Trustee, upon Issuer Order, shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Notes of a
like denomination. As of the Closing Date,July 9, 2018, the offices of the Note
Registrar maintained for such purpose are located at the Corporate Trust Office
of the Indenture Trustee.
(h)    At the option of any Noteholder, its Notes may be exchanged for other
Notes of authorized denominations and of a like aggregate denomination, upon
surrender of the Notes to be exchanged at the offices of the Note Registrar
maintained for such purpose. Whenever any Notes are so surrendered for exchange,
the Issuer shall execute and the Indenture Trustee as authenticating agent, upon
Issuer Order, shall authenticate and deliver the Notes which the Noteholder
making the exchange is entitled to receive.
(i)    Every Note presented or surrendered for transfer or exchange shall (if so
required by the Note Registrar) be duly endorsed by, or be accompanied by a
written instrument of transfer in the form satisfactory to the Note Registrar
duly executed by, the Holder thereof or his attorney duly authorized in writing,
and the signature of the Holder shall be guaranteed by an “eligible guarantor
institution” meeting the requirements of the Note Registrar, which include
membership or participation in STAMP or such other “signature guarantee program”
as may be determined by the Note Registrar, in addition to, or in substitution
for, STAMP, all in accordance with the Exchange Act.
(j)    Every Note issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration or exchange.


8

--------------------------------------------------------------------------------

Annex A




(k)    No service charge shall be imposed for any transfer or exchange of Notes,
but the Note Registrar may require payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed in connection with any transfer
or exchange of Notes.
(l)    All Notes surrendered for transfer and exchange shall be physically
canceled by the Note Registrar, and the Note Registrar shall dispose of such
canceled Notes in accordance with its standard procedures.
(m)    The Note Registrar shall provide to the Issuer, upon reasonable written
request, and at the expense of the requesting party, an updated copy of the Note
Register. The Issuer shall have the right to inspect the Note Register or to
obtain a copy thereof at all reasonable times, and to rely conclusively upon a
certificate of the Note Registrar as to the information set forth in the Note
Register.
SECTION 2.05    Mutilated, Destroyed, Lost or Stolen Notes
If (a) any mutilated Note is surrendered to the Indenture Trustee or the Note
Registrar, or the Indenture Trustee or the Note Registrar receives evidence to
its satisfaction of the destruction, loss or theft of any Note, and (b) in case
of destruction, loss or theft there is delivered to the Indenture Trustee, the
Issuer, the Depositor or the Note Registrar, as the case may be, such security
or indemnity as may be required by it to hold the Issuer, the Depositor, the
Note Registrar and the Indenture Trustee harmless, then, in the absence of
written notice to the Issuer, the Depositor, the Note Registrar or the Indenture
Trustee that such Note has been acquired by a “protected purchaser” (as
contemplated by Article 8 of the UCC), the Issuer shall execute, and upon Issuer
Order the Indenture Trustee shall authenticate and deliver, in exchange for or
in lieu of any such mutilated, destroyed, lost or stolen Note, a replacement
Note of like tenor and aggregate principal amount, bearing a number not
contemporaneously outstanding; provided, however, that if any such mutilated,
destroyed, lost or stolen Note shall have become or within seven (7) days shall
be due and payable, or shall have been selected or called for redemption,
instead of issuing a replacement Note, the Issuer may pay such Note without
surrender thereof, except that any mutilated Note shall be surrendered. If,
after the delivery of such replacement Note or payment of a destroyed, lost or
stolen Note pursuant to the proviso to the preceding sentence, a “protected
purchaser” (as contemplated by Article 8 of the UCC) of the original Note in
lieu of which such replacement Note was issued presents for payment such
original Note, the Issuer and the Indenture Trustee shall be entitled to recover
such replacement Note (or such payment) from the Person to whom it was delivered
or any Person taking such replacement Note from such Person to whom such
replacement Note was delivered or any assignee of such Person, except a
“protected purchaser” (as contemplated by Article 8 of the UCC), and shall be
entitled to recover upon the security or indemnity provided therefor to the
extent of any loss, damage, cost or expense incurred by the Issuer or the
Indenture Trustee in connection therewith.
In connection with the issuance of any replacement Note under this Section 2.05,
the Issuer, the Indenture Trustee or the Note Registrar may require the payment
by the Holder of such Note of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Indenture
Trustee or the Note Registrar and their respective counsel) connected therewith.


9

--------------------------------------------------------------------------------

Annex A




Any replacement Note issued pursuant to this Section in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute complete and
indefeasible evidence of a debt of the Issuer, as if originally issued, whether
or not the destroyed, lost or stolen Note shall be found at any time, and shall
be entitled to all the benefits of this Indenture equally and proportionately
with any and all other Notes duly issued hereunder.
The provisions of this Section 2.05 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
SECTION 2.06    Persons Deemed Owners
The Indenture Trustee, the Note Registrar, the Depositor, the Issuer and any
agent of any of them may prior to due presentation of a Note for registration of
transfer, treat the Person in whose name any Note is registered in the Note
Register as the holder of such Note for the purpose of receiving distributions
pursuant to the terms of this Indenture and for all other purposes whatsoever,
and, in any such case, none of the Indenture Trustee, the Note Registrar, the
Depositor, the Issuer nor any agent of any of them shall be affected by any
notice to the contrary. Upon any request or inquiry by a Noteholder, the
Indenture Trustee or the Note Registrar shall be entitled to receive a
certification in form reasonably satisfactory to the Indenture Trustee and the
Note Registrar, to enable the Indenture Trustee and the Note Registrar to
confirm the status of such Person as a Noteholder.
SECTION 2.07    Cancellation
All Notes surrendered for payment, registration of transfer, exchange or
redemption shall, if surrendered to any Person other than the Indenture Trustee,
be delivered to the Indenture Trustee and shall be promptly cancelled by the
Indenture Trustee and shall no longer be considered Outstanding for any purpose
hereunder. The Issuer may at any time deliver to the Indenture Trustee for
cancellation any Notes previously authenticated and delivered hereunder which
the Issuer may have acquired in any lawful manner whatsoever. All Notes
delivered by the Issuer or any other Person for cancellation shall be promptly
cancelled by the Indenture Trustee and such cancellation shall be recorded in
the Note Register. No Notes shall be authenticated in lieu of or in exchange for
any Notes cancelled as provided in this Section, except as expressly permitted
by this Indenture. All cancelled Notes held by the Indenture Trustee shall be
destroyed or retained in accordance with its standard document retention or
disposal policy in effect at such time unless the Issuer shall direct prior to
destruction that they be returned to the Issuer.
SECTION 2.08    Note Principal Amount Increases; Decreases
(a)    Note Principal Amount Increases.
(i)     The Issuer may, at any time except when an Early Amortization
PeriodEvent of Default has occurred that is continuing on such date, upon prior
irrevocable written notice (in accordance with the timing described below) (such
notice, a “Note Initial Increase Notice”) (which notice shall refer to the Note
Initial Increase Date) to the Primary Note Purchaser, the Administrative Agent
(who may


10

--------------------------------------------------------------------------------

Annex A




forward (or direct the Issuer to forward) such notice to any other potential
Purchasers), the Indenture Trustee and the Servicer, request an initial draw of
up to the Note Maximum Balance (such initial amount, a “Note Initial Increase”).
Subject to this Section 2.08(a) and Section 2.04 of the Note Purchase Agreement,
prior to the delivery of a Commitment Letter pursuant to Section 2.04(e) of the
Note Purchase Agreement, none of the Primary Note Purchaser, Noteholders,
Purchasers or other Permitted NPA Assignees, as applicable, are under any
obligation to fund the Note Initial Increase, and any consent to provide all or
a portion of the Note Initial Increase by the Primary Note Purchaser or any
Noteholder, Purchaser or other Permitted NPA Assignee, as applicable, will be in
the sole and absolute discretion of the Primary Note Purchaser or such
Noteholder, Purchaser or other Permitted NPA Assignee, as applicable. On any
Business Day after the Note Initial Increase Date and prior to the Facility
Turbo Date, the Issuer may, upon prior irrevocable written notice (in accordance
with the timing described below), which notice shall refer to the Note Balance
Increase Date, to each of the Primary Note Purchaser, the Administrative Agent
(who may forward (or direct the Issuer to forward) such notice to any other
potential Purchasers), the Indenture Trustee and the Servicer (such notice, a
“Note Balance Increase Notice”), request a further draw that would increase in
the outstanding principal balance of the Notes in the specified amounts (each
such requested amount, a “Note Balance Increase”). Subject to this Section
2.08(a) and Section 2.04 of the Note Purchase Agreement, prior to the delivery
of a Commitment Letter pursuant to Section 2.04(e) of the Note Purchase
Agreement, none of the Primary Note Purchaser, Noteholders, Purchasers or other
Permitted NPA Assignees, as applicable, are under any obligation to fund any
Note Balance Increase, and any consent to provide all or a portion of a Note
Balance Increase by the Primary Note Purchaser or any Noteholder, Purchaser or
other Permitted NPA Assignee, as applicable, will be in the sole and absolute
discretion of the Primary Note Purchaser or such Noteholder, Purchaser or other
Permitted NPA Assignee, as applicable.
(ii)    The Issuer must deliver the Note Initial Increase Notice or Note Balance
Increase Notice, as applicable, at least thirty-one (31) days prior to the
requested Note Initial Increase Date or Note Balance Increase Date, as
applicable; provided, this notice requirement shall be deemed satisfied with
respect to any Note Initial Increase or Note Balance Increase, as applicable, to
the extent waived in writing by the Administrative Agent. Such notice will
contain all information regarding the requested Note Initial Increase or Note
Balance Increase, as applicable, and a data tape describing all Receivables that
will be purchased pursuant to such Note Initial Increase or Note Balance
Increase (except for the information delivered to the Indenture Trustee). The
Issuer agrees to provide all other information in its or its Affiliates’
possession or control, including without limitation, information with respect to
such Receivables, the requested Note Initial Increase or Note Balance Increase,
as applicable, and the Sponsor, Depositor, Servicer, and the Receivables Trust,
requested by the Administrative Agent in relation to the requested Note Balance
Increase. The Primary Note Purchaser and applicable Noteholders, Purchasers or
other Permitted NPA Assignees will have thirty (30) days to review


11

--------------------------------------------------------------------------------

Annex A




the materials provided and decide whether to fund the requested Note Initial
Increase or Note Balance Increase, as applicable; provided, that the Issuer and
Administrative Agent may agree to an extension of such thirty (30) day period.
(iii)    If the Primary Note Purchaser individually and/or on behalf of one or
more Noteholders, Purchasers or other Permitted NPA Assignees (for purposes of
this Section and with respect to the Note Initial Increase or any Note Balance
Increase, collectively, the “Note Increase Purchasers” for such Note Initial
Increase or Note Balance Increase, as applicable), consents to and commits to
fund the Note Initial Increase or Note Balance Increase, then the Primary Note
Purchaser shall (x) provide a Commitment Letter evidencing such consent to the
Issuer, the Administrative Agent, the Indenture Trustee and the Servicer in
accordance with Section 2.04(e) of the Note Purchase Agreement and (y) be
committed to fund such Note Initial Increase or Note Balance Increase, as
applicable, on any Business Day occurring within seven (7) days of the
Commitment Letter Delivery Date (or such longer period as is agreed by the
Primary Note Purchaser), such funding to occur on the Business Day within such
period as specified by the Issuer, in the notice in the immediately succeeding
sentence, or such other period as may be mutually agreed by the Issuer and the
Primary Note Purchaser. Upon receipt of the Commitment Letter, the Issuer shall
notify the Administrative Agent and the Primary Note Purchaser of the Note
Initial Increase Date or Note Balance Increase Date, as applicable, by
delivering irrevocable written notice by 11 a.m. on the Business Day prior to
such the Note Initial Increase Date or Note Balance Increase Date, as
applicable. The Note Initial Increase or Note Balance Increase, as applicable,
shall occur on such specified Note Initial Increase Date or Note Balance
Increase Date, as applicable, with payment, in same day funds, by the Primary
Note Purchaser (or, as specified by the Administrative Agent, any other Note
Increase Purchasers) to the Issuer of the amount of such Note Initial Increase
or Note Balance Increase, as applicable, in accordance with the payment
instructions specified in the Note Initial Increase Notice or such Note Balance
Increase Notice, as applicable (as such instructions may be amended thereafter
by notice from the Issuer to the Administrative Agent and Primary Note Purchaser
prior to such Note Initial Increase or Note Balance Increase, as applicable).
(b)    Note Principal Amount Decreases. On any Business Day, the Issuer may,
upon five (5) Business Days’ prior irrevocable written notice to each of the
Noteholders, the Indenture Trustee and the Servicer specifying the excess
amounts to be paid, pay principal, in excess of the amount required to reduce
the Note Balance to the Target Class A Principal Amount (such excess amount, a
“Note Balance Decrease”), together with accrued and unpaid interest on such Note
Balance Decrease; provided, the notice requirement of this Section 2.08(b) will
be deemed satisfied to the extent waived in writing by the Administrative Agent.
Such Note Balance Decrease shall be allocated by the Administrative Agent among
the Notes ratably based on the outstanding principal balance of each Note, and
payment shall be made to the corresponding Noteholders. The Issuer will be
required to also pay a Breakage Fee to the Noteholders on the applicable Payment
Date if either (i) any Note Balance Decrease is undertaken with less than five
(5) Business Days’


12

--------------------------------------------------------------------------------

Annex A




prior irrevocable written notice, or (ii) prior irrevocable notice of a Note
Balance Decrease is provided to the Noteholders but the Note Balance Decrease
fails to occur on the specified date.
ARTICLE III
Representations and Covenants of Issuer
SECTION 3.01    Payment of Principal and Interest
(a)    The Issuer will duly and punctually pay principal of and interest on the
Notes, in each case in accordance with the terms of the Notes and as specified
herein.
(b)    On each Payment Date, the Noteholders as of the related Record Date shall
be entitled to the interest accrued at the applicable interest rate or rates
determined pursuant to the Note Purchase Agreement and principal payable on such
Payment Date as specified herein. Notwithstanding the foregoing but subject to
Section 5.08, the entire unpaid principal balance of each Note shall be due and
payable if not previously paid or declared to be due and payable pursuant to
Section 5.03 on its respective Maturity Date. All payment obligations under a
Note are discharged to the extent such payments are made to the Noteholder of
record as of such related Record Date by wire transfer in immediately available
funds to the account designated by such Noteholder.
SECTION 3.02    Maintenance of Office or Agency
The Indenture Trustee will maintain its Corporate Trust Office at Wells Fargo
Center, 600 S 4th St., MAC N9300-061, Minneapolis, MN 55479, Attention:
Corporate Trust Services – Asset Backed Securities, where Notes may be presented
or surrendered for payment and where Notes may be surrendered for registration
of transfer or exchange. The Indenture Trustee will give prompt written notice
to the Issuer and the Noteholders of any change in the location of the Corporate
Trust Office.
SECTION 3.03    Money for Note Payments to Be Held in Trust
As specified in Section 8.03, all payments of amounts due and payable on or with
respect to the Notes, which are to be made from amounts withdrawn from the
Collection Account, shall be made on behalf of the Issuer by the Indenture
Trustee, and no amounts so withdrawn from the Collection Account shall be paid
over to the Issuer except as provided in this Indenture.
Subject to Requirements of Law with respect to escheat of funds, and after such
notice required with respect to Notes not surrendered for cancellation pursuant
to Section 10.02(b) is given, any money held by the Indenture Trustee in trust
for the payment of any amount due with respect to any Note remaining unclaimed
for two years after such amount has become due and payable shall be discharged
from such trust, and the Indenture Trustee shall give prompt notice of such
occurrence to the Issuer and shall release such money to the Issuer on Issuer
Order; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Issuer (and then only to the extent of the amounts so
paid to the Issuer) for payment thereof, and all liability of the Indenture
Trustee with respect to such trust money shall thereupon cease. The cost of any
such notice or publication shall be paid out of funds in the Collection Account.
The Indenture Trustee shall also adopt and employ, at the expense of the Issuer,
any other reasonable means of notification


13

--------------------------------------------------------------------------------

Annex A




of such repayment (including, but not limited to, mailing notice of such
repayment to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in moneys due and payable but not
claimed is determinable from the records of the Indenture Trustee, at the last
address of record for each such Holder).
SECTION 3.04    Existence
The Issuer will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its incorporation or organization, and qualify
and remain qualified in good standing as a foreign entity in the jurisdiction
where its principal place of business and its chief executive office are located
and in each other jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualifications would have an
Adverse Effect. The Issuer shall not:
(i)     be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire all or substantially all of the assets or any
stock of any class of, or any partnership or joint venture interest in, any
other Person, except for Eligible Investments, or sell, transfer, assign, convey
or lease any of its property and assets (or any interest therein) other than
pursuant to, or as contemplated by, this Indenture or the other Transaction
Documents;
(ii)    make, incur or suffer to exist an investment in, equity contribution to,
loan or advance to, or payment obligation in respect of the deferred purchase
price of property from, any other Person, except for Eligible Investments or
pursuant to the Transaction Documents;
(iii)    create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person other than the
Receivables Trust or pursuant to the Transaction Documents; or
(iv)    enter into any transaction with any Affiliate except for the
transactions contemplated by the Transaction Documents and other transactions
upon fair and reasonable terms materially no less favorable to the Issuer than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.
SECTION 3.05    Protection of Trust
The Issuer will from time to time take all actions, including without limitation
preparing, or causing to be prepared, authorizing, filing, executing and
delivering all such supplements and amendments hereto and all such financing
statements, amendments to financing statements, continuation statements, if any,
instruments of further assurance and other instruments, necessary or advisable
to:
(a)    grant more effectively all or any portion of the Trust Estate or
Receivables Trust Estate as security for the Notes;
(b)    maintain or perfect or preserve the lien and security interest (and the
priority thereof) of this Indenture or to carry out more effectively the
purposes hereof;


14

--------------------------------------------------------------------------------

Annex A




(c)    perfect, publish notice of, or protect the validity of any Grant made or
to be made by this Indenture and the priority thereof;
(d)    enforce or cause the Servicer to enforce the Receivables; or
(e)    preserve and defend title to the Receivables Trust Estate and Trust
Estate and the rights therein of the Indenture Trustee and the Noteholders
secured thereby against the claims of all Persons and parties.
Each of the Issuer and the Receivables Trust hereby designates the Indenture
Trustee its agent and attorney-in-fact to execute or file any instrument
required pursuant to this Section 3.05; provided, however, that the Indenture
Trustee shall not be obligated to execute, file or authorize such instruments
and shall have no liability in connection therewith, including on account of any
non-filing of any thereof and such appointment shall in no way be deemed to be
an assumption of any of the duties or obligations of the Issuer under this
Section 3.05. Financing statements filed pursuant to such appointment may
describe the Trust Estate or Receivables Trust Estate in the same manner as
described herein or may describe the collateral subject thereto as “All of the
Debtor’s personal property and other assets, whether now owned or existing or
hereafter acquired or arising, together with all products and proceeds thereof,
substitutions and replacements therefor, and additions and accessions thereto.”
The Issuer shall pay or cause to be paid any taxes levied on all or any part of
the Trust Estate from amounts available for such purpose pursuant to this
Indenture.
SECTION 3.06    [Reserved]
SECTION 3.07    Performance of Obligations; Servicing of Receivables
(a)    The Issuer shall not take any action and shall use its best efforts not
to permit any action to be taken by others that would release any Person from
any of such Person’s material covenants or obligations under any instrument or
agreement included in the Receivables Trust Estate or that would result in the
amendment, hypothecation, subordination, termination or discharge of, or impair
the validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture, the Servicing Agreement or such other
instrument or agreement.
(b)    The Issuer may contract with other Persons to assist it in performing its
duties under this Indenture, and any performance of such duties by a Person
identified to the Indenture Trustee and the Administrative Agent in an Officer’s
Certificate of the Issuer shall satisfy the obligations of the Issuer with
respect thereto and shall be deemed to be an action taken by the Issuer.
(c)    The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the other Transaction Documents and in
the instruments and agreements relating to the Trust Estate or Receivables Trust
Estate, including but not limited to preparing, authorizing and filing or
causing to be filed all UCC financing statements and amendments to financing
statements required to be filed by the terms of this Indenture and the other


15

--------------------------------------------------------------------------------

Annex A




Transaction Documents in accordance with and within the time periods provided
for herein and therein.
(d)    If the Issuer or the Servicer shall have actual knowledge of the
occurrence of a Servicer Default or an Unmatured Servicer Default under the
Servicing Agreement, the Issuer or Servicer, as applicable, shall promptly
notify the Administrative Agent, each Noteholder, the Indenture Trustee and, in
the case of a Servicer Default, the Rating Agency thereof (if any Rating Agency
then provides a rating on the Notes), and shall specify in such notice the
action, if any, being taken with respect to such default. If a Servicer Default
or an Unmatured Servicer Default of which the Issuer has actual knowledge shall
arise from the failure of the Servicer to perform any of its duties or
obligations under the Servicing Agreement with respect to the Trust Estate or
Receivables Trust Estate, the Issuer shall take all reasonable steps available
to it or as may be directed by the Indenture Trustee (acting at the written
direction of the Required Noteholders) to remedy such failure or to cause such
failure to be remedied.
(e)    The Issuer shall deliver any Receivables Schedule received by it pursuant
to the Servicing Agreement to the Indenture Trustee.
(f)    The Issuer agrees not to waive timely performance or observance by the
Servicer or the 2017-A Seller of their respective duties without the prior
consent of the Administrative Agent (at the direction of the Required
Noteholders).
SECTION 3.08    Negative Covenants
So long as any Notes are Outstanding or the 2018-PV2 Commitment Letter is
effective but the Notes have yet not been issued, the Issuer shall not:
(a)    unless the Notes are repaid in full concurrently therewith, sell,
transfer, convey, exchange, pledge or otherwise dispose of any part of the Trust
Estate or Receivables Trust Estate except as expressly permitted by the
Indenture;
(b)    claim any credit on, or make any deduction from, the principal and
interest payable in respect of the Notes (other than amounts properly withheld
from payments under Requirements of Law) or assert any claim against any present
or former Noteholder by reason of the payment of any taxes levied or assessed
upon any part of the Trust Estate or Receivables Trust Estate;
(c)    unless the Notes are repaid in full concurrently therewith (1) permit the
validity or effectiveness of this Indenture to be impaired, or permit the lien
of this Indenture to be amended, hypothecated, subordinated, terminated or
discharged, or permit any Person to be released from any covenants or
obligations with respect to the Notes under this Indenture except as may be
expressly permitted hereby, (2) permit any Lien, charge, excise, claim, security
interest, mortgage or other encumbrance (other than the lien of this Indenture)
to be created on or extend to or otherwise arise upon or burden the Trust Estate
or Receivables Trust Estate or any part thereof or any interest therein, except
for Permitted Liens or (3) permit the lien of this Indenture not to constitute a
valid


16

--------------------------------------------------------------------------------

Annex A




first priority perfected security interest in the Trust Estate or Receivables
Trust Estate, subject only to Permitted Liens; or
(d)    voluntarily dissolve or liquidate in whole or in part.
SECTION 3.09    Statements as to Compliance
(a)    The Issuer will deliver to the Administrative Agent, no later than March
31st of each calendar year, so long as any Note is Outstanding (commencing March
31, 2018April 30, 2019), an Officer’s Certificate stating, as to the Authorized
Officer signing such Officer’s Certificate, that:
(i)    a review of the activities of the Issuer during the most recently ended
fiscal year (or in the case of the fiscal year ending DecemberJanuary 31,
2017,2019, the period from the Closing Date to DecemberJanuary 31, 20172019) and
of performance under this Indenture and the Servicing Agreement has been made
under such Authorized Officer’s supervision; and
(ii)    to the best of such Authorized Officer’s knowledge, based on such
review, the Issuer has materially complied with all conditions and covenants
under this Indenture and the Servicing Agreement throughout such year, or, if
there has been a default in its compliance with any such condition or covenant,
specifying each such default known to such Authorized Officer and the nature and
status thereof.
(b)    The Servicer will deliver to the Administrative Agent on or before the
one-year anniversary of the Closing Date and on each anniversary thereof so long
as any Note is Outstanding, a certificate of an Authorized Officer of the
Servicer stating that (a) a review of the activities of the Servicer during the
preceding year and of its performance under this Indenture was made under the
supervision of the Authorized Officer signing such certificate and (b) to the
best of such Authorized Officer’s knowledge, based on such review, the Servicer
has fully performed in all material respects all of its obligations under the
Servicing Agreement and each other applicable Servicer Transaction Document to
which it is a party throughout such period, or, if there has been a default in
the performance of any such obligation, specifying such default known to such
Authorized Officer and the nature and status thereof.
SECTION 3.10    Issuer’s Name, Location, etc
(a)    The Issuer’s exact legal name is, and at all times has been, the name
that appears for it on the signature page below.
(b)    The Issuer has not used any trade or assumed names.
(c)    The Issuer is, and at all times has been, a “registered organization”
(within the meaning of Article 9 of the UCC), organized solely under the laws of
the State of Delaware.


17

--------------------------------------------------------------------------------

Annex A




(d)    The Issuer will not change its name, its type or jurisdiction of
organization, or its organizational identification number unless it has given
the Indenture Trustee and the Administrative Agent at least thirty (30) days
prior written notice of such change.
SECTION 3.11    Amendments
Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, the Issuer agrees that it will not (i) terminate, amend, waive,
supplement or otherwise modify any of, or consent to the assignment by any party
of, the Transaction Documents to which it is a party, and (ii) to the extent
that the Issuer has the right to consent to any termination, waiver, amendment,
supplement or other modification of, or any assignment by any party of, any
Transaction Document to which it is not a party, give such consent, unless, in
each case (a) the Issuer shall have either (1) received the written consent of
the Administrative Agent to such termination, waiver, amendment, supplement,
other modification or assignment or (2) given the Administrative Agent ten (10)
days’ prior written notice (which notice period may be reduced or waived by the
Administrative Agent in its sole discretion) of such termination, waiver,
amendment, supplement, other modification or assignment and shall not have
received within such ten-day period written notice from the Administrative Agent
that it objects to such action; and (b) the other requirements with respect to
such termination, amendment, waiver, supplement or other modification, or such
assignment, as applicable, contained in the Transaction Documents (including
this Section 3.11) are satisfied.
SECTION 3.12    No Borrowing
The Issuer shall not issue, incur, assume, guarantee or otherwise become liable,
directly or indirectly, for any indebtedness except as expressly contemplated by
the Transaction Documents and the Notes.
SECTION 3.13    Guarantees, Loans, Advances and Other Liabilities
Except as expressly contemplated by the Receivables Trust Agreement, the
Servicing Agreement, this Indenture or the other Transaction Documents, the
Issuer shall not make any loan or advance or credit to, or guarantee (directly
or indirectly or by an instrument having the effect of assuring another’s
payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.
SECTION 3.14    Tax Treatment
The Issuer has entered into this Indenture, and the Notes will be issued, with
the intention that, for federal, state and local income and franchise tax
purposes, (i) the Notes will qualify as indebtedness secured by the assets of
the Issuer and (ii) the Issuer shall not be treated as an association or
publicly traded partnership taxable as a corporation. The Issuer, by entering
into this Indenture, and each Noteholder, by the acceptance of any such Note
(and each beneficial owner


18

--------------------------------------------------------------------------------

Annex A




of a Note, by its acceptance of an interest in the applicable Note), agree to
treat such Notes for federal, state and local income and franchise tax purposes
as indebtedness, and to file all federal, state and local income tax and
information returns and reports required to be filed with respect to any of the
Notes, under any applicable federal, state or local tax statute or any rule or
regulation under any of them, consistent with such characterization. Each Holder
of such Note agrees that it will cause any owner of a security entitlement to
such Note acquiring an interest in a Note through it to comply with this
Indenture as to treatment of indebtedness under applicable tax law, as described
in this Section 3.14. The parties hereto agree that they shall not cause or
permit the making, as applicable, of any election under Treasury Regulation
Section 301.7701-3 whereby the Issuer or any portion thereof would be treated as
a corporation for federal income tax purposes. The provisions of this Indenture
shall be construed in furtherance of the foregoing intended tax treatment.
SECTION 3.15    Notice of Early Amortization Event, Servicer Default or Events
of Default
The Issuer, or the Servicer on the Issuer’s behalf, shall deliver to the
Indenture Trustee and the Administrative Agent promptly but in any case within
two (2) Business Days after the later of the occurrence thereof or the Issuer’s
actual knowledge thereof, as applicable, written notice (in the form of an
Officer’s Certificate of the Issuer), of (i) any Event of Default and any
Insolvency Event with respect to the Issuer and, to the extent that the Issuer
has actual knowledge thereof, any Early Amortization Event, any Servicer
Default, Unmatured Servicer Default, Unmatured Event of Default or material
default on the part of any party thereto of its obligations under the First
Receivables Purchase Agreement, the Second Receivables Purchase Agreement or the
Servicing Agreement, including the status of such event, whether or not waived,
and what action the Issuer is taking or proposes to take with respect thereto,
or (ii) the acquisition of any Receivable by the Receivables Trust that was not
an Eligible Receivable at the time of such acquisition. The Issuer shall deliver
a copy of any such notice, except for a notice relating to an Unmatured Servicer
Default or Unmatured Event of Default, to the Rating Agency (if any Rating
Agency then provides a rating on the Notes) concurrently with the delivery
thereof to the Indenture Trustee and the Administrative Agent.
SECTION 3.16    No Other Business
The Issuer shall not engage in any business other than the purpose and powers
set forth in Section 7 of its limited liability company agreement and all
activities incidental thereto.
SECTION 3.17    Further Instruments and Acts
Upon written request of the Indenture Trustee, the Issuer will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Indenture.
SECTION 3.18    Maintenance of Separate Existence
The Issuer agrees to comply with the separateness covenants in Section 9(i) of
its limited liability company agreement.


19

--------------------------------------------------------------------------------

Annex A




SECTION 3.19    Perfection Representations, Warranties and Covenants
The perfection representations, warranties and covenants attached hereto as
Schedule I shall be deemed to be part of this Indenture for all purposes.
SECTION 3.20    Other Representations of the Issuer
On the Note Initial Increase Date and any Note Balance Increase Date, the Issuer
makes the following representations and warranties for the benefit of the
Indenture Trustee and the Noteholders:     
(a)    Binding Obligation. The Transaction Documents to which the Issuer is a
party or by which it is bound constitutes the legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
respective terms, except as such enforceability may be limited by Debtor Relief
Laws and general principals of equity (whether considered in a suit at law or in
equity), and except as rights to indemnity and contribution hereunder may be
limited by federal or state securities laws or principles of public policy.
(b)    No Violation. The consummation of the transactions contemplated by the
Transaction Documents to which the Issuer is a party or by which it is bound and
the fulfillments of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the limited
liability company agreement of the Issuer or any other agreement or document to
which the Issuer is a party or by which it or any of its property is bound or is
subject or (ii) violate any Requirements of Law applicable to the Issuer, which
violation could reasonably be expected to have a material adverse effect.
(c)    No Proceedings. There is no litigation, proceeding or investigation
pending before any Governmental Authority or, to the best knowledge of the
Issuer, threatened against the Issuer.
SECTION 3.21    Compliance with Laws
The Issuer shall comply with the Requirements of Law, the non-compliance with
which would, individually or in the aggregate, materially adversely affect the
ability of the Issuer to perform its obligations under the Notes, this
Indenture, the Servicing Agreement or any other Transaction Document to which it
is a party.
SECTION 3.22    Restricted Payments
Except for monies paid to the Issuer pursuant to Section 8.06(a)(x) and any
distribution or deemed distribution of the Receivables Trust Estate upon payment
in full of the Notes, the Issuer shall not declare or pay any dividend or
distributions on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, its capital stock, whether now or hereafter
outstanding,


20

--------------------------------------------------------------------------------

Annex A




or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in its obligations.
ARTICLE IV
Satisfaction and Discharge
SECTION 4.01    Satisfaction and Discharge
This Indenture shall cease to be of further effect with respect to the Notes
except as to (i) rights of Noteholders to receive payments of principal thereof
and interest thereon and any other amount due to Noteholders, (ii) Sections
3.03, 6.07, 10.02(b), 11.15 and 11.17, (iii) the rights, obligations and
immunities of the Indenture Trustee hereunder (including the rights of the
Indenture Trustee under Sections 6.07 and 6.08 and the obligations of the
Indenture Trustee under Section 10.02(b)) and (iv) the rights of Noteholders as
beneficiaries hereof with respect to the property deposited with the Indenture
Trustee as described below payable to all or any of them, and the Indenture
Trustee, in accordance with an Issuer Order and at the expense of the Issuer,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture with respect to the Notes, on the first Business Day after the
Payment Date with respect to any Payment Date on which the Issuer has paid,
caused to be paid or irrevocably deposited or caused to be irrevocably deposited
in the Note Accounts and any Available Funds sufficient to pay in full all
Issuer Obligations, and the Issuer has delivered to the Indenture Trustee an
Officer’s Certificate.
After any irrevocable deposit made pursuant to this Section and satisfaction of
the other conditions set forth in this Section, the Indenture Trustee promptly
upon Issuer Order shall acknowledge in writing the discharge of the Issuer’s
obligations under this Indenture except for those surviving obligations
specified above.
ARTICLE V
Defaults and Remedies
SECTION 5.01    Early Amortization Event.[Reserved].
An “Early Amortization Event” means any one of the following events:
(a)    a Level I Trigger Event occurs and is continuing; provided, that any
Early Amortization Event caused solely by the occurrence of a Level I Trigger
Event will terminate and be deemed cured and no longer continuing for all
purposes on the first Payment Date following such Level I Trigger Event for
which a Level I Trigger Event has not occurred; or
(b)    an Event of Default occurs; or
(c)    a Servicer Default occurs; or
(d)    (x) any change in the business, assets, operations or condition
(financial or otherwise) of (i) the Servicer or (ii) the Seller, taken as a
whole, has occurred which change has an Adverse Effect and is not remedied
within five (5) days after the occurrence thereof, it being understood that such
change may be remedied by replacing the Servicer with an Eligible Servicer; or
(y) any


21

--------------------------------------------------------------------------------

Annex A




change in the business, assets, operations, or condition (financial or
otherwise) of the Backup Servicer has occurred which change has an Adverse
Effect and is not remedied within ninety (90) days after the occurrence thereof,
it being understood that such change may be remedied by replacing the Backup
Servicer with an Eligible Servicer.
SECTION 5.02    Events of Default
An “Event of Default” means any one of the following events:
(a)    an Insolvency Event with respect to the Issuer, the Seller or the Sponsor
shall have occurred; or
(b)    the Indenture Trustee shall cease to have a first-priority perfected
security interest (subject to Permitted Liens) in all or any portion of the
Trust Estate or Receivables Trust Estate; or
(c)    the Issuer shall have become subject to regulation by the SEC as an
“investment company” under the Investment Company Act or be a “covered fund”
under the Volcker Rule; or
(d)    the Issuer shall become taxable as an association or a publicly traded
partnership taxable as a corporation under the Internal Revenue Code; or
(e)    a default in the payment of any Monthly Interest due and payable on any
Payment Date and such default shall continue for a period of two (2) Business
Days; or
(f)    a failure to pay the principal balance of all Outstanding Notes, together
with all accrued and unpaid interest thereon, in full on the Maturity Date; or
(g)    the amount on deposit in the Reserve Account is less than the Required
Reserve Account Amount (or, if applicable, the Enhanced Required Reserve Account
Amount), and such failure is not cured within two (2) Business Days’ notice of
such failure;
(h)    a default or event of default by the Sponsor or the Servicer under any
other indebtedness or other obligation of the Sponsor or the Servicer in an
amount greater than $10,000,000, which default gives the lender, creditor or
comparable party the right to accelerate such indebtedness or other obligation;
(i)    the Sponsor or the Servicer shall fail to maintain committed credit
facilities under the ABL Agreement (or a substantially similar agreement) with
aggregate commitments of at least $400,000,000;
(j)    a failure by the Seller, the Sponsor, the Depositor or the Issuer to make
one or more payments, transfers or deposits required to be made by such Person
under the Transaction Documents, as and when such payments, transfers or
deposits are required to be made which continues unremedied for a period of five
(5) Business Days after the date on which notice of such failure, requiring the
same to be remedied, shall have been given to the Seller, the Sponsor, the


22

--------------------------------------------------------------------------------

Annex A




Depositor or the Issuer, as applicable, by the Indenture Trustee, or to the
Seller, the Sponsor, the Depositor or the Issuer, as applicable, and the
Indenture Trustee by the Required Noteholders; or
(k)    a failure on the part of the Issuer, the Seller, the Sponsor, or the
Depositor duly to observe or perform any other covenants or agreements of such
Person set forth in this Indenture, the Note Purchase Agreement or any other
Transaction Document to which it is a party, which failure has a material
adverse effect on the interests of the Noteholders (as determined by the
Required Noteholders) and which continues unremedied for a period of thirty (30)
days after the date on which notice of such failure, requiring the same to be
remedied, shall have been given to the Issuer, the Seller, the Sponsor, or the
Depositor, as applicable, by the Indenture Trustee, or to the Issuer, the
Seller, the Sponsor, or the Depositor, as applicable, and the Indenture Trustee
by the Required Noteholders; or
(l)    any of (x) any representation, warranty or certification made by the
Issuer in this Indenture or the Note Purchase Agreement or in any certificate
delivered pursuant to this Indenture or the Note Purchase Agreement shall prove
to have been inaccurate when made or deemed made, (y) any representation,
warranty or certification made by the Depositor in the Second Receivables
Purchase Agreement or the Note Purchase Agreement or in any certificate
delivered pursuant to the Servicing Agreement or the Note Purchase Agreement
shall prove to have been inaccurate when made or deemed made or (z) any
representation, warranty or certification made by the Seller, the Sponsor, or
the Depositor in any Transaction Document to which it is a party or in any
certificate delivered pursuant to any Transaction Document to which it is a
party shall prove to have been inaccurate when made or deemed made, and in each
case which continues unremedied for a period of thirty (30) days after the date
on which notice of such failure, requiring the same to be remedied, shall have
been given to the Issuer or the Depositor, as applicable, by the Indenture
Trustee, or to the Issuer or the Depositor, as applicable, and the Indenture
Trustee by the Required Noteholders; provided that notwithstanding the foregoing
and subject to the immediately succeeding clauses (i) and (ii), this clause (l)
shall not apply to any representations and warranties as to eligibility of
Receivables or other Receivable level representations and warranties, unless
either (i) (1) the Issuer knew the applicable representation or warranty was
inaccurate when made or deemed made, or (2) the applicable representation or
warranty has been habitually false with respect to Receivables during the term
of this Indenture, or (ii) any Receivable affected by such breach is not
repurchased in accordance with a Purchase Event and the timing and terms of
Section 2.03 of the Servicing Agreement; or
(m)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 430 or Section 6321 of the Internal Revenue Code or a lien shall arise
under Title IV of ERISA or Section 430(k) of the Internal Revenue Code with
regard to the Issuer and, in either case, such lien shall not have been released
within thirty (30) days; or
(n)    a Level II Trigger Event shall have occurred; or
(o)    the Cap Condition is not satisfied for five (5) consecutive days after
the date that is forty-five (45) days after the Administrative Agent has
delivered a written notice to the Issuer requesting that the Issuer cause the
Cap Condition to be satisfied; or


23

--------------------------------------------------------------------------------

Annex A




(p)    a Change of Control shall have occurred; or
(q)    one or more final judgments, orders, decrees or nonappealable adverse
ruling shall be entered against the Issuer (for any amount) or the Depositor (in
an amount in excess of $250,000 individually or $1,000,000 in the aggregate
(excluding judgments to the extent covered by insurance)), which is not vacated,
discharged, satisfied, stayed or bonded pending appeal within sixty (60)
calendar days from the entry thereof; or
(r)    any material provision of any of the Transaction Documents shall cease to
be in full force and effect (other than in accordance with its terms) or any
Transaction Document shall cease to be the valid and binding obligation of, and
enforceable against, any of the Borrower, the Servicer, the Seller or any
Affiliate thereof, as applicable.
SECTION 5.03    Acceleration of Maturity; Rescission and Annulment
(a)    If an Event of Default described in clauses (b) through (r) of Section
5.02 shall have occurred and be continuing, then in every such case the
Indenture Trustee, at the written direction of the Required Noteholders, shall
declare all the Notes to be immediately due and payable, by a notice in writing
to the Issuer, and upon any such declaration the unpaid principal amount of the
Notes, together with accrued or accreted and unpaid interest thereon through the
date of acceleration, shall become immediately due and payable.
(b)    If an Event of Default described in clause (a) of Section 5.02 shall have
occurred and be continuing, then the unpaid principal of all Notes, together
with the accrued or accreted and unpaid interest thereon through the date of
acceleration, shall automatically become, and shall be considered to be
declared, due and payable.
(c)    At any time after such declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereinafter in this Article V provided, the
Required Noteholders, by written notice to the Issuer and the Indenture Trustee,
may rescind and annul such declaration and its consequences if:
(i)    the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay:
(A)    all payments of principal of and interest on the Notes (including penalty
or default interest accrued as a result of an Event of Default) and all other
amounts that would then be due hereunder or upon the Notes if the Event of
Default giving rise to such acceleration had not occurred; and
(B)    all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its agents and outside counsel and, if applicable, any such amounts
due to the Receivables Trust Trustee; and


24

--------------------------------------------------------------------------------

Annex A




(ii)    all Events of Default, other than the nonpayment of the principal of the
Notes that has become due solely by such acceleration, have been cured or waived
as provided in Section 5.13.
No such rescission shall affect any subsequent default or impair any right
consequent to it.
SECTION 5.04    Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee
(a)    The Issuer covenants that if an Event of Default described in clauses (e)
or (f) of Section 5.02 shall have occurred and be continuing, the Issuer will,
upon demand of the Indenture Trustee, immediately pay to the Indenture Trustee
for the benefit of the Noteholders the whole amount then due and payable on such
Note for principal and interest, with interest upon the overdue principal and,
to the extent that payments of such interest shall be legally enforceable, upon
overdue installments of interest at the applicable interest rate or rates
determined pursuant to the Note Purchase Agreement and, in addition thereto,
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Indenture Trustee, its agents and outside counsel.
(b)    If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee, in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Issuer or other obligor upon such Notes and collect in the manner
provided by law out of the Trust Estate or the property of another obligor on
the Notes, wherever situated, the monies adjudged or decreed to be payable in
the manner provided by law.
(c)    If an Event of Default occurs and is continuing, the Indenture Trustee
may, subject to the provisions of Section 5.03, Section 5.05, Section 5.12,
Section 6.01 and Section 6.03, proceed to protect and enforce its rights and the
rights of the Noteholders under this Indenture by such appropriate Proceedings
as the Indenture Trustee shall deem most effectual to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
contained in this Indenture or in aid of the exercise of any power granted in
this Indenture, or to enforce any other proper remedy or legal or equitable
right vested in the Indenture Trustee by this Indenture or by law.
(d)    In case there shall be pending, relative to the Issuer or any other
obligor upon the Notes or any Person having or claiming an ownership interest in
the Trust Estate or Receivables Trust Estate, Proceedings under Title 11 of the
United States Code or any other applicable federal or state bankruptcy,
insolvency or other similar law, now or hereafter in effect or in case a
receiver, conservator, assignee, trustee in bankruptcy, liquidator,
sequestrator, custodian or other similar official shall have been appointed for
or taken possession of the Issuer or its property or such other obligor or
Person, or in case of any other comparable judicial Proceedings relative to the
Issuer or the creditors or property of the Issuer or such other obligor or
Person, the Indenture Trustee, regardless of whether the principal of any Notes
shall then be due and payable as therein expressed or by declaration or
otherwise and regardless of whether the Indenture Trustee shall have made any


25

--------------------------------------------------------------------------------

Annex A




demand pursuant to the provisions of this Section 5.04, shall be entitled and
empowered, by intervention in such Proceedings or otherwise:
(i)    to file one or more claims for the whole amount of principal and interest
owing and unpaid in respect of the Notes, and to file such other papers or
documents and take such actions as may be necessary or advisable in order to
have the claims of the Indenture Trustee (including any claim for reasonable
compensation to the Indenture Trustee and each predecessor Indenture Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Indenture
Trustee and each predecessor Indenture Trustee pursuant to this Indenture,
except as a result of negligence or bad faith) and of the Noteholders allowed;
(ii)    unless prohibited by Requirements of Law, to vote on behalf of the
Noteholders, in any election of a trustee or a standby trustee in bankruptcy or
a Person performing similar functions; and
(iii)    to collect and receive any monies or other property payable or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Indenture Trustee on their
behalf;
and any trustee, receiver or liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee, and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective agents, attorneys and counsel, and all other expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee pursuant to this Indenture except as a result of
negligence or bad faith.
(e)    Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Noteholder, or to authorize
the Indenture Trustee to vote in respect of the claim of any Noteholder in any
such proceeding except, as provided in (d)(ii) above, to vote for the election
of a trustee in bankruptcy or similar Person.
(f)    All rights of action and of asserting claims under this Indenture, or
under any of the Notes, may be enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such action or Proceedings instituted by
the Indenture Trustee shall be brought in its own name as trustee of an express
trust, and any recovery of judgment, subject to the payment of the expenses,
disbursements and compensation of the Indenture Trustee, each predecessor
Indenture Trustee and their respective agents and attorneys, shall be for the
benefit of the Holders of the Notes as provided herein.


26

--------------------------------------------------------------------------------

Annex A




(g)    In any Proceedings brought by the Indenture Trustee (except with respect
to any Proceedings to which the Indenture Trustee shall be a party (i) involving
the interpretation of any provision of this Indenture or (ii) brought against
the Issuer for the purpose of enforcing the Indenture Trustee’s rights
hereunder, including its right to indemnification), the Indenture Trustee shall
be held to represent all the Noteholders, and it shall not be necessary to make
any such Noteholder party to any such Proceedings.
SECTION 5.05    Remedies; Priorities
(a)    If an Event of Default shall have occurred and be continuing, and the
Notes have been accelerated under Section 5.03, the Indenture Trustee shall,
upon the written direction of the Required Noteholders (subject to Section
5.06), do one or more of the following:
(i)    institute Proceedings in its own name and as trustee of an express trust
for the collection of all amounts then payable on the Notes or under this
Indenture with respect thereto, whether by declaration of acceleration or
otherwise, enforce any judgment obtained, and collect from the Issuer, the Trust
Estate or Receivables Trust Estate and from any other obligor upon such Notes
monies adjudged due;
(ii)    sell, on a servicing released basis, Receivables, as shall constitute a
part of the Trust Estate (or rights or interest therein) or Receivables Trust
Estate, at one or more public or private sales called and conducted in any
manner permitted by law;
(iii)    direct the Issuer to exercise rights, remedies, powers, privileges or
claims under the Servicing Agreement, the First Receivables Purchase Agreement,
and the Second Receivables Purchase Agreement pursuant to Section 5.18 hereof;
and
(iv)    take any other appropriate action to protect and enforce the rights and
remedies of the Indenture Trustee or the Noteholders hereunder;
provided, however, that the Indenture Trustee may not exercise the remedy in
subparagraph (ii) above or otherwise sell or liquidate the Trust Estate
(including the Receivables Trust Estate) substantially as a whole (in one or
more sales), or institute Proceedings in furtherance thereof, unless (A) the
Holders of 100% of the aggregate unpaid principal amount of the Outstanding
Notes direct such remedy, (B) the Indenture Trustee determines that the
anticipated proceeds of such sale distributable to the Noteholders are
sufficient to discharge in full all amounts then due and unpaid upon the Notes
for principal and interest (after giving effect to the payment of any amounts
that are senior in priority to such principal and interest) or (C) the Indenture
Trustee determines (based on the information provided to it by the Servicer)
that the Trust Estate may not continue to provide sufficient funds for the
payment of principal of and interest on the Notes as they would have become due
if the Notes had not been declared due and payable, and the Indenture Trustee is
directed to take such remedy by the Holders of not less than 66 2/3% of the
aggregate unpaid principal amount of the Outstanding Notes. In determining such
sufficiency or insufficiency with respect to clauses (B) and (C), the Indenture
Trustee may, but need not, obtain and rely upon an opinion of an


27

--------------------------------------------------------------------------------

Annex A




Independent investment banking or accounting firm of national reputation as to
the feasibility of such proposed action and as to the sufficiency of the Trust
Estate for such purpose. The cost of such opinion shall be reimbursed to the
Indenture Trustee from amounts held in the Collection Account in accordance with
Section 8.06.
The remedies provided in this Section 5.05(a) are the exclusive remedies
provided to the Noteholders with respect to the Trust Estate (including the
Receivables Trust Estate) and each of the Noteholders (by their acceptance of
their respective interests in the Notes) and the Indenture Trustee, on behalf of
the Noteholders, hereby expressly waive any other remedy that might have been
available under the applicable UCC; provided, that the foregoing waiver shall
not be construed as a waiver by the Indenture Trustee of any personal or
individual rights it may have against the Issuer or with respect to the Trust
Estate or Receivables Trust Estate.
(b)    If the Indenture Trustee collects any money or property pursuant to this
Article V following the acceleration of the maturities of the Notes pursuant to
Section 5.03 (so long as such declaration shall not have been rescinded or
annulled), it shall pay out the money or property in accordance with Section
8.06 hereof or, in the case of an acceleration as a result of an Event of
Default described in clause (a) of Section 5.02, as may otherwise be directed by
a court of competent jurisdiction.
(c)    Following the sale of the Receivables Trust Estate and the application of
the proceeds of such sale and other amounts from sale of the Trust Estate or
amounts, if any, then held in the Note Accounts in accordance with Section 8.06
hereof, any and all amounts remaining due on the Notes and all other Obligations
shall be extinguished and shall not revive, the Notes shall be deemed cancelled,
and the Notes shall no longer be Outstanding.
(d)    The Indenture Trustee may fix a record date and Payment Date for any
payment to Noteholders pursuant to this Section. At least fifteen (15) days
before such record date, the Indenture Trustee shall transmit or make available
to each Noteholder and the Issuer a notice that states the record date, the
Payment Date and the amount to be paid.
SECTION 5.06    Optional Preservation of the Trust Estate
Subject to Section 5.05(a), if the Notes have been declared to be due and
payable under Section 5.03 following an Event of Default and such declaration
and its consequences have not been rescinded and annulled, and the Indenture
Trustee has not received directions from the Noteholders to the contrary under
Section 5.12, the Indenture Trustee may, or at the written direction of the
Administrative Agent shall, elect to maintain possession of the Trust Estate
(including the Receivables Trust Estate). It is the desire of the parties hereto
and the Noteholders that there be at all times during which any Notes are
Outstanding sufficient funds for the payment of principal of and interest on the
Notes, and the Indenture Trustee shall take such desire into account when
determining whether or not to maintain possession of the Trust Estate (including
the Receivables Trust Estate). In determining whether to maintain possession of
the Trust Estate (including the Receivables Trust Estate), the Indenture Trustee
may, but need not, obtain and rely upon an opinion of an Independent investment
banking or accounting firm of national reputation as to the feasibility of any
proposed action and as to the sufficiency of the Trust Estate and Receivables
Trust Estate


28

--------------------------------------------------------------------------------

Annex A




for such purpose. The cost of such opinion shall be reimbursed to the Indenture
Trustee from amounts held in the Collection Account pursuant to Section 8.06
hereof.
SECTION 5.07    Limitation on Suits
No Noteholder shall have any right to institute any Proceedings, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:
(a)    the Holders of not less than 10% of the aggregate unpaid principal amount
of all Outstanding Notes have made written request to the Indenture Trustee to
institute such Proceeding in its own name as Indenture Trustee under this
Indenture;
(b)    such Noteholder or Noteholders has previously given written notice to the
Indenture Trustee of a continuing Event of Default;
(c)    such Noteholder or Noteholders has offered to the Indenture Trustee
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request;
(d)    the Indenture Trustee for sixty (60) days after its receipt of such
notice, request and offer of indemnity has failed to institute any such
Proceeding; and
(e)    no direction inconsistent with such written request has been given to the
Indenture Trustee during such sixty-day period by Holders of a majority of the
aggregate unpaid principal amount of all Outstanding Notes;
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Noteholders or to enforce any right under this Indenture, except in the
manner herein provided.
In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two (2) or more groups of Noteholders, each
representing less than a majority of the aggregate unpaid principal amount of
all Outstanding Notes, the Indenture Trustee shall act at the written direction
of the group representing a greater percentage of the aggregate unpaid principal
amount of all Outstanding Notes, or if both groups are equal, the Indenture
Trustee in its sole discretion may determine what action, if any, shall be
taken, notwithstanding any other provisions of this Indenture. The Indenture
Trustee may request and conclusively rely upon, and the Administrative Agent
shall provide upon such request, a written statement as to the aggregate unpaid
principal amount of all Outstanding Notes held by any or all Noteholders. The
Indenture Trustee shall have no duty or obligation to determine or confirm the
Note Balance at any time, and may conclusively rely on the Administrative
Agent’s determination thereof.


29

--------------------------------------------------------------------------------

Annex A




No Noteholder shall have any right to vote except as provided pursuant to this
Indenture and the Notes. However, except as otherwise provided herein, in
connection with any action to which Noteholders are entitled to vote or consent
under this Indenture, the Issuer may set a record date for purposes of
determining the identity of Noteholders entitled to vote.
SECTION 5.08    Unconditional Rights of Noteholders to Receive Principal and
Interest
Notwithstanding any other provisions in this Indenture, the Holder of any Note
will have the right, which is absolute and unconditional, to receive payment of
the interest on such Note when due and principal of such Note on the Maturity
Date (and such principal shall be due and payable on such Maturity Date)
expressed in such Note and to institute suit for the enforcement of any such
payment, and such right will not be impaired without the consent of such Holder;
provided, however, that notwithstanding any other provision of this Indenture to
the contrary, the obligation to pay principal of or interest on such Note or any
other amount payable to any Noteholder will be without recourse to the Issuer
(except to the Trust Estate), the Indenture Trustee, the Receivables Trust
Trustee or any affiliate, officer, employee or director of any of them, and the
obligation of the Issuer to pay principal of or interest on the Notes or any
other amount payable to any Noteholder will be subject to Article VIII.
SECTION 5.09    Restoration of Rights and Remedies
If the Indenture Trustee or any Noteholder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned, or has been determined adversely to the Indenture
Trustee or such Noteholder, then and in every such case the Issuer, the
Indenture Trustee or such Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Indenture Trustee and
the Noteholders shall continue as though no such Proceeding had been instituted.
SECTION 5.10    Rights and Remedies Cumulative
Except as provided in Section 5.05, no right, remedy, power or privilege herein
conferred upon or reserved to the Indenture Trustee or the Noteholders is
intended to be exclusive of any other right, remedy, power or privilege, and
every right, remedy, power or privilege shall, to the extent permitted by law,
be cumulative. The assertion or exercise of any right or remedy shall not
preclude any other further assertion or the exercise of any other appropriate
right or remedy.
SECTION 5.11    Delay or Omission Not Waiver
No failure to exercise and no delay in exercising, on the part of the Indenture
Trustee or of any Noteholder or other Person, any right or remedy occurring
hereunder upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article V may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.


30

--------------------------------------------------------------------------------

Annex A




SECTION 5.12    Control by Noteholders
The Required Noteholders, if an Event of Default has occurred and is continuing,
shall have the right to direct the time, method and place of conducting any
Proceeding for any right or remedy available to the Indenture Trustee with
respect to the Notes or exercising any trust or power conferred on the Indenture
Trustee with respect to the Notes; provided, however, that, subject to Section
6.01 and Section 6.03(d):
(a)    the Indenture Trustee shall have the right to decline any such direction
if the Indenture Trustee shall have been advised by counsel, or reasonably
determines, that the action so directed is in conflict with any applicable
Requirements of Law or with this Indenture; and
(b)    the Indenture Trustee shall have the right to decline any such direction
with respect to such Proceeding if the Indenture Trustee in good faith shall
determine that the Proceedings so directed would be illegal or involve the
Indenture Trustee in liability for which it has not been indemnified in
accordance with Article VI or be unjustly prejudicial to the Noteholders not
parties to such direction.
SECTION 5.13    Waiver of Past Defaults
The Required Noteholders may, on behalf of all Noteholders, waive in writing any
past default with respect to the Notes and its consequences (including an Event
of Default), except that:
(a)    a default in the payment of the principal or interest in respect of any
Note cannot be waived without the consent of each Noteholder of each Outstanding
Note affected thereby;
(b)    a default as a result of an Insolvency Event with respect to the Issuer
or the Depositor cannot be waived without the consent of each Noteholder; and
(c)    a default in respect of a covenant or provision hereof that under Section
9.01 hereof cannot be modified or amended without the consent of the Noteholder
of each Outstanding Note or each Noteholder of each Outstanding Note affected
thereby cannot be waived without the consent of each such Noteholder;
and(d)    except for the cure for an Early Amortization Event caused solely by
the occurrence of a Level I Trigger Event described in the definition of Early
Amortization Period, an Early Amortization Event cannot be waived or cured (and
the resulting Early Amortization Period may not be terminated) without the
consent of each Noteholder.
Upon any such written waiver, such default, and any Event of Default arising
therefrom, shall cease to exist and shall be deemed to have been cured for every
purpose of this Indenture; provided, that no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.
SECTION 5.14    Undertaking for Costs
All parties to this Indenture agree, and each Noteholder by its acceptance of a
Note shall be deemed to have agreed, that any court may in its discretion
require, in any suit for the


31

--------------------------------------------------------------------------------

Annex A




enforcement of any right or remedy under this Indenture, or in any suit against
the Indenture Trustee for any action taken, suffered or omitted by it as
Indenture Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; provided, that
the provisions of this Section shall not apply to (a) any suit instituted by the
Indenture Trustee, (b) any suit instituted by any Noteholder, or group of
Noteholders (in compliance with Section 5.07), in each case holding in the
aggregate more than 10% of the aggregate unpaid principal amount of all
Outstanding Notes, or (c) any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note on or
after the date on which any of such amounts was due pursuant to the terms of
such Note (or, in the case of redemption, on or after the applicable Redemption
Date).
SECTION 5.15    Waiver of Stay or Extension Laws
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may adversely affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Indenture Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.
SECTION 5.16    Action on Notes
The Indenture Trustee’s right to seek and recover judgment on the Notes or under
the Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to the Indenture. Neither
the lien of the Indenture nor any rights or remedies of the Indenture Trustee or
the Noteholders shall be impaired by the recovery of any judgment by the
Indenture Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Trust Estate or Receivables Trust Estate or
upon any of the assets of the Issuer. Any money or property collected by the
Indenture Trustee shall be applied as specified in Section 8.06.
SECTION 5.17    Sale of Receivables
(a)    If all or a portion of the Receivables are to be sold under the terms of
Section 5.05(a)(ii), the Indenture Trustee, or its agents, shall, unless another
method of sale is directed in writing by the Required Noteholders use its
commercially reasonable efforts to sell, dispose or otherwise liquidate all or a
portion of the Receivables by the solicitation of competitive bids. The
Indenture Trustee may from time to time postpone any sale by public announcement
made at the time and place of such sale. The Indenture Trustee hereby expressly
waives its right to any amount fixed by law as compensation for any sale.


32

--------------------------------------------------------------------------------

Annex A




(b)    The Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer in connection with any sale of Receivables
pursuant to Section 5.05(a)(ii). No purchaser or transferee at any such sale
shall be bound to ascertain the Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.
(c)    If all or a portion of the Receivables are to be sold under the terms of
Section 5.05(a)(ii), the Indenture Trustee shall solicit bids for such
Receivables from Permitted Assignees (identified in writing by the Servicer),
each of which shall agree in writing to comply with the confidentiality
provisions of this Indenture with respect to any information received in
connection with such solicitation. The Indenture Trustee shall sell such
Receivables to the bidder with the highest cash purchase offer. The proceeds of
any such sale shall be applied in accordance with Section 5.05(b). In connection
with any such sale of Receivables or interests therein, the Indenture Trustee
may contract with agents to assist in such sales, the cost of which and the
other costs of such sale shall be paid from the proceeds of any such sale.
(d)    At any sale of all or a portion of the Receivables under Section
5.05(a)(ii), the Indenture Trustee or the Noteholders may bid for and purchase
the property offered for sale and, upon compliance with the terms of sale, may
hold, retain and dispose of such property without further accountability
therefor.
(e)    Upon completion of any sale under Section 5.05(a)(ii), the Issuer will
deliver or cause to be delivered all of the property sold to the purchaser or
purchasers at such sale on the date of sale, or within a reasonable time
thereafter if it shall be impractical to make immediate delivery, but in any
event full title and right of possession to such property shall pass to such
purchaser or purchasers forthwith upon the completion of such sale. If so
requested by the Indenture Trustee or by any purchaser, the Issuer shall confirm
any such sale or transfer by executing and delivering to such purchaser all
proper instruments of conveyance and transfer and release as may be designated
in any such request.
SECTION 5.18    Performance and Enforcement of Certain Obligations
If an Event of Default has occurred and is continuing, the Indenture Trustee
shall, at the written direction of the Required Noteholders, direct the Issuer
to exercise all rights, remedies, powers, privileges and claims the Issuer may
have against the Depositor, the Seller, and the Servicer under or in connection
with the Servicing Agreement, the First Receivables Purchase Agreement and the
Second Receivables Purchase Agreement, as applicable, including the right or
power to take any action to compel or secure performance or observance by the
Depositor, the Servicer or the Seller of their respective obligations
thereunder.


33

--------------------------------------------------------------------------------

Annex A




ARTICLE VI
The Indenture Trustee
SECTION 6.01    Duties of the Indenture Trustee
(a)    If an Event of Default or Servicer Default has occurred and is continuing
and a Responsible Officer shall have actual knowledge or received written notice
of such Event of Default or Servicer Default, the Indenture Trustee shall, prior
to the receipt of directions, if any, from the Required Noteholders, exercise
such of the rights and powers vested in it by this Indenture, and use the same
degree of care and skill in their exercise, as a prudent person would exercise
or use under the circumstances in the conduct of such person’s own affairs;
provided, however, that the Indenture Trustee shall have no liability in
connection with any action or inaction taken, or not taken, by it upon the
deemed occurrence of an Event of Default or Servicer Default of which a
Responsible Officer has not received written notice; and provided, further that
the preceding sentence shall not have the effect of insulating the Indenture
Trustee from liability arising out of the Indenture Trustee’s negligence or
willful misconduct.
(b)    With respect to the Indenture Trustee at all times: (i) the Indenture
Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied duties, obligations, or
covenants by the Indenture Trustee shall be read into this Indenture; and (ii)
in the absence of bad faith or negligence on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon resolutions, certificates, statements, reports,
documents, orders, opinions or other instruments furnished to the Indenture
Trustee and conforming to the requirements of this Indenture; provided, however,
that the Indenture Trustee, upon receipt of any resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Indenture Trustee which are specifically required to be furnished
pursuant to any provision of this Indenture, shall examine them to determine
whether they conform to the requirements of this Indenture (but need not confirm
or investigate the accuracy of mathematical calculations or other facts stated
therein); provided, further, that the Indenture Trustee shall not be responsible
for the accuracy or content of any of the aforementioned documents, certificates
or opinions and the Indenture Trustee shall have no obligation to verify or
recompute any numeral information provided to it pursuant to the Transaction
Documents. If any such instrument is found not to conform in any material
respect to the requirements of this Indenture, the Indenture Trustee shall
notify the Noteholders in the event that the Indenture Trustee, after so
requesting, does not receive a satisfactorily corrected instrument.
(c)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own intentional fraud, bad faith or willful misconduct;
provided, however, that:
(i)    this paragraph (c) shall not be construed to limit the effect of
paragraphs (a) or (b) of this Section 6.01;
(ii)    the Indenture Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer, unless it shall be proven in a court of


34

--------------------------------------------------------------------------------

Annex A




competent jurisdiction that the Indenture Trustee was negligent in ascertaining
the pertinent facts;
(iii)    the Indenture Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to this Indenture, including Section 5.12;
(iv)    the Indenture Trustee shall not be deemed to have notice or knowledge of
any Event of Default, Early Amortization Event, or any other default unless a
Responsible Officer of the Indenture Trustee has actual knowledge or shall have
received written notice thereof. In the absence of such actual knowledge or
receipt of such notice, the Indenture Trustee may conclusively assume that none
of such events have occurred and the Indenture Trustee shall not have any
obligation or duty to determine whether any Event of Default, Early Amortization
Event or any other default has occurred; and
(v)    the Indenture Trustee shall not have any duty (A) to see to any
recording, filing or depositing of this Indenture or any agreement referred to
herein or any financing statement or amendments to a financing statement
evidencing a security interest, or to see to the maintenance of any such
recording or filing or depositing or to any rerecording, refiling or
redepositing of any thereof, (B) to see to any insurance or (C) to see to the
payment or discharge of any tax, assessment, or other governmental charge or any
lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Estate or Receivables Trust Estate other than
from funds available in the Collection Account.
(d)    Notwithstanding anything to the contrary contained in this Indenture or
any of the Transaction Documents, no provision of this Indenture shall require
the Indenture Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights and powers, if there is reasonable ground (as
determined by the Indenture Trustee in its sole discretion) for believing that
the repayment of such funds or indemnity reasonably satisfactory to the
Indenture Trustee against such risk is not reasonably assured (as determined by
the Indenture Trustee in its sole discretion) to it by the security afforded to
it by the terms of this Indenture.
(e)    [Reserved].
(f)    The Indenture Trustee shall, and hereby agrees that it will, perform all
of its express obligations and duties set forth in the Servicing Agreement.
(g)    Except for actions expressly authorized by this Indenture, the Indenture
Trustee shall take no action reasonably likely to impair the interests of the
Issuer or Receivables Trust in any asset of the Trust Estate or Receivables
Trust Estate now existing or hereafter created or to impair the value of any
asset of the Trust Estate or Receivables Trust Estate now existing or hereafter
created.


35

--------------------------------------------------------------------------------

Annex A




(h)    Except as expressly provided in this Indenture, the Indenture Trustee
shall have no power to vary the Trust Estate or Receivables Trust Estate,
including, without limitation, by (i) accepting any substitute payment
obligation for a Receivable initially transferred to the Issuer under the
Granting Clause except for actions expressly authorized by the Indenture, (ii)
adding any other investment, obligation or security to the Issuer, the Trust
Estate or Receivables Trust Estate or (iii) withdrawing from the Receivable
Trust Estate any Receivables (except as otherwise provided in the Second
Receivables Purchase Agreement and the Servicing Agreement).
(i)    The Indenture Trustee shall not have any responsibility or liability for
investment losses on Eligible Investments (other than as an obligor on any
Eligible Investments on which the institution acting as Indenture Trustee is an
obligor). The Indenture Trustee or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Indenture Trustee’s
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or subcustodian with respect to certain
of the Eligible Investments, (ii) using Affiliates to effect transactions in
certain Eligible Investments and (iii) effecting transactions in certain
Eligible Investments. Such compensation is not payable or reimbursable under
Section 6.07 of this Indenture.
(j)    Every provision of this Indenture relating to the conduct of, affecting
the liability of, or affording protection to the Indenture Trustee shall be
subject to the provisions of this Section.
(k)    Without limiting the generality of this Section 6.01 and subject to the
other provisions of this Indenture, the Indenture Trustee shall have no duty (i)
to see to any recording, filing or depositing of this Indenture or any agreement
referred to herein, or to see to the maintenance of any such recording or filing
or depositing or to any recording, refiling or redepositing of any thereof or to
see to the validity, perfection, continuation, or value of any lien or security
interest created herein or to monitor the status of any such lien or security
interest or the performance of any collateral, (ii) to see to the payment or
discharge of any tax, assessment or other governmental Lien owing with respect
to, assessed or levied against any part of the Issuer, (iii) to confirm, verify
or review (unless expressly required by the terms of this Indenture or any other
Transaction Document to which the Indenture Trustee is a party) the contents of
any reports or certificates delivered to the Indenture Trustee pursuant to this
Indenture or any other Transaction Document believed by the Indenture Trustee to
be genuine and to have been signed or presented by the proper party or parties,
(iv) to determine whether any Receivable is an Eligible Receivable or to inspect
the Trust Certificate or the Receivables at any time or ascertain or inquire as
to the performance or observance of any of the Issuer’s, the Receivables
Trust’s, the Seller’s or the Servicer’s representations, warranties or covenants
or the Servicer’s duties and obligations as Servicer and as custodian of the
Receivable Files under the Servicer Transaction Documents or (v) to determine
when a Repurchase Event occurs.
(l)    Subject to Section 6.01(d), in the event that the Registrar (if other
than the Indenture Trustee) shall fail to perform any obligation, duty or
agreement in the manner or on the day required to be performed by the Registrar
under this Indenture, the Indenture Trustee shall be obligated as soon as
practicable upon actual knowledge of a Responsible Officer thereof and receipt


36

--------------------------------------------------------------------------------

Annex A




of appropriate records and information, if any, to perform such obligation, duty
or agreement in the manner so required.
(m)    No provision of this Indenture or any other Transaction Document shall be
construed to require the Indenture Trustee to perform, or accept any
responsibility for the performance of, the obligations of the Servicer hereunder
or under any other Transaction Document or any Person other than itself under
any Transaction Document.
(n)    Subject to Section 6.05, all moneys received by the Indenture Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated from other
funds except to the extent required by Law or the Transaction Documents.
(o)    Nothing contained herein shall be deemed to authorize the Indenture
Trustee to engage in any business operations or any activities other than those
set forth in this Indenture. Specifically, the Indenture Trustee shall have no
authority to engage in any business operations, acquire any assets other than
those specifically included in the Trust Estate or Receivables Trust Estate
under this Indenture or otherwise vary the assets held by the Issuer. Similarly,
the Indenture Trustee shall have no discretionary duties, provided, that the
Indenture Trustee shall perform those ministerial acts set forth above necessary
to accomplish the purpose of this Indenture.
(p)    Notwithstanding any provision of this Indenture or any other Transaction
Document to the contrary, the Indenture Trustee shall not be required to take
action (including the sending of any notice) upon, or be deemed to have notice
or knowledge of, any Event of Default, Early Amortization Event, Servicer
Default, Unmatured Early Amortization Event, Unmatured Event of Default,
Unmatured Servicer Default or other event or information unless a Responsible
Officer of the Indenture Trustee shall have received written notice thereof. In
the absence of a Responsible Officer’s receipt of such notice, the Indenture
Trustee shall have no duty to take any action to determine whether any such
event has occurred and may conclusively assume that no such event has occurred.
The Indenture Trustee shall not be deemed to have knowledge of any event or
information held by or imputed to any Person other than itself in its capacity
as Indenture Trustee. The availability or delivery (including pursuant to this
Indenture) of reports or other documents (including news or other publicly
available reports or documents) to the Indenture Trustee shall not constitute
actual or constructive knowledge or notice of information contained in or
determinable from those reports or documents, except for such reports or
documents that this Indenture expressly requires the Indenture Trustee to
review.
(q)    Anything in this Indenture to the contrary notwithstanding, in no event
shall the Indenture Trustee be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Indenture Trustee has been advised of the
likelihood of such loss or damage regardless of the form of action.
(r)    The Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Issuer, the Servicer, the Administrative Agent and/or a
specified percentage of Noteholders under circumstances in which


37

--------------------------------------------------------------------------------

Annex A




such direction is required or permitted by the terms of this Indenture or any
other Transaction Document.
(s)    The Indenture Trustee agrees to provide the Issuer with prompt written
notice of any written repurchase demand it receives with respect to the
Receivables underlying the Receivables Trust Certificate and to cooperate in
good faith with any reasonable written request by the Issuer for information in
the possession of the Indenture Trustee which is required in order to enable the
Issuer to comply with the provisions of Rule 15Ga-1 under the Exchange Act as it
relates to the Indenture Trustee or to the Indenture Trustee’s obligations under
the Transaction Documents to which it is a party; provided that with respect to
Rule 15Ga-1, only information in its possession need be provided, and the
Indenture Trustee shall not be deemed a “securitizer” under the Exchange Act.
(t)    The enumeration of any discretion, permissive right, privilege or power
herein or in any other Transaction Document available to the Indenture Trustee
shall not be construed to be the imposition of a duty, unless and except to the
extent expressly set forth herein.
(u)    Wells Fargo Bank, National Association will perform its obligations
hereunder through its Corporate Trust Services department.
SECTION 6.02    Notice of Early Amortization Event or Event of Default
Upon the occurrence of any Early Amortization Event or Event of Default of which
a Responsible Officer of the Indenture Trustee has actual knowledge or has
received notice thereof at the Corporate Trust Office of the Indenture Trustee,
the Indenture Trustee shall transmit by mail or via ctslink.com to the
Noteholders as their names and addresses appear on the Note Register and the
Rating Agency (if any Rating Agency then provides a rating on the Notes), notice
of such Early Amortization Event or Event of Default within ten (10) Business
Days after such Responsible Officer receives such notice or obtains actual
knowledge.
SECTION 6.03    Certain Matters Affecting the Indenture Trustee
Except as otherwise provided in Section 6.01 hereof:
(a)    the Indenture Trustee may conclusively rely on and shall fully be
protected in acting or refraining from acting in accordance with any resolution,
certificate, statement, instrument, Officer’s Certificate, opinion, report,
notice, request, direction, consent, order, bond, note, or other paper or
document reasonably believed by it to be genuine and to have been signed or
presented to it pursuant to this Indenture by the proper party or parties and
shall be under no obligation to inquire as to the adequacy, accuracy or
sufficiency of any such information or be under any obligation to make any
calculation or verifications in respect of any such information and shall not be
liable for any loss that may be occasioned thereby;
(b)    before the Indenture Trustee acts or refrains from acting, it may require
and shall be entitled to receive, at the reasonable expense of the Issuer, an
Officer’s Certificate of the


38

--------------------------------------------------------------------------------

Annex A




Issuer and/or an Opinion of Counsel. The Indenture Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officer’s Certificate or Opinion of Counsel;
(c)    as a condition to the taking, suffering or omitting of any action by it
hereunder, the Indenture Trustee may consult with counsel and the advice or
opinion of such counsel with respect to legal matters relating to the Indenture
or the Notes shall be full and complete authorization and protection from any
liability in respect of any action taken, suffered or omitted by it hereunder in
good faith and in reliance thereon;
(d)    the Indenture Trustee shall not be under any obligation to exercise any
of the rights or powers vested in it by this Indenture, or to honor the request
or direction of any of the Noteholders or any other Person pursuant to this
Indenture to institute, conduct or defend any litigation hereunder in relation
hereto, unless such Noteholders or such other Person (if direction by such
Person is permitted or required under this Indenture or any other Transaction
Document) shall have offered to the Indenture Trustee security or indemnity
reasonably satisfactory to the Indenture Trustee against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction; provided, however, that, subject to Section 6.01(d), nothing
contained herein shall relieve the Indenture Trustee of the obligation, upon the
receipt by a Responsible Officer of written notice of the occurrence of an Event
of Default (which has not been cured or waived) to exercise such of the rights
and powers vested in it by this Indenture and to use the same degree of care or
skill in their exercise as a prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs;
(e)    the Indenture Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
note or other paper or document, believed by it to be genuine, but the Indenture
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Indenture Trustee shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Issuer and the Servicer,
personally or by agent or attorney; provided, however, that if the payment
within a reasonable time to the Indenture Trustee of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation is,
in the opinion of the Indenture Trustee, not reasonably assured (as determined
by the Indenture Trustee in its sole discretion) to the Indenture Trustee by the
security afforded to it by the terms of this Indenture, the Indenture Trustee
may require security or indemnity reasonably satisfactory to it against the
costs, expenses and liabilities which may be incurred thereby as a condition to
so proceeding; the reasonable expense of every such examination shall be paid by
the Person making such request, or, if paid by the Indenture Trustee, shall be
reimbursed by the Person making such request upon demand;
(f)    the Indenture Trustee shall not be required to make any initial or
periodic examination of any documents or records related to any of the Trust
Estate or Receivables Trust Estate for the purpose of establishing the presence
or absence of defects, the compliance by the Issuer with its representations and
warranties or for any other purpose;


39

--------------------------------------------------------------------------------

Annex A




(g)    the Indenture Trustee shall not be liable for the acts or omissions of
any successor to the Indenture Trustee so long as such acts or omissions were
not the result of the negligence, bad faith or willful misconduct of the
predecessor Indenture Trustee;
(h)    the rights, privileges, protections, immunities and benefits given to the
Indenture Trustee, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Indenture Trustee in each of
its capacities hereunder, and to each agent, custodian and other Person employed
to act hereunder;
(i)    whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section;
(j)    the Indenture Trustee shall not have any liability with respect to the
acts or omissions of the Servicer (except and to the extent the Indenture
Trustee is the Servicer), including acts or omissions in connection with the
servicing, management or administration of Receivables; calculations made by the
Servicer whether or not reported to the Issuer or Indenture Trustee; and
deposits into or withdrawals from any accounts or funds established pursuant to
the terms of this Indenture;
(k)    the rights, immunities, indemnities and protections afforded to the
Indenture Trustee pursuant to this Article VI shall also be afforded to any
entity serving as Note Registrar;
(l)    the Indenture Trustee shall not be responsible or liable in any manner
whatsoever, for calculation, determination and/or verification of the
allocations of Collections, determinations of monthly interest or the
applications of Available Funds pursuant to this Indenture;
(m)    without limiting the generality of this Section, the Indenture Trustee
shall have no duty (i) to see to any recording or filing of, or for the
preparation, correctness or accuracy of, any financing statement or continuation
statement evidencing a security interest in the Receivables, or to see to the
maintenance of any such recording or filing or to any rerecording, refiling or
redepositing of any thereof, (ii) to confirm or verify the contents of any
reports or certificates of the Servicer or the Issuer delivered to the Indenture
Trustee pursuant to this Indenture or the other Transaction Documents believed
by the Indenture Trustee to be genuine and to have been signed or presented by
the proper party or parties or (iii) to inspect the Receivables at any time or
ascertain or inquire as to the performance or observance of any of the Issuer’s
or the Servicer’s representations, warranties or covenants or the Servicer’s
duties and obligations as Servicer and as custodian of books, records, files and
computer records relating to the Receivables;
(n)    The Indenture Trustee shall not be responsible to any Person for (i) the
value, validity, effectiveness, genuineness, enforceability (other than as to
the Indenture Trustee with respect to this Indenture) or sufficiency of this
Indenture or any other document referred to or provided for herein or therein
or, except as may otherwise be required by law, of the Trust Estate or
Receivables Trust Estate `held by the Indenture Trustee hereunder, or (ii) the
existence, validity, perfection, priority or enforceability of the Liens in any
of the Trust Estate or Receivables Trust Estate, whether impaired by operation
of law or by reason of any action or omission to act on its


40

--------------------------------------------------------------------------------

Annex A




part hereunder (except to the extent such action or omission constitutes
negligence, bad faith or willful misconduct on the part of the Indenture
Trustee), the validity of the title to the Trust Estate or Receivables Trust
Estate, insuring the Trust Estate or Receivables Trust Estate or the payment of
taxes, charges, assessments or Liens upon the Trust Estate or Receivables Trust
Estate;
(o)    Whenever the Indenture Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Indenture or any
other Transaction Document, or is unsure as to the application, intent,
interpretation or meaning of any provision of this Indenture or any other
Transaction Document, or is, or appears to be, in conflict with any other
applicable provision, or is silent or is incomplete as to the course of action
to be adopted, the Indenture Trustee may give notice to the Noteholders and the
Administrative Agent and request written direction therefrom, as to the course
of action to be adopted and, to the extent the Indenture Trustee acts in good
faith in accordance with the written direction of the Required Noteholders, the
Indenture Trustee shall not be liable on account of such action. If the
Indenture Trustee shall not have received appropriate written direction within
thirty (30) days of such notice (or within such shorter period of time as
reasonably may be specified in such notice), it may, but will be under no duty
to, take or refrain from taking such action, not inconsistent with this
Indenture, as it deems to be in the best interests of the Holders, and the
Indenture Trustee shall not have any liability to the Issuer, the Holders or any
other Person for such action or inaction;
(p)    the right of the Indenture Trustee to perform any discretionary act
enumerated in this Indenture shall not be construed as a duty, and the Indenture
Trustee shall not be answerable for other than its negligence or willful
misconduct in the performance of such act;
(q)    the Indenture Trustee shall not be required to give any bond or surety in
respect of the execution of the Note Accounts created hereby or in the powers
granted hereunder;
(r)    the Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents,
attorneys, custodians or nominees, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of any agent, attorney,
custodians or nominees appointed with due care by it hereunder; provided, that
the Indenture Trustee shall remain obligated and be liable to the Issuer and the
Noteholders for the execution of their respective trusts and powers and
performance of their respective duties hereunder without diminution of such
obligations and liability by virtue of the appointment of any such agent,
attorney, custodian or nominee, and to the same extent and under the same terms
and conditions as if the Indenture Trustee alone were individually executing or
performing such obligations; provided, however, that the Indenture Trustee shall
not be liable for the execution or performance of any such obligations of the
Indenture Trustee by any of the original parties (including any successors or
assigns) to the Transaction Documents;
(s)    the Indenture Trustee shall not be liable for any action it takes or
omits to take in good faith which it believes to be authorized or within its
rights or powers; provided, however, that the Indenture Trustee’s conduct does
not constitute willful misconduct, negligence or bad faith;
(t)    in no event shall the Indenture Trustee be responsible or liable for
punitive, special, indirect, or consequential loss or damage of any kind
whatsoever (including, without


41

--------------------------------------------------------------------------------

Annex A




limitation, loss of profit) irrespective of whether the Indenture Trustee has
been advised of the likelihood of such loss or damage and regardless of the form
of action;
(u)    each of the parties hereto hereby agrees and, as evidenced by its
acceptance of any benefits hereunder, any Holder agrees that the Indenture
Trustee in any capacity (x) has not provided and will not provide in the future,
any advice, counsel or opinion regarding the tax, financial, investment,
securities law or insurance implications and consequences of the consummation,
funding and ongoing administration of this Indenture, including, but not limited
to, income, gift and estate tax issues, and the initial and ongoing selection
and monitoring of financing arrangements and (y) has not made any investigation
as to the accuracy of any representations, warranties or other obligations of
any Person under any Transaction Document (other than the Indenture Trustee’s
representations and warranties set forth in Section 6.12) and shall have no
liability in connection therewith, including any liability for the enforcement
thereof (except for any enforcement obligations of the Indenture Trustee
expressly set forth in the Transaction Documents);
(v)    without limiting any other provision of this Indenture or any other
Transaction Document, the Indenture Trustee shall not be charged with any
knowledge held by or imputed to any of the Noteholders, the Issuer, the Servicer
or any other Person;
(w)    the Indenture Trustee shall not be liable for any delays in performance
for causes beyond its control, including, but not limited to, fire, flood,
epidemic, unusually severe weather, strike, restriction by civil or military
authority in their sovereign or contractual capacities, transportation failure,
loss or malfunctions of communications or computer (software and hardware)
services, power line or other utility failures or interruptions, inability to
obtain labor or any other force majeure event. In the event of any such delay,
performance shall be extended for so long as such period of delay;
(x)    the Indenture Trustee may request that the Issuer deliver an Officer’s
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officer’s Certificate may be signed by any person authorized to sign an
Officer’s Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded;
(y)    nothing in this Indenture or any other Transaction Document shall be
deemed to obligate the Indenture Trustee to deliver any instruments, documents
or any other property referred to herein or therein, unless the same or the
components thereof shall have first been received by the Indenture Trustee
pursuant to this Indenture; and
(z)    the Indenture Trustee shall not be required to take any action hereunder
or pursuant to any written instruction, direction or request delivered in
accordance with the provisions hereof if the Indenture Trustee shall have been
advised by counsel or it shall otherwise have reasonably determined that such
action is likely to result in liability on the part of the Indenture Trustee
(unless the Indenture Trustee has been sufficiently indemnified in its
reasonable judgment), is contrary to the terms hereof or is otherwise contrary
to law.


42

--------------------------------------------------------------------------------

Annex A




SECTION 6.04    Not Responsible for Recitals or Issuance of Notes
The recitals contained herein and in the Notes, except with respect to the
Indenture Trustee and its certificate of authentication, shall not be taken as
the statements of the Indenture Trustee, and the Indenture Trustee does not
assume any responsibility for their correctness. The Indenture Trustee does not
make any representation as to the validity or sufficiency of the Indenture, the
Notes or any related document or as to the perfection or priority of any
security interest therein. The Indenture Trustee shall not be accountable for
the use or application by the Issuer of the proceeds from the Notes.
SECTION 6.05    Indenture Trustee May Hold Notes
The Indenture Trustee, the Note Registrar or any other agent of the Issuer, in
its individual or any other capacity, may become the owner or pledgee of Notes
and subject to Section 6.11, may otherwise deal with the Issuer or its
affiliates with the same rights it would have if it were not Indenture Trustee,
Note Registrar or such other agent.
SECTION 6.06    Money Held in Trust
Money held by the Indenture Trustee in trust hereunder need not be segregated
from other funds held by the Indenture Trustee in trust hereunder except to the
extent required herein or required by law. The Indenture Trustee shall not be
under any liability for interest on any money received by it hereunder except
(i) as otherwise agreed upon in writing by the Indenture Trustee and the Issuer
and (ii) as an obligor with respect to Eligible Investments on which the
institution acting as Indenture Trustee is an obligor.
SECTION 6.07    Compensation, Reimbursement and Indemnification
(a)    The Indenture Trustee shall be entitled to receive as compensation for
acting as Indenture Trustee and, if applicable, Note Registrar, on each Payment
Date and, in accordance with the priority set forth in Section 8.06 hereof, a
fee equal to one-twelfth (1/12th) of $9,000 (which compensation shall not be
limited by any law on compensation of a trustee of an express trust). In
addition to compensation for its services, the Issuer shall reimburse the
Indenture Trustee and the Note Registrar, in each case in accordance with the
priority set forth in Section 8.06 hereof, for all reasonable and documented
out-of-pocket expenses incurred or made by it (including, without limitation,
expenses incurred in connection with notices or other communications to the
Noteholders), disbursements and advances incurred or made by the Indenture
Trustee and the Note Registrar in accordance with any of the provisions of this
Indenture (including, but in no way limited to, any expenses incurred pursuant
to Section 5.04, Section 5.05, Section 5.06 and Section 5.07), or any of the
Transaction Documents. Such expenses shall include the reasonable and documented
fees and out-of-pocket expenses, disbursements and advances of any agents, any
co-trustee, counsel, accountants and experts, except any such expense,
disbursement or advance as may arise from its willful misconduct, negligence or
bad faith. In no event shall the Indenture Trustee or any agent of the Indenture
Trustee advance any funds for the payment of principal, interest or premium on
any Notes. The Issuer shall, in accordance with the priority set forth in
Section 8.06, indemnify


43

--------------------------------------------------------------------------------

Annex A




the Indenture Trustee and the Note Registrar and each of their respective
officers, directors, agents and employees against any and all loss, suit, cost,
claim, judgment, liability or expense (including the reasonable fees and
expenses of counsel) incurred by it in connection with this Indenture and the
performance of their respective duties hereunder and under the Transaction
Documents, including in connection with any enforcement (including any action,
claim or suit brought) by the Indenture Trustee or the Note Registrar of any
indemnification or other obligation of the Issuer. The Indenture Trustee shall
notify the Issuer and the Servicer promptly of any claim for which it may seek
indemnity. Failure by the Indenture Trustee to so notify the Issuer and the
Servicer shall not relieve the Issuer of its obligations hereunder unless such
loss, liability or expense could have been avoided with such prompt notification
and then only to the extent of such loss, expense or liability which could have
been so avoided. The Issuer shall defend any claim against the Indenture
Trustee; provided, however, the Indenture Trustee may have separate counsel and,
if it does, the Issuer shall reimburse the Indenture Trustee for payment of the
reasonable and documented fees and expenses of such counsel, in accordance with
the priority set forth in Section 8.06; provided, further, that the Indenture
Trustee shall not be required to tender the defense to the Issuer of (i) any
claims in connection with the enforcement (including any action, claim or suit
brought) by the Indenture Trustee or the Note Registrar of any indemnification
or other obligation of the Issuer, or (ii) any claim by the Issuer or its
Affiliates that the Indenture Trustee or the Note Registrar breached its duties
under this Indenture, at law, or under any applicable standard of care. The
Issuer shall not agree without the Indenture Trustee’s consent to a settlement
of a claim against the Indenture Trustee unless (i) such settlement includes an
unconditional release of the Indenture Trustee from any liabilities arising out
of such action, suit or proceeding, (ii) the sole relief under the settlement is
monetary, (iii) the Issuer indemnifies the Indenture Trustee for the full amount
of the settlement, and (iv) the settlement does not include any findings of fact
or admissions by or regarding the Indenture Trustee. Neither the Issuer nor the
Servicer shall be required to reimburse any expense or indemnify against any
loss, liability or expense incurred by the Indenture Trustee through the
Indenture Trustee’s own willful misconduct, negligence, intentional fraud or bad
faith.
(b)    The provisions of this Section shall survive the resignation and removal
of the Indenture Trustee and the discharge, termination or assignment of this
Indenture. When the Indenture Trustee incurs expenses after the occurrence of an
Event of Default specified in Section 5.02(a) with respect to the Issuer, the
expenses are intended to constitute expenses of administration under the
Bankruptcy Code or any other applicable federal or state bankruptcy, insolvency
or similar law.
(c)    Notwithstanding anything herein to the contrary, the Indenture Trustee’s
right to enforce any of the Issuer’s payment obligations pursuant to this
Section 6.07 shall be subject to the provisions of Section 11.17(a).
SECTION 6.08    Replacement of Indenture Trustee
(a)    No resignation or removal of the Indenture Trustee and no appointment of
a successor Indenture Trustee shall become effective until the acceptance of
appointment by the successor Indenture Trustee pursuant to this Section 6.08.
The Indenture Trustee may resign at any time by giving sixty (60) days prior
written notice to the Issuer. The Required Noteholders may


44

--------------------------------------------------------------------------------

Annex A




remove the Indenture Trustee and any or all of its agents by so notifying the
Indenture Trustee and may appoint a successor Indenture Trustee. The Issuer
shall remove the Indenture Trustee by giving sixty (60) days prior written
notice to the Indenture Trustee if:
(i)    the Indenture Trustee fails to comply with Section 6.11;
(ii)    the Indenture Trustee shall consent to the appointment of a conservator
or receiver or liquidator in any insolvency, readjustment of debt, marshalling
of assets and liabilities or similar proceedings of or relating to the Indenture
Trustee or all or substantially all of its property, or a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Indenture Trustee; or the Indenture Trustee shall admit
in writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations; or
(iii)    the Indenture Trustee otherwise becomes incapable of acting.
If the Indenture Trustee resigns or is removed or if a vacancy exists in the
office of the Indenture Trustee for any reason (the Indenture Trustee in such
event being referred to herein as the retiring Indenture Trustee), the Issuer
shall promptly appoint a successor Indenture Trustee, which successor shall be
reasonably satisfactory to the Servicer.
(b)    Any resignation or removal of the Indenture Trustee and appointment of a
successor indenture trustee pursuant to any of the provisions of this Section
shall not become effective until acceptance of appointment by the successor
indenture trustee as provided in this Section 6.08(b).
(i)    Any successor indenture trustee appointed as provided herein shall
execute, acknowledge and deliver to the Issuer, to the Servicer and to its
predecessor indenture trustee, as applicable, an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the
predecessor indenture trustee shall become effective and such successor
indenture trustee without any further act, deed or conveyance, shall become
fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with like effect as if originally named as Indenture
Trustee herein. The predecessor indenture trustee shall deliver to the successor
indenture trustee all documents or copies thereof and statements and all money
and other property held by it hereunder; and the Issuer and the predecessor
indenture trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor indenture trustee all such rights, powers, duties
and obligations.


45

--------------------------------------------------------------------------------

Annex A




(ii)    No successor indenture trustee shall accept appointment as provided in
this Section unless at the time of such acceptance such successor indenture
trustee shall be eligible under the provisions of Section 6.11.
(iii)    Upon acceptance of appointment by a successor indenture trustee as
provided in this Section, such successor indenture trustee shall provide notice
of such succession hereunder to all Noteholders, and the Servicer shall provide
such notice to the Rating Agency (if any Rating Agency then provides a rating on
the Notes).
(c)    If a successor Indenture Trustee does not take office within thirty (30)
days after the retiring Indenture Trustee resigns or is removed, the retiring
Indenture Trustee, the Issuer or the Required Noteholders may, at the sole
expense (including all fees, costs, and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such petition) of
Issuer, petition any court of competent jurisdiction for the appointment of a
successor Indenture Trustee.
(d)    If the Indenture Trustee ceases to be eligible in accordance with Section
6.11, any Noteholder may petition any court of competent jurisdiction for the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee.
(e)    No Indenture Trustee under this Indenture shall be liable for any action
or omission of any successor indenture trustee.
SECTION 6.09    Successor Indenture Trustee by Merger
If the Indenture Trustee consolidates with, merges or converts into, or
transfers or sells all or substantially all its corporate trust business or
assets to, another corporation or banking association, the resulting, surviving
or transferee corporation or banking association without any further act shall
be the successor Indenture Trustee; provided, that such corporation or banking
association shall be otherwise qualified and eligible under Section 6.11.
If at the time such successor by merger, conversion, consolidation or transfer
to the Indenture Trustee shall succeed to such position, and any of the Notes
shall have been authenticated but not delivered, any such successor to the
Indenture Trustee may adopt the certificate of authentication of any predecessor
indenture trustee and deliver such Notes so authenticated; and in case at that
time any of the Notes shall not have been authenticated, any successor to the
Indenture Trustee may authenticate such Notes in the name of the successor to
the Indenture Trustee; and in all such cases such certificates shall have the
full force which it is anywhere provided in the Notes or in this Indenture that
the certificate of the Indenture Trustee shall have.
SECTION 6.10    Appointment of Co-Indenture Trustee or Separate Indenture
Trustee
(a)    Notwithstanding any other provisions of this Indenture, at any time, for
the purpose of meeting any legal requirement of any jurisdiction in which any
part of the Receivables


46

--------------------------------------------------------------------------------

Annex A




Trust Estate may at the time be located, in connection with any Proceeding or
other enforcement action and to the extent of any conflict of interest, the
Indenture Trustee shall have the power and may execute and deliver all
instruments to appoint one or more Persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Receivables Trust Estate, and to vest in such Person or Persons, in such
capacity and for the benefit of the Noteholders, such title to the Receivables
Trust Estate, or any part hereof, and, subject to the other provisions of this
Section, such powers, duties, obligations, rights and trusts as the Indenture
Trustee may consider necessary or desirable. No co-trustee or separate trustee
hereunder shall be required to meet the terms of eligibility as a successor
trustee under Section 6.11 and no notice to Noteholders of the appointment of
any co-trustee or separate trustee shall be required under Section 6.08.
(b)    Every separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:
(i)    all rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Indenture Trustee joining in such act), except to the
extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Indenture Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Estate or
Receivables Trust Estate or any portion thereof in any such jurisdiction) shall
be exercised and performed singly by such separate trustee or co-trustee, but
solely at the written direction of the Indenture Trustee;
(ii)    no separate trustee or co-trustee hereunder shall be personally liable
by reason of any act or omission of any other separate trustee or co-trustee
hereunder; and
(iii)    the Indenture Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustee.
(c)    Any notice, request or other writing given to the Indenture Trustee shall
be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Indenture and
the conditions of this Article VI. Each separate trustee and co-trustee, upon
its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Indenture Trustee or separately, as may be provided therein, subject to all the
provisions of this Indenture, specifically including every provision of this
Indenture relating to the conduct of, affecting the liability of, or affording
protection to, the Indenture Trustee. Every such instrument shall be filed with
the Indenture Trustee.
(d)    If necessary, any separate trustee or co-trustee may at any time
constitute the Indenture Trustee its agent or attorney-in-fact with full power
and authority, to the extent not prohibited by law, to do any lawful act under
or in respect of this Indenture on its behalf and in its


47

--------------------------------------------------------------------------------

Annex A




name. If any separate trustee or co-trustee shall die, become incapable of
acting, resign or be removed, all of its estates, properties, rights, remedies
and trusts shall vest in and be exercised by the Indenture Trustee, to the
extent permitted by law, without the appointment of a new or successor trustee.
SECTION 6.11    Eligibility; Disqualification
The Indenture Trustee shall at all times have a combined capital and surplus of
at least $50,000,000 as set forth in its most recent published annual report of
condition and its long-term unsecured debt shall be rated at least Baa3 by
Moody’s and at least BBB- by Standard & Poor’s. The Indenture Trustee (1) shall
meet the requirements of Section 26(a)(1) of the Investment Company Act, (2)
shall not be an Affiliate of the Issuer, the Depositor or the initial Servicer
and (3) shall not offer or provide credit or credit enhancement to the Issuer.
In case at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Indenture Trustee shall
resign immediately in the manner and with the effect specified in Section 6.08.
SECTION 6.12    Representations and Warranties of the Indenture Trustee
The Indenture Trustee represents and warrants that:
(i)    the Indenture Trustee is duly organized and validly existing under the
laws of the jurisdiction of its organization;
(ii)    the Indenture Trustee has full power and authority to deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and each other
Transaction Document to which it is a party;
(iii)    each of this Indenture and each other Transaction Document to which it
is a party has been duly executed and delivered by the Indenture Trustee and
constitutes its legal, valid and binding obligation in accordance with its
terms; and
(iv)    the Indenture Trustee meets the eligibility requirements set forth in
Section 6.11.


48

--------------------------------------------------------------------------------

Annex A




SECTION 6.13    Execution of Transaction Document
The Issuer hereby authorizes and directs, and by its acceptance of Notes, each
Noteholder is hereby deemed to have authorized and directed, the Indenture
Trustee to execute the Back-up Servicing Agreement and each other Transaction
Document to which the Indenture Trustee is contemplated to be a party, in the
form presented to the Indenture Trustee by the Issuer or its purported counsel.
SECTION 6.14    [Reserved].
SECTION 6.15    Rule 15Ga-1 Compliance
(a)    To the extent a Responsible Officer of the Indenture Trustee receives a
demand for the repurchase of a Receivable based on a breach of a representation
or warranty made by the Sellerseller of such Receivable (each, a “Demand”), the
Indenture Trustee agrees (i) if such Demand is in writing, promptly to forward
such Demand to the Depositor and such Sellerseller, and (ii) if such Demand is
oral, to instruct the requesting party to submit such Demand in writing to the
Indenture Trustee and the Depositor.
(b)    In connection with the repurchase of a Receivable pursuant to a Demand,
any dispute with respect to a Demand, or the withdrawal or final rejection of a
Demand by the Sellera seller of such Receivable, the Indenture Trustee agrees,
to the extent a Responsible Officer of the Indenture Trustee has actual
knowledge thereof, promptly to notify the Depositor in writing.
(c)    The Indenture Trustee will (i) notify the Depositor, as soon as
practicable and in any event within five (5) Business Days of the receipt
thereof and in the manner set forth in Exhibit D hereof, of all Demands and
provide to the Depositor any other information in its possession reasonably
requested to facilitate compliance by it with Rule 15Ga-1 under the Exchange
Act, and (ii) if requested in writing by the Depositor, provide a written
certification no later than fifteen (15) days following any calendar quarter or
calendar year that the Indenture Trustee has not received any Demands for such
period, or if Demands have been received during such period, that the Indenture
Trustee has provided all the information reasonably requested under clause (i)
above with respect to such demands. For purposes of this Indenture, references
to any calendar quarter shall mean the related preceding calendar quarter ending
in March, June, September, or December, as applicable. The Indenture Trustee has
no duty or obligation to undertake any investigation or inquiry related to any
repurchases of Receivables, or otherwise assume any additional duties or
responsibilities, other than those express duties or responsibilities of the
Indenture Trustee hereunder or under the Transaction Documents, and no such
additional obligations or duties are otherwise implied by the terms of this
Indenture. The Depositor has full responsibility for compliance with all related
reporting requirements associated with the transaction completed by the
Transaction Documents and for all interpretive issues regarding this
information.


49

--------------------------------------------------------------------------------

Annex A




ARTICLE VII
Noteholders’ List and Reports
SECTION 7.01    Issuer to Furnish Indenture Trustee Names and Addresses of
Noteholders
The Issuer will furnish or cause to be furnished to the Indenture Trustee (a)
not more than five (5) Business Days after each Record Date, a list, in such
form as the Indenture Trustee may reasonably require, of the names, addresses
and taxpayer identification numbers of the Holders of Notes as they appear on
the Note Register as of the most recent Record Date, and (b) at such other times
as the Indenture Trustee may request in writing, within thirty (30) days after
receipt by the Issuer of any such request, a list of similar form and content as
of a date not more than ten (10) Business Days prior to the time such list is
furnished; provided, however, that so long as the Indenture Trustee is the Note
Registrar, no such list shall be required to be furnished to the Indenture
Trustee.
SECTION 7.02    Preservation of Information; Communications to Noteholders
(a)    The Indenture Trustee shall preserve, in as current a form as is
reasonably practicable, the names and addresses of the Noteholders contained in
the most recent list furnished to the Indenture Trustee as provided in Section
7.01 and the names, addresses and taxpayer identification numbers of the
Noteholders received by the Indenture Trustee in its capacity as Note Registrar.
The Indenture Trustee may destroy any list furnished to it as provided in
Section 7.01 hereof upon receipt of a new list so furnished.
(b)    Noteholders may communicate with other Noteholders with respect to their
rights under this Indenture or under the Notes.
ARTICLE VIII
Allocation and Application of Collections
SECTION 8.01    Collection of Money
Except as otherwise expressly provided herein, the Indenture Trustee may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Indenture Trustee pursuant to
this Indenture. The Indenture Trustee shall apply all such money and property
received by it in trust for the Noteholders and shall apply it as provided in
this Indenture. Except as otherwise expressly provided in this Indenture, if any
default occurs in the making of any payment or performance under any Transaction
Document, the Indenture Trustee may, and upon the written direction of the
Required Noteholders shall, take such action as may be appropriate to enforce
such payment or performance, including the institution and prosecution of
appropriate Proceedings. Any such action shall be without prejudice to any right
to claim an Early Amortization Event or an Event of Default under this Indenture
and to proceed thereafter as provided in Article V hereof.


50

--------------------------------------------------------------------------------

Annex A




SECTION 8.02    Establishment of the Note Accounts
(a)    The Servicer, for the benefit of the Noteholders, shall establish and
maintain with the Indenture Trustee and in the name of the Indenture Trustee, on
behalf of the Issuer, an Eligible Deposit Account bearing a designation clearly
indicating that such account is the “Collection Account” hereunder and that the
funds and other property credited thereto are held for the benefit of the
Noteholders (the “Collection Account”). Funds in the Collection Account shall
not bear interest, except to the extent invested in Eligible Investments.
(b)    The Servicer, for the benefit of the Noteholders, shall establish and
maintain with the Indenture Trustee and in the name of the Indenture Trustee, on
behalf of the Issuer, an Eligible Deposit Account bearing a designation clearly
indicating that such account is the “Reserve Account” hereunder and that the
funds and other property credited thereto are held for the benefit of the
Noteholders (the “Reserve Account”). Amounts on deposit in the Reserve Account
shall be transferred to the Collection Account (a) on any Payment Date in
accordance with Section 8.03(a), and (b) upon the commencement of an Early
Amortization PeriodEvent of Default or the final distribution in accordance with
Section 10.02, except to the extent invested in Eligible Investments.
(c)    The Note Accounts shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Noteholders. Except as expressly
provided in this Indenture and the Servicing Agreement, the Servicer agrees that
it shall have no right of setoff or banker’s lien against, and no right to
otherwise deduct from, any funds and other property held in the Note Accounts
for any amount owed to it by the Indenture Trustee, the Issuer or any
Noteholder. Pursuant to the Servicing Agreement, the Servicer shall instruct the
Indenture Trustee to make withdrawals and payments from the Collection Account
for the purposes of carrying out the Servicer’s, the Issuer’s or the Indenture
Trustee’s duties hereunder and under the Servicing Agreement.
(d)    Funds (other than investment earnings and amounts deposited pursuant to
Section 10.02 of this Indenture) on deposit in the Note Accounts shall, at the
written direction of the Servicer, be invested by the Indenture Trustee in
Eligible Investments selected by the Servicer. In the absence of any such
written direction, amounts on deposit in the Note Accounts shall not be invested
and the Indenture Trustee shall have no obligation or liability to pay any
interest or earnings thereon. All such Eligible Investments shall be held by the
Indenture Trustee for the benefit of the Noteholders pursuant to Section 6.06.
Funds representing Collections collected during any Collection Period shall be
invested in Eligible Investments that will mature no later than the Business Day
immediately prior to the Payment Date following the end of such Collection
Period. No such Eligible Investment shall be disposed of prior to its maturity;
provided, however, that the Indenture Trustee may sell, liquidate or dispose of
any such Eligible Investment before its maturity, at the written direction of
the Servicer, if the Servicer determines that such sale, liquidation or disposal
would not result in a loss of all or part of the principal portion of such
Eligible Investment or if, prior to the maturity of such Eligible Investment, a
default occurs in the payment of principal, interest or any other amount with
respect to such Eligible Investment (in each case, which the Indenture Trustee
shall have no duty or obligation to confirm or verify). Funds deposited in the
Note Accounts on the Business Day immediately prior to a related Payment Date
are not required to be invested overnight. On each Payment Date, all interest
and other investment earnings (net of


51

--------------------------------------------------------------------------------

Annex A




losses and investment expenses) on funds on deposit in the Collection Account
that are to be distributed on such Payment Date shall be treated as
“Collections” received during the related Collection Period. The Indenture
Trustee shall not bear any responsibility or liability for any losses resulting
from investment or reinvestment of any funds in accordance with this Section nor
for the selection of Eligible Investments in accordance with the provisions of
this Indenture. In addition, the Indenture Trustee shall not have any liability
in respect of the losses incurred as a result of the liquidation of any Eligible
Investment prior to its stated maturity or the failure of the Servicer to
provide timely written investment direction. Investments in any Eligible
Investment are not obligations or recommendations of, or endorsed or guaranteed
by, the Indenture Trustee or its Affiliates and are not insured by the Federal
Deposit Insurance Corporation. The Indenture Trustee and its Affiliates may
provide various services for Eligible Investments and may be paid fees for such
services. The other parties hereto agree that notifications after the completion
of purchases and sales of Eligible Investments shall not be provided by the
Indenture Trustee hereunder, and the Indenture Trustee shall make available,
upon request and in lieu of notifications, periodic account statements that
reflect such investment activity. No statement shall be made available if no
investment activity has occurred during such period.
(e)    The Indenture Trustee shall only be obligated to make payments from the
Note Accounts to the extent sufficient amounts are deposited therein.
(f)    If, at any time, a Note Account ceases to be an Eligible Deposit Account,
the Indenture Trustee (or the Servicer on its behalf) shall within ten (10)
Business Days (or such longer period, not to exceed thirty (30) calendar days,
as to which the Administrative Agent may consent and the Rating Agency Notice
Requirement is satisfied (if any Rating Agency then provides a rating on the
Notes)) establish a new Note Account meeting the applicable conditions specified
above, transfer any money, instruments, investment property and other property
to such new Note Account and from the date such new account is established, it
shall be the applicable Note Account.
SECTION 8.03    Collections and Allocations
(a)    The Servicer shall apply, or shall instruct the Indenture Trustee in
writing (which instruction may be included in the Monthly Servicer Report) to
apply and the Indenture Trustee shall apply, all funds on deposit in the
Collection Account and the Reserve Account as described in this Article VIII.
The Servicer shall deposit or cause to be deposited all Collections into the
Collection Account as promptly as possible after the date of receipt of such
Collections, but in no event later than the second (2nd) Business Day following
the date of receipt of such Collections by the Servicer, except that the
Servicer may retain funds equal to the accrued and unpaid amount, if any, of the
Servicing Fee and shall not be required to deposit such funds in the Collection
Account.
SECTION 8.04    Rights of Noteholders
As set forth in the Granting Clauses, the Trust Estate and Receivables Trust
Estate secure the obligation of the Issuer to pay the Holders of the Notes
principal and interest and the other amounts payable pursuant to this Indenture.


52

--------------------------------------------------------------------------------

Annex A




SECTION 8.05    Release of Trust Estate
(a)    Subject to Section 11.01, the Indenture Trustee may, and when required by
the provisions of this Indenture shall, upon Issuer Order, execute instruments
prepared by and at the expense of the Issuer to release property from the lien
of this Indenture, or convey the Indenture Trustee’s interest in the same, in a
manner and under circumstances which are not inconsistent with the provisions of
this Indenture. No party relying upon an instrument executed by the Indenture
Trustee as provided in this Article VIII shall be bound to ascertain the
Indenture Trustee’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any monies.
(b)    The Indenture Trustee upon Issuer Order shall authorize the Servicer to
execute in the name and on behalf of the Indenture Trustee instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
other comparable instruments with respect to the Receivables (and the Indenture
Trustee shall execute any such documents on request of the Servicer), subject to
the obligations of the Servicer under the Servicing Agreement and only to the
extent necessary to permit the Servicer to carry out its servicing obligations
thereunder.
(c)    Upon Issuer Order, the Indenture Trustee shall, at such time as there are
no Outstanding Notes or amounts owing hereunder, or concurrently with the
Outstanding Notes and such other amounts being paid in full, release and
transfer, without recourse, any remaining portion of the Trust Estate or
Receivables Trust Estate (other than any cash held for the payment of Notes
pursuant to Section 4.01 and any other amounts to be applied to make payments on
the Notes) from the lien of this Indenture and release to the Issuer or any
other Person entitled thereto any funds and other property then credited to the
Collection Account, the Reserve Account and any other account established
pursuant to Section 8.02. The Indenture Trustee shall release property from the
lien of this Indenture pursuant to this Section 8.05 only upon receipt of an
Issuer Order accompanied by an Officer’s Certificate of the Issuer and unless
the Administrative Agent consents to such release, an Opinion of Counsel, to the
effect that all conditions precedent to such release have been satisfied.
(d)    Upon receipt in the Collection Account of the Repurchase Price with
respect to any Receivable that is to be repurchased in accordance with Section
2.03(a), Section 2.04 or Section 2.10 of the Servicing Agreement, such
repurchased Receivable (together with the related Receivable Agreement, all RSAs
and insurance proceeds allocable thereto, and any other Sold Assets relating to
such repurchased Receivable) shall automatically be released from the lien of
this Indenture, without further action of any party hereto.
(e)    The Indenture Trustee shall release the Receivables and related Sold
Assets from the lien of this Indenture in connection with an optional redemption
pursuant to Section 8.07 hereof and upon retirement of the Notes, as specified
in an Issuer Order delivered in connection with such optional redemption. In
addition, the Indenture Trustee shall release the Receivables and related Sold
Assets subject to an optional purchase pursuant to Section 8.07(b) hereof from
the lien of this Indenture upon such sale, as specified in an Issuer Order
delivered in connection with such optional purchase.


53

--------------------------------------------------------------------------------

Annex A




SECTION 8.06    Application of Available Funds
(a)    The Indenture Trustee shall distribute on each Payment Date, based solely
upon written instruction furnished to the Indenture Trustee by the Servicer
(which instruction may be included in the Monthly Servicer Report), the
Available Funds with respect to such Payment Date, in the following order of
priority:
(i)     (1) first, pro rata (based on amounts owing), (A) to the Indenture
Trustee and the Note Registrar for amounts due to the Indenture Trustee or the
Note Registrar pursuant to Section 6.07 hereof, (B) to the Receivables Trust
Trustee for amounts due pursuant to Article VIII of the Receivables Trust
Agreement, (C) to the Servicer, any expenses of the Servicer reimbursable
pursuant to the Servicing Agreement, and (D) to the Back-up Servicer, if any,
any expenses of the Back-up Servicer (other than Servicing Transition Costs (as
such term is defined in the Back-up Servicing Agreement)) reimbursable pursuant
to the Back-up Servicing Agreement, if any, that have not been paid by the
Servicer; and (2) second, to the extent not duplicative with clause (1), to the
Receivables Trust Trustee, the Servicer, the Back-up Servicer, if any, the
Indenture Trustee and any other Person entitled thereto, pro rata (based on
amounts owing), any indemnified amounts due and owing from the Issuer pursuant
to any Transaction Document, in an aggregate amount for (1) and (2) above, not
to exceed $200,000 during any calendar year; provided, that if an Event of
Default or a Servicer Default shall have occurred and be continuing, such
limitations shall not apply;
(ii)    to the Back-up Servicer, if any, (x) an amount equal to the Back-up
Servicing Fee for such Payment Date, plus the amount of any Back-up Servicing
Fee previously due but not previously paid to the Back-up Servicer; and (y) in
the event that a Servicing Transition Period has commenced, an amount equal to
the Servicing Transition Costs, if any, not paid by the Servicer pursuant to the
Back-up Servicing Agreement; provided, that the aggregate amount paid pursuant
to this clause (ii)(y) on all Payment Dates shall not exceed $115,000;
(iii)    to the Servicer, an amount equal to the Servicing Fee for such Payment
Date (to the extent not retained by the Servicer pursuant to Section 8.03
hereof), plus the amount of any Servicing Fee previously due but not previously
paid to the Servicer;
(iv)    pro rata, (x) to the Administrative Agent for payment in accordance with
the terms of the Note Purchase Agreement, the Monthly Interest, plus the amount
of any Monthly Interest due on any previous Payment Date but not previously paid
to the Administrative Agent, and (y) any Hedge Payment Amounts payable to the
Interest Rate Hedge Counterparty;
(v)    on any Payment Date when an Early Amortization Event of Default has not
occurred that is continuing on such date, to the Reserve Account, (x) until the
balance thereof equals the Required Reserve Account Amount and (y) in the


54

--------------------------------------------------------------------------------

Annex A




event the Cap Condition is not then satisfied, until the balance thereof equals
the Enhanced Required Reserve Account Amount;
(vi)    pro rata, (x) to the Administrative Agent for application pursuant to
the Note Purchase Agreement, (1) first, to reduce the Note Balance to the Target
Class A Principal Amount, and (2) second, to reduce the Note Balance pursuant to
a Note Balance Decrease of the Notes, if any, and pay, if applicable, any due
and unpaid Breakage Fee, and (y) upon the termination in whole or in part of an
Interest Rate Hedge Agreement where Interest Rate Hedge Counterparty is not the
sole Defaulting Party or sole Affected Party (each as defined under the Interest
Rate Hedge), for payment of any Hedge Breakage Costs owing to the Interest Rate
Hedge Counterparty;
(vii)    ratably to the Receivables Trust Trustee, the Indenture Trustee, the
Note Registrar, the Servicer, the Back-up Servicer, if any, the Noteholders and
the Administrative Agent, pro rata (based on amounts owing), an amount equal to
the lesser of (x) fees and reasonable out of pocket expenses to the extent not
paid in full pursuant to clause (a)(i)(1) above (and, in the case of the Back-up
Servicer, which are reimbursable pursuant to the Back-up Servicing Agreement, if
any, not paid by the Servicer) and in the case, of the Noteholders and the
Administrative Agent, as applicable, any other amounts (other than principal
payments on the Notes or Monthly Interest) due and owing to the Noteholders or
the Administrative Agent on such Payment Date pursuant to the Note Purchase
Agreement (including, but not limited to, amounts payable pursuant to Sections
2.06, 2.07 and 2.08 of the Note Purchase Agreement) and (y) all funds remaining
after giving effect to the distributions in clause (i) through (vii) above;
(viii)    to the Receivables Trust Trustee, the Indenture Trustee, the Note
Registrar, the Servicer, the Back-up Servicer, if any, and any other Person
entitled thereto, pro rata (based on amounts owing), an amount equal to the
lesser of (x) any indemnified amounts due and owing from the Issuer pursuant to
any Transaction Document to the extent not paid in full pursuant to clause
(a)(i)(2) above and (y) all funds remaining after giving effect to the
distributions in clause (i) through (viii) above;
(ix)    upon the termination in whole or in part of an Interest Rate Hedge
Agreement where the Interest Rate Hedge Counterparty is the sole Defaulting
Party or sole Affected Party, for payment of any Hedge Breakage Costs owing to
the Interest Rate Hedge counterparty; and
(x)    all remaining amounts, to the Depositor, as the holder of 100% of the
limited liability company interests in the Issuer.


55

--------------------------------------------------------------------------------

Annex A




SECTION 8.07    Optional Redemption of the Notes
(a)    The Issuer shall retire the Notes in the event that the Servicer
exercises its optional purchase right pursuant to Section 6.04 of the Servicing
Agreement to purchase all (but not less than all) of the Receivables Trust
Certificate (whereupon the Issuer may cause the Receivables Trust to distribute
all remaining Receivables to the Issuer or its designee) or the remaining
Receivables held by the Receivables Trust.
(b)    In accordance with a securitization, sale or other transaction, the
Servicer, Sponsor or Depositor may undertake an optional purchase by it or its
designee on any Business Day of all (but not less than all) of the remaining
Receivables held by the Receivables Trust with at least three (3) Business Days’
notice of such redemption to the Issuer, the Receivables Trust, the Indenture
Trustee, the Administrative Agent and the Noteholders. In order to exercise its
purchase option set forth in this clause (b), the Servicer, the Sponsor or the
Depositor, as applicable (in such capacity, the “Purchasing Party”), shall
provide written notice of its exercise of such option to the Indenture Trustee,
the Administrative Agent and the Receivables Trust Trustee at least three (3)
Business Days prior to its exercise. Notwithstanding anything herein to the
contrary, the notice requirements of this Section 8.07(b) shall be deemed
satisfied to the extent waived in writing by the Administrative Agent and the
Indenture Trustee (as directed by the Administrative Agent). Following receipt
of such notice, the Indenture Trustee shall provide written notice to the
Noteholders of such purchase by making electronically available such Purchasing
Party notice on its website at www.ctslink.com. Such notice to Noteholders shall
to the extent practicable be delivered not later than three (3) Business Days
prior to the date on which the proceeds of such purchase shall be applied to
repay Issuer Obligations. The Redeeming Party shall, by 1:30 p.m. Eastern
Standard Time, on the date on which such purchase is to be made, deposit the net
proceeds of such purchase with the Indenture Trustee. The Indenture Trustee
shall apply such funds as Collections on the Business Day on which such funds
are received in accordance with the priorities set forth in Section 8.06 hereof,
pursuant to written direction of the Servicer.
(c)    The aggregate redemption price for the remaining Receivables and related
Sold Assets in connection with the exercise of the option described in clause
(a) or clause (b) above (the “Optional Purchase Price”) will be equal to the sum
of (i) the Borrowing Base Receivables Principal Balance, plus accrued and unpaid
interest thereon and (ii) any fees, expenses, indemnification amounts or other
reimbursements owed to the Indenture Trustee, the Receivables Trust Trustee, the
Note Registrar or the Back-up Servicer, if any, and in any event must be at
least equal to the amount necessary to pay all amounts owing on the Notes in
full on the final Payment Date in accordance with the priorities set forth in
Section 8.06.
(d)    In order to exercise its purchase option set forth in clause (a) (the
Servicer, the Sponsor or the Depositor, as applicable (in such capacity, the
“Redeeming Party”), shall provide written notice of its exercise of such option
to the Indenture Trustee, the Administrative Agent and the Receivables Trust
Trustee at least thirty (30) days prior to its exercise. Following receipt of
such notice, the Indenture Trustee shall provide written notice to the
Noteholders of the final payment on the Notes by delivering the Redeeming
Party’s written notice to the Indenture Trustee regarding such purchase. Such
notice to Noteholders shall to the extent practicable be delivered not later
than


56

--------------------------------------------------------------------------------

Annex A




ten (10) Business Days prior to the final Payment Date on which such purchase
option shall be exercised. Such notice from the Indenture Trustee to Noteholders
shall specify that payment of the principal amount and any interest due with
respect to such Notes at the final Payment Date will be payable only upon
presentation and surrender of such Notes and shall specify the place where such
Notes may be presented and surrendered for such final payment. No interest shall
accrue on the Notes on or after any such final Payment Date, provided that the
Redeeming Party shall have deposited the Optional Purchase Price (or portion
thereof) as required under the following sentence. In addition, the Redeeming
Party shall, on or before the proposed Payment Date on which such purchase or
redemption is to be made, deposit the Optional Purchase Price (less the amount
of any funds then on deposit in the Collection Account and the Reserve Account)
with the Indenture Trustee. In accordance with written direction delivered to
the Indenture Trustee at least five (5) Business Days prior to the final Payment
Date, subject to Section 8.7(e), the Indenture Trustee shall apply such funds to
make payments of all amounts owing to the transaction parties pursuant to the
Transaction Documents by no later than 2:00 New York City time on the final
Payment Date and make final payments of principal and interest on the Notes in
accordance with such direction, which shall reflect the priorities set forth in
Section 8.06 hereof, and this Indenture shall be discharged.
(e)    In connection with such payments and redemption made on such final
Payment Date this Indenture, except with respect to the rights and immunities of
the Indenture Trustee hereunder, including the rights of the Indenture Trustee
under Section 6.07, shall be discharged and cease to be of further effect when:
(i)    all Notes theretofore authenticated and delivered (other than any Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.05) have been delivered to the Indenture Trustee for
cancellation;
(ii)    the Issuer has irrevocably deposited or caused to be irrevocably
deposited with the Indenture Trustee cash in trust for such purpose, in an
amount sufficient to pay and discharge the entire indebtedness on such Notes (to
the extent not theretofore delivered to the Indenture Trustee for cancellation);
(iii)    the Issuer has paid or caused to be paid all other sums payable
hereunder by the Issuer with respect to the Notes and with respect to the
Indenture Trustee; and
(iv)    the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate of the Issuer meeting the applicable requirements of Section 11.01
and stating that all conditions precedent herein relating to the satisfaction
and discharge of this Indenture have been complied with.
SECTION 8.08    Determination of Monthly Interest
The amount of Monthly Interest distributable from the Collection Account and the
Reserve Account with respect to the Notes on any Payment Date shall be an amount
determined by the Administrative Agent as provided in the Note Purchase
Agreement.


57

--------------------------------------------------------------------------------

Annex A




SECTION 8.09    Distributions and Payments to Noteholders
(a)    Payments shall be made to, and reports shall be provided to, Noteholders
as expressly set forth herein and in the Servicing Agreement. The identity of
the Noteholders with respect to distributions and reports shall be determined as
of the immediately preceding Record Date.
(b)    Subject to the provisions of Section 5.05 hereof, on each Payment Date,
the Indenture Trustee, in accordance with the Monthly Servicer Report and
Section 8.06, shall pay to each Noteholder of record on the related Record Date
(other than as provided in Section 10.02 hereof) or to such other Person as may
be specified in Section 8.06, such amounts held by the Indenture Trustee that
are allocated and available on such Payment Date to pay amounts payable to the
Noteholders or such other Person pursuant to Section 8.06.
(c)    Except as provided in Section 10.02 hereof with respect to a final
distribution, distributions to Noteholders hereunder shall be made by wire
transfer of same day funds to the account that has been designated by the
applicable Noteholders not less than five (5) Business Days prior to such
Payment Date.
SECTION 8.10    Reports and Statements to Noteholders
(a)    Not later than the second Business Day preceding each Payment Date on
which Notes are Outstanding, the Servicer shall deliver to the Indenture
Trustee, and the Indenture Trustee shall make available electronically to the
Issuer, the Back-up Servicer, the Administrative Agent and the Noteholders, a
Monthly Servicer Report, substantially in the form of Exhibit A to the Servicing
Agreement prepared by the Servicer, among other things, the following
information:
(i)    the amount of Collections received during the related Collection Period;
(ii)    the amount of Available Funds on the related Payment Date;
(iii)    the amount of Collections constituting (A) Recoveries, (B) RSA
proceeds, credit insurance and sales tax refunds and (C) other Finance Charges
received during the related Collection Period;
(iv)    the amount of principal payable to the Notes;
(v)    the amount of Indenture Trustee, Receivables Trust Trustee and Back-up
Servicer fees and expenses, and Owner’s Yield for each Owner, respectively;
(vi)    the amount of the Servicing Fee for such Payment Date;
(vii)    the total amount to be distributed to Noteholders on such Payment Date;


58

--------------------------------------------------------------------------------

Annex A




(viii)    the outstanding principal balance of the Notes as of the end of the
day on the Payment Date;
(ix)    the aggregate Outstanding Receivables Balance that became Defaulted
Receivables during the related Collection Period;
(x)    the Aggregate Investor Net Loss Amount for the related Collection Period;
and
(xi)    the aggregate Outstanding Receivables Balance of Receivables that were
1-30 days, 31-60 days, 61-90 days, 91-120 days, 121-150 days, 151-180 days and
more than 180 days delinquent, respectively, as of the end of the related
Collection Period.
On or before each Payment Date, to the extent the Servicer provides such
information to the Indenture Trustee at least one (1) Business Day prior to such
Payment Date, the Indenture Trustee will make available the Monthly Servicer
Report via the Indenture Trustee’s Internet website and, at the written
direction of the Issuer, such other information regarding the Notes and/or the
Receivables Trust Estate as the Indenture Trustee may have in its possession,
but only with the use of a password provided by the Indenture Trustee; provided,
however, the Indenture Trustee shall have no obligation to provide such
information described in this Section 8.10 until it has received the requisite
information from the Issuer or the Servicer. The Indenture Trustee will make no
representations or warranties as to the accuracy or completeness of such
documents or information and will assume no responsibility therefor.
(b)    The Indenture Trustee’s internet website shall be initially located at
“www.CTSLink.com” or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders and the Rating
Agency. In connection with providing access to the Indenture Trustee’s Internet
website, the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee shall not be liable for information
disseminated in accordance with this Indenture. In addition, the Indenture
Trustee shall be entitled to rely on but shall not be responsible for the
content or accuracy of any information provided by the Servicer.
(c)    On or before March 31 of each calendar year, beginning with calendar year
2018,2019, the Indenture Trustee, shall, upon written request, furnish or cause
to be furnished to each Person who at any time during the preceding calendar
year was a Noteholder, a report prepared by the Servicer containing the
information which is required to be contained in the Monthly Servicer Report
delivered pursuant to paragraph (a) above aggregated for such calendar year or
the applicable portion thereof during which such Person was a Noteholder,
together with other information the Servicer determines is required to be
provided by an issuer of indebtedness under the Internal Revenue Code. Such
obligation of the Indenture Trustee shall be deemed to have been satisfied to
the extent that substantially comparable information shall be provided by the
Indenture Trustee pursuant to any requirements of the Internal Revenue Code as
from time to time in effect. Notwithstanding the foregoing, the Indenture
Trustee shall only be obligated to distribute to any


59

--------------------------------------------------------------------------------

Annex A




such Person any such information or statements to the extent received by the
Trustee from the Servicer.
ARTICLE IX
Supplemental Indentures
SECTION 9.01    Supplemental Indentures
(a)    The Issuer, the Servicer and the Indenture Trustee, when authorized by an
Issuer Order, may, with the consent of the Administrative Agent (which consent
shall be deemed to be given on behalf of all the Noteholders) and with prior
notice to the Rating Agency (if any Rating Agency then provides a rating on the
Notes, as evidenced by an Officer’s Certificate delivered by the Issuer to the
Indenture Trustee), enter into an indenture or indentures supplemental hereto
for the purpose of adding any provisions to, changing in any manner or
eliminating any of the provisions of this Indenture or of modifying in any
manner the rights of the Noteholders under this Indenture; provided, however,
that, unless waived by the Administrative Agent, the Issuer shall have delivered
to the Administrative Agent and the Indenture Trustee a Tax Opinion, dated the
date of any such action, addressing such action.
(b)    Notwithstanding the foregoing or any other provision of this Indenture or
any other Transaction Document to the contrary, the Administrative Agent may, on
behalf of all Noteholders, waive any default by the Issuer or the Servicer in
the performance of its obligations hereunder and its consequences, except (i)
the failure to make any distributions required to be made to Noteholders or to
make any required deposits of any amounts to be so distributed (which such
default may only be waived by 100% of the affected Noteholders), or (ii) with
respect to any right of, or obligations owed to, the Indenture Trustee in its
individual capacity. Upon any such waiver of a past default, such default shall
cease to exist, and any default arising therefrom shall be deemed to have been
remedied for every purpose of this Indenture. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived. Written notice of any such waiver shall be delivered
to the Indenture Trustee, together with a certificate under which the Issuer or
the Servicer certifies that such waiver is permitted by and not prohibited by
this Indenture or any other Transaction Document. The Indenture Trustee shall be
entitled to rely conclusively and exclusively on such certificate, and shall be
protected in so relying, with not duty to make any determination or
investigation with respect thereto.
(c)    The Indenture Trustee is hereby authorized to join in the execution of
any such supplemental indenture and to make any further appropriate agreements
and stipulations that may be therein contained.
SECTION 9.02    Execution of Supplemental Indentures
In executing any supplemental indenture permitted by this Article IX or the
modification thereby of the trusts created by this Indenture, the Indenture
Trustee, at the expense of the Issuer, shall be entitled to receive, and subject
to Sections 6.01 and 6.02, shall be fully protected in relying upon, an
Officer’s Certificate of the Issuer and, if any Noteholder did not consent to
such supplemental indenture, an Opinion of Counsel stating that the execution of
such supplemental


60

--------------------------------------------------------------------------------

Annex A




indenture is authorized or permitted by this Indenture and that all conditions
precedent thereto have been satisfied.
The Indenture Trustee may, but shall not be obligated to, enter into any
supplemental indenture that affects its (as such or in its individual capacity)
own rights, duties, liabilities, benefits, protections, privileges or immunities
under this Indenture or otherwise.
All reasonable fees, costs and expenses (including, without limitation,
reasonable attorneys’ fees, costs and expenses) incurred in connection with any
amendment, modification, waiver or supplement to this Indenture shall be payable
by the Issuer.
SECTION 9.03    Effect of Supplemental Indenture
Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified and amended in accordance therewith with respect to
the Notes affected thereby, and the respective rights, limitations of rights,
obligations, duties, liabilities and immunities under this Indenture of the
Indenture Trustee, the Issuer, the Servicer and the Holders of the Notes shall
thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and the terms and conditions of
any such supplemental indenture shall be deemed to be a part of this Indenture
for any and all purposes.
SECTION 9.04    Reference in Notes to Supplemental Indentures
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Issuer or the
Indenture Trustee shall, bear a notation in form approved by the Indenture
Trustee as to any matter provided for in such supplemental indenture. If the
Issuer shall so determine, new Notes so modified as to conform, in the opinion
of the Indenture Trustee and the Issuer, to any such supplemental indenture may
be prepared and executed by the Issuer and authenticated and delivered by the
Indenture Trustee in exchange for the Outstanding Notes.
SECTION 9.05    Modification of Obligations of Receivables Trust Trustee
Notwithstanding anything in this Article IX to the contrary, no amendment may be
made to this Indenture that would adversely affect the rights, indemnities,
immunities, liabilities or duties of the Receivables Trust Trustee without the
written consent of the Receivables Trust Trustee.


61

--------------------------------------------------------------------------------

Annex A




ARTICLE X
Termination
SECTION 10.01    Termination of Indenture
The respective obligations and responsibilities of the Issuer, the Servicer and
the Indenture Trustee created hereby (other than those which by their terms
survive) shall terminate upon payment in full of all Outstanding Notes and the
satisfaction in full of all other obligations of the Issuer, the Servicer and
the Indenture Trustee pursuant to this Indenture.
SECTION 10.02    Final Distribution
(a)    The Servicer shall give the Indenture Trustee at least thirty (30) days’
prior written notice of the Payment Date with respect to which the Noteholders
may surrender their Notes for payment of the final distribution on and
cancellation of such Notes. Such notice to the Indenture Trustee shall be
accompanied by an Officer’s Certificate of the Servicer setting forth the
information specified in Section 3.09 covering the period during the
then-current calendar year through the date of such notice. To the extent
practicable, not later than ten (10) Business Days prior to such final Payment
Date, the Indenture Trustee shall provide notice to Noteholders specifying (i)
the Payment Date upon which final payment of the Notes will be made upon
presentation and surrender of such Notes at the office or offices therein
designated, (ii) the amount of any such final payment, to be made in accordance
with Section 8.06, and (iii) that the Record Date otherwise applicable to such
Payment Date is not applicable, payments being made only upon presentation and
surrender of such Notes at the office or offices therein specified. The
Indenture Trustee shall give such notice to the Note Registrar (if other than
the Indenture Trustee) at the time such notice is given to Noteholders.
(b)    Notwithstanding a final distribution to the Noteholders (or the
termination of the Issuer), except as otherwise provided in this paragraph (b),
all funds on deposit in the Collection Account and the Reserve Account on the
final Payment Date, shall continue to be held in trust for the benefit of such
Noteholders and the Indenture Trustee shall pay such funds to such Noteholders
upon surrender of their Notes in accordance with the written direction of the
Servicer given pursuant to Section 8.06. In the event that all such Noteholders
shall not surrender their Notes for cancellation within six (6) months after the
date specified in the notice from the Indenture Trustee described in paragraph
(a) above, the Indenture Trustee shall give a second notice to the remaining
such Noteholders to surrender their Notes for cancellation and receive the final
distribution with respect thereto. If within one (1) year after the second
notice all such Notes shall not have been surrendered for cancellation, the
Indenture Trustee may take appropriate steps, or may appoint an agent to take
appropriate steps, to contact the remaining such Noteholders concerning
surrender of their Notes pursuant to and as described in Section 3.03. Subject
to applicable escheat laws, the Indenture Trustee shall pay to the Issuer any
monies held by it for the payment of principal or interest that remains
unclaimed for two (2) years pursuant to and as described in Section 3.03. After
payment to the Issuer, Noteholders entitled to the money must look to the Issuer
for payment as general creditors unless an applicable abandoned property law
designates another Person.


62

--------------------------------------------------------------------------------

Annex A




(c)    Any time prior to the Note Initial Increase Date, the Issuer, with the
written consent of the Administrative Agent, may terminate this Indenture by
Issuer Order to the Indenture Trustee with instructions providing for such
termination.
ARTICLE XI
Miscellaneous
SECTION 11.01    Compliance Certificates
Upon any application or request by the Issuer to the Indenture Trustee to take
any action under any provision of this Indenture, the Issuer shall furnish to
the Indenture Trustee an Officer’s Certificate of the Issuer stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with.
Every certificate with respect to compliance with a condition or covenant
provided for in this Indenture shall include:
(i)    a statement that each signatory of such certificate has read or has
caused to be read such covenant or condition and the definitions herein relating
thereto;
(ii)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements contained in such certificate are based;
(iii)    a statement that, in the opinion of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and
(iv)    a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.
SECTION 11.02    Form of Documents Delivered to Indenture Trustee
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such Authorized Officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which such Authorized Officer’s
certificate or opinion is based are erroneous. Any such certificate of an
Authorized Officer or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or


63

--------------------------------------------------------------------------------

Annex A




opinion of, or representations by, an officer or officers of the Servicer, the
Depositor, the Sponsor, or the Issuer, stating that the information with respect
to such factual matters is in the possession of the Servicer, the Depositor, the
Sponsor, or the Issuer, unless such Authorized Officer or counsel knows, or in
the exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.
Where any Person is required to make, give or execute two (2) or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
SECTION 11.03    Acts of Noteholders
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by an agent duly appointed in
writing and satisfying any requisite percentages as to minimum number or Dollar
value of aggregate unpaid principal amount represented by such Noteholders; and,
except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Indenture
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Indenture Trustee and
the Issuer, if made in the manner provided in this Section 11.03.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved in any manner which the Indenture Trustee deems
sufficient.
(c)    The ownership of Notes shall be proved by the Note Register.
(d)    Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee or successor thereof) of every Note issued upon the registration
thereof, in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.
SECTION 11.04    Notices, Etc
Any request, demand, authorization, direction, notice, consent, waiver, or Act
of Noteholders or other communication provided for or permitted by the Indenture
shall be in writing, if made upon, given or furnished to, or filed with:
(a)    the Indenture Trustee shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to a Responsible Officer, by hand,
facsimile transmission, electronic communication (including e-mail), courier,
overnight delivery service, certified mail


64

--------------------------------------------------------------------------------

Annex A




(return receipt requested and postage prepaid), or by other means acceptable to
the Indenture Trustee to or with the Indenture Trustee at its Corporate Trust
Office; or
(b)    the Issuer shall be sufficient for every purpose hereunder if made,
given, furnished or filed in writing to a Responsible Officer, by hand,
facsimile transmission, electronic communication (including e-mail), courier,
overnight delivery service, certified mail (return receipt requested and postage
prepaid) or by other means acceptable to the Issuer, to the Issuer addressed to
it at Conn’s Receivables Warehouse, LLC, 4055 Technology Forest Blvd., Suite
210, The Woodlands, TX, 77381, Attention: Mark Prior, Email:
mark.prior@conns.com, or at any other address previously furnished in writing to
the Indenture Trustee by the Issuer.
The Issuer shall promptly transmit any notice received by it from the
Noteholders to the Indenture Trustee. Notwithstanding any provisions of this
Indenture to the contrary, the Indenture Trustee shall have no liability based
upon or arising from the failure to receive any notice required by or relating
to this Indenture or the Notes.
SECTION 11.05    Notices to Noteholders; Waiver
Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided),
if in writing (including e-mail and facsimile communication) and either mailed
by first-class mail postage prepaid or national overnight courier service or
sent via electronic mail or facsimile to each Noteholder affected by such event,
at its address as it appears on the Note Register, not later than the latest
date, and not earlier than the earliest date, prescribed for the giving of such
notice. In any case where notice to Noteholders is given, neither the failure to
deliver such notice, nor any defect in any notice so delivered, to any
particular Noteholder shall affect the sufficiency of such notice with respect
to other Noteholders and any notice which is delivered in the manner herein
provided shall conclusively be presumed to have been duly given.
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
In the event that, by reason of the suspension of regular mail service, it shall
be impractical to mail notice of any event to Noteholders when such notice is
required to be given pursuant to any provision of this Indenture, then any
manner of giving such notice as shall be satisfactory to the Indenture Trustee
shall be deemed to be a sufficient giving of such notice.
Where this Indenture provides for notice to the Rating Agency, such notice is
applicable solely if any Rating Agency then provides a rating on the Notes and
failure to give such notice at any time shall not affect any other rights or
obligations created hereunder and shall not under any circumstances constitute a
Servicer Default or an Event of Default.


65

--------------------------------------------------------------------------------

Annex A




SECTION 11.06    Effect of Headings and Table of Contents
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
SECTION 11.07    Successors and Assigns
All covenants and agreements in this Indenture by the Issuer and the Servicer
shall bind their respective successors and assigns, whether so expressed or not.
All covenants and agreements of the Indenture Trustee in this Indenture shall
bind its successors and assigns. Notwithstanding the foregoing, no party hereto
may assign its rights or obligations under this Indenture without the prior
written consent of each other party hereto.
SECTION 11.08    Severability
In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
SECTION 11.09    Benefits of Indenture
Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto, the Receivables Trust Trustee, the
Noteholders, and their respective successors hereunder, any benefit or any legal
or equitable right, remedy or claim under this Indenture. The Receivables Trust
Trustee is a third-party beneficiary to this Indenture and is entitled to the
rights and benefits hereunder and may enforce the provisions hereof as if it
were a party hereto.
SECTION 11.10    Legal Holidays
In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Notes or this Indenture)
payment need not be made on such date, but may be made on the next succeeding
Business Day with the same force and effect as if made on the date on which
nominally due.
SECTION 11.11    Governing Law; Jurisdiction; Jury Trial
(a)    THIS INDENTURE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
(b)    EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING


66

--------------------------------------------------------------------------------

Annex A




IN THE COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS INDENTURE, ANY OTHER TRANSACTION DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN
THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY OTHER PARTY HERETO OR ANY OF THEIR PROPERTY IN THE COURTS
OF OTHER JURISDICTIONS.
(c)    EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, OR RELATING TO AN
INCIDENT TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS INDENTURE OR
THE OTHER TRANSACTION DOCUMENTS.
(d)    The Indenture Trustee hereby agrees with the Issuer that (i) each of the
Note Accounts is a securities account maintained at the Indenture Trustee as
“securities intermediary” within the meaning of Section 8-102(14) of the UCC,
(ii) each item of property (whether investment property, financial asset,
security, cash or instrument) credited to any Note Account shall be treated as a
“financial asset” within the meaning of Section 8-102(a)(9) of the UCC, (iii)
the Indenture Trustee is the “entitlement holder” within the meaning of Section
8-102(8) of the UCC with respect to each Note Account and the Indenture Trustee,
in its capacity as securities intermediary, shall treat the Indenture Trustee as
entitled to exercise the rights that comprise each financial asset credited to
the Note Accounts, (iv) the Indenture Trustee, in its capacity as securities
intermediary, shall comply with entitlement orders originated by the Indenture
Trustee with respect to each of the Note Accounts without the further consent of
any other Person, (v) except as otherwise expressly provided in this Indenture,
the Indenture Trustee, in its capacity as securities intermediary, shall not
agree to comply with entitlement orders or instructions directing the
disposition of funds with respect to the Note Accounts originated by any Person
other than the Indenture Trustee, (vi) the Indenture Trustee, solely in its
capacity as securities intermediary, waives any Lien on any property credited to
any Note Account, (vii) the Indenture Trustee, in its capacity as securities
intermediary, has and at all times will maintain each of the Note Account at an
office within the United States of America and agrees that the State of New York
shall be deemed to be the “securities intermediary’s jurisdiction” (within the
meaning of Section 8-110 of the UCC) and, if applicable, “bank’s jurisdiction”
(within the meaning of Section 9-304 of the UCC), with respect to the Note
Accounts, and (viii) (x) as permitted by Article 4 of the Hague Convention on
the Law Applicable to Certain Rights in Respect of Securities Held with an
Intermediary (the “Hague Convention”), the parties hereto agree that the law in
force in the State of New York shall govern each of the issues specified in
Article 2(1) of the Hague Convention (y) any other account agreement agreements,
if any, governing the Note Accounts is hereby amended to include clause (x), and
(z) it will not modify the law applicable to such issues hereunder or (as long
as the Indenture is in effect) under any such


67

--------------------------------------------------------------------------------

Annex A




other account agreements, without the prior written consent of the Issuer and
the Primary Note Purchaser. The provisions of the immediately preceding sentence
shall amend any account agreement governing the Note Accounts. The rights,
protections, benefits, immunities and indemnities afforded to the Indenture
Trustee under this Indenture shall be afforded to the Indenture Trustee as
securities intermediary, mutatis mutandis.
SECTION 11.12    Counterparts
This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Indenture by facsimile or in .pdf or
similar electronic format shall be effective as delivery of a manually executed
counterpart of this Indenture.
SECTION 11.13    Recording of Indenture
If this Indenture is subject to recording in any appropriate public recording
offices, such recording is to be effected by the Issuer and at its expense
accompanied by an Opinion of Counsel (which shall be counsel reasonably
acceptable to the Indenture Trustee) to the effect that such recording is
necessary either for the protection of the Noteholders or any other Person
secured hereunder or for the enforcement of any right or remedy granted to the
Indenture Trustee under this Indenture.
SECTION 11.14    [Reserved].
SECTION 11.15    Trust Obligation
No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Receivables Trust Trustee or the Indenture
Trustee on the Notes or under this Indenture or any certificate or other writing
delivered in connection herewith or therewith, against (i) the Indenture Trustee
or the Receivables Trust Trustee in their respective individual capacities, (ii)
any owner of a beneficial interest in the Receivables Trust or the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
agent of the Indenture Trustee or the Receivables Trust Trustee in their
individual capacities, any holder of a beneficial interest in the Issuer, the
Receivables Trust, the Receivables Trust Trustee or the Indenture Trustee or of
any successor or assign of the Indenture Trustee or the Receivables Trust
Trustee in their individual capacities.
SECTION 11.16    Limitation of Liability of Receivables Trust Trustee
It is expressly understood and agreed by the parties hereto that (i) this
Indenture is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as Receivables Trust Trustee of the
Receivables Trust, in the exercise of the powers and authority conferred and
vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Receivables Trust is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association, but is made and intended for the purpose of binding only
the Receivables Trust, (iii) nothing herein contained shall be


68

--------------------------------------------------------------------------------

Annex A




construed as creating any liability on Wilmington Trust, National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, (iv) Wilmington Trust, National Association, has made no investigation
as to the accuracy or completeness of any representations or warranties made by
the Receivables Trust in this Indenture and (v) under no circumstances shall
Wilmington Trust, National Association, be personally liable for the payment of
any indebtedness or expenses of the Receivables Trust or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Receivables Trust under this Indenture or any other related
documents.
SECTION 11.17    No Bankruptcy Petition; Disclaimer and Subordination
(a)    Notwithstanding any prior termination of this Indenture, to the fullest
extent permitted by law, each of the Servicer, the Indenture Trustee and each
Noteholder and the holders of the Trust Certificates (by acceptance of the
applicable Notes or Trust Certificates, as applicable) agrees that it shall not,
prior to the date that is one year and one day (or such longer preference period
as shall then be in effect) after that date on which the Notes (and, in the case
of the Depositor, any indebtedness under any other Permitted ABS Transaction)
are no longer Outstanding, file, commence, join, or acquiesce in a petition or
proceeding, or cause any of the Depositor, the Receivables Trust or the Issuer
to file, commence, join, or acquiesce in a petition or proceeding, that causes
(i) any of the Depositor, the Issuer or the Receivables Trust to be a debtor
under any Debtor Relief Law or (ii) a trustee, conservator, receiver,
liquidator, or similar official to be appointed for any of the Depositor, the
Issuer or the Receivables Trust or any substantial part of its property. The
parties hereto agree that the obligations under this Section 11.17 shall survive
termination of this Indenture.
(b)    The provisions of this Section 11.17 shall be for the third party benefit
of those entitled to rely thereon and shall survive the resignation or removal
of any party to this Indenture and the termination of this Indenture.
SECTION 11.18    Tax Matters; Administration of Transfer Restrictions
(a)    Notwithstanding anything to the contrary herein, each of the Servicer and
the Indenture Trustee shall be entitled to withhold any amount in respect of a
Note that it determines in its sole discretion is required to be withheld
pursuant to Sections 1441-1446 of the Internal Revenue Code or FATCA and such
amount shall be deemed to have been paid for all purposes of this Indenture. The
Issuer hereby agrees to fully indemnify the Indenture Trustee for any penalties
(and interest thereon), fees, costs, damages or other liabilities imposed on the
Indenture Trustee by any Governmental Authority arising from the Indenture
Trustee’s failure to collect or report any Noteholder tax information, or to
withhold or deduct any withholding tax; provided, that indemnification shall not
be required with respect to penalties, fees, costs, damages or other liabilities
imposed on the Indenture Trustee arising from the Indenture Trustee’s own
willful misconduct, negligence or bad faith in failing to collect or report any
Noteholder tax information, or to withhold or deduct any withholding tax.


69

--------------------------------------------------------------------------------

Annex A




(b)    Each Noteholder agrees that it will comply with its obligations under
Section 2.08(b) and 2.08(c) of the Note Purchase Agreement (a copy of which the
Indenture Trustee acknowledges it has received) and will provide to the
Indenture Trustee copies of any forms or information required to be delivered
thereunder. Each Noteholder agrees to provide to the Servicer and the Indenture
Trustee like additional subsequent duly completed forms (subject to like
consent) satisfactory to the Servicer and the Indenture Trustee on or before the
date that any such form expires or becomes obsolete, or upon the occurrence of
any event requiring an amendment, resubmission or change in the most recent form
previously delivered by it, and to provide such extensions or renewals as may be
reasonably requested by the Servicer or the Indenture Trustee. Each Noteholder
certifies, represents and warrants that as of the date of this Indenture, or in
the case of a Noteholder which is an assignee as of the date of such assignment,
that it is entitled (x) to receive payments under this Indenture without
deduction or withholding (other than pursuant to Section 1446 of the Internal
Revenue Code, if applicable) of any United States federal income taxes and (y)
to an exemption from United States backup withholding tax. Each Noteholder
represents and warrants that it shall pay any taxes imposed on such Noteholder
attributable to its interest in the Notes.
(c)    The Indenture Trustee shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under the Indenture with respect to any transfer of any interest in any Note
(including any transfers between or among Holders) other than to require
delivery of such certificates as are expressly required by, and to do so if and
when expressly required by, this Indenture, and to examine the same to determine
material compliance as to form with the express requirements hereof.
SECTION 11.19    Limited Recourse
No recourse under or with respect to any obligation, covenant or agreement of
the Issuer as contained in this Indenture or any of the other Transaction
Documents or any other agreement, instrument or document to which the Issuer is
a party shall be had against any incorporator, stockholder, affiliate, officer,
employee or director of the Issuer by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise, it
being expressly agreed and understood that the agreements of the Issuer
contained in this Indenture and all other agreements, instruments and documents
entered into pursuant hereto or in connection herewith are, in each case, solely
corporate obligations of the Issuer. Notwithstanding any provisions contained in
this Indenture to the contrary, the Issuer shall not, and shall not be obligated
to, pay any fees, costs, indemnified amounts or expenses due pursuant to this
Indenture other than in accordance with the order of priorities set forth in
Section 8.06 of this Indenture. Any amount which the Issuer does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in §101 of the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended from time to time) against or obligation of
the Issuer for any such insufficiency unless and until funds are available for
the payment of such amounts as aforesaid. The parties hereto agree that the
provisions under this Section 11.19 shall survive the resignation or removal of
any such party to this Indenture and the termination of this Indenture.






70

--------------------------------------------------------------------------------

Annex A




SECTION 11.20    Effectiveness of this Indenture. Notwithstanding anything to
the contrary herein, the Granting Clauses and the representations, warranties,
covenants and other obligations of the Issuer and Receivables Trust under this
Indenture became effective on August 8, 2017.


SECTION 11.21    Patriot Act
The parties hereto acknowledge that in accordance with requirements established
under the USA PATRIOT Act and its implementing regulations (collectively, the
“Patriot Act”), the Indenture Trustee, in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Indenture Trustee. Each party hereby
agrees that it shall provide the Indenture Trustee with such information in its
possession as the Indenture Trustee may request from time to time in order to
comply with any applicable requirements of the Patriot Act.


[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the Issuer, the Servicer and the Indenture Trustee have
caused this Indenture to be duly executed by their respective officers thereunto
duly authorized, all as of the date first above written.


CONN’S RECEIVABLES WAREHOUSE, LLC, as Issuer
By:
        
Name:
Title:

CONN APPLIANCES, INC., as Servicer
By:             
    Name:
    Title:
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Indenture Trustee
By:             
    Name:
    Title:


Solely with respect to the Granting Clauses:
CONN'S RECEIVABLES WAREHOUSE TRUST,
as Receivables Trust
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Receivables Trust Trustee
By:    
Name:
Title:




Solely with respect to Section 5.07:


CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent


By:

Name:
Title:



CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent


By:

Name:
Title:




EXHIBIT A
FORM OF NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), ANY UNITED STATES STATE SECURITIES OR
“BLUE SKY” LAWS OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION, AND, AS A
MATTER OF U.S. LAW, MAY NOT BE OFFERED OR SOLD IN VIOLATION OF THE SECURITIES
ACT OR SUCH OTHER LAWS. THIS NOTE, AND ANY BENEFICIAL INTEREST HEREIN, MAY BE
TRANSFERRED ONLY IN MINIMUM DENOMINATIONS OF $100,000 AND $1,000 INCREMENTS IN
EXCESS THEREOF. THE HOLDER HEREOF, BY PURCHASING OR ACCEPTING THIS NOTE, IS
HEREBY DEEMED TO HAVE AGREED FOR THE BENEFIT OF THE ISSUER AND THE INITIAL
PURCHASERS THAT IT WILL RESELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE, AS A
MATTER OF U.S. LAW, ONLY TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER, AS DEFINED IN RULE 144A PROMULGATED UNDER THE
SECURITIES ACT (“RULE 144A”) (A “QUALIFIED INSTITUTIONAL BUYER”), THAT IS
ACQUIRING THIS NOTE FOR ITS OWN ACCOUNT OR AS A FIDUCIARY OR AGENT FOR OTHERS
(WHICH OTHERS MUST ALSO BE QUALIFIED INSTITUTIONAL BUYERS) TO WHOM NOTICE IS
GIVEN THAT THE RESALE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A
OR ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, IN ACCORDANCE
WITH ANY UNITED STATES STATE SECURITIES OR “BLUE SKY” LAWS OR ANY SECURITIES
LAWS OF ANY OTHER JURISDICTION.
EACH NOTEHOLDER OR BENEFICIAL OWNER, BY ACCEPTANCE OF THIS NOTE, OR, IN THE CASE
OF A BENEFICIAL OWNER, A BENEFICIAL INTEREST IN THIS NOTE, WILL BE DEEMED TO
REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT AND IS NOT ACTING ON BEHALF OF,
OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3)
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”),
THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DEFINED IN SECTION
4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “INTERNAL
REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE,
(C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF SUCH
EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY (WITHIN THE MEANING
OF DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN THAT IS
SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS SUBSTANTIALLY
SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE
(“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS OF ANY SUCH
PLAN OR (II) ITS ACQUISITION, CONTINUED HOLDING, AND DISPOSITION OF THIS NOTE
(OR ANY INTEREST HEREIN) WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION OR VIOLATION OF ANY
SIMILAR LAW.
THIS NOTE AND RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME TO MODIFY THE RESTRICTIONS ON AND PROCEDURES UNDERTAKEN OR REPRESENTED BY
THE HOLDER, FOR RESALES AND OTHER TRANSFERS OF THIS NOTE, TO REFLECT ANY CHANGE
IN, OR TO MAKE USE OF OTHER, APPLICABLE LAWS OR REGULATIONS (OR THE
INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO RESALES OR OTHER TRANSFERS
OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS NOTE AND ANY BENEFICIAL
OWNER OF ANY INTEREST THEREIN SHALL BE DEEMED, BY ITS ACCEPTANCE OR PURCHASE
HEREOF OR THEREOF, TO HAVE AGREED TO ANY SUCH AMENDMENT OR SUPPLEMENT (EACH OF
WHICH SHALL BE CONCLUSIVE AND BINDING ON THE HOLDER HEREOF AND ALL FUTURE
HOLDERS OF THIS NOTE AND ANY NOTES ISSUED IN EXCHANGE OR SUBSTITUTION THEREFOR,
WHETHER OR NOT ANY NOTATION THEREOF IS MADE HEREON) AND AGREES TO TRANSFER THIS
NOTE ONLY IN ACCORDANCE WITH SUCH RELATED DOCUMENTATION AS SO AMENDED OR
SUPPLEMENTED AND IN ACCORDANCE WITH APPLICABLE LAW IN EFFECT AT THE DATE OF SUCH
TRANSFER.
THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE REDUCED FROM TIME TO TIME
BY DISTRIBUTIONS ON THIS NOTE ALLOCABLE TO PRINCIPAL. ACCORDINGLY, FOLLOWING THE
INITIAL ISSUANCE OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY
BE DIFFERENT FROM THE INITIAL PRINCIPAL AMOUNT SHOWN BELOW. ANYONE ACQUIRING
THIS NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE BY
INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE OF THE INITIAL ISSUANCE OF THIS
NOTE, THE INDENTURE TRUSTEE IS WELLS FARGO BANK, NATIONAL ASSOCIATION.
THIS NOTE IS NOT AN OBLIGATION OF, AND IS NOT INSURED OR GUARANTEED BY, ANY
GOVERNMENTAL AGENCY, CONN APPLIANCES, INC., CONN’S INC., CONN CREDIT I, LP, THE
INDENTURE TRUSTEE, ANY TRUSTEE OR ANY AFFILIATE OF ANY OF THE FOREGOING.
THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE UNITED STATES FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW
AND FOR PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.
Registered    [Initial Principal Amount:][up to] $____________
No. R-__    
    
CONN’S RECEIVABLES WAREHOUSE, LLC,
CLASS A NOTES NOTE
CONN’S RECEIVABLES WAREHOUSE, LLC (herein referred to as the “Issuer”), a
Delaware limited liability company, for value received, hereby promises to pay
to [______], or registered assigns, subject to the following provisions, the
principal sum set forth above, or such lesser amount, as determined in
accordance with the Indenture (referred to herein), on the Maturity Date, except
as otherwise provided below or in the Indenture. The Issuer will pay interest on
the unpaid principal amount of this Note on each Payment Date as determined
pursuant to the Note Purchase Agreement until the principal amount of this Note
is paid, subject to certain limitations in the Indenture. Interest on this Note
will accrue for each Payment Date from and including the most recent Payment
Date on which interest has been paid to but excluding such Payment Date or, for
the initial Payment Date, from and including the Note Initial Increase Date to
but excluding such Payment Date. Interest will be computed as provided in the
Indenture. Principal of this Note will be paid in the manner specified on the
reverse hereof.


The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.


Reference is made to the further provisions of this Note set forth on the
reverse hereof, which will have the same effect as though fully set forth on the
face of this Note.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual signature, this Note will not be
entitled to any benefit under the Indenture or be valid for any purpose.
IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.


CONN’S RECEIVABLES WAREHOUSE, LLC,
as Issuer




By:    ______________________________    Name:
    Title:
Dated: [_________] [__], 20[__]


INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Series described therein and referred to in the
within-mentioned Indenture.


WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity,
but solely as Indenture Trustee




By:    ______________________________
    Name:
    Title:
CONN’S RECEIVABLES WAREHOUSE, LLC,
CLASS A NOTESNOTE
This Note is one of a duly authorized issue of Notes of the Issuer, designated
as the CONN’S RECEIVABLES WAREHOUSE, LLC, Class A Notes (the “Notes”), issued
under the Indenture, dated as of February 24, 2017 (the “Indenture”), among the
2017, among Conn’s Receivables Warehouse, LLC, as issuer (the “Issuer, ”), Conn
Appliances, Inc., in its capacity as servicer (the “Servicer”) and Wells Fargo
Bank, National Association, as indenture trustee (the “Indenture Trustee”),
Conn’s Receivables Warehouse Trust, as receivables trust (the “Receivables
Trust”) and Credit Suisse AG, New York Branch, as administrative agent (the
“Administrative Agent”), as amended by (i) the Omnibus Amendment, dated as of
August 8, 2017 (the “Omnibus Amendment”), among the Issuer, the Servicer, Conn
Appliances, Inc., in its capacity as sponsor (the “Sponsor”), the Seller, the
Indenture Trustee, the Receivables Trust, Conn Appliances Funding, LLC as the
depositor, (the “Depositor”), the Administrative Agent and the Primary Note
Purchaser, (ii) the Omnibus Amendment No. 2 (the “Omnibus Amendment No. 2”),
dated as of October 27, 2017, among the Issuer, the Servicer, the Sponsor, the
Indenture Trustee, the Receivables Trust, the Depositor, the Administrative
Agent and the Primary Note Purchaser, (iii) the Omnibus Amendment No. 3, (the
“Omnibus Amendment No. 3”) dated as of February 6, 2018, among the Issuer, the
Servicer, the Sponsor, the Indenture Trustee, the Receivables Trust, the
Depositor, the Administrative Agent and the Primary Note Purchaser, and (iv) the
Omnibus Amendment No. 4, (the “Omnibus Amendment No. 4”, and collectively with
Omnibus Amendment, Omnibus Amendment No. 2 and Omnibus Amendment No. 3, the
“Omnibus Amendments”) dated as of July 9, 2018, among the Issuer, the Servicer,
the Sponsor, the Indenture Trustee, the Receivables Trust, the Depositor, the
Administrative Agent and the Primary Note Purchaser (as amended, restated,
supplemented or otherwise modified from time to time, the “Indenture”), and
representing the right to receive certain payments from the Issuer. The Notes
are subject to all of the terms, provisions and conditions of the Indenture, as
it may be amended, supplemented or modified from time to time. All terms used in
this Note that are defined in Schedule II (the “Definitions Schedule”) to the
Servicing Agreement, dated as of February 24, 2017, among Conn Appliances
Funding, LLC as the depositor, (the “Depositor”), the Servicer and the
Issuer,the Servicer, the Receivables Trust, the Indenture Trustee and the
Issuer, as amended by the Omnibus Amendments (as amended, restated, supplemented
or otherwise modified from time to time, the “Definitions Schedule”) have the
meanings assigned to them therein or pursuant thereto, as applicable. In the
event of any conflict or inconsistency between the Definitions Schedule and this
Note, the Definitions Schedule controls.


The Noteholder, by its acceptance of this Note, agrees that it will look solely
to the property of the Issuer allocated to the payment of this Note for payment
hereunder and that the Indenture Trustee is not liable to the Noteholders for
any amount payable under this Note or the Indenture or, except as expressly
provided in the Indenture, subject to any liability under the Indenture.


This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby, and the rights, duties and immunities
of the Indenture Trustee.


The Note Balance on any date of determination will be an amount equal to (a) the
initial Note Balance minus (b) the aggregate amount of principal payments made
to the Holders of Notes and which have not been rescinded on or before such date
plus (c) the aggregate principal amount of all Note Balance Increases on or
before such date. Payments of principal of the Notes will be made in accordance
with the provisions of, and subject to the limitations in, the Indenture.


On each Payment Date, the Indenture Trustee will distribute to each Noteholder
of record on the related Record Date (except for the final distribution in
respect of this Note) such Noteholder’s pro rata share of the amounts held by
the Indenture Trustee that are allocated and available on such Payment Date to
pay interest and principal on the Notes pursuant to the Indenture. Except as
provided in the Indenture with respect to a final distribution, distributions to
the Noteholders shall be made (i) on the due date thereof, to an account
designated by the holder of this Note, in United States dollars and in
immediately available funds and (ii) without presentation or surrender of any
Note or the making of any notation thereon. Final payment of this Note will be
made only upon presentation and surrender of this Note at the office or agency
specified in the notice of final distribution delivered by the Indenture Trustee
to the Noteholders in accordance with the Indenture.


Upon the exercise by the Servicer of the option to purchase the remaining
Receivables and related Sold Assets of the Issuer pursuant to the Transaction
Documents, the Issuer will retire the Notes and redeem the Notes from the
proceeds of such purchase.


This Note does not represent an obligation of, or an interest in, the Depositor,
Conn Appliances, Inc. or any Affiliate of any of them (other than the Issuer)
and is not insured or guaranteed by any governmental agency or instrumentality
or any other Person.


Each Noteholder, by accepting a Note, and each beneficial owner of such Note
hereby covenants and agrees that it will not at any time institute against the
Issuer, the Receivables Trust or the Depositor, or join in instituting against
the Issuer, the Receivables Trust or the Depositor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.


The Issuer, the Depositor, the Indenture Trustee and any agent of the Issuer,
Depositor or the Indenture Trustee will treat the person in whose name this Note
is registered as the owner hereof for all purposes, and none of the Issuer, the
Depositor, the Indenture Trustee or any agent of the Issuer, Depositor or the
Indenture Trustee will be affected by notice to the contrary.
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
ASSIGNMENT
Social Security or other identifying number of
assignee ___________________________


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(name and address of assignee) the within Note and all rights thereunder, and
hereby irrevocably constitutes and appoints __________________________________,
attorney, to transfer said Note on the books kept for registration thereof, with
full power of substitution in the premises.


Dated: _____________________________1 


Signature Guaranteed:

EXHIBIT B
[RESERVED]



71

--------------------------------------------------------------------------------


Annex A






EXHIBIT C
[RESERVED]


C-1

--------------------------------------------------------------------------------


Annex A




EXHIBIT D


RULE 15Ga-1 INFORMATION


Reporting Period:                 
•
Check here if nothing to report.

Asset Class
Shelf
Series Name
CIK
Originator
Receivable No.
Servicer Receivable No.
Outstand-
ing
Principal
Balance
Repurchase
Type
Indicate Repurchase Activity During the Reporting Period by Checkmark or by Date
Reference (as applicable)
 
 
 
 
 
 
 
 
 
Subject to Demand
Repurchased or Replaced
Repurchase Pending
Demand in Dispute
Demand Withdrawn
Demand Rejected
 
 
 
 
 
 



Terms and Definitions:
NOTE: Any date included on this report is subject to the descriptions below.
Dates referenced on this report for this Transaction where the Servicer is not
the Repurchase Enforcer (as defined below), availability of such information may
be dependent upon information received from other parties.
References to “Repurchaser” shall mean the party obligated under the Transaction
Documents to repurchase Receivables. References to “Repurchase Enforcer” shall
mean the party obligated under the Transaction Documents to enforce the
obligations of any Repurchaser.
Outstanding Principal Balance: For purposes of this report, the Outstanding
Principal Balance of a Receivable in this Transaction equals the remaining
outstanding principal balance of the Receivable reflected on the distribution or
payment reports at the end of the related reporting period, or if the Receivable
has been liquidated prior to the end of the related reporting period, the final
outstanding principal balance of the Receivable reflected on the distribution or
payment reports prior to liquidation.


D-1

--------------------------------------------------------------------------------

Annex A




Subject to Demand: The date when a demand for repurchase is identified and coded
by the Servicer or Indenture Trustee as a repurchase related request.
Repurchased or Replaced: The date when a Receivable is repurchased or replaced.
To the extent such date is unavailable, the date upon which the Servicer or
Indenture Trustee obtained actual knowledge a Receivable has been repurchased or
replaced.
Repurchase Pending: A Receivable is identified as “Repurchase Pending” when a
demand notice is sent by the Indenture Trustee, as Repurchase Enforcer, to the
Repurchaser. A Receivable remains in this category until (i) a Receivable has
been Repurchased, (ii) a request is determined to be a “Demand in Dispute,”
(iii) a request is determined to be a “Demand Withdrawn,” or (iv) a request is
determined to be a “Demand Rejected.”
With respect to the Servicer only, a Receivable is identified as “Repurchase
Pending” on the date (y) the Servicer sends notice of any request for repurchase
to the related Repurchase Enforcer, or (z) the Servicer receives notice of a
repurchase request but determines it is not required to take further action
regarding such request pursuant to its obligations under the applicable
Transaction Documents. The Receivable will remain in this category until the
Servicer receives actual knowledge from the related Repurchase Enforcer,
Repurchaser, or other party, that the repurchase request should be changed to
“Demand in Dispute”, “Demand Withdrawn”, “Demand Rejected”, or “Repurchased.”
Demand in Dispute: Occurs (i) when a response is received from the Repurchaser
which refutes a repurchase request, or (ii) upon the expiration of any
applicable cure period.
Demand Withdrawn: The date when a previously submitted repurchase request is
withdrawn by the original requesting party. To the extent such date is not
available, the date when the Servicer or the Indenture Trustee receives actual
knowledge of any such withdrawal.
Demand Rejected: The date when the Indenture Trustee, as Repurchase Enforcer,
has determined that it will no longer pursue enforcement of a previously
submitted repurchase request. To the extent such date is not otherwise
available, the date when the Servicer receives actual knowledge from the
Indenture Trustee, as Repurchase Enforcer that it has determined not to pursue a
repurchase request.



SCHEDULE I
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in the
Indenture, the Issuer hereby represents, warrants, and covenants to the
Indenture Trustee as follows on the Note Initial Increase Date:
General
1.
This Indenture creates a valid and continuing security interest (as defined in
the applicable UCC) in the Receivables in favor of the Indenture Trustee, which
security interest is prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from the Issuer.

2.
The Receivables constitute “tangible chattel paper”, “electronic chattel paper”,
“accounts,” “instruments” or “general intangibles” within the meaning of the
UCC.

3.
Each Note Account constitutes either a “deposit account” or a “securities
account” within the meaning of the UCC.

Creation
4.
Immediately prior to the sale, transfer, assignment and conveyance of the
Receivables by the Depositor to the Receivables Trust, the Depositor owned and
had good and marketable title to such Receivables free and clear of any Lien and
immediately after the sale, transfer, assignment and conveyance of such
Receivables to the Receivables Trust, the Receivables Trust will have good and
marketable title to such Receivables free and clear of any Lien other than
Permitted Liens.

Perfection
5.
The Issuer has caused or will have caused, within ten (10) days after the Note
Initial Increase Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Receivables granted to the
Indenture Trustee hereunder, and all financing statements referred to in this
paragraph contain a statement that: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party/Purchaser”.

6.
With respect to the Note Accounts that constitute deposit accounts, either:

(i)
the Issuer has delivered to the Indenture Trustee a fully executed agreement
pursuant to which the bank maintaining the deposit accounts has agreed to comply
with all instructions originated by the Indenture Trustee directing disposition
of the funds in such Note Accounts without further consent by the Issuer; or

(ii)
the Issuer has taken all steps necessary to cause the Indenture Trustee to
become the account holder of such Note Accounts.

7.
With respect to the Note Accounts that constitute securities accounts or
securities entitlements, either:

(i)
the Issuer has delivered to the Indenture Trustee a fully executed agreement
pursuant to which the securities intermediary has agreed to comply with all
instructions originated by the Indenture Trustee relating to such Note Accounts
without further consent by the Issuer; or

(ii)
the Issuer has taken all steps necessary to cause the securities intermediary to
identify in its records the Indenture Trustee as the person having a security
entitlement against the securities intermediary in each of such Note Accounts.

Priority
8.
The Issuer has not authorized the filing of, or is not aware of, any financing
statements against the Issuer or the Receivables Trust that include a
description of collateral covering the Receivables other than any financing
statement (i) relating to the conveyance of the Receivables by the 2017-A Seller
to the Depositor under the First Receivables Purchase Agreement, (ii) relating
to the conveyance of the Receivables by the Depositor to the Receivables Trust
under the Second Receivables Purchase Agreement, (iii) relating to the security
interests granted to the Indenture Trustee hereunder, or (iv) that has been
terminated.

9.
The Issuer is not aware of any material judgment, ERISA or tax lien filings
against the Issuer.

10.
EachThe 2017-A Seller or the Servicer or an Affiliate of the Servicer (which, in
the case of an Affiliate of the Servicer, is a Person to whom the Servicer has
delegated its duties or with whom the Servicer has entered into a subservicing
arrangement in accordance with Section 2.01(b) of the Servicing Agreement and,
in any case, is a Person who has agreed to hold such original in trust for the
Depositor (or its assigns)) has in its possession all original copies of the
instruments and tangible chattel paper that constitute or evidence the
Receivables sold by suchthe 2017-A Seller to the Depositor. None of the
instruments, electronic chattel paper or tangible chattel paper that constitute
or evidence the Receivables has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Depositor, the Receivables Trust or the Indenture Trustee. None of the
Depositor, the 2017-A Seller or a custodian or vaulting agent thereof holding
any Receivable that is electronic chattel paper has communicated an
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of any
Receivable Agreement that constitutes or evidences such Receivable to any Person
other than the related Seller, the Servicer or an Affiliate of the Servicer
(which, in the case of an Affiliate of the Servicer, is a Person to whom the
Servicer has delegated its duties or with whom the Servicer has entered into a
subservicing arrangement in accordance with Section 2.01(b) of the Servicing
Agreement and, in any case, is a Person who has agreed to hold such
“authoritative copy” in trust for the Depositor (or its assigns)).

11.
No Note Account that constitutes a securities account or securities entitlement
is in the name of any person other than the Indenture Trustee. The Issuer has
not consented to the securities intermediary of any such Note Account to comply
with entitlement orders of any person other than the Indenture Trustee.

12.
No Note Account that constitutes a deposit account is in the name of any person
other than the Indenture Trustee. The Issuer has not consented to the bank
maintaining such Note Account to comply with instructions of any person other
than the Indenture Trustee.

Survival of Perfection Representations
13.
Notwithstanding any other provision of this Indenture or any other Transaction
Document, the perfection representations, warranties and covenants contained in
this Schedule I shall be continuing, and remain in full force and effect until
such time as all obligations under this Indenture have been finally and fully
paid and performed.

No Waiver
14.
The parties to the Indenture shall provide each Rating Agency (if any Rating
Agency the provides a rating on the Notes) with prompt written notice of any
material breach of the perfection representations, warranties and covenants
contained in this Schedule I, and shall not, without satisfying the Rating
Agency Notice Requirement (if any Rating Agency the provides a rating on the
Notes), waive a breach of any of such perfection representations, warranties or
covenants.

Issuer to Maintain Perfection and Priority
15.
The Issuer covenants that, in order to evidence the interests of the Indenture
Trustee under this Indenture, the Issuer shall take such action, or execute and
deliver such instruments as may be necessary or advisable (including, without
limitation, such actions as are requested by the Indenture Trustee) to maintain
and perfect, as a first priority interest, the Indenture Trustee’s security
interest in the Receivables. The Issuer shall, from time to time and within the
time limits established by law, prepare and file, all financing statements,
amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Indenture Trustee’s security interest in the Receivables as a
first-priority interest.













D-2

--------------------------------------------------------------------------------






ANNEX B


SERVICING AGREEMENT







--------------------------------------------------------------------------------


Annex B




SERVICING AGREEMENT

among

CONN’S RECEIVABLES WAREHOUSE, LLC,
AS ISSUER,


CONN’S RECEIVABLES WAREHOUSE TRUST,
AS RECEIVABLES TRUST


CONN APPLIANCES, INC.,
AS SERVICER,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS INDENTURE TRUSTEE
___________________________________________

DATED AS February 24, 2017









--------------------------------------------------------------------------------


Annex B
TABLE OF CONTENTS


Page


ARTICLE 1
DEFINITIONS
1
   Section 1.01
Defined Terms
1
   Section 1.02
Other Definitional Provisions
1
ARTICLE II
ADMINISTRATION AND SERVICING OF RECEIVABLES AND RELATED SECURITY
2
   Section 2.01
Appointment of Servicer
2
   Section 2.02
Duties of Servicer
3
   Section 2.03
Purchase of Ineligible Receivables
10
   Section 2.04
Purchase of Returned and Refinanced Receivables
10
   Section 2.05
Rights After Designation of New Servicer
11
   Section 2.06
Servicer Default
13
   Section 2.07
Servicer Indemnification of Indemnified Parties
15
   Section 2.08
Grant of License
16
   Section 2.09
Servicing Compensation
16
   Section 2.10
Representations and Warranties of the Servicer
17
   Section 2.11
Reports and Records for the Indenture Trustee
20
   Section 2.12
Reports to the Commission
20
   Section 2.13
Affirmative Covenants of the Servicer
20
   Section 2.14
Negative Covenants of the Servicer
21
   Section 2.15
Sale of Defaulted Receivables
22
ARTICLE III
[RESERVED]
23
ARTICLE IV
[RESERVED]
23
ARTICLE V
OTHER MATTERS RELATING TO THE SERVICER
23
   Section 5.01
Liability of the Servicer
23
   Section 5.02
Limitation on Liability of the Servicer and Others
23
   Section 5.03
Servicer Not to Resign
23
   Section 5.04
Waiver of Defaults
24
ARTICLE VI
ADDITIONAL OBLIGATION OF THE SERVICER WITH RESPECT TO THE INDENTURE TRUSTEE
24
   Section 6.01
Successor Indenture Trustee
24
   Section 6.02
Tax Returns
24
   Section 6.03
Final Payment with Respect to the Notes
25
   Section 6.04
Optional Purchase of Receivables Trust Estate
25
ARTICLE VII
MISCELLANEOUS PROVISIONS
25
   Section 7.01
Amendment
25
   Section 7.02
Protection of Right, Title and Interest to Receivables and Related Security
26
   Section 7.03
Governing Law
27
   Section 7.04
Notices
27
   Section 7.05
Severability of Provisions
28
   Section 7.06
Delegation
28






--------------------------------------------------------------------------------

Annex B
TABLE OF CONTENTS


Page


   Section 7.07
Waiver of Trial by Jury
28
   Section 7.08
Further Assurances
28
   Section 7.09
No Waiver; Cumulative Remedies
28
   Section 7.10
Counterparts
28
  Section 7.11
Third-Party Beneficiaries
29
   Section 7.12
Actions by Noteholders
29
   Section 7.13
Rule 144A Information
29
   Section 7.14
Merger and Integration
29
   Section 7.15
Headings
29
   Section 7.16
Rights of the Indenture Trustee
29
   Section 7.17
Sales Tax Proceeds
30
   Section 7.18
Limitation of Liability
30
   Section 7.19
Effectiveness of Agreement
30



EXHIBITS
Exhibit A
Form of Monthly Servicer Report

Exhibit B
Form of Annual Servicer’s Certificate



SCHEDULES
Schedule I
Litigation

Schedule II
Definitions







ii    

--------------------------------------------------------------------------------


Annex B




SERVICING AGREEMENT dated as of February 24, 2017 (the “Agreement”) by and among
CONN’S RECEIVABLES WAREHOUSE, LLC, a Delaware limited liability company, as
issuer (the “Issuer”), CONN’S RECEIVABLES WAREHOUSE TRUST, a Delaware statutory
trust, as receivables trust (the “Receivables Trust”), CONN APPLIANCES, INC., a
Texas corporation (“Conn Appliances”), as initial Servicer, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as trustee under the
Indenture (defined below) (in such capacity, together with its successors and
assigns in such capacity, the “Indenture Trustee”).
WHEREAS, from time to time, the Receivables Trust will purchase from Conn
Appliances Receivables Funding, LLC (the “Depositor”), and the Depositor will
purchase from Conn Credit I L.P. Contracts, Receivables and other Related
Security relating to such Receivables pursuant to the terms of and subject to
the conditions set forth in the Second Receivables Purchase Agreement, dated as
of February 24, 2017, between the Depositor and the Receivables Trust.
WHEREAS, the Issuer is entering into an Indenture, dated as of February 24, 2017
(as amended, supplemented or otherwise modified from time to time, the
“Indenture”), between the Issuer and the Indenture Trustee, and each of the
other Transaction Documents to which it is a party, pursuant to which the Issuer
plans to issue Notes in order to finance its purchase of the Receivables Trust
Certificate which represents the ownership of the Receivables Trust which owns
the Contracts, Receivables and other Related Security relating to such
Receivables.
WHEREAS, the Servicer is willing to service all Receivables and other Related
Security acquired by the Issuer, pursuant to the terms and subject to the
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Defined Terms. Capitalized terms in this Agreement and not
otherwise defined herein are defined in and shall have the respective meanings
assigned to them in Schedule II to this Agreement.
Section 1.02    Other Definitional Provisions.
(a)    All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
(b)    Where the character or amount of any asset or liability or item of income
or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this Agreement, such determination or
calculation shall be made in accordance with GAAP. When used herein, the term





--------------------------------------------------------------------------------

Annex B




“financial statement” shall include the notes and schedules thereto. All
accounting determinations and computations hereunder or under any other
Transaction Documents shall be made without duplication.
(c)    [Reserved.]
(d)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection, Schedule
and Exhibit references contained in this Agreement are references to Sections,
subsections, Schedules and Exhibits in or to this Agreement unless otherwise
specified.
ARTICLE II

ADMINISTRATION AND SERVICING
OF RECEIVABLES AND RELATED SECURITY
Section 2.01    Appointment of Servicer.
(a)    The servicing, administering and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 2.01. Until the Indenture Trustee gives notice to
Conn Appliances of the designation of a new Servicer pursuant to this Section
2.01, Conn Appliances is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. The
Servicer may not delegate any of its rights, duties or obligations hereunder, or
designate a substitute Servicer, without the prior written consent of the
Administrative Agent and the Receivables Trust (with prior written notice to the
Indenture Trustee); provided, however, that the Servicer shall be permitted to
delegate its duties hereunder to any of its Affiliates and may use subservicers,
contractors or agents but will remain obligated and liable for the performance
of any such delegated duties as if it were performing such duties itself.
(b)    (i) After the occurrence of a Servicer Default, the Indenture Trustee
may, and upon the direction of the Required Noteholders or in the case of a
Servicer Default as contemplated in clause (d) of the definition thereof, shall,
in accordance with the provisions set forth in clause (ii) below, appoint the
Back-Up Servicer (Systems & Services Technologies, Inc. (“SST”) or any other
successor servicer appointed in accordance with the terms of Section 2.01(b)(ii)
below, in such capacity, the “Successor Servicer”) pursuant to thea Back-Up
Servicing Agreement to succeed to Conn Appliances as Servicer hereunder (any
such transfer of Servicer power and authority to a Successor Servicer, a
“Servicing Transfer”).
(ii)    If (x) the Back-Up Servicer, on the date of its appointment as Successor
Servicer or at any time following such appointment, fails or is


2    

--------------------------------------------------------------------------------

Annex B




unable to perform the duties of the Servicer hereunder or has previously
resigned or otherwise been terminated as Back-Up Servicer, or (y) any other
Person designated Successor Servicer in accordance with this Section 2.01
resigns, fails or is unable to perform the duties of the Servicer hereunder
following its appointment as Successor Servicer, the Indenture Trustee may with
the consent of the Required Noteholders, and upon the direction of the Required
Noteholders shall, appoint as Servicer any Person to succeed the then-current
Servicer on the condition in each case that any such Person so appointed shall
agree to perform the duties and obligations of the Servicer pursuant to the
terms hereof. Until such time as the Person so appointed becomes obligated to
begin acting as Servicer hereunder, the then current Servicer will continue to
perform all servicing functions under this Agreement and the other Servicer
Transaction Documents. If the Indenture Trustee is not able to appoint a new
Servicer to succeed Conn Appliances, the Back-Up Servicer or any other Person
then acting as Servicer, within a reasonable time following the date upon which
it is required to so appoint a successor to the Servicer pursuant to this
Section 2.01 (but in any event not later than 30 days following such date), the
Indenture Trustee shall at the expense of the Issuer (as Certificateholder of
the Receivables Trust) petition a court of competent jurisdiction to appoint as
the Servicer hereunder any established financial institution having, a net worth
of not less than $25,000,000 and whose regular business includes the servicing
of receivables comparable to the Receivables which are the subject of this
Agreement. Following any appointment of a Successor Servicer pursuant to this
Section 2.01, the Indenture Trustee will provide notice thereof to the Issuer,
the Receivables Trust, the Depositor, the Administrative Agent and the
Noteholders.
(c)    The Indenture Trustee shall not be responsible for any differential
between the Servicing Fee and any compensation paid to a Successor Servicer
hereunder.
Section 2.02    Duties of Servicer.
(a)    (i) The Servicer shall take or cause to be taken all such action as may
be reasonably necessary or advisable to collect each Receivable from time to
time, all in accordance with applicable Laws, with reasonable care and
diligence, and in accordance with the Credit and Collection Policies and
otherwise in accordance with the Servicer Transaction Documents. Each of the
Receivables Trust, the Issuer (as Certificateholder of the Receivables Trust),
each Noteholder by its acceptance of the related Notes and each of the other
Secured Parties, hereby appoints as its agent the Servicer, from time to time
designated pursuant to Section 2.01 hereof, to enforce its respective rights and
interests in and under the Contracts, Receivables and Related Security,
Collections and proceeds with respect thereto. To the extent permitted by
applicable law, each of the Receivables Trust and Conn Appliances (to the extent


3    

--------------------------------------------------------------------------------

Annex B




not then acting as Servicer hereunder) hereby grants to any Servicer appointed
hereunder all rights and powers of the Receivables Trust and/or Conn Appliances,
as the case may be, under the Contracts and with respect to the Related
Security, and hereby grants an irrevocable power of attorney to take in the
Receivables Trust’s and/or Conn Appliances’ name and on behalf of the
Receivables Trust or Conn Appliances any and all steps necessary or desirable,
in the reasonable determination of the Servicer, in each case to collect all
amounts due under any and all Receivables, including, without limitation, to
cancel any policy of insurance, make demands for unearned premiums, commence
enforcement proceedings, exercise other powers under a Contract, execute and
deliver instruments of satisfaction or cancellation, or full or partial
discharge, with respect to Receivables, endorse the Receivables Trust’s, the
Issuer’s and/or Conn Appliances’ name on checks and other instruments
representing Collections and enforce such Receivables and the related Contracts.
The Servicer shall, as soon as practicable following receipt thereof, turn over
to Conn Appliances any collections of any Indebtedness of any Person which is
not on account of a Receivable. The Servicer shall not voluntarily make the
Receivables Trust, the Issuer, the Indenture Trustee, the Administrative Agent,
any Noteholder or any of their respective agents a party to any litigation
without the prior written consent of such Person other than any litigation
adverse to such person. Without limiting the generality of the foregoing and
subject to Section 2.04, the Servicer is hereby authorized and empowered unless
such power and authority is revoked in writing by the Indenture Trustee (as
designee of the Receivables Trust) pursuant to the terms of the Servicer
Transaction Documents (A) to make deposits into the Collection Account and the
Reserve Account as set forth in this Agreement and the Indenture; provided,
however, that with respect to any Successor Servicer, nothing contained in any
Servicer Transaction Document shall impose an obligation on such Successor
Servicer to make any withdrawals or payments from the Collection Account or
Reserve Account, (B) to instruct the Indenture Trustee in writing, substantially
in the form of the Monthly Servicer Report, to make deposits or withdrawals and
payments from the Collection Account or the Reserve Account, in accordance with
such instructions as set forth in the Indenture, (C) to instruct or notify the
Indenture Trustee in writing as set forth in this Agreement and the Indenture,
(D) to make all calculations, allocations and determinations required of the
Servicer under the Indenture and as required herein or to establish the
Collection Account and Reserve Account, (E) to execute and deliver, on behalf of
the Receivables Trust for the benefit of the Issuer and the Noteholders, any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge, and all other comparable instruments, with respect to the
Receivables and the other Contracts and Related Security and, after any
delinquency in payment relating to any Receivable, to the extent permitted under
and in compliance with applicable law and regulations, to commence enforcement
proceedings with respect thereto (including cancellation of the related
insurance policy) and (F) in the case of the initial Servicer only, to make any
filings, reports, notices, applications, registrations with, and to seek any
consents or authorizations from, the Securities and Exchange Commission and any
state


4    

--------------------------------------------------------------------------------

Annex B




securities authority on behalf of the Issuer as may be necessary or advisable to
comply with any federal or state securities or reporting requirements.
(ii)    Subject to the terms and conditions of this Section 2.02(a)(ii), the
Servicer shall maintain custody and possession of the Receivable Files on behalf
of, and as bailee for, the Receivables Trust (for the benefit of the Indenture
Trustee, the Issuer, the Noteholders and the other Secured Parties) (in such
capacity, together with its successors and assigns, the “Custodian”).
(A)    Custodian agrees to maintain possession of the related Receivable Files
at its offices where they are presently maintained, at the offices of the
related subcustodians or at such other offices of Custodian as shall from time
to time be identified to Indenture Trustee by written notice. Custodian shall
segregate physical Receivable Files from other files maintained by Custodian and
shall, to the extent a Receivable File is stored in electronic format, maintain
an authoritative electronic copy of each Receivable File on a data tape or other
electronic media in a fire-resistant safe or room. The Receivables Trust hereby
appoints Conn Appliances, and Conn Appliances hereby agrees to act, as initial
Custodian hereunder. Custodian may, at the Servicer’s request, temporarily
deliver individual Receivable Files or any portion thereof to Servicer without
notice as necessary to conduct collection and other servicing activities in
accordance with the Credit and Collection Policies.
(B)    As custodian and bailee, Custodian shall hold the Receivable Files (by
itself and/or through subcustodians) on behalf of the Receivables Trust (for the
benefit of the Indenture Trustee, the Issuer, the Noteholders and the other
Secured Parties) and, by agreeing to act as Custodian, is deemed to have
received notice of the security interests of the Secured Parties in the
Contracts and related Receivables. As custodian and bailee, Custodian shall
maintain accurate records pertaining to each Receivable to enable it to comply
with the terms and conditions of this Agreement, maintain a current inventory
thereof and conduct periodic physical inspections of Receivable Files held by it
under this Agreement and attend to all other details in connection with
maintaining custody of the Receivable Files.
(C)    In performing its duties under this Section 2.02(a)(ii), Custodian agrees
to act with reasonable care, using that degree of skill and care that it
exercises with respect to similar contracts owned and/or serviced by it.
Custodian shall promptly report to the Receivables Trust, the Administrative
Agent, and the Indenture Trustee any material failure by it to hold the
Receivable Files as herein provided and shall promptly take appropriate action
to remedy such failure. In acting as custodian of the Receivable Files,
Custodian agrees further not to assert, and shall cause each related
subcustodian not to assert any beneficial ownership interests in the
Receivables. Custodian agrees to indemnify the Receivables Trust, Indenture
Trustee, the Secured Parties and Issuer, and their respective officers,
directors, employees, partners and agents for any and all liabilities,
obligations, losses, damages, payments, costs, or expenses of any kind
whatsoever which may be


5    

--------------------------------------------------------------------------------

Annex B




imposed on or incurred by any such Person arising from the negligence or willful
misconduct of Custodian in maintaining custody of the Receivable Files pursuant
to this Section 2.02(a)(ii); provided, however, that Custodian will not be
liable to the extent that any such amount resulted from the negligence or
willful misconduct of such Person.
(D)    The appointment of Custodian shall terminate upon acceptance of the
appointment of a Successor Servicer in accordance with this Agreement. The
Successor Servicer, by acceptance of its appointment, shall become the successor
Custodian. Promptly following the appointment of a successor Custodian, and in
any event within five days of such appointment, the then-existing Custodian
shall (at such Custodian’s sole cost and expense if a Servicer Default shall
have occurred or if such Custodian shall have been removed for cause) deliver
all of the Receivable Files in its possession, and all records maintained by it
with respect thereto, to such successor Custodian.
(b)    (i) Servicer shall service and administer the Receivables on behalf of
the Receivables Trust (for the benefit of the Indenture Trustee, the Issuer and
the other Secured Parties) and shall have full power and authority, acting alone
and/or through subservicers, contractors or agents as provided in Section
2.02(b)(iii), to do any and all things which it may deem reasonably necessary or
desirable in connection with such servicing and administration and which are
consistent with this Agreement and the other Servicer Transaction Documents.
Consistent with the terms of this Agreement and the other Servicer Transaction
Documents, Servicer (or any agent on Servicer’s behalf) may waive, modify or
vary any term of any Receivable or consent to the postponement of strict
compliance with any such term or in any manner, grant indulgence to any
Receivables Obligor if, as determined by the Servicer in its sole discretion,
such waiver, modification, postponement or indulgence is expected to maximize
collections on such Receivable; provided, however, that Servicer (or any agent
on Servicer’s behalf) may not permit any modification with respect to any
Receivable unless such modification is a Permitted Modification, is in
accordance with the Credit and Collection Policies and, in the case of any
extension of the final maturity date of a Receivable, such extension does not
extend beyond the Maturity Date and the total amount of extensions of such
Receivable is not in excess of twenty-four months unless such extension is as a
result of or required by applicable law or judicial order. Without limiting the
generality of the foregoing, Servicer in its own name or in the name of the
Receivables Trust is hereby authorized and empowered by the Receivables Trust
when Servicer believes it appropriate in its reasonable judgment to execute and
deliver, on behalf of the Receivables Trust, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge and all
other comparable instruments, with respect to the Receivable.
(ii)    Servicer shall service and administer the Receivables by employing such
procedures (including collection procedures) and degree of


6    

--------------------------------------------------------------------------------

Annex B




care, in each case, consistent with industry standards, as are customarily
employed by Servicer in servicing and administering contracts and notes owned or
serviced by Servicer comparable to the Receivables.
(iii)    Servicer may perform any of its duties pursuant to this Agreement,
including those delegated to it pursuant to this Agreement, through
subservicers, contractors or agents appointed by Servicer. Such subservicers may
include Affiliates of Servicer. Notwithstanding any such delegation of a duty,
Servicer shall remain obligated and liable for the performance of such duty as
if Servicer were performing such duty.
(iv)    Servicer may take such actions as are necessary to discharge its duties
as Servicer in accordance with this Agreement, including the power to execute
and deliver on behalf of the Issuer or the Receivables Trust such instruments
and documents as may be customary, necessary or desirable in connection with the
performance of Servicer’s duties under this Agreement (including consents,
waivers and discharges relating to the Receivable).
(v)    Servicer shall keep separate records covering the transactions
contemplated by this Agreement including the identity and collection status of
each Receivable.
(c)    Collections. (i) On or prior to the Closing Date, initial Servicer shall
have established and shall maintain thereafter the following system of
collecting and processing Collections of Receivables. Servicer shall direct the
Receivables Obligors to make payments of Receivables only (A) by check mailed to
the Post Office Box (such payments, upon receipt in such Post Office Box being
referred to herein as “Mail Payments”), (B) by cash, credit card or check
delivered in person or by phone at retail stores or other business locations of
initial Servicer (such payments, upon receipt by such stores, being referred to
herein as “In-Store Payments”), (C) by third party money wire transfer, ACH or
other bill pay service that provides for the electronic deposit of funds into an
account of the Servicer on behalf of Receivables Obligors, (D) by utilizing the
Servicer’s Webpay portal; or (E) by cash, credit card or check delivered in
person or by phone or by an agent of Conn Appliances at a service center of Conn
Appliances or, in the case of certain delinquent accounts, to employees of Conn
Appliances operating out of a service center of Conn Appliances or Servicer
(such payments, upon receipt by the service center, being referred to herein as
“Field Collections”). Notwithstanding anything to the contrary in this Section
2.02(c), any Successor Servicer shall collect and process Collections of
Receivables in any manner that is in accordance with the servicing standard set
forth herein.
(ii)    Servicer’s right of access to the Post Office Box and the Collection
Account shall be revocable at the option of Administrative Agent (acting in its
own discretion or at the direction of the Required Noteholders and with prior
written notice to the Indenture Trustee) upon the occurrence


7    

--------------------------------------------------------------------------------

Annex B




of any Event of Default or Servicer Default. In addition, after the occurrence
of any Event of Default or Servicer Default, Servicer agrees that it shall, upon
the written request of Administrative Agent, notify all Receivables Obligors
under Receivables to make payment thereof to (i) one or more bank accounts
and/or post-office boxes designated by Indenture Trustee and specified in such
notice or (ii) any Successor Servicer appointed hereunder. The Indenture Trustee
may, and shall at the request of the Administrative Agent (at the direction of
the Required Noteholders and with prior written notice to the Indenture
Trustee), if any Event of Default or Servicer Default has occurred, require the
Servicer to establish a lockbox account pursuant to a lockbox agreement
acceptable to the Indenture Trustee and the Administrative Agent, and with
notice to Noteholders, to direct all Receivables Obligors under Receivables to
make payments to such lockbox account.
(iii)    Servicer shall remove or cause all Mail Payments to be removed from the
Post Office Box by the close of business on each Business Day. Servicer shall
process all such Mail Payments and all Field Collections on the date received by
recording the amount of the payment received from the Receivables Obligor and
the applicable account number. Subject to Section 8.03(a) of the Indenture
(including the right of Servicer thereunder to retain Collections in respect of
the Servicing Fee), no later than the close of business on the second Business
Day following the date on which Mail Payments or Field Collections are received
by Servicer, Servicer shall deposit or cause such Mail Payments and such Field
Collections to be deposited in the Collection Account. Subject to Section
8.03(a) of the Indenture (including the right of Servicer thereunder to retain
Collections in respect of the Servicing Fee), the Originator and Servicer shall
cause all In-Store Payments to be (i) processed as soon as possible after such
payments are received by the Originator or Servicer but in no event later than
the Business Day after such receipt, and (ii) deposited in the Collection
Account no later than two Business Days following the date of receipt. Subject
to Section 8.03(a) of the Indenture (including the right of the Servicer
thereunder to retain Collections in respect of the Servicing Fee), Servicer
shall deposit all Recoveries into the Collection Account within two Business
Days after the date of its receipt of such Recoveries.
(iv)    All Collections received by Servicer in respect of Receivables will,
pending remittance to the Collection Account as provided herein, be held by
Servicer in trust for the exclusive benefit of Indenture Trustee (on behalf of
the Receivables Trust) and shall not, unless otherwise permitted by the Servicer
Transaction Documents, be commingled with any other funds or property of the
Seller, Depositor or Servicer except as otherwise permitted in accordance with
Section 8.03(a) of the Indenture. Only Collections shall be deposited in the
Collection Account. The Servicer may cause to be


8    

--------------------------------------------------------------------------------

Annex B




withdrawn from the Collection Account such amounts that have been deposited into
the Collection Account in error not representing Collections or other proceeds
of the Trust Estate and any amounts that are deposited by Servicer that relate
to checks rejected by the Receivables Obligor’s bank for insufficient funds.
(v)    Except for the right of Servicer to retain Collections in respect of the
Servicing Fee in accordance with Section 8.03(a) of the Indenture, each of
Depositor, Receivables Trust, Issuer and Servicer hereby irrevocably waive any
right to set off against, or otherwise deduct from, any Collections.
(vi)    The initial Servicer hereby transfers, assigns, pledges, sets over and
conveys to Indenture Trustee all of its right, title and interest, if any, in
and to the Collection Account and the other Note Accounts.
(vii)    All payments or other amounts collected or received by Servicer in
respect of a Receivable shall be applied to the Receivables Principal Balance
of, or accrued and unpaid interest and fees on, such Receivable in accordance
with the terms of the related Contract.
(d)    If SST is then acting as Successor Servicer, it shall cause a firm of
independent certified public accountants, which may also render other services
to SST or its affiliates, to deliver to the Issuer, the Receivables Trust and
the Indenture Trustee, within 120 days after the end of each fiscal year
thereafter, commencing in the year after SST becomes Successor Servicer, (i) an
opinion by a firm of nationally recognized independent certified public
accountants on the financial position of SST at the end of the relevant fiscal
year and the results of operations and changes in financial position of SST for
such year then ended on the basis of an examination conducted in accordance with
generally accepted auditing standards, and (ii) a report from such independent
certified public accountants to the effect that based on an examination of
certain specified documents and records relating to the servicing of SST's loan
portfolio conducted substantially in compliance with SSAE 16 (the "Applicable
Accounting Standards"), such firm is of the opinion that such servicing has been
conducted in compliance with the Applicable Accounting Standards except for (a)
such exceptions as such firm shall believe to be immaterial and (b) such other
exceptions as shall be set forth in such statement.
(e)    Notwithstanding anything to the contrary contained in this Article II,
the Servicer, if not Conn Appliances or any Affiliate of Conn Appliances, shall
have no obligation to collect, enforce or take any other action described in
this Article II with respect to any Indebtedness that is not included in the
Trust Estate other than to deliver to the Issuer the collections and documents
with respect to any such Indebtedness as described in Section 2.02(a) hereof.
Section 2.03    Purchase of Ineligible Receivables.


9    

--------------------------------------------------------------------------------

Annex B




(a)    If the representation and warranty of the initial Servicer contained in
Section 2.10(d) was not true and correct with respect to any Contract and
related Receivable (other than a 2018-PV2 Ineligible Receivable) as of the
applicable Cut-Off Date (any such Receivable, an “Ineligible Receivable”), the
initial Servicer shall, at the request of the Administrative Agent, purchase
such Ineligible Receivable within ten (10) Business Days after demand thereof
from the Receivables Trust for an amount equal to the Receivables Principal
Balance of such Receivable plus accrued and unpaid interest thereon at the time
of such purchase (such amount, the “Repurchase Price”), and such amount shall be
remitted by the initial Servicer to the Collection Account and be treated by the
initial Servicer as a Collection on such Receivable for purposes of the
Transaction Documents; provided, if during such ten (10) Business Day period the
Servicer takes all necessary actions such that the Receivable is no longer an
Ineligible Receivable and reimburses the Receivables Trust for all lost
Collections resulting from the failure of such representation and warranty to be
true, then the initial Servicer shall not be required to purchase such
Receivable.
(b)    The initial Servicer and the Receivables Trust agree that after payment
of the Repurchase Price for an Ineligible Receivable as provided in clause (a)
above, such Ineligible Receivable shall no longer constitute a Receivable for
purposes of the Transaction Documents.
(c)    Except as expressly set forth in the Transaction Documents, the initial
Servicer shall not have any right under this Agreement, by implication or
otherwise, to purchase from the Receivables Trust any Receivables.
(d)    The obligation of the initial Servicer to purchase an Ineligible
Receivable pursuant to this Section 2.03 will survive the termination of this
Agreement or the earlier resignation or removal of the initial Servicer.
Section 2.04    Purchase of Returned and Refinanced Receivables.
(a)    Notwithstanding anything to the contrary herein, the initial Servicer
shall purchase any Receivable from the Receivables Trust to the extent that (i)
the Merchandise related to such Receivable is returned by a Receivables Obligor
(a “Returned Receivable”), or (ii) the Receivable is fully refinanced in
connection with the purchase after the applicable Cut-Off Date by the related
Receivables Obligor of additional Merchandise using the initial Servicer’s
in-house credit (a “Refinanced Receivable,” and, together with Returned
Receivables, the “Returned/Refinanced Receivables”).
(b)    The initial Servicer shall purchase any Returned/Refinanced Receivables
pursuant to clause (a) for an amount equal to the Repurchase Price for the
applicable Returned/Refinanced Receivable.


10    

--------------------------------------------------------------------------------

Annex B




(c)    The initial Servicer and the Receivables Trust agree that after payment
of the Repurchase Price for a Returned/Refinanced Receivables as provided in
clause (a) above, such Returned/Refinanced Receivable shall no longer constitute
a Receivable for purposes of the Transaction Documents.
Section 2.05    Rights After Designation of New Servicer. (a) At any time
following the designation of a Successor Servicer (other than Conn Appliances or
an Affiliate thereof) pursuant to Section 2.01 hereof:
(i)    The Indenture Trustee may, at its option, or shall, at the direction of
the Required Noteholders, direct that payment of all amounts payable under any
Receivable be made directly to the Indenture Trustee or its designee.
(ii)    The Receivables Trust shall, at the Indenture Trustee’s request, (A)
assemble all of the records relating to the Receivables and other Related
Security, and shall make the same available to the Indenture Trustee or its
designee at a place selected by the Indenture Trustee or its designee, and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Receivables in a manner acceptable to the
Indenture Trustee and shall, promptly upon receipt, remit all such cash, checks
and instruments, duly endorsed or with duly executed instruments of transfer, to
the Indenture Trustee or its designee.
(iii)    The Receivables Trust hereby authorizes the Indenture Trustee and the
Issuer (as Certificateholder of the Receivables Trust) to take any and all steps
in the Receivables Trust’s name and on behalf of the Receivables Trust necessary
or desirable, in the reasonable determination of the Indenture Trustee, to
collect all amounts due under any and all Receivables, including, without
limitation, endorsing the Receivables Trust’s name on checks and other
instruments representing Collections and enforcing such Receivables and the
related Contracts.
(iv)    Upon delivery of a Notice of Appointment (as defined in the Back-Up
Servicing Agreement) to the Back-Up Servicer, Conn Appliances shall designate
one or more employees acceptable to the Successor Servicer to assist the
Successor Servicer with respect to In-Store Payments so long as Conn Appliances
continues to accept, or the Successor Servicer permits, In-Store Payments to be
made as described herein; provided, however, such employee of Conn Appliances
shall in no event be deemed an employee, agent, custodian or nominee of the
Successor Servicer and the Successor Servicer shall have no responsibility or
liability for any negligence or willful misconduct of such employee or for such
employee’s failure to assist the Successor Servicer (including without
limitation any acts or omissions unrelated to the transactions contemplated
hereby). Upon the request of the Successor Servicer to the Indenture Trustee,
100% of the Noteholders may


11    

--------------------------------------------------------------------------------

Annex B




direct the Successor Servicer to designate an employee of Successor Servicer to
be assigned to any or all Conn Appliances stores to oversee the collection of
In-Store Payments at such stores. Each such employee shall be placed at such
store at the expense of the Issuer (as Certificateholder of the Receivables
Trust) at the monthly rate reflected in the SST Fee Schedule.
(b)    The Successor Servicer may accept and reasonably rely on all accounting
and servicing records and other documentation provided to the Successor Servicer
by or at the direction of the predecessor Servicer, including documents prepared
or maintained by the Originator, or previous servicer, or any party providing
services related to the Contracts, the Receivables and other Related Security
(collectively, “third party”). The predecessor Servicer agrees to indemnify and
hold harmless the related Successor Servicer, its respective officers, employees
and agents against any and all claims, losses, penalties, fines, forfeitures,
legal fees and related costs, judgments, and any other costs, fees and expenses
that the Successor Servicer may sustain in any way related to the negligence or
willful misconduct of any third party hired by or at the direction of such
predecessor Servicer, any Affiliate of such predecessor Servicer or any of their
respective agents with respect to the Contracts, the Receivables and other
Related Security. The Successor Servicer shall have no duty, responsibility,
obligation or liability (collectively, “liability”) for the acts or omissions of
any such third party. If any error, inaccuracy or omission (collectively,
“error”) exists in any information provided to the Successor Servicer and such
errors cause or materially contribute to the Successor Servicer making or
continuing any error (collectively, “continuing errors”), the Successor Servicer
shall have no liability for such continuing errors; provided, however, that this
provision shall not protect the Successor Servicer against any liability which
would otherwise be imposed by reason of willful misconduct or negligence in
discovering or correcting any error or in the performance of its duties
contemplated herein.
In the event the Successor Servicer becomes aware of errors and/or continuing
errors that, in the opinion of the Successor Servicer, impair its ability to
perform its obligations hereunder, the Successor Servicer shall promptly notify
the other parties hereto of such errors and/or continuing errors. The Successor
Servicer may undertake to reconstruct any data or records appropriate to correct
such errors and/or continuing errors and to prevent future continuing errors.
The Successor Servicer shall be entitled to recover its costs thereby expended
from the predecessor Servicer.
Neither the Successor Servicer nor any of the directors or officers or employees
or agents of the Successor Servicer shall be under any liability to the other
parties hereto except as provided in this Agreement for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement; provided, however, that this provision shall not protect the
Successor Servicer or any such Person against any liability that would otherwise
be imposed by reason of willful misconduct, bad faith or negligence in the
performance of duties, by reason of reckless disregard of obligations and duties
under this Agreement or any violation of law by the Successor Servicer or such
Person, as the case may be. The Successor Servicer and any director, officer,
employee or agent of the Successor Servicer may rely in good faith on the advice
of counsel or on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising under this Agreement.


12    

--------------------------------------------------------------------------------

Annex B




The Successor Servicer will not be responsible for delays attributable to the
predecessor Servicer’s failure to deliver information, defects in the
information supplied by such predecessor Servicer or other circumstances beyond
the reasonable control of the Successor Servicer. In addition, the Successor
Servicer (and in the case of clauses (A) and (C) below, if an officer of the
Successor Servicer has actual knowledge of errors, which in the reasonable
opinion of the Successor Servicer impair its ability to perform its services
hereunder, after reasonable inquiry), shall have no responsibility and shall not
be in default hereunder or incur any liability for any act or omission, failure,
error, malfunction or any delay in carrying out any of its duties under this
Agreement for: (A) any such failure or delay that results from the Successor
Servicer acting in accordance with information prepared or supplied by a Person
other than any Person hired by the Successor Servicer, the Successor Servicer or
the failure of any such other Person (including without limitation the
predecessor Servicer, but excluding any Person hired by the Successor Servicer)
to prepare or provide such information or other circumstances beyond the control
of the Successor Servicer; (B) any act or failure to act by any third party
(other than those hired by the Successor Servicer), including without limitation
the predecessor Servicer, the Receivables Trust, the Issuer and the Indenture
Trustee; (C) any inaccuracy or omission in a notice or communication received by
the Successor Servicer from any third parties (other than those hired by the
Successor Servicer); (D) the invalidity or unenforceability of any Contracts,
the Receivables and Related Security under applicable law; (E) the breach or
inaccuracy of any representation or warranty made with respect to the Contracts,
the Receivables and Related Security; or (F) the acts or omissions of any
predecessor or successor Servicer.
The Servicer, the Issuer and the Receivables Trust agree to reasonably cooperate
with the Successor Servicer in effecting the assumption of its responsibilities
and rights under this Agreement. The Servicer shall provide to the Successor
Servicer all necessary servicing files and records in its possession or control
relating to the Contracts, the Receivables and Related Security (as deemed
necessary by the Successor Servicer at such time on a reasonable basis) and the
initial Servicer shall use all commercially reasonable efforts to provide to the
Successor Servicer access to and transfer of records and use by the Successor
Servicer of all licenses, servicing system, software, hardware, equipment,
telephony, personnel, employees, facilities or other accommodations necessary or
desirable to collect the Contracts, in all cases, subject to the terms of the
Intercreditor Agreement, if applicable. The departing Servicer (if SST, only
upon termination for cause) shall be obligated to pay the costs associated with
the transfer of servicing files and records to the Successor Servicer. The
Receivables Trust, the Issuer, the Indenture Trustee, and the Successor Servicer
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.
Indemnification by the Servicer under this Article shall be paid solely by the
Servicer and not from the Trust Estate, and shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation. If the
indemnifying party has made any indemnity payments pursuant to this Section
2.05(b) and the recipient thereafter collects any of such amounts from others,
the recipient shall promptly repay such amounts collected to the indemnifying
party, without interest.
Section 2.06    Servicer Default. The occurrence of any one or more of the
following events shall constitute a Servicer default (each, a “Servicer
Default”):


13    

--------------------------------------------------------------------------------

Annex B




(a)    failure by the Servicer (or, for so long as Conn Appliances is the
Servicer, Conn Appliances) to make any payment, transfer or deposit under this
Agreement or any other Servicer Transaction Document or to provide the Monthly
Servicer Report to the Indenture Trustee to make such payment, transfer or
deposit or any withdrawal on or before the date occurring five (5) Business Days
after the date such payment, transfer or deposit is required to be made or
given, as the case may be, under the terms of this Agreement or any other
Servicer Transaction Document (or in the case of a payment, transfer, deposit,
instruction or notice to be made or given with respect to any Interest Period,
by the related Payment Date);
(b)    any representation, warranty or statement made by the Servicer in any
Servicer Transaction Document or any certificate, report or other writing
delivered by the Servicer proves to be incorrect in any material respect as of
the time when made; provided, if inaccuracy is contained in a Monthly Servicer
Report, such inaccuracy shall be a Servicer Default solely if such inaccuracy
continues unremedied for a period of two (2) Business Days after the date on
which the Servicer has actual knowledge thereof or on which written notice
thereof, requiring the same to be remedied, shall have been given to the
Servicer;
(c)    failure on the part of the Servicer (or, for so long as the Servicer is
Conn Appliances, Conn Appliances) to duly observe or perform any representation,
warranty, covenants or agreements (other than those that are Servicer Defaults
pursuant to another clause of this Section 2.06) of the Servicer set forth in
this Agreement or any other Servicer Transaction Document, which continues
unremedied for a period of thirty (30) days after the date on which the Servicer
has actual knowledge thereof or on which written notice thereof, requiring the
same to be remedied, shall have been given to the Servicer by the Indenture
Trustee, the Issuer, the Receivables Trust, or the Receivables Trust Trustee and
such representation, warranty or statement has an Adverse Effect;
(d)    the Servicer shall become the subject of any bankruptcy, insolvency or
similar event, or shall voluntarily suspend payment of its obligations;
(e)    for so long as Conn Appliances is the Servicer, the failure of
Consolidated Parent to maintain Consolidated Net Worth of at least the sum of
$400,000,000;
(f)    for so long as Conn Appliances is the Servicer, a breach by the
Consolidated Parent of any ABL Financial Covenant;
(g)    at any time that Conn Appliances is Servicer, a final judgment or
judgments for the payment of money in excess of $10,000,000 (net of insurance
coverage that has denied by an insurer of the Servicer, if any exists) in the
aggregate shall have been rendered against the Issuer or Conn Appliances and the
same shall have remained unsatisfied and in effect, without stay of execution,
for a period of thirty (30) consecutive days after the period for appellate
review shall have elapsed;


14    

--------------------------------------------------------------------------------

Annex B




(h)    the Sponsor or the Servicer’s corporate rating falls below B3/B-; or
(i)    an Event of Default occurs.
Section 2.07    Servicer Indemnification of Indemnified Parties. (A) The
Servicer (if other than SST as Successor Servicer) will indemnify, defend and
hold harmless the Indenture Trustee, the Receivables Trust Trustee, the Issuer,
the Receivables Trust, the Back-Up Servicer, any Successor Servicer, the
Administrative Agent, and the Noteholders, and (B) SST as successor Servicer
will indemnify and hold harmless the Indenture Trustee, on behalf of the
Noteholders, and the Receivables Trust Trustee, on behalf of the holder of the
Trust Certificate, the Issuer and the Receivables Trust (in each case, together
with their respective successors and permitted assigns) and each of their
respective agents, officers, members and employees (each, a “Servicer
Indemnified Party” and, collectively, the “Servicer Indemnified Parties”), from
and against any claim, loss, liability, expense, damage or injury suffered or
sustained by reason of such Servicer’s negligence in the performance of (or
failure to perform) its duties or obligations under the Servicer Transaction
Documents or Servicer’s willful misconduct or breach by the Servicer of any of
its representations or warranties contained in this Agreement, including any
judgment, award, settlement, reasonable attorneys’ fees and other costs or
expenses reasonably incurred in connection with the defense of any actual
action, proceeding or claim; provided, however, that the Servicer shall not
indemnify any Servicer Indemnified Party for any such acts or omissions
attributable to the negligence or willful misconduct of such Servicer
Indemnified Party. Any indemnification pursuant to this Section shall be had
only from the assets of the Servicer and shall not be payable from Collections
except to the extent such Collections are retained by the Servicer in accordance
with Section 8.03 of the Indenture, or released to the Servicer in accordance
with Section 8.06 of the Indenture, in respect of the Servicing Fee. The
provisions of such indemnity shall run directly to and be enforceable by such
Servicer Indemnified Parties.
The Issuer (as Certificateholder of the Receivables Trust) will indemnify,
defend and hold harmless the Servicer and its officers, directors, employees,
representatives and agents (each, an “Issuer Indemnified Party”), from and
against and reimburse the Servicer for any and all claims, expenses,
obligations, liabilities, losses, damages, injuries (to person, property, or
natural resources), penalties, stamp or other similar taxes, actions, suits,
judgments, reasonable costs and expenses (including reasonable attorney's and
agent's fees and expenses) of whatever kind or nature regardless of their merit,
demanded, asserted or claimed against the Servicer directly or indirectly
relating to, or arising from, claims against the Servicer by reason of its
participation in the transactions contemplated hereby, including without
limitation all reasonable costs required to be associated with claims for
damages to persons or property, and reasonable attorneys' and consultants' fees
and expenses and court costs; provided, however, that the Issuer shall not
indemnify any Issuer Indemnified Party for any such acts or omissions
attributable directly or indirectly to the negligence or willful misconduct of
such Issuer Indemnified Party or, other than with respect to SST as successor
Servicer, for any breach by the Servicer of any of the Servicer Transaction
Documents. The provisions of this section shall survive the termination of this
Agreement or the earlier resignation or removal of the Servicer.


15    

--------------------------------------------------------------------------------

Annex B




Section 2.08    Grant of License. For the purpose of enabling the Back-Up
Servicer or any other Successor Servicer to perform the functions of servicing
and collecting the Receivables upon a Servicer Default, Conn Appliances hereby
(i) assigns, to the extent not prohibited by law or the terms of any agreement
to which Conn Appliances is a party or by which it is deemed bound (by the terms
thereof or by acceptance of a license), to the Indenture Trustee for the benefit
of the Secured Parties and shall be deemed to assign to the Indenture Trustee
for the benefit of the Secured Parties, the Back-Up Servicer or any other
Successor Servicer all rights owned or hereinafter acquired by Conn Appliances
(by license, sublicense, lease, easement or otherwise) in and to any equipment
used for servicing (or reasonable access thereto) together with a copy of any
software used in connection with the performance of its duties as Servicer and
relating to the Servicing and collecting of Receivables, (ii) agrees to use all
reasonable efforts to assist the Indenture Trustee for the benefit of the
Secured Parties, the Back-Up Servicer or any other Successor Servicer to arrange
licensing agreements with all software vendors and other applicable persons in a
manner and to the extent reasonably appropriate to effectuate the servicing of
the Receivables, (iii) agrees to deliver to the Indenture Trustee, the Back-Up
Servicer or any Successor Servicer executed copies of any landlord waivers that
may be necessary to grant to the Indenture Trustee, the Back–Up Servicer or any
other Successor Servicer access to any leased premises of Conn Appliances for
which the Indenture Trustee, the Back-Up Servicer or any other Successor
Servicer may require access to perform the collection and administrative
functions to be performed by the Indenture Trustee, the Back-Up Servicer or any
Successor Servicer under the Servicer Transaction Documents and (iv) agrees that
it will terminate its activities as Servicer hereunder in a manner which the
Indenture Trustee the Back-Up Servicer or any Successor Servicer reasonably
believes will facilitate the transition of the performance of such activities to
the Back-Up Servicer or any other designated Successor Servicer, as applicable,
and shall use commercially reasonable efforts to assist the Indenture Trustee,
the Back-Up Servicer or any Successor Servicer in such transition. The terms of
this Section 2.08 shall all be subject to the limitations on the Servicer’s
rights as set forth in the Intercreditor Agreement.
Section 2.09    Servicing Compensation. As compensation for its servicing and
custodial activities hereunder and reimbursement for its expenses (in the case
of Conn Appliances only) as set forth in the immediately following paragraph,
the Servicer shall be entitled to receive a servicing fee (the “Servicing Fee”)
as set forth below (including, with regards to SST as Successor Servicer, as set
forth on the SST Fee Schedule). The "Servicing Fee" for any Payment Date, other
than the initial Payment Date, shall be an amount equal to the product of (i)
the Servicing Fee Rate, multiplied by (ii) the aggregate Receivables Principal
Balance of all Receivables in the Receivables Trust Estate as of the first day
of the related Collection Period, multiplied by (iii) one-twelfth. The Servicing
Fee for the initial Payment Date shall be an amount equal to the product of (i)
the Servicing Fee Rate multiplied by (ii) the aggregate Receivables Principal
Balance of all Receivables in the Receivables Trust Estate as of the Initial
Cut-Off Date, multiplied by (iii) a fraction having as its numerator the number
of days from the Initial Cut-Off Date through the end of the related Collection
Period, and as its denominator, 360. The Servicing Fee shall be


16    

--------------------------------------------------------------------------------

Annex B




payable to the Servicer solely to the extent that amounts are available for
payment in accordance with the terms of the Indenture.
The initial Servicer’s expenses include expenses incurred by the initial
Servicer in connection with its activities hereunder; provided, that the initial
Servicer in its capacity as such shall not be liable for any liabilities, costs
or expenses of the Receivables Trust, the Issuer or the Noteholders arising
under any tax law, including without limitation any federal, state or local
income or franchise taxes or any other tax imposed on or measured by income or
gross receipts (or any interest or penalties with respect thereto or arising
from a failure to comply therewith) except to the extent that such liabilities,
taxes or expenses arose as a result of the breach by the initial Servicer of its
obligations under Section 6.02 hereof. In such case, the initial Servicer shall
be required to pay such expenses for its own account and shall not be entitled
to any payment therefor other than the Servicing Fee. The payment of the
expenses of SST, as Successor Servicer, which with respect to SST are set forth
in the SST Fee Schedule attached to the Back-Up Servicing Agreement, shall be
distributed on each Payment Date on which such amounts are due and payable to
the extent of funds available therefor in accordance with Section 8.06 of the
Indenture and the SST Fee Schedule. The provisions of this Section 2.09 shall
survive the termination of this Agreement and the earlier resignation or removal
of the Servicer.
Section 2.10    Representations and Warranties of the Servicer. The Servicer
hereby represents, warrants and covenants to and for the benefit of the
Receivables Trust, the Issuer, the Indenture Trustee, the Back-Up Servicer, the
Successor Servicer, the Administrative Agent and the Noteholders as of the date
of this Agreement and, in the case of the initial Servicer, as of the Note
Initial Increase Date and, if applicable, any Note Balance Increase Date, any
other date Receivables are acquired by the Receivables Trust, and, in the case
of any Successor Servicer, as of the date of its appointment as Servicer:
(a)    Organization and Good Standing, etc. Servicer has been duly organized and
is validly existing and in good standing under the laws of its state of
organization, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business are presently
conducted. Servicer is duly licensed or qualified to do business as a foreign
entity in good standing in the jurisdiction where its principal place of
business and chief executive office are located and in each other jurisdiction
in which the failure to be so licensed or qualified would be reasonably likely
to have an Adverse Effect.
(b)    Power and Authority; Due Authorization. Servicer has (i) all necessary
power, authority and legal right to execute, deliver and perform, as applicable,
its obligations under this Agreement and each of the other Servicer Transaction
Documents, and (ii) duly authorized, by all necessary action, the execution,
delivery and performance, as applicable, of this Agreement and the other
Servicer Transaction Documents. Servicer has and in the case of the initial
Servicer only, had at all relevant times, and now has, all necessary power,
authority and legal right to perform its duties as Servicer.


17    

--------------------------------------------------------------------------------

Annex B




(c)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Servicer Transaction Documents and the fulfillment of
the terms hereof will not (i) conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under, (A) the organizational documents of Servicer, or (B)
(in the case of SST as successor Servicer, without investigation or inquiry) any
material indenture, loan agreement, pooling and servicing agreement, receivables
purchase and sale agreement, mortgage, deed of trust, or other agreement or
instrument to which Servicer is a party or by which any of them or any of their
respective properties is bound, (ii) in the case of the initial Servicer only,
result in or require the creation or imposition of any Adverse Claim upon any of
its properties pursuant to the terms of any such indenture, loan agreement,
pooling and servicing agreement, receivables purchase and sale agreement,
mortgage, deed of trust, or other agreement or instrument, other than pursuant
to the terms of the Servicer Transaction Documents, or (iii) violate any law or
any order, rule, or regulation applicable to Servicer or of any court or of any
federal, state or foreign regulatory body, administrative agency, or other
governmental instrumentality having jurisdiction over Servicer or any of its
properties.
(d)    Eligible Receivable. Solely in the case of the initial Servicer, each
Receivable in the Trust Estate (other than any 2018-PV2 Ineligible Receivable)
is an Eligible Receivable as of its Cut-Off Date.
(e)    Validity and Binding Nature. This Agreement is, and the other Servicer
Transaction Documents when duly executed and delivered, as applicable, by
Servicer and the other parties thereto will be, the legal, valid and binding
obligation of Servicer enforceable in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity.
(f)    Government Approvals. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
required for the due execution, delivery or performance by Servicer of any
Servicer Transaction Document to which it is a party remains unobtained or
unfiled, except in the case of the initial Servicer for the filing of the UCC
financing statements referred to in Section 3.1(iii) of the First Receivables
Purchase Agreement and Schedule I to the Indenture.
(g)    Margin Regulations. Initial Servicer is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Notes, directly or indirectly, will be used for a purpose that
violates, or would be inconsistent with, Regulations T, U and X promulgated by
the Federal Reserve Board from time to time.


18    

--------------------------------------------------------------------------------

Annex B




(h)    Compliance with Applicable Laws. Servicer is in compliance with the
requirements of all applicable laws, rules, regulations, and orders of all
governmental authorities, a breach of any of which, individually or in the
aggregate, would be reasonably likely to have an Adverse Effect.
(i)    No Proceedings. Except as described in Schedule I or as disclosed to the
Administrative Agent on or before the Effective Date, provided that such
schedule shall only apply to the initial Servicer,
(i)    there is no order, judgment, decree, injunction, stipulation or consent
order of or with any court or other government authority to which Servicer is
subject, and there is no action, suit, arbitration, regulatory proceeding or
investigation pending, or, to the actual knowledge of Servicer, threatened,
before or by any court, regulatory body, administrative agency or other tribunal
or governmental instrumentality, against Servicer that, individually or in the
aggregate, is reasonably likely to have an Adverse Effect; and
(ii)    there is no action, suit, proceeding, arbitration, regulatory or
governmental investigation, pending or, to the actual knowledge of Servicer,
threatened, before or by any court, regulatory body, administrative agency, or
other tribunal or governmental instrumentality (A) asserting the invalidity of
this Agreement or any other Servicer Transaction Document, or (B) seeking to
prevent the consummation of any of the other transactions contemplated by this
Agreement or any other Servicer Transaction Document.
(j)    Accuracy of Information. All information heretofore furnished by, or on
behalf of, Servicer to the Receivables Trust, the Issuer, the Indenture Trustee,
the Administrative Agent or any Noteholder in connection with any Servicer
Transaction Document, or any transaction contemplated thereby, is true and
accurate in every material respect.
In the event that there is any breach of any of the representations, warranties
or covenants of the initial Servicer contained in Sections 2.13(a) and (e) and
2.14(a) with respect to any Receivable, and such Receivable becomes a Defaulted
Receivable or the rights of the Secured Parties in, to or under such Receivable
or its proceeds are impaired or the proceeds of such Receivable are not
available to the Indenture Trustee for the benefit of the Secured Parties or the
initial Servicer has released any Merchandise securing a Receivable from the
lien created by such Receivable (except as specifically provided in the Servicer
Transaction Documents), then the initial Servicer shall be deemed to have
received on such day a collection of such Receivable in full, and the initial
Servicer shall, on the Distribution Date, deposit into the Collection Account,
subject to Section 8.03(a) of the Indenture, an amount equal to the Repurchase
Price of such Receivable, and such amount shall be allocated and applied by the
initial Servicer as a Collection allocable to the Receivables or Related
Security in accordance with the applicable section relating to allocation of
Collections in the Indenture. In the event that the initial Servicer has paid to
or for the benefit of


19    

--------------------------------------------------------------------------------

Annex B




the Noteholders or any other applicable Secured Party the full Repurchase Price
of any Receivable pursuant to this paragraph, the Receivables Trust shall
release and convey all of such Person’s right, title and interest in and to the
related Receivable to the initial Servicer, without representation or warranty,
but free and clear of all liens created by such Person, as applicable.
Section 2.11    Reports and Records for the Indenture Trustee. In addition to
each of the reports required to be prepared and delivered by the Servicer
pursuant to Section 2.02(e) hereof, the Servicer shall, after the Note Initial
Increase Date at any time the Notes are Outstanding, prepare and deliver in
accordance with this Section 2.11 each of the following reports and notices:
(a)    Periodic Reports. (a)    Not later than the second Business Day preceding
each Payment Date, the Servicer shall prepare and forward to the Indenture
Trustee (i) a Monthly Servicer Report in accordance with Section 8.10 of the
Indenture and substantially the form set forth on Exhibit A attached hereto as
of the last Business Day of the immediately preceding calendar month, and (ii)
as soon as reasonably practicable, from time to time, such other information in
its possession as the Receivables Trust, the Indenture Trustee, the
Administrative Agent or the Back-Up Servicer may reasonably request.
(b)    Notes Reports. The initial Servicer shall prepare and deliver any reports
required to be prepared and delivered by the Servicer by the terms of any
agreements of the Issuer or the Servicer relating to the issuance or purchase of
any of the Notes.
Section 2.12    Reports to the Commission. The Issuer, the Receivables Trust
and/or Conn Appliances, if the Issuer, the Receivables Trust and/or Conn
Appliances or any Affiliate of either of them is not acting as Servicer, shall,
at the expense of the Issuer or Conn Appliances, as applicable, cooperate in any
reasonable request of the Indenture Trustee in connection with any filings
required to be filed by the Indenture Trustee with the SEC under the provisions
of the Securities Exchange Act of 1934 or pursuant to the Indenture.
Section 2.13    Affirmative Covenants of the Servicer. At all times from the
Note Initial Increase Date to the date on which the Note Balance of all Notes
shall be equal to zero, unless the Required Noteholders shall otherwise consent
in writing:
(a)    Credit and Collection Policies. The Servicer will comply in all material
respects with the Credit and Collection Policies in regard to each Receivable
and the related Contract.
(b)    Collections Received. Subject to Section 8.03(a) of the Indenture, the
Servicer shall set aside and deposit as soon as reasonably practicable (but in
any event no later than two (2) Business Days following its receipt thereof)
into the Collection Account all Collections received from time to time by the
Servicer.


20    

--------------------------------------------------------------------------------

Annex B




(c)    Notice of Early Amortization Event, Events of Default, Potential Pay Out
Event or Servicer Defaults. Within five (5) Business Days after the Servicer
obtains actual knowledge or receives written notice of the occurrence of each
Early Amortization Event, Event of Default or Servicer Default, the Servicer
will furnish to the Indenture Trustee and the Rating Agencies (if any Rating
Agency then provides a rating on the Notes) a statement of a Responsible Officer
of the Servicer, setting forth to the extent actually known by the Servicer,
details of such Early Amortization Event, Event of Default or Servicer Default,
and the action which the Servicer, the Issuer or a Depositor proposes to take
with respect thereto.
(d)    Conduct of Business. The Servicer will do all things necessary to remain
duly incorporated, validly existing and in good standing in its jurisdiction of
organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted to the extent that the
failure to maintain such would have an Adverse Effect.
(e)    Compliance with Laws. The Servicer will comply in all respects with all
laws with respect to the Receivables to the extent that any non‑compliance would
have an Adverse Effect.
Section 2.14    Negative Covenants of the Servicer. At all times from the date
hereof to the date on which the Note Balance of all Notes shall be equal to
zero, unless the Required Noteholders shall otherwise consent in writing:
(a)    Modifications of Receivables or Contracts. The Servicer shall not extend,
amend, forgive, discharge, compromise, waive, cancel or otherwise modify the
terms of any Receivable or amend, modify or waive any term or condition of any
Contract related thereto; except in accordance with Section 2.02(b).
(b)    Merger or Consolidation of, or Assumption of the Obligations of, the
Servicer. (I) The Servicer shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person, unless:
(i)    the entity formed by such consolidation or into which the Servicer is
merged or the Person which acquires by conveyance or transfer the properties and
assets of the Servicer substantially as an entirety shall be an entity organized
and existing under the laws of the United States of America or any State or the
District of Columbia and, if the Servicer is not the surviving entity, such
corporation shall expressly assume, by an agreement supplemental hereto executed
and delivered to the Indenture Trustee, and with notice to the Rating Agencies
(if any Rating Agency then provides a rating on the Notes), the performance of
every covenant and obligation of the Servicer under the Servicer Transaction
Documents; and


21    

--------------------------------------------------------------------------------

Annex B




(ii)    the Servicer has delivered to the Indenture Trustee, the Administrative
Agent, the Noteholders and the Receivables an Opinion of Counsel stating that
such consolidation, merger, conveyance or transfer comply with this paragraph
(b) and that all conditions precedent herein provided for relating to such
transaction have been complied with (and if an agreement supplemental hereto has
been executed as contemplated by clause (i) above, such opinion of counsel shall
state that such supplemental agreement is a legal, valid and standing obligation
of the Servicer enforceable against the Servicer in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles).
(II) If SST is acting as Servicer, any corporation or other entity into which
SST may be merged or converted or with which it may be consolidated, or any
corporation or other entity resulting from any merger, conversion or
consolidation to which SST shall be a party, or any corporation or other entity
succeeding to the business of SST must be the successor of SST hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding, and SST will not merge, convert or consolidate if the
resulting entity would not be the successor of SST hereunder.
(c)    No Change in Business or the Credit and Collection Policies. The Servicer
will not make any change in the character of its business or in the Credit and
Collection Policies, which change would, in either case, impair the
collectability of any Receivable or otherwise have an Adverse Effect, except to
the extent such change is required as a result of a change in applicable
Requirements of Law.
Section 2.15    Sale of Defaulted Receivables. The initial Servicer may sell, on
behalf of the Receivables Trust, Defaulted Receivables that have been Defaulted
Receivables for no less than six months, as to which the initial Servicer shall
have determined eventual payment in full is unlikely, to an unaffiliated third
party for the greatest market price available, if in its good faith judgment it
determines that the proceeds ultimately recoverable with respect to such
Receivables would be increased by such sale. Notwithstanding the foregoing, in
no event may the aggregate sales of Defaulted Receivables (by Receivables
Principal Balance of such Defaulted Receivable as of the applicable Cut-Off
Date) pursuant to this Section 2.15 exceed 10% of the Receivables Principal
Balance of all Receivables as of their applicable Cut-Off Date.


22    

--------------------------------------------------------------------------------

Annex B




ARTICLE III

[RESERVED]
ARTICLE IV

[RESERVED]
ARTICLE V

OTHER MATTERS RELATING
TO THE SERVICER
Section 5.01    Liability of the Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by it or required to be taken by it in such capacity herein and in
the other Servicer Transaction Documents.
Section 5.02    Limitation on Liability of the Servicer and Others. The
directors, officers, employees or agents who are natural persons of the Servicer
shall not be under any liability to the Issuer, the Receivables Trust, the
Indenture Trustee, the Administrative Agent, the Noteholders or any other Person
hereunder or pursuant to any document delivered hereunder for any action taken
or for refraining from the taking of any action, it being expressly understood
that all such liability is expressly waived and released as a condition of, and
as consideration for, the execution of this Agreement and any supplement hereto.
Except as provided in this Section 5.02 with respect to the Issuer, the
Receivables Trust, and the Indenture Trustee, and their respective officers,
directors, employees and agents, the Servicer shall not be under any liability
to the Issuer, the Receivables Trust, the Indenture Trustee, their respective
officers, directors, employees and agents, the Noteholders or any other Person
for any action taken or for refraining from the taking of any action in its
capacity as Servicer pursuant to this Agreement or any supplement hereto;
provided, however, that this provision shall not protect the Servicer against
any liability which would otherwise be imposed by reason of (x) willful
misconduct, bad faith or negligence in the performance of duties or by reason of
its reckless disregard of its obligations and duties hereunder or under the
Indenture or (y) breach of the express terms of any Servicer Transaction
Document. The Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action which is not incidental to its duties to
service the Receivables or the other property in the Trust Estate in accordance
with this Agreement, the Indenture and the Note Purchase Agreement that in its
reasonable opinion may involve it in any expense or liability.
Section 5.03    Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon determination that (i)
the performance of its duties hereunder is no longer permissible under
applicable law and (ii)


23    

--------------------------------------------------------------------------------

Annex B




there is no reasonable action which such Servicer could take to make the
performance of its duties hereunder permissible under applicable law. Any such
determination permitting the resignation of any Servicer shall be evidenced as
to clause (i) above by an Opinion of Counsel and as to clause (ii) by an
Officer’s Certificate of the Servicer (or, if the Servicer is not Conn
Appliances or an Affiliate thereof, a certificate of a responsible officer of
such Servicer), each to such effect delivered, and satisfactory in form and
substance, to the Indenture Trustee. No such resignation shall become effective
until a Successor Servicer shall have assumed the responsibilities and
obligations of such Servicer in accordance with Section 2.01 hereof and notice
has been provided to the Rating Agencies (if any Rating Agency then provides a
rating on the Notes).
Section 5.04    Waiver of Defaults. Any default by the Servicer in the
performance of its obligations hereunder and its consequences may be waived
pursuant to Section 7.01. Upon any such waiver of a default, such default shall
cease to exist, and any default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.
ARTICLE VI

ADDITIONAL OBLIGATION OF THE
SERVICER WITH RESPECT TO THE INDENTURE TRUSTEE
Section 6.01    Successor Indenture Trustee.
(a)    If the Indenture Trustee resigns or is removed pursuant to the terms of
the Indenture or if a vacancy exists in the office of the Indenture Trustee for
any reason, the Servicer (or, if Conn Appliances is not the Servicer, the
Issuer), with the consent of the Administrative Agent, shall promptly appoint a
successor Indenture Trustee meeting the requirements of Section 6.11 of the
Indenture, by written instrument, in duplicate, one copy of which instrument
shall be delivered to the resigning Indenture Trustee and one copy to the
successor Indenture Trustee.
(b)    The Servicer and the Issuer agree to execute and deliver such instruments
and do such other things as may reasonably be required for fully and certainly
vesting and confirming in the successor Indenture Trustee all rights, powers,
duties and obligations under the Indenture and hereunder.
Section 6.02    Tax Returns. The initial Servicer, on behalf of Issuer, or the
Issuer shall prepare or shall cause to be prepared all tax information required
by law to be distributed to Noteholders and shall deliver such information to
the Indenture Trustee at least five days prior to the date it is required by law
to be distributed to Noteholders. Except to the extent the initial Servicer or
the Issuer breaches its obligations or covenants contained in this Section 6.02,
in no event shall the initial Servicer or the Issuer be liable for any
liabilities, costs or expenses of the Noteholders arising under any tax law,
including without limitation federal, state, local or foreign income or excise
taxes or any other tax imposed


24    

--------------------------------------------------------------------------------

Annex B




on or measured by income or gross receipts (or any interest or penalty with
respect thereto or arising from a failure to comply therewith).
Section 6.03    Final Payment with Respect to the Notes. The initial Servicer or
the Issuer shall provide any notice of final payment as specified for the Issuer
in Section 10.02 of the Indenture and in accordance with the procedures set
forth therein.
Section 6.04    Optional Purchase of Receivables Trust Estate.
(a)    The Servicer will have the option to purchase (the “Optional Purchase”)
the Receivables Trust Estate and/or the Receivables Trust Certificate for an
amount equal to the Optional Purchase Price from the Issuer on any Payment Date
if as of the last day of the related Monthly Period, the Note Balance has
declined to 10% or less of the Note Maximum Balance as of the such date, in
accordance with Section 8.07 of the Indenture. The Optional Purchase Price will
not be less than an amount sufficient to pay all amounts owing on the Notes in
full on the final Payment Date in accordance with the priorities set forth in
Section 8.06 of the Indenture. If the Servicer elects to exercise such option,
it shall comply with all applicable conditions set forth in Section 8.07 of the
Indenture. Upon proper exercise of such option and payment of the Optional
Purchase Price, the Receivables Trust Estate or Receivables Trust Certificate to
be sold in such Optional Purchase shall be sold to the Servicer at a price equal
to the related Optional Purchase Price. The proceeds of any such Optional
Purchase shall be applied to the Notes in accordance with the provisions for the
redemption of such Notes on such date as set forth in the Indenture.
ARTICLE VII

MISCELLANEOUS PROVISIONS
Section 7.01    Amendment.
(a)    Any provision of this Agreement may be amended, supplemented, modified or
waived in writing from time to time by the Issuer, the Indenture Trustee, the
Receivables Trust and the Servicer with the consent of the Administrative Agent
and the Required Noteholders for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
modifying in any manner the rights of Noteholders; provided, however, that no
such amendment, supplement, modification or waiver shall (i) reduce in any
manner the amount of, or delay the timing of, distributions which are required
to be made on any Notes without the consent of each Holder of Notes so affected,
(ii) change the definition of or the manner of calculating the Note Balance
without the consent of each Holder of Notes, (iii) reduce the aforesaid
percentage required to consent to any such amendment, without the consent of
each Holder of Notes adversely affected, (iv) adversely affect in any material
respect the interests of the Back-Up Servicer (including as Successor Servicer)
without its prior written consent or (v) adversely affect in any material
respect the interests of the Indenture Trustee without its prior


25    

--------------------------------------------------------------------------------

Annex B




written consent. The Indenture Trustee may, but shall not be obligated to, enter
into any such amendment which adversely affects the Indenture Trustee’s rights,
duties, indemnities or immunities under this Agreement, the Indenture or
otherwise.
(b)    Promptly after the execution of any such amendment, the Issuer shall
furnish notification of the substance of such amendment to the Rating Agencies
(if any Rating Agency then provides a rating on the Notes).
(c)    Notwithstanding anything herein to the contrary, no amendment this
Agreement shall be effective unless, as evidenced by an officer’s certificate of
the Servicer, such amendment would not result in or cause the Receivables Trust
or the Issuer to be classified as an association or publicly traded partnership
taxable as a corporation.
(d)    It shall not be necessary for the consent of Noteholders under this
Section 7.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Administrative Agent may prescribe.
(e)    In connection with any amendment, the Indenture Trustee shall be entitled
to receive (i) an Officer’s Certificate to the effect that the amendment
complies with all requirements of this Agreement and the Indenture and that all
conditions precedent thereto have been satisfied, and (ii) if any Noteholders
did not consent to such amendment, an Opinion of Counsel (from an external law
firm) from the Issuer to the effect that the amendment complies with all
requirements of this Agreement and the Indenture, except that such counsel shall
not be required to opine on factual matters.
(f)    All reasonable fees, costs and expenses (including, without limitation,
reasonable attorneys’ fees, costs and expenses) incurred in connection with any
amendment, modification, waiver or supplement to this Agreement shall be payable
by the Issuer.
Section 7.02    Protection of Right, Title and Interest to Receivables and
Related Security.
(a)    Conn Appliances or the Issuer (if Conn Appliances is not the Servicer)
shall cause this Agreement, the Indenture and the Note Purchase Agreement, all
amendments hereto and/or all financing statements and any other necessary
documents covering the Noteholders’ and the Indenture Trustee’s right, title and
interest to the Trust Estate and the Receivables Trust’s right, title and
interest to the Receivables Trust Estate to be promptly recorded, registered and
filed, and at all times to be kept recorded, registered and filed, all in such
manner and in such places as may be required by law fully to preserve and
protect the Indenture Trustee’s Lien


26    

--------------------------------------------------------------------------------

Annex B




(granted pursuant to the Indenture for the benefit of the Secured Parties) on
the property comprising the Trust Estate and the Receivables Trust’s right,
title and interest to the Receivables Trust Estate. Conn Appliances or the
Issuer shall deliver to the Indenture Trustee file-stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing.
(b)    The Servicer will give the Indenture Trustee prompt written notice of any
relocation of any office from which it services the Receivables and Related
Security or keeps records concerning such items or of its principal executive
office and, in the case of the initial Servicer, prompt written notice of
whether, as a result of such relocation, the applicable provisions of the UCC
would require the filing of any amendment of any previously filed financing
statement or of any new financing statement and shall file such financing
statements or amendments as may be necessary to continue the Indenture Trustee’s
security interest in the Trust Estate and the proceeds thereof for the benefit
of the Secured Parties. The Servicer will at all times maintain each office from
which it performs custody, collection and/or customer service obligations with
respect to the Receivables, Related Security and other property in its
possession and part of the Trust Estate and its principal executive office
within the United States of America.
Section 7.03    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE PARTIES TO THIS SERVICING
AGREEMENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENT THEREOF. EACH OF THE PARTIES HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.
Section 7.04    Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered at, sent by facsimile to, sent by courier (overnight or
hand-delivered) at or mailed by registered mail, return receipt requested, to
(a) in the case of the Issuer, Conn’s Receivables Warehouse, LLC, 4055
Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381, Attention: Mark
Prior, Email: mark.prior@conns.com, (b) in the case of the initial Servicer or
Conn Appliances, to 4055 Technology Forest Blvd., Suite 210, The Woodlands, TX,
77381, (c) in the case of the Indenture Trustee, to the Corporate Trust


27    

--------------------------------------------------------------------------------

Annex B




Office, and (d) in the case of the Receivables Trust, to c/o Wilmington Trust,
National Association, as Owner Trustee, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890, Attention: Corporate Trust Administration –
Conn’s Receivables Warehouse Trust; or, as to each party, at such other address
as shall be designated by such party in a written notice to each other party.
Unless otherwise expressly provided herein, the Indenture or the Note Purchase
Agreement, any notice required or permitted to be mailed to a Noteholder shall
be given by first class mail, postage prepaid, at the address of such Noteholder
as shown in the Note Register. Any notice so mailed or published, as the case
may be, within the time prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Noteholder receives such
notice.
Section 7.05    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
Section 7.06    Delegation. Except as provided in Section 2.01, or 2.02, the
Servicer may not delegate any of its obligations under this Agreement.
Section 7.07    Waiver of Trial by Jury. To the extent permitted by applicable
law, each of the parties hereto irrevocably waives all right of trial by jury in
any action, proceeding or counterclaim arising out of or in connection with this
Agreement or the Transaction Documents or any matter arising hereunder or
thereunder.
Section 7.08    Further Assurances. The Servicer agrees to do and perform, from
time to time, any and all acts and to execute any and all further instruments
required or reasonably requested by the Indenture Trustee more fully to effect
the purposes of this Agreement.
Section 7.09    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Indenture Trustee, the Issuer, the
Receivables Trust, the Servicer, or the Noteholders, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.
Section 7.10    Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.


28    

--------------------------------------------------------------------------------

Annex B




Section 7.11    Third-Party Beneficiaries. This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Secured Parties and their
respective successors and permitted assigns. Except as provided in this Section
7.11, no other Person will have any right or obligation hereunder; provided that
the Issuer shall have the right to enforce all rights of the Receivables Trust.
Section 7.12    Actions by Noteholders.
(a)    Wherever in this Agreement a provision is made that an action may be
taken or a notice, demand or instruction given by Noteholders, such action,
notice or instruction may be taken or given by any Noteholder, unless such
provision requires a specific percentage of Noteholders, as certified by such
Noteholder. Notwithstanding anything in this Agreement to the contrary, neither
the Servicer nor any Affiliate thereof shall have any right to vote with respect
to any Note except as specifically provided in the Indenture or the Note
Purchase Agreement.
(b)    Any request, demand, authorization, direction, notice, consent, waiver or
other act by a Noteholder shall bind such Noteholder and every subsequent holder
of such Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done or omitted to be done by
the Indenture Trustee or the Servicer in reliance thereon, whether or not
notation of such action is made upon such Note.
Section 7.13    Rule 144A Information. For so long as any of the Notes are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuer and the Indenture Trustee (if such information is in
the Indenture Trustee’s possession) agree to provide to any Noteholders and to
any prospective purchaser of Notes designated by such a Noteholder upon the
request of such Noteholder or prospective purchaser, any information required to
be provided to such holder or prospective purchaser to satisfy the condition set
forth in Rule 144A(d)(4) under the Securities Act, and the Servicer agrees to
reasonably cooperate with the Issuer and the Indenture Trustee in connection
with the foregoing.
Section 7.14    Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement.
Section 7.15    Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
Section 7.16    Rights of the Indenture Trustee. The Indenture Trustee shall be
entitled to all rights, powers, protection, privileges, indemnities and
immunities conferred on it by the terms of the Indenture as if specifically set
forth herein, and shall not be liable for any loss arising in connection with
the exercise of any such rights, powers, protections, privileges, indemnities
and immunities.


29    

--------------------------------------------------------------------------------

Annex B




Section 7.17    Sales Tax Proceeds. For the avoidance of doubt, (1) the initial
Servicer hereby notifies each of the parties hereto that the Receivables Trust,
the Depositor, the Seller and the Issuer are each “assignees” of the right to
receive the Texas bad debt deduction for all applicable defaults as per Section
151.426(c) of the Texas Tax Code and (2) each of the initial Servicer, the
Depositor, the Seller, the Receivables Trust, the Issuer, and the retailer of
the Merchandise will cooperate to obtain the Texas bad deduction for the
assignees.
Section 7.18    Limitation of Liability. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association (“WTNA”), not individually or personally
but solely as Receivables Trust Trustee of the Receivables Trust, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Receivables Trust is made and intended not as personal representations,
undertakings and agreements by WTNA but is made and intended for the purpose of
binding only the Receivables Trust, (c) nothing herein contained shall be
construed as creating any liability on WTNA individually or personally, to
perform any covenant either expressed or implied contained herein of the
Receivables Trust, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
herein, (d) WTNA has made no investigation as to the accuracy or completeness of
any representations and warranties made by the Receivables Trust in this
Agreement and (e) under no circumstances shall WTNA be personally liable for the
payment of any indebtedness or expenses of the Receivables Trust or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Receivables Trust under this Agreement or any
other related documents.
Section 7.19    Effectiveness of Agreement. Notwithstanding anything to the
contrary herein, this Agreement, including each grant of security interest
hereunder and the representations, warranties, covenants and other obligations
of the Seller, the Purchaser and the Receivables Trust became effective on
August 8, 2017.






30    

--------------------------------------------------------------------------------


Annex B




IN WITNESS WHEREOF, the Issuer, the Servicer and the Indenture Trustee have
caused this Servicing Agreement to be duly executed by their respective officers
as of the day and year first above written.
CONN’S RECEIVABLES WAREHOUSE, LLC,
as Issuer
By:        
Name:
Title:
CONN’S RECEIVABLES WAREHOUSE TRUST
as Receivables Trust

By: Wilmington Trust, National Association, not in its individual capacity but
solely as Receivables Trust Trustee
By:        
Name:
Title:
CONN APPLIANCES, INC.,
as Servicer
By:        
Name:
Title:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Indenture Trustee
By:        



Servicing Agreement Signature Page



--------------------------------------------------------------------------------





Name:
Title:



Exhibit A
Form of Monthly Servicer Report

FORM OF MONTHLY SERVICER REPORT
[ATTACHED]






2    



--------------------------------------------------------------------------------


Annex B




SCHEDULE I

LITIGATION
None







--------------------------------------------------------------------------------


Annex B




SCHEDULE II

DEFINITIONS








Schedule II

--------------------------------------------------------------------------------


Annex B




PART A - DEFINITIONS SCHEDULE
The rules of construction set forth in Section 1.02 of the Indenture shall be
applicable to this Agreement and to any other agreement that incorporates this
Definitions Schedule by reference.
“2017-A Issuer” shall mean Conn’s Receivables Funding 2017-A, LLC.
“2017-A Seller” shall mean the Conn’s Receivables 2017-A Trust.
“2017-A First Receivables Purchase Agreement” shall mean the First Receivables
Purchase Agreement dated as of April 19, 2017, between the Original Seller, as
seller, and the Depositor, as purchaser.
“2018-PV2 Ineligible Receivables” means the Receivables designated as such on
Schedule I to Exhibit A to the initial Bill of Sale delivered under the Second
Receivables Purchase Agreement.
“2018-PV2 Commitment Letter” shall mean the Commitment Letter dated July 9,
2018, between the Primary Note Purchaser and the Issuer.
“2018-PV2 Warehouse Funding” shall mean the sale of the Class A Notes on the
2018-PV2 Warehouse Funding Date.
“2018-PV2 Warehouse Funding Date” shall mean July 16, 2018.
“30+ Day Delinquent Receivables” shall mean, with respect to any determination
date, any Receivable with respect to which any monthly payment remains unpaid
for more than thirty (30) days after the date such monthly payment was
originally contractually due, but which Receivable is not yet a 60+ Day
Delinquent Receivable.
“60+ Day Delinquent Receivables” shall mean, with respect to any determination
date, any Receivable with respect to which any monthly payment remains unpaid
for more than sixty (60) days after the date such monthly payment was originally
contractually due.
“ABL Agreement” shall mean the ThirdFourth Amended and Restated Loan and
Security Agreement dated as of October 30, 2015,May 23, 2018, among Conn’s,
Inc., as parent and guarantor (“Parent”), Conn Appliances, Inc., Conn Credit I,
LP and Conn Credit Corporation, Inc. as borrowers, the financial institutions
party thereto from time to time as lenders, certain co-syndication agents, joint
lead arrangers and joint bookrunners, and Bank of America, N.A., a national
banking association, as administrative agent and collateral agent.
“ABL Financial Covenants” shall mean the minimum Interest Coverage Ratio, the
maximum Leverage Ratio and the maximum ABS Excluded Leverage Ratio, in each case
as defined in the ABL Agreement, in effect on August 8, 2017July 9, 2018;
provided, upon the occurrence of an amendment, modification or replacement of
the ABL Agreement that amends the ABL Financial Covenants, the Depositor shall
promptly provide written notice of such amendment to the Administrative Agent,
and the ABL Financial Covenants definition herein shall remain as defined


1

--------------------------------------------------------------------------------

Annex B




immediately prior to such amendment, modification or replacement, unless the
Administrative Agent receives prior written notice and consents to such
amendment, modification or replacement. On August 8, 2017,July 9, 2018, the ABL
Financial Covenants shall be measured on a quarterly basis as of the last day of
each fiscal quarter of the Consolidated Parent, and require (i) an Interest
Coverage Ratio of at least equal 0.80 to 1.00 until October 31, 2017, and then
from October 31, 2017 until January 31, 2018, 1.10 to 1.00, and then from
January 31, 2018 and thereafter, 1.25 to 1.00,1.50:1.00 measured on a trailing
two fiscal quarter basis and 1.00:1.00 measured for each fiscal quarter, in each
case, as of the last day of the fiscal quarter, (ii) a Leverage Ratio not
greater than 4.00 to 1.00, and (iii) an ABS Excluded Leverage Ratio not greater
than 2.00 to 1.00. Notwithstanding the above, once the Availability Block, as
defined in the ABL Agreement, is reduced to $0, in accordance with the terms of
the ABL Agreement, the minimum Interest Coverage Ratio requirement for the
fiscal quarter in which such reduction occurs and for all fiscal quarters
thereafter shall be 2.00 to 1.00.
“ABL Lenders” shall mean the “Lenders” as defined under the ABL Agreement.
“ABS Interests” shall mean and include one or more ABS interests, as defined in
the Credit Risk Retention Rules, in the Issuer.
“Act” or “Act of Noteholder” shall have the meaning specified in Section
11.03(a) of the Indenture.
“Additional Cut-Off Date” shall mean with respect to each Additional Receivable,
the date specified by the Issuer as the “Cut-Off Date” for such Additional
Receivable in connection with the applicable Note Balance Increase Notice. With
respect to the 2018-PV2 Warehouse Funding, the Additional Cut-Off Date shall be
June 30, 2018.
“Additional Receivable” shall mean, each additional Receivable that is acquired
by the Issuer in accordance with a Note Balance Increase.
“Administrative Agent” shall mean Credit Suisse AG, New York Branch, in its
capacity as administrative agent under the Note Purchase agreement, together
with its successors in interest and any successor administrative agent
thereunder.
“Adverse Effect” shall mean, with respect to any event, condition or action,
that such action could reasonably be expected to, if not cured, (a) result in
the occurrence of an Early Amortization Event or an Event of Default; (b)
materially and adversely affect (i) the amount or timing of distributions to be
made to the Noteholders pursuant to the Servicing Agreement or the Indenture,
(ii) the validity or enforceability of any material provision of the Transaction
Documents, (iii) the existence, perfection, priority or enforceability of the
Indenture Trustee’s security interest in any portion of the Trust Estate, (iv)
the ability of any party to perform its obligations under the Transaction
Documents or (v) the value, collectability or enforceability of the Receivables
and the other assets in the Trust Estate; or (c) otherwise, in respect of any
Person, materially and adversely result in a change in the financial condition,
business, assets or operations of such Person.


2

--------------------------------------------------------------------------------

Annex B




“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Aggregate Investor Net Loss Amount” means, with respect to any Collection
Period, an amount equal to the aggregate Receivables Principal Balance of all
Receivables that became Defaulted Receivables during such Collection Period
(each respective aggregate Receivables Principal Balance being measured as of
the date the relevant Receivable became a Defaulted Receivable) minus any Deemed
Collections and Recoveries deposited into the Collection Account during such
Collection Period in respect of Receivables that have become Defaulted
Receivables before or during such Collection Period.
“Aggregate Receivables Principal Balance” shall mean, with respect to any date
of determination, an amount equal to the aggregate of the Receivables Principal
Balance of all Receivables in the Trust Estate, other than Defaulted Receivables
and Ineligible Receivables, in each case as of the last day of the most recently
ended Collection Period or, in the case of Eligible Receivables acquired by the
Issuer after the last day of such Collection Period, the Additional Cut-Off Date
for such Eligible Receivables.
“Alternative Purchaser” means each of the Persons, if any, identified from time
to time as an “Alternative Purchaser” on the signature pages of the Note
Purchase Agreement or in the applicable Assignment and Assumption Agreement and
each such Person’s successors or assigns in such capacity.
“Alternative Rate” means, on any date, a fluctuating rate of interest per annum
equal to the LIBO Rate plus 1.00%; provided, the Alternative Rate shall be the
Base Rate if a LIBO Disruption Event is in effect.
“Assignment and Assumption Agreement” shall have the meaning specified in the
Note Purchase Agreement.
“Authorized Officer” shall mean:
(a)    with respect to the Receivables Trust, (i) any officer of the Receivables
Trust Trustee who is authorized to act for the Receivables Trust Trustee in
matters relating to the Receivables Trust and who is identified on the list of
Authorized Officers, containing the specimen signature of each such Person,
delivered by the Receivables Trust Trustee to the Indenture Trustee on the
Closing Date (as such list may be modified or supplemented from time to time
thereafter), and (ii) any officer of the Issuer who is authorized to act for the
Issuer in matters relating to the Receivables Trust and who is identified on the
list of Authorized Officers, containing the specimen signature of each such
Person, delivered by the Issuer to the Indenture Trustee on the Closing Date (as
such list may be modified or supplemented from time to time thereafter);


3

--------------------------------------------------------------------------------

Annex B




(b)    with respect to the Depositor, any officer of the Depositor who is
authorized to act for the Depositor and who is identified on the list of
Authorized Officers (containing the specimen signature of each such Person)
delivered by the Depositor to the Indenture Trustee on the Closing Date (as such
list may be modified or supplemented from time to time thereafter);
(c)    with respect to the Issuer, any officer of the Issuer who is authorized
to act for the Issuer and who is identified on the list of Authorized Officers
(containing the specimen signature of each such Person) delivered by the Issuer
to the Indenture Trustee on the Closing Date (as such list may be modified or
supplemented from time to time thereafter);
(d)    with respect to the Servicer, any officer of the Servicer who is
authorized to act for the Servicer; and
(e)    with respect to the Seller, any officer of the Seller who is authorized
to act for the Seller.
“Available Funds” shall mean for any Payment Date, the sum of (a) Collections
received in the Collection Account during the Collection Period relating to such
Payment Date, (b) any Cap Payments on deposit in the Collection Account as of
such Payment Date, and (c) all amounts on deposit in the Reserve Account.
“Back-up Servicer” shall mean Systems & Services Technologies, Inc. or such
other Person that is acceptable to the Administrative Agent then acting as
“Back-up Servicer” pursuant to and in accordance with a Back-up Servicing
Agreement.
“Back-up Servicing Agreement” shall mean a Back-up Servicing Agreement, in form
and substance satisfactory to the Administrative Agent, among the Issuer, the
Receivables Trust, the Servicer, the Indenture Trustee and the Back-up Servicer,
pursuant to which the Back-up Servicer has agreed to perform the back-up
servicing duties specified therein for the benefit of the Issuer and the
Noteholders.
“Back-up Servicing Fee” shall have the meaning specified in theany Back-up
Servicing Agreement. For the avoidance of doubt, no Back-up Servicing Fee shall
accrue or be payable prior to the Initial Cut-Off Date.
“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the greater of (i) the Prime Rate and (ii) the Federal Funds Rate plus 0.50%.
“Bill of Sale” shall mean the Bill of Sale, dated as of July 16, 2018, among the
Depositor, the Issuer and the Receivables Trust.
“Borrowing Base Receivables Principal Balance” shall mean, with respect to any
date of determination, an amount equal to the Aggregate Receivables Principal
Balance less Delinquent Receivables, in each case, that are not Defaulted
Receivables as of the last day of the most recently ended Collection Period or,
in the case of Eligible Receivables acquired by the Issuer after the last day of
such Collection Period, the Additional Cut-Off Date for such Eligible
Receivables.


4

--------------------------------------------------------------------------------

Annex B




“Breakage Fee” shall mean, with respect to any Noteholder, the amounts, if any,
payable to such Noteholder under Section 2.03(c) of the Note Purchase Agreement
due to either early payment of principal on the Note or failure to pay principal
with respect to a scheduled Note Balance Decrease in accordance with Section
2.08(b) of the Indenture.
“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) any
other day on which banking institutions in New York, New York, Salt Lake City,
Utah, Minneapolis, Minnesota or any other city in which the principal executive
offices of the Servicer or the Depositor, as the case may be, are located, are
authorized or obligated by law, executive order or governmental decree to be
closed or on which the fixed income markets in New York, New York are closed.
“Cap Condition” shall mean, as of any date, either (a) the Borrower has entered
into one or more Interest Rate Hedge Agreements with Eligible Counterparties
that are in full force and effect and such Interest Rate Hedge Agreements have a
constant or declining scheduled aggregate notional amount projected (as
reasonably determined by the Administrative Agent in consultation with the
Servicer) to cause the aggregate notional amount of such interest rate caps to
equal or exceed the Note Balance at all times until the Notes are repaid in
full; provided that such projections shall be based on the scheduled payments
due in respect of the Receivables and historical and projected loss,
delinquency, default and prepayment rates with respect thereto and such
projections shall be made using stress-factor, loss, delinquency, default and
prepayment rate assumptions reasonably acceptable to the Administrative Agent or
(b) solely in the event that the Cap LIBO Rate is less than 2.00%, the amount on
deposit in the Reserve Account is equal to or greater than the Enhanced Required
Reserve Account Amount.
“Cap LIBO Rate” shall mean, with respect to any Eligible Interest Rate Cap, the
“LIBO Rate” as defined in the Note Purchase Agreement.
“Cap Payments” shall mean, with respect to any Eligible Interest Rate Cap (or
other interest rate cap), all payments remitted to the Collection Account by an
Eligible Counterparty (or other counterparty) which represent payments made by
such Eligible Counterparty (or other counterparty) under the terms of such
Eligible Interest Rate Cap (or other interest rate cap).
“Cap Rate” shall mean a rate approved by the Administrative Agent.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests, including, without limitation, limited
and general partnership interests, in a Person (other than a corporation) and
any and all warrants, rights or options to purchase any of the foregoing.
“Certificate” shall mean the Receivables Trust Certificate.
“Certificateholder” shall mean the registered holder of a Receivables Trust
Certificate as reflected in the register maintained pursuant to Section 3.3 of
the Receivables Trust Agreement, which shall initially be the Issuer.


5

--------------------------------------------------------------------------------

Annex B




“Certificate Register” shall have the meaning assigned to it in the Receivables
Trust Agreement.
“Certificate Registrar” shall have the meaning assigned to it in the Receivables
Trust Agreement.
“Certificate of Trust” shall mean the certificate of trust of the Receivables
Trust filed on January 20, 2017, with the Delaware Secretary of State pursuant
to the Delaware Statutory Trust Act.
“Change of Control” shall mean Sponsor ceases to own, directly or indirectly,
100% of the issued and outstanding Capital Stock of the Servicer or the Issuer,
in each case free and clear of all adverse claims other than claims under the
ABL Agreement (or, with respect to the Servicer, other than liens to secure any
debt that refinanced the ABL Agreement).
“Class A Fee Rate” means, with respect to any date of determination (a) on which
no Early Amortization Event has occurred that is continuing on such date, 4.00%,
(b) on which an Early Amortization Period has commenced and is continuing on
such date, but prior to the occurrence of an Event of Default, 6.002.50%, and
(cb) on and after the occurrence of an Event of Default, 9.006.00%.
“Class A Notes” shall have the meaning specified in the Note Purchase Agreement.
“Closing Date” shall mean February 24, 2017.
“Collection Account” shall have the meaning specified in Section 8.02(a)(i) of
the Indenture.
“Collection Period” shall mean, with respect to each Payment Date, the preceding
calendar month; provided, however, that the initial Collection Period will
commence on the day immediately following the Initial Cut-Off Date.
“Collections” shall mean, with respect to any Receivable, all cash collections
and other cash proceeds of such Receivable made by or on behalf of Receivables
Obligors, including, without limitation, all principal, Finance Charges and
Recoveries, if any, and cash proceeds of Related Security with respect to such
Receivable (including any insurance and RSA proceeds and returned premiums but
excluding refunds and rebates of earned premium with respect to the cancellation
of credit insurance and RSAs and unearned commissions with respect to RSAs
related to Defaulted Receivables) and any Deemed Collections in each case,
received after the Cut-Off Date; provided, however, that, if not otherwise
specified, the term “Collections” shall refer to the Collections on all the
Receivables collectively together with any Investment Earnings and any other
funds received with respect to the Trust Estate.
“Commercial Paper Notes” means, with respect to a Conduit, the promissory notes
issued by or on behalf of such Conduit in the commercial paper market which are
allocated by such Conduit as its funding for its purchasing or maintaining its
portion of the Note Balance under the Note Purchase Agreement.


6

--------------------------------------------------------------------------------

Annex B




“Commitment Letter” shall have the meaning specified in Section 2.04(e) of the
Note Purchase Agreement, and with respect to the 2018-PV2 Warehouse Funding,
shall mean the 2018-PV2 Commitment Letter.
“Commitment Letter Delivery Date” shall mean the date on which the Commitment
Letter is delivered to the Issuer, the Administrative Agent, the Indenture
Trustee and the Servicer in accordance with Section 2.04(e) of the Note Purchase
Agreement.
“Conduit” shall mean each of the Persons, if any, identified from time to time
as a “Conduit” on the signature pages of the Note Purchase agreement or
identified as a “Conduit” in the Assignment and Assumption Agreement pursuant to
which it has taken an assignment of Notes in accordance with the Note Purchase
Agreement and each such Person’s successors or permitted assigns in such
capacity.
“Conn Appliances” shall mean Conn Appliances, Inc., a Texas corporation.
“Consolidated Net Worth” shall mean at any date, with respect to any Person, the
consolidated stockholders’ equity of such Person and its consolidated
Subsidiaries, minus (to the extent reflected in determining such consolidated
stockholders’ equity) all intangible assets (in each case, as determined in
accordance with GAAP, applied on a basis consistent with the most recent audited
financial statements of such Person before the Note Initial Increase Date or, if
applicable, Note Balance Increase Date).
“Consolidated Parent” shall mean, initially, Conn’s, Inc., a Delaware
corporation, and any successor Conn’s, Inc. as the indirect or direct parent of
Conn Appliances, the financial statements of which are for financial reporting
purposes consolidated with Conn Appliances in accordance with GAAP, or if there
is none, Conn Appliances.
“Contract” shall mean any Installment Contract (which “Installment Contract” has
been acquired (or purported to be acquired) by the Depositor from the 2017-A
Seller pursuant to the First Receivables Purchase Agreement and subsequently
acquired by the Receivables Trust from the Depositor pursuant to the terms of
the Second Receivables Purchase Agreement).
“Corporate Trust Office” shall have the meaning (a) when used in respect of the
Receivables Trust Trustee, the address of the Receivables Trust Trustee
specified in the Receivables Trust Agreement and (b) when used in respect of the
Indenture Trustee, the address of the Indenture Trustee specified in Section
3.02 of the Indenture.
“CP Cost” means, for any day with respect to any Conduit, an amount equal to the
weighted average on such day of the rates at which all Commercial Paper Notes
issued by or on behalf of such Conduit to fund or maintain its portion of the
Note Balance were sold, which rates shall include all dealer commissions and
other costs of issuing such Commercial Paper Notes, whether any such commercial
paper notes were specifically issued to fund such portion or are allocated, in
whole or in part, to such funding.


7

--------------------------------------------------------------------------------

Annex B




“Credit and Collection Policy” shall mean the Servicer’s credit and collection
policy or policies relating to Contracts and Receivables existing on the Closing
Date and referred to and in accordance with the Servicing Agreement, as the same
is amended, supplemented or otherwise modified and in effect from time to time
in compliance with Section 2.14(c) of the Servicing Agreement; provided,
however, if the Servicer is any Person other than the initial Servicer, “Credit
and Collection Policies” shall refer to the collection policies of such Servicer
as they relate to receivables of a similar nature to the Receivables.
“Credit Risk Retention Rules” shall mean the final rules contained in Regulation
RR, 17 C.F.R. §246.1, et seq., implementing the credit risk retention
requirements of Section 15G of the Exchange Act.
“Cumulative Net Loss Percentage” shall mean, for any Monthly Determination Date,
the quotient (expressed as a percentage) of (I) the result of (x) the aggregate
Receivables Principal Balance of all Receivables (excluding Ineligible
Receivables) that became Defaulted Receivables since the related Cut-off Date,
plus (y) the aggregate amount by which the Receivables Principal Balance of any
Receivables (other than Defaulted Receivables and Ineligible Receivables) were
reduced due to being charged-off in accordance with the Credit and Collection
Policy since the related Cut-off Date, minus (z) recoveries in respect of
Defaulted Receivables (that were not previously Ineligible Receivables) paid as
Collections since the related Cut-off Date divided by (II) the Aggregate
Receivables Principal Balance of all Receivables in the Trust Estate as of the
related Cut-off Date.
“Custodian” shall have the meaning specified in Section 2.02(a)(ii) of the
Servicing Agreement.
“Cut-Off Date” shall mean, with respect to any Receivables, the Initial Cut-Off
Date or the related Additional Cut-Off Date, as applicable.
“Debtor Relief Laws” shall mean (i) the United States Bankruptcy Code and (ii)
all other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization, suspension of payments,
adjustment of debt, marshalling of assets or similar debtor relief laws of the
United States, any state or any foreign country from time to time in effect
affecting the rights of creditors generally.
“Deemed Collections” means, in connection with any Receivable, all amounts
payable (without duplication) with respect to such Receivable, by (i) the Seller
to the Depositor pursuant to Section 2.32.5 of the 2017-A First Receivables
Purchase Agreement, (ii) the Depositor pursuant to Section 2.32.4 of the Second
Receivables Purchase Agreement and/or (iii) the initial Servicer pursuant to
Section 2.15 of the Servicing Agreement.
“Defaulted Receivable” shall mean a Receivable (i) as to which, at the end of
any Collection Period, any scheduled payment, or part thereof, remains unpaid
for 210 days or more past the due date for such payment determined by reference
to the contractual payment terms, as amended, of such Receivable, such amendment
in accordance with the Credit and Collection Policies or (ii)


8

--------------------------------------------------------------------------------

Annex B




which, consistent with the Credit and Collection Policies, would be written off
the Issuer’s, the Seller’s or the Servicer’s books as uncollectible.
“Definitive Notes” shall mean, the Notes issued in fully registered,
certificated form issued to the owners thereof or their nominee.
“Delaware Secretary of State” shall mean the Office of the Secretary of State of
the State of Delaware.
“Delaware Statutory Trust Act” shall mean Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq., as the same may be amended from time to time.
“Delinquency Percentage” shall mean, on any Monthly Determination Date, a
fraction, expressed as a percentage, the numerator of which is the aggregate
Receivables Principal Balance of the Receivables (excluding Ineligible
Receivables) that are Delinquent Receivables, as of the last day of the related
Collection Period and the denominator of which is the Aggregate Receivables
Principal Balance as of the last day of the related Collection Period.
“Delinquent Receivable” shall mean a 60+ Day Delinquent Receivable.
“Demand” shall have the meaning specified in Section 6.15(a) of the Indenture.
“Depositor” shall mean Conn Appliances Receivables Funding, LLC, a Delaware
limited liability company, and its successors and permitted assigns.
“Depositor LLC Agreement” shall mean the Limited Liability Company Agreement of
Conn Appliances Receivables Funding, LLC, as amended or otherwise modified from
time to time.
“Dollars”, “$” or “U.S. $” shall mean (a) United States dollars or (b)
denominated in United States dollars.
“Early Amortization Event” shall mean any Early Amortization Event specified in
Section 5.01 of the Indenture.Effective Date” shall mean July 9, 2018.
“Early Amortization Period” shall mean the period commencing at the close of
business on the Business Day immediately preceding the earlier to occur of (a)
the day on which an Early Amortization Event has occurred and (b) the Facility
Turbo Date, and ending on the payment in full of the Note Balance; provided,
that any Early Amortization Period caused solely by the occurrence of a Level I
Trigger Event will terminate and be deemed cured and no longer continuing for
all purposes on the first Payment Date following such Level I Trigger Event for
which a Level I Trigger Event has not occurred.
“Eligible Counterparty” shall mean an entity that on the date of entering into
any Interest Rate Hedge Agreement is (1) an Affiliate of the Administrative
Agent or (2) (i) an interest rate swap provider that has been approved in
writing by the Administrative Agent, acting at the direction of the Required
Noteholders (ii) has (1) a long term senior unsecured debt rating of not less
than “A+” by S&P and not less than “A1” by Moody’s, and (2) a short term senior
unsecured debt rating


9

--------------------------------------------------------------------------------

Annex B




of not less than “A-1” by S&P and not less than “P-1” by Moody’s; and (ii) in
the Hedging Agreement to which it is a party, (x) consents to the assignment of
the Borrower’s rights under such Hedging Agreement to the Administrative Agent
and (y) agrees that in the event that Moody’s or S&P, as applicable, shall
reduce or withdraw its long term or short term senior unsecured debt rating
described in clause (b)(i)(y) above, within thirty (30) Business Days of such
downgrade or withdrawal, it shall transfer its rights and obligations under each
Hedging Agreement to another entity that meets the requirements provided in
clauses (b)(i) and (ii) hereof and which has entered into a Hedging Agreement
with the Borrower on or prior to the date of such transfer; provided, if a
Rating Agency is rating the Notes, any requirements of such Rating Agency for
such Eligible Counterparty shall also be incorporated herein.
“Eligible Deposit Account” shall mean either (a) a segregated securities account
or deposit account with an Eligible Institution or (b) a segregated trust
account with the corporate trust department of a depository institution
organized under the laws of the United States or any one of the states thereof,
including the District of Columbia (or any domestic branch of a foreign bank),
and acting as a trustee for funds deposited in such account, so long as any of
the unsecured, unguaranteed senior debt securities of such depository
institution shall have a credit rating from each of Moody’s and Standard &
Poor’s in one of its generic credit rating categories that signifies “BBB” /
“Baa2” or higher.
“Eligible Horizontal Residual Interest” shall mean an eligible horizontal
residual interest, as defined in the Credit Risk Retention Rules, in the Issuer.
“Eligible Institution” shall mean a depository institution organized under the
laws of the United States of America or any one of the states thereof, including
the District of Columbia (or any domestic branch of a foreign bank), which at
all times has (a)(i) a long‑term unsecured debt rating of “Baa1” or better by
Moody’s and (ii) a certificate of deposit rating of “P-2” by Moody’s and (b),
either (x) a long-term unsecured debt rating of “BBB+” by Standard & Poor’s or
(y) a certificate of deposit rating of “A-2” by Standard & Poor’s. If so
qualified, the Indenture Trustee or the Administrator may be considered an
Eligible Institution for the purposes of this definition.
“Eligible Interest Rate Cap” shall mean, as of any date of determination, any
interest rate cap purchased by the Issuer from an Eligible Counterparty that (i)
has a strike rate equal to the Cap Rate, (ii) references the Cap LIBO Rate,
(iii) requires that such Eligible Counterparty make Cap Payments on each Payment
Date (to the extent that the Cap LIBO Rate exceeds the Cap Rate on the
immediately prior Monthly Determination Date), (iv) requires that such Eligible
Counterparty make all Cap Payments directly to the Collection Account, (v) is
substantially in the form has been approved in writing by the Administrative
Agent, such approval not to be unreasonably withheld, conditioned or delayed and
(vi) for which each party is in compliance with its obligations under such
interest rate cap in all material respects.
“Eligible Investments” shall mean book-entry securities, negotiable instruments
or securities represented by instruments in bearer or registered form which have
maturities of no later than the Business Day immediately prior to the next
succeeding Payment Date (unless payable on demand, in which case such securities
or instruments may mature on such next succeeding Payment Date) and which
evidence:


10

--------------------------------------------------------------------------------

Annex B




(a)    direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America;
(b)    demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States of America or
any state thereof (or domestic branches of foreign banks) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided that at the time of the Issuer’s investment or
contractual commitment to invest therein, the short-term debt rating of such
depository institution or trust company will be rated “A-2” or higher by
Standard & Poor’s or the equivalent thereof by the Rating Agency (if any Rating
Agency then provides a rating on the Notes);
(c)    commercial paper (having remaining maturities of no more than 30 days)
having, at the time of the Issuer’s investment or contractual commitment to
invest therein, a rating not lower than “A-2” by Standard & Poor’s or the
equivalent thereof by the Rating Agency (if any Rating Agency then provides a
rating on the Notes);
(d)    investments in money market funds rated “AA-mg” or higher by Standard &
Poor’s or the equivalent thereof by the Rating Agency or otherwise approved in
writing by the Rating Agency (if any Rating Agency then provides a rating on the
Notes) including proprietary money market funds offered or managed by Wells
Fargo Bank, N.A. or an Affiliate thereof;
(e)    demand deposits, time deposits and certificates of deposit which are
fully insured by the Federal Deposit Insurance Corporation;
(f)    notes or bankers’ acceptances (having original maturities of no more than
365 days) issued by any depository institution or trust company referred to in
(b) above;
(g)    time deposits, other than as referred to in clause (e) above, with a
Person (i) the commercial paper of which is rated “A-2” or higher by Standard &
Poor’s or the equivalent thereof by the Rating Agency or (ii) that has a
long-term unsecured debt rating of “BBB+” or higher by Standard & Poor’s or the
equivalent thereof by the Rating Agency (if any Rating Agency then provides a
rating on the Notes); or
(h)    any other investments approved in writing by the Administrative Agent.
Eligible Investments may be purchased by or through the Indenture Trustee or any
of its Affiliates.
“Eligible Receivable” shall mean a Receivable:
(a)    that was originated in compliance with all applicable Requirements of Law
and which complies with all applicable Requirements of Law;
(b)    with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with, any Governmental Authority required
to be obtained, effected or given by the Seller in connection with the creation
or the execution, delivery and performance of such Receivable, have been duly
obtained, effected or given and are in full force and effect;


11

--------------------------------------------------------------------------------

Annex B




(c)    as to which, upon acquisition under the Second Receivables Purchase
Agreement, the Receivables Trust is the sole owner thereof and has good and
marketable title thereto free and clear of all Liens, other than the Liens under
the Transaction Documents;
(d)    that is the legal, valid and binding payment obligation of the
Receivables Obligor thereon enforceable against such Receivables Obligor in
accordance with its terms and is not subject to any right of rescission, setoff,
deduction, counterclaim or defense (including the defense of usury) or to any
repurchase obligation or return right;
(e)    the related Installment Contract of which constitutes an “account” or
“chattel paper,” in each case, under and as defined in Article 9 of the UCC of
all applicable jurisdictions;
(f)    that was established in accordance with the Credit and Collection
Policies in the regular and ordinary course of the business of the Seller;
(g)    if for a liquid amount (as stated in the Records relating thereto) that
is denominated and payable in Dollars, is only payable in the United States of
America and each Receivables Obligor in respect of which resided in the United
States of America at the time of the origination of such Receivable;
(h)    as of the related Cut-off Date, is not a Receivable (i) that is a
Defaulted Receivable or (ii) as to which, on the related purchase date, all of
the original Receivables Obligors obligated thereon are deceased;
(i)    as of the related Cut-off Date, is not a Delinquent Receivable;
(j)    the terms of which have not been modified or waived except as permitted
under the Credit and Collection Policies or the Transaction Documents;
(k)    that was originated in connection with a sale of Merchandise by Conn
Appliances, Inc. or one of its Affiliates in the ordinary course of business;
(l)    that has no Receivables Obligor thereon that is a Governmental Authority;
(m)    the original terms of which provide for repayment in full of the amount
financed or the Receivables Balance thereof in equal monthly installments over a
maximum term not to exceed 38 months;
(n)    the assignment of which to the Receivables Trust does not contravene or
conflict with any Requirement of Law or any contractual or other restriction,
limitation or encumbrance, and the sale or assignment of which does not require
the consent of the Receivables Obligor thereof;
(o)    which was originated under the “No Promotion Program”, the “12-Month Cash
Option Program”, the “18-Month Cash Option Program”, the “18-Month Equal Pay No
Interest” or the “24-Month Equal Pay No Interest” of Conn Appliances, Inc. and
its Affiliates;


12

--------------------------------------------------------------------------------

Annex B




(p)    which, as of the related Cut-off Date, would not cause the aggregate
Receivables Principal Balance of Receivables of any single Receivables Obligor
to exceed the lesser of (x) 1.0% of Aggregate Receivables Principal Balance as
of the last day of the immediately preceding Collection Period and (y) 1,500,000
Swiss francs; and
(q)    for which the first payment thereon has not (or did not) remained unpaid
for more than 45 days after the date on which such payment was due.
“Eligible Servicer” shall mean the Indenture Trustee, Conn Appliances, Inc., the
Back-up Servicer or an entity which, at the time of its appointment as Servicer,
(i) (a) is either (x) the surviving Person of a merger or consolidation with, or
the transferee of all or substantially all of the assets of, Conn Appliances,
Inc. in a transaction otherwise complying with Section 6.02 of the Servicing
Agreement or (y) an Affiliate of Conn Appliances, Inc., (b) is servicing a
portfolio of personal receivables, (c) is legally qualified and has the capacity
(in each case, either directly or through one or more subservicers) to service
and administer the Receivables in accordance with the Servicing Agreement, and
(d) is qualified to use the software that is then being used to service the
Receivables or obtains the right to use or has its own software which is
adequate to perform its duties under the Servicing Agreement or (ii) (a) is
servicing a portfolio of personal receivables, (b) is legally qualified and has
the capacity (in each case, either directly or through one or more subservicers)
to service and administer Receivables in accordance with the Servicing
Agreement, (c) has demonstrated the ability to service professionally and
competently a portfolio of receivables which are similar to the Receivables in
accordance with high standards of skill and care and (d) is qualified to use the
software that is then being used to service the Receivables or obtains the right
to use or has its own software which is adequate to perform its duties under the
Servicing Agreement.
“Enhanced Required Reserve Account Amount” shall mean the sum of (a) the
Required Reserve Account Amount and (b) on any date that is thirty (30) days
following the date on which the Administrative Agent has delivered a written
notice to the Issuer requesting that the Issuer cause the Cap Condition to be
satisfied, the amount, in the reasonable determination of the Administrative
Agent, required to purchase Eligible Interest Rate Caps sufficient to cause
clause (a) of the definition of “Cap Condition” to be satisfied.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Escrow Letter” shall mean the letter agreement dated July 9, 2018 among Conn
Appliances, Inc., the Depositor, the 2017-A Issuer, the Issuer, the
Administrative Agent and Wells Fargo Bank, National Association, as indenture
trustee.
“Escrowed Amount” shall mean the Redemption Financing Deposit as defined in the
Escrow Letter, during such time as it is deposited in the “Collection Account”
as defined in the Escrow Letter.
“Event of Default” shall have the meaning specified in Section 5.02 of the
Indenture.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


13

--------------------------------------------------------------------------------

Annex B




“Extension” shall mean an Extension of the Maturity Date in accordance with
Section 2.05 of the Note Purchase Agreement.
“Extension Date” shall mean, with respect to any Extension, the first day of
such Extension.
“Facility Turbo Date” shall mean payment date occurring in the 18th month
following the Closing Date or as otherwise agreed by the Administrative Agent
and the Depositor.
“FATCA” shall have the meaning specified in the Note Purchase Agreement.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day (or if such day is not a Business Day, for the
immediately preceding Business Day) during such period, to the rate determined
by the Administrative Agent on such day (or if such day is not a Business Day,
for the immediately preceding Business Day) for Federal Funds as published in
H.15(519) under the heading “Federal Funds (Effective)” or, if not published by
3:00 p.m., New York City time on such day (or if such day is not a Business Day,
on the immediately preceding Business Day), the rate on such day as published in
Composite Quotations under the heading “Federal Funds/Effective Rate.” In the
event that such rate is not published in either H.15(519) or Composite
Quotations by 3:00 p.m. New York City time, on such day (or if such day is not a
Business Day, for the immediately preceding Business Day) the Federal Funds Rate
will be the arithmetic mean of the rates as of 9:00 a.m., New York City time on
such day for the last transaction in overnight Dollar federal funds arranged by
three leading brokers of federal funds transactions in the City of New York
selected by the Issuer.
“Fee Letter” shall have the meaning specified in the Note Purchase Agreement.
“Field Collections” shall have the meaning specified in Section 2.02(c) of the
Servicing Agreement.
“Finance Charges” shall mean any finance, interest, late, servicing or similar
charges or fees owing by a Receivables Obligor pursuant to the Contracts (other
than with respect to Defaulted Receivables).
“First Receivables Purchase Agreement” shall mean the First Receivables Purchase
Agreement, dated as of the Closing Date, between the Seller and the Depositor,
as such agreement may be amended, supplemented or otherwise modified and in
effect from time to timeassignment of assets, dated as of July 16, 2018, among
the 2017-A Seller, as seller, Conn’s Receivables Funding 2017-A, LLC, as issuer,
and the Depositor, as purchaser.
“Force Majeure Event” shall mean an event that occurs as a result of an act of
God, an act of the public enemy, acts of declared or undeclared war (including
acts of terrorism), public disorder, rebellion, sabotage, epidemics, landslides,
lightning, fire, hurricane, earthquakes, floods or similar causes.
“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau,
agency, intermediary, carrier or


14

--------------------------------------------------------------------------------

Annex B




instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative, judicial, quasi-judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case, whether of the United States or a state, territory or possession
thereof, a foreign sovereign entity or country or jurisdiction or the District
of Columbia.
“Grant” shall mean to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, grant a security interest
in, create a right of set-off against, deposit, set over and confirm. A Grant of
any item of the Trust Estate shall include all rights, powers and options (but
none of the obligations) of the granting party thereunder, including without
limitation the immediate and continuing right to claim for, collect, receive and
give receipt for principal and interest payments in respect of such item of the
Trust Estate, and all other monies payable thereunder, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all rights and options, to bring any suit in equity, action at law or
other judicial or administrative proceeding in the name of the granting party or
otherwise, and generally to do and receive anything that the granting party may
be entitled to do or receive thereunder or with respect thereto.
“Hedge Breakage Costs” shall mean any amounts payable to the Interest Rate Hedge
Counterparty upon the termination of an Interest Rate Hedge Agreement.
“Indemnified Parties” shall have the meaning set forth in Section 2.06 of the
Note Purchase Agreement, Section 2.07 of the Servicing Agreement or Section 20
of the Receivables Trust Agreement, as applicable.
“Indenture” shall mean the Indenture, dated as of the Closing Date, among the
Issuer, the Indenture Trustee, the Receivables Trust and the Servicer.
“Indenture Trustee” shall mean Wells Fargo Bank, N.A., in its capacity as
indenture trustee under the Indenture, its successors in interest and any
successor indenture trustee under the Indenture.
“Independent” shall mean, when used with respect to any specified Person, that
the Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, the Depositor, and any Affiliate of any of the foregoing Persons, (b)
does not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor, the Depositor or any Affiliate
of any of the foregoing Persons and (c) is not connected with the Issuer, any
such other obligor, the Depositor or any Affiliate of any of the foregoing
Persons as an officer, employee, promoter, underwriter, trustee, partner,
director or person performing similar functions.
“Independent Manager” shall have the meaning specified in the Depositor LLC
Agreement.
“Ineligible Receivable” shall mean any Receivable other than an Eligible
Receivable, and shall include any 2018-PV2 Ineligible Receivables.
“Initial Cut-Off Date” shall mean the date specified by the Issuer in connection
with the Note Initial Increase. With respect to the 2017 Warehouse Funding, the
Initial Cut-Off Date shall be July 31, 2017.


15

--------------------------------------------------------------------------------

Annex B




“Initiation Date” means, with respect to any Receivable, the date upon which
such Receivable was originated by the Seller.
“Initial Pool Criteria” On the Note Initial Increase Date and any Note Balance
Increase Date, the Receivables shall satisfy the following criteria (with all
percentages based on the aggregate Receivables Principal Balances of the
applicable category of Receivables as a percentage of the Borrowing Base
Receivables Principal Balance on the measurement date, as such criteria may be
modified upon mutual written agreement of the Administrative Agent and the
Issuer prior to the 2018-PV2 Warehouse Funding Date. For the avoidance of doubt,
all calculations of the Initial Pool Criteria shall only include Eligible
Receivables.
1)
Maximum weighted average original term of the Receivables shall be 3637 months.

2)
Minimum weighted average non-zero FICO score of the Receivables Obligors shall
be 600.

3)
Minimum weighted average contract interest rate of the Receivables shall be
25.0026.25%.

4)
Maximum percentage of Receivables with Receivables Obligors acquiring
Merchandise in Texas shall be 72.0070.00%.

5)
Maximum percentage of Receivables from 12-Month No-Interest Program” or the
“18-Month Cash Option Program” shall be 45.00%.

6)
Maximum percentage of Receivables from “18-Month Cash Option Program” shall be
10.00%.

7)
FICO score requirements with respect to Receivables Obligors:

a.
Maximum percentage of Receivables with Receivables Obligors without FICO scores
shall be 6.505.00%;

b.
Maximum percentage of Receivables with Receivables Obligors with FICO scores
less than or equal 500 including no FICO scores shall be 6.505.00%;

c.
Maximum percentage of Receivables with Receivables Obligors with FICO scores
less than or equal 550 including no FICO scores shall be 15.00%;

d.
Maximum percentage of Receivables with Receivables Obligors with FICO scores
less than or equal 600 including no FICO scores, shall be 52.0054.00%; and

e.
Maximum percentage of Receivables with Receivables Obligors with FICO scores
less than or equal 650 including no FICO scores shall be 89.0091.00%.

8)
Maximum percentage of Receivables that have been outstanding on books of
Issuer/Affiliates for less than or equal to 360 days shall be 55.0052.00%.

9)
Maximum percentage of Receivables with modified / re-aged contracts shall be
2.0043.00%.

10)
Product Type:



16

--------------------------------------------------------------------------------

Annex B




a.
Minimum Receivables from sales of Furniture/Bedding (as categorized on the
Servicer’s product level loan data tape) shall be 34.00%; and

b.
Maximum Receivables from sales of Home Electronics (as categorized on the
Servicer’s product level loan data tape) shall be 28.00%.; and

c.
Maximum Receivables from sales of Home Office (as categorized on the Servicer’s
product level loan data tape) shall be 13.00%.

11)
Maximum percentage of 30+ Day Delinquent Receivables shall be 2.506.00%.

“Insolvency Event” with respect to any Person, shall occur if (i) such Person
shall file a petition or commence a Proceeding (A) to take advantage of any
Debtor Relief Law or (B) for the appointment of a trustee, conservator,
receiver, liquidator, or similar official for or relating to such Person or all
or substantially all of its property, or for the winding up or liquidation of
its affairs, (ii) such Person shall consent or fail to object to any such
petition filed or Proceeding commenced against or with respect to it or all or
substantially all of its property, or any such petition or Proceeding shall not
have been dismissed or stayed within sixty (60) days of its filing or
commencement, or a court, agency, or other supervisory authority with
jurisdiction shall have decreed or ordered relief with respect to any such
petition or Proceeding, (iii) such Person shall admit in writing its inability
to pay its debts generally as they become due, (iv) such Person shall make an
assignment for the benefit of its creditors, (v) such Person shall voluntarily
suspend payment of its obligations, or (vi) such Person shall take any action in
furtherance of any of the foregoing.
“Installment Contract” shall mean any consumer financeretail installment sale
contract or installment loan agreement originally entered into between thean
Originator and a Receivables Obligor in connection with a sale of Merchandise
and all amounts due thereunder from time to time.
“Installment Contract Receivable” shall mean any indebtedness of a Receivables
Obligor arising under an Installment Contract.
“Institutional Accredited Investor” shall mean an institutional “accredited
investor” (as such term is defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act).
“In-Store Payments” shall have the meaning specified in Section 2.2(c) of the
Servicing Agreement.
“Intercreditor Agreement” shall mean the FourthFifth Amended and Restated
Intercreditor Agreement, dated as of April 19,December 20, 2017, by and among
Bank of America, N.A., the Receivables Trust, Conn’s Receivables 2015-A Trust,
Conn’s Receivables 2016-A Trust, Conn’s Receivables 2016-B Trust, Conn’s
Receivables 2017-A Trust, Conn’s Receivables 2017-B Trust, Conn Appliances,
Inc., Conn Credit Corporation, Inc. and Conn Credit I, LP, and acknowledged by
Systems and Services Technology, Inc., as such agreement may be amended,
modified, waived, supplemented or restated from time to time.
“Interest Collections” shall mean, with respect to any period, the aggregate
amount of Collections in respect of interest during such period on all
Receivables.


17

--------------------------------------------------------------------------------

Annex B




“Interest Period” shall mean, with respect to any Payment Date, the Collection
Period preceding the Collection Period within which such Payment Date falls (or,
(i) in the case of the first Payment Date, the period from and including the
Closing Date to but excluding the first day of the calendar month following the
calendar month within which the Closing Date falls and (ii) in the case of the
final Payment Date, the period beginning on and including the calendar month
preceding the calendar month within which such final Payment Date and ending on
but excluding such final Payment Date).
“Interest Rate Hedge Agreement” shall mean all ISDA Master Agreements and all
interest rate cap agreements, confirmations and other interest rate agreements
entered into by the Issuer in connection with an Eligible Interest Rate Cap (or
other interest rate cap or swap).
“Interest Rate Hedge Counterparty” shall mean, with respect to any Interest Rate
Hedge Agreement, the counterparty to the Issuer under such Interest Rate Hedge
Agreement.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.
“Investment Earnings” shall mean all interest and earnings (net of losses and
investment expenses) accrued on funds on deposit in the Note Accounts.
“ISDA Master Agreement” shall mean an ISDA Master Agreement (including the
Schedule thereto and the Credit Support Annex to said Schedule).
“Issuer” shall mean Conn’s Receivables Warehouse, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, and its
successors and permitted assigns.
“Issuer Obligations” means (i) all principal and interest, at any time and from
time to time, owing by the Issuer on the Notes (including any Note held by the
Seller, the Depositor, theeither Originator, the Parent or any Affiliate of any
of the foregoing) and (ii) all costs, fees, expenses, indemnity and other
amounts owing or payable by, or obligations of, the Issuer to any Person (other
than the Seller, the Depositor, theeither Originator or Conn’s Inc.) under the
Indenture or the other Transaction Documents.
“Issuer Order” shall mean a written order or request signed in the name of the
Issuer by an Authorized Officer and delivered to the Indenture Trustee.
“Level I Trigger Event” shall mean, with respect to any Payment Date, the
Cumulative Net Loss Percentage, the Three Month Average Annualized Net Loss
Ratio, the Delinquency Percentage, or the Modification (Re-Age) Percentage
exceeds the percentage for such Payment Date set forth in the table below:


18

--------------------------------------------------------------------------------

Annex B




Payment Date
(months from Initial Cut-Off Date)
Cumulative Net
Loss Percentage
Three Month Average Annualized
Net Loss Ratio
Delinquency Percentage
Modification (Re-age)
Percentage
1
 
 
3.1%
4.7%
2
 
 
6.5%
6.2%
3
 
 
9.4%
7.9%
4
 
 
11.8%
10.0%
5
 
 
14.2%
12.1%
6
3.2%
37.5%
16.3%
14.4%
7
4.7%
37.5%
15.3%
16.6%
8
6.1%
37.5%
15.1%
18.8%
9
7.4%
37.5%
15.5%
20.9%
10
8.6%
37.5%
16.3%
23.6%
11
9.8%
37.5%
17.7%
27.2%
12
10.9%
37.5%
18.3%
29.4%
13
12.0%
40.0%
18.9%
31.5%
14
13.0%
40.0%
19.6%
33.5%
15
14.0%
40.0%
20.0%
35.4%
16
14.9%
45.0%
20.5%
37.3%
17
15.7%
45.0%
20.9%
39.2%
18
16.5%
45.0%
21.4%
41.2%
19
17.1%
45.0%
21.9%
43.0%
20
17.8%
45.0%
22.5%
45.0%
21
18.3%
50.0%
23.0%
47.2%
22
19.2%
50.0%
23.6%
49.5%
23
19.7%
50.0%
24.5%
51.9%
24
20.1%
50.0%
24.5%
51.9%





“Level II Trigger Event” shall mean, with respect to any Payment Date, the
Cumulative Net Loss Percentage, the Delinquency Percentage, or the Modification
(Re-Age) Percentage exceeds the percentage for such Payment Date set forth in
the table below:


19

--------------------------------------------------------------------------------

Annex B




Payment Date
(months from Initial Cut-Off Date)
Cumulative Net
Loss Percentage
Delinquency Percentage
Modification (Re-age)
Percentage
1
3.00%
4.69.00%
6.745.00%
2
4.00%
8/13/2000
8.250.00%
3
5.00%
10.917.00%
9.950.00%
4
5.50%
13.321.00%
12.055.00%
5
6.00%
15.725.00%
14.155.00%
6
4.76.50%
17.825.50%
16.460.00%
7
6/29/2000
16.826.00%
18.660.00%
8
7.611.50%
16.627.00%
20.860.00%
9
8.914.00%
17.027.00%
22.960.00%
10
10.116.00%
17.827.50%
25.660.00%
11
11.318.00%
19.228.00%
29.260.00%
12
12.4%
19.8%
31.4%
1312-18
13.520.00%
20.430.00%
33.560.00%
14
14.5%
21.1%
35.5%
15
15.5%
21.5%
37.4%
16
16.4%
22.0%
39.3%
17
17.2%
22.4%
41.2%
18
18.0%
22.9%
43.2%
19
18.6%
23.4%
45.0%
20
19.3%
24.0%
47.0%
21
19.8%
24.5%
49.2%
22
20.7%
25.1%
51.5%
23
21.2%
26.0%
53.9%
24
21.6%
26.0%
53.9%



“LIBO Business Day” means any day other than a Saturday, Sunday or other day on
which banks are required or authorized to close in London or New York City and
on which dealings in Dollars are carried on in the London interbank market.
“LIBO Disruption Event” means the occurrence of any of the following events on
any day: (a) any Purchaser reasonably determines that it would be contrary to
law or to the directive of any central bank or applicable regulation to fund at
the LIBO Rate in respect of its interest in the Notes on such day, (b) a
determination by any Purchaser, in its reasonable judgment, that the rate at
which deposits of Dollars are being offered to such Purchaser in the London
interbank market does not accurately and fairly reflect the cost to such
Purchaser of funding its interest in the Notes for such Interest Period, or (c)
the inability of any Purchaser, by reason of circumstances affecting the London
interbank market generally, to obtain Dollars in such market to fund its
interest in the Notes for such Interest Period; provided, however, that if any
of the foregoing events affects one or more, but


20

--------------------------------------------------------------------------------

Annex B




not all, of the Purchasers holding an interest in the Notes, then a LIBO
Disruption Event shall exist only with respect to the affected Purchasers.
“LIBO Rate” means, for any day with respect to any Purchaser, the rate per annum
(rounded upward to the nearest 1/100th of 1%) determined by the Administrative
Agent two (2) LIBO Business Days prior to the first day of the related Interest
Period equal to the offered rate that appears as of approximately 11:00 a.m.
(London time) on such day (or if such day is not a LIBO Business Day, on the
nearest preceding LIBO Business Day) on the page of the Reuters Screen that
displays an average ICE Benchmark Administration Interest Settlement Rate for
deposits in U.S. Dollars with a three-month maturity beginning and for delivery
on the second following LIBO Business Day.
“Lien” shall mean, with respect to any property, any mortgage, deed of trust,
pledge, hypothecation, assignment, deposit arrangement, equity interest,
encumbrance, lien (statutory or other), preference, participation interest,
priority, security interest or other security agreement or preferential
arrangement of any kind or nature whatsoever relating to that property,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing.
“Majority-Owned Affiliate” shall mean a majority-owned affiliate, as defined in
the Credit Risk Retention Rules, of the Sponsor.
“Mail Payments” shall have the meaning specified in Section 2.02(c) of the
Servicing Agreement.
“Maturity Date” shall have the meaning specified in the Note Purchase Agreement.
“Merchandise” shall mean (i) home appliances, electronic goods, computers,
furniture, mattresses, lawn and garden equipment and other goods and merchandise
of the type sold by thean Originator from time to time in the ordinary course of
business, which in each case constitute “consumer goods” under and as defined in
Article 9 of the UCC of all applicable jurisdictions, (ii) RSAs and services in
respect of any goods or merchandise referred to in clause (i) above, and (iii)
credit insurance (including life, disability, property and involuntary
unemployment) in respect of any goods or merchandise referred to in clause (i)
above or any Receivables Obligor’s payment obligations in respect of a
Receivable.
“Modification (Re-age) Percentage” shall mean, on any Monthly Determination
Date, a fraction, expressed as a percentage, the numerator of which is the
aggregate Receivables Principal Balance of the Receivables that have been
subject to a modification or extension as of the last day of the related
Collection Period, excluding Ineligible Receivables, and the denominator of
which is the Aggregate Receivables Principal Balance as of the last day of the
related Collection Period.
“Monthly Annualized Net Loss Percentage” shall mean, for any Monthly
Determination Date, the product of (i) the quotient (expressed as a percentage)
of (I) the result of (x) the aggregate Receivables Principal Balance of all
Receivables, excluding Ineligible Receivables, that became Defaulted Receivables
during the related Collection Period, plus (y) the aggregate amount by which


21

--------------------------------------------------------------------------------

Annex B




the Receivables Principal Balance of any Receivables (other than Defaulted
Receivables and Ineligible Receivables) were reduced due to being charged-off in
accordance with the Credit and Collection Policy during the related Collection
Period, minus (z) recoveries in respect of Defaulted Receivables (that were not
previously Ineligible Receivables) that are available to be paid as Collections
during the related Collection Period divided by (II) the Aggregate Receivables
Principal Balance of all Receivables in the Trust Estate immediately prior to
the commencement of such Collection Period times (ii) twelve (12).
“Monthly Determination Date” shall mean the last day of the calendar month
immediately preceding the applicable Payment Date.
“Monthly Interest” shall mean, for any Payment Date, the aggregate Yield on the
Note Balance and Escrowed Amount for the related Interest Period computed in
accordance with Section 2.03 of the Note Purchase Agreement.
“Monthly Servicer Report” shall mean, with respect to each Payment Date, the
certificate of the Servicer delivered pursuant to Section 8.10(a) of the
Indenture with respect to such Payment Date.
“Note” shall mean any one of the Class A Notes executed by the Receivables Trust
Trustee on behalf of the Issuer and authenticated by the Indenture Trustee,
substantially in the form attached as Exhibit A to the Indenture.
“Note Accounts” shall mean the Collection Account and the Reserve Account.
“Note Balance” shall initially on the Note Initial Increase Date equal the Note
Balance resulting from the Note Initial Increase, and thereafter shall be
reduced by all payments to the Noteholders in respect of the principal of the
Notes that have not been rescinded and increased by the amount of all Note
Balance Increases.
“Note Balance Decrease” shall have the meaning specified in Section 2.08(b) of
the Indenture.
“Note Balance Increase” shall have the meaning specified in Section 2.08(a) of
the Indenture.
“Note Balance Increase Date” shall mean the date identified as such in the Note
Balance Increase Notice.
“Note Balance Increase Notice” shall have the meaning specified in Section
2.08(a) of the Indenture.
“Note Increase Purchasers” shall have the meaning specified in Section 2.08(a)
of the Indenture.
“Note Initial Increase” shall have the meaning specified in Section 2.08(a) of
the Indenture.


22

--------------------------------------------------------------------------------

Annex B




“Note Initial Increase Date” shall mean the date identified as such in the Note
Initial Increase Notice.
“Note Initial Increase Notice” shall mean the notice given by the Issuer
requesting a Note Initial Increase request pursuant to Section 2.08 of the
Indenture.
“Note Maximum Balance” shall mean $100,000,000, as such amount may be reduced
pursuant to Section 2.08(b) of the Indenture.
“Note Purchase Agreement” shall mean that certain Note Purchase Agreement dated
as of the Closing Date, among the Issuer, the Depositor, the Servicer, Credit
Suisse AG, Cayman Islands Branch, as Primary Note Purchaser, the Conduits from
time to time party thereto, and Credit Suisse AG, New York Branch, as
Administrative Agent.
“Note Register” shall have the meaning specified in Section 2.04(a) of the
Indenture.
“Note Registrar” shall have the meaning specified in Section 2.04(a) of the
Indenture.
“Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered in the Note Register.
“NYUCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.
“Officer’s Certificate” shall mean, except to the extent otherwise specified, a
certificate signed by an Authorized Officer of the Issuer, the Depositor, the
Servicer, or the Seller, as applicable.
“Opinion of Counsel” shall mean a written opinion of counsel, who may be counsel
for, or an employee of, the Person providing the opinion and who shall be
reasonably acceptable to the Person to whom the opinion is to be provided;
provided, however, that any Tax Opinion or other opinion relating to U.S.
federal income tax matters shall be an opinion of nationally recognized tax
counsel.
“Optional Purchase” shall have the meaning specified in Section 6.04(a) of the
Servicing Agreement.
“Optional Purchase Price” shall have the meaning specified in Section 8.07 of
the Indenture.
“Original Seller” shall mean Conn Credit I, LP.
“Originator” shall mean each of Conn Appliances and Conn Credit Corporation,
Inc.
“Outstanding” shall mean, as of any date of determination, any of the Notes
subject to the 2018-PV2 Commitment Letter, unless paid in full, and all Notes
previously authenticated and delivered under the Indenture except,
(1)    Notes previously cancelled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;


23

--------------------------------------------------------------------------------

Annex B




(2)    Notes for whose payment or redemption money in the necessary amount has
been previously deposited with the Indenture Trustee for the Holders of such
Notes; provided, that if such Notes are to be redeemed, any required notice of
such redemption pursuant to the Indenture or provision for such notice
satisfactory to the Indenture Trustee has been made; and
(3)    Notes that have been paid under Section 2.05 of the Indenture or in
exchange for or in lieu of which other Notes have been authenticated and
delivered under the Indenture, other than any such Notes for which there shall
have been presented to the Indenture Trustee proof satisfactory to it that such
Notes are held by a protected purchaser;
provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Notes have given any request, demand,
authorization, direction, notice, consent or waiver under the Indenture, Notes
owned by the Issuer, any other obligor upon the Notes, the Depositor, the
Servicer, the Seller or any Affiliate of the foregoing, shall be disregarded and
considered not to be Outstanding, except that, in determining whether the
Indenture Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes that a
Responsible Officer of the Indenture Trustee, as the case may be, has actual
knowledge of being so owned shall be so disregarded. Notes so owned that have
been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Indenture Trustee the pledgee’s right so
to act for such Notes and that the pledgee is not the Issuer, any other obligor
upon the Notes, the Depositor, the Servicer, the Seller or any Affiliate of the
foregoing. In making any such determination, the Indenture Trustee may
conclusively and exclusively rely on the representations of the pledgee and
shall not be required to undertake any independent investigation.
“Overcollateralization Amount” shall mean, the excess of the Borrowing Base
Receivables Principal Balance over the Note Balance.
“Owner” shall mean each Purchaser and each other Person that has purchased or
otherwise advanced funds against, or has entered into a commitment to purchase
or otherwise advance funds against, a Note or an interest therein, including,
without limitation, each Liquidity Provider.
“Owner Daily Yield” means with respect to each Owner on any day, an amount equal
to the product of (i) the portion of the Note Balance and Escrowed Amount funded
by such Owner, (ii) the sum of the Reference Rate with respect to such Owner as
of such day and the Class A Fee Rate and (ii) a fraction, the numerator of which
is one and the denominator of which is 360 (or, if the Reference Rate with
respect to such Owner is based on the Prime Rate, in each case for such day, 365
(or 366 during a leap year)).
“Payment Date” shall mean the 15th day of each calendar month, or if such 15th
day is not a Business Day, the next succeeding Business Day, commencing with the
calendar month following the calendar month in which the Note Initial Increase
Date occurs.
“Percentage Interest” shall mean the ownership interest in the Receivables
Trust.


24

--------------------------------------------------------------------------------

Annex B




“Periodic Filing” shall mean any filing or submission that the Receivables Trust
is required to make with any federal, state or local authority or regulatory
agency.
“Permitted ABS Transaction” shall have the meaning assigned to it in the ABL
Agreement.
“Permitted Assignee” shall mean any Person who, if it were to purchase
Receivables in connection with a sale under Sections 5.05 and 5.17 of the
Indenture, would not cause the Issuer to be taxable as a publicly traded
partnership for federal income tax purposes.
“Permitted Lien” shall mean (i) Liens for taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with generally accepted accounting principles promulgated or adopted
by the Financial Accounting Standards Board and its predecessors and successors
from time to time, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s,
garagemen’s and carriers’ Liens, and other like Liens imposed by law, securing
obligations arising in the ordinary course of business, (iii) motor vehicle
accident liens and towing and storage liens and (iv) any Lien created by the
Indenture for the benefit of the Indenture Trustee on behalf of the Noteholders.
“Permitted Modification” shall mean any change to or modification (for the
avoidance of doubt, any modification made solely as required by applicable law
shall be deemed to be a “Permitted Modification”) of the terms of a Receivable,
including the timing or amount of payments on the Receivable, so long as one of
the following conditions has been satisfied:
a.
any change or modification, individually and collectively with any other change
or modification proposed to be made with respect to the Receivable, is
ministerial in nature;

b.
any change or modification is (i) granted to an Obligor in accordance with the
Servicer’s Credit and Collection Policy and (ii) such change or modification
(including when taken together with any other prior change or modification) does
not result in a Significant Modification;

c.
any change or modification where (i) the Obligor is in payment default or (ii)
in the judgment of the Servicer, in accordance with the Servicer’s Credit and
Collection Policy, it is reasonably foreseeable that the Obligor will default
(it being understood that the Servicer may proactively contact any Obligor whom
the Servicer believes may be at higher risk of a payment default under the
related Receivable); or

d.
any extension, deferral, amendment, modification, alteration or adjustment,
including a “payment holiday” or “skip-a-pay” extension granted to an Obligor
that is made in accordance with the Servicer’s Credit and Collection Policy.



25

--------------------------------------------------------------------------------

Annex B




“Person” shall mean any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of any nature.
“Post Office Box” shall mean, collectively, post office box 815867 in Dallas,
Texas 75234, and, upon notice to Receivables Trustee and the Administrative
Agent, each other post office box opened and maintained by the Receivables Trust
or the Servicer for the receipt of Collections from Obligors and governed by a
Post Office Box Agreement reflecting that such post office box is in the name of
the Receivables Trust, as any such post office boxes may be closed from time to
time by the Servicer with prior written notice to the Receivables Trustee and
the Administrative Agent (provided that (i) there shall at all times be at least
one post office box open to receive Collections, (ii) the Servicer takes
customary and prudent procedures to notify Obligors to make payments to such
post office box and (iii) the closing or opening of any post office box is
consistent with the servicing standard set forth in Section 2.02(b)(ii)).
“Post Office Box Agreement” shall mean an agreement by and among the Servicer
and the United States Postal Service, which is a standard post office box
agreement, specifying the rights of the parties in the Post Office Box.
“Principal Collections” shall mean, with respect to any period, an amount equal
to the (i) Collections for such period, minus (ii) Interest Collections for such
period.
“Primary Note Purchaser” shall mean Credit Suisse AG, Cayman Islands Branch.
“Prime Rate” means the rate designated by Credit Suisse AG, New York Branch from
time to time as its prime rate in the United States, such rate to change as and
when such designated rate changes. The Prime Rate is not intended to be the
lowest rate of interest charged by Credit Suisse AG, New York Branch in
connection with the extensions of credit to debtors.
“Proceeding” shall mean any suit in equity, action at law or other judicial or
administrative proceeding.
“Purchaser” means each Conduit, the Primary Note Purchaser and any other
Alternative Purchaser.
“QIB” shall mean a “qualified institutional buyer” as defined in Rule 144A.
“Rating Agency” shall mean at any time any statistical rating agency then
engaged by the Issuer, the Administrator on its behalf or the Administrative
Agent (with the consent of the Issuer or the Administrator on its behalf) to
issue a rating in respect of the Notes, it being understood that if a
statistical rating agency has been so engaged at any time the termination of
such engagement or the replacement of such statistical rating agency with a
different statistical rating agency shall require the prior written consent of
the Required Noteholders.
“Rating Agency Notice Requirement” shall mean, with respect to any action, that
the Rating Agency shall have received ten (10) days’ written notice thereof and
shall not have notified the


26

--------------------------------------------------------------------------------

Annex B




Depositor, the Servicer, the Receivables Trust Trustee and the Indenture Trustee
in writing (including by means of a press release) within such 10-day period
that such action will result in a reduction or withdrawal of the then existing
rating of the Notes. Subject to Section 11.08 of the Note Purchase Agreement,
any reference to a Rating Agency Notice Requirement shall apply solely if any
Rating Agency then provides a rating on the Notes.
“Receivable” shall mean the indebtedness of any Receivables Obligor under a
Contract (which “Receivable” has been acquired (or purported to be acquired) by
the Receivables Trust from the Depositor pursuant to the terms of the Second
Receivables Purchase Agreement), whether constituting an account, chattel paper,
an instrument, a general intangible, payment intangible, promissory note or
otherwise, and shall include (i) the right to payment of such indebtedness and
any interest or finance charges and other obligations of such Receivables
Obligor with respect thereto (including, without limitation, the principal
amount of such indebtedness, periodic finance charges, late fees and returned
check fees), and (ii) all proceeds of, and payments or Collections on, under or
in respect of any of the foregoing. Notwithstanding the foregoing, upon release
from the Trust Estate, pursuant to the Indenture, a removed Receivable shall no
longer constitute a Receivable. If an Installment Contract is modified for
credit reasons, the indebtedness under the new Installment Contract shall, for
purposes of the Transaction Documents, constitute the same Receivable as existed
under the original Installment Contract. If an Installment Contract is
refinanced in connection with the purchase of additional Merchandise, the
original Receivable shall be deemed collected and cease to be a Receivable for
purposes of the Transaction Documents upon payment in accordance with the
Servicing Agreement with respect thereto. Any Additional Receivable acquired
pursuant to a Note Balance Increase in accordance with the Transaction Documents
shall, on and after the Note Balance Increase Date, be a “Receivable” (with a
Cut-Off Date of the Additional Cut-off Date related thereto) for all purposes
hereunder and under the Transaction Documents.
“Receivable File” means with respect to a Receivable, (i) the Installment
Contract related to such Receivable, (ii) each UCC financing statement related
thereto, if any, and (iii) the application, if any, of the related Receivables
Obligor to obtain the financing extended by such Receivable; provided that such
Receivable File may be converted to microfilm or other electronic media within
six months after the Initiation Date for the related Receivable.
“Receivables Obligor” shall mean, with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, including
any guarantor thereof.
“Receivables Principal Balance” shall mean as of any determination date with
respect to any Receivable, the outstanding principal balance of such Receivable
as reflected on the books and records of the Servicer in accordance with the
Credit and Collection Policy. The Receivables Principal Balance of any
Receivable a portion of which has been charged-off in accordance with the Credit
and Collection Policy shall be reduced by the portion so charged-off.
“Receivables Schedule” shall mean a complete schedule prepared by the Servicer
identifying all Receivables owned by the Receivables Trust, as such schedule is
updated or supplemented from time to time. The Receivables Schedule may take the
form of a computer file or a tangible medium that is commercially reasonable.
The Receivables Schedule shall identify each Receivable by


27

--------------------------------------------------------------------------------

Annex B




receivable number, and Receivables Principal Balance as of the applicable
Cut-Off Date and the most recent Record Date.
“Receivables Trust” shall mean Conn’s Receivables Warehouse Trust, a Delaware
statutory trust.
“Receivables Trust Agreement” shall mean the trust agreement, dated as of
January 20, 2017, as amended and restated as of the Closing Date, between the
Depositor and the Receivables Trust Trustee, as such agreement may be amended,
supplemented or otherwise modified and in effect from time to time.
“Receivables Trust Certificate” shall mean the certificate issued by the
Receivables Trust pursuant to the Receivables Trust Agreement, representing a
100% beneficial interest in the Receivables Trust.
“Receivables Trust Estate” means with respect to the Receivables Trust, (i)
those certain Contracts that have been conveyed, sold and/or assigned by the
Depositor to the Receivables Trust, (ii) the Receivables related to such
Contracts; (iii) all Collections received in respect of the Receivables after
the applicable Cut-Off Date; (iv) all Related Security; (v) the Receivables
Trust’s rights, powers and benefits but none of its obligations under the
Transaction Documents to which it is a party and (vi) all present and future
claims, demands, causes and choses in action and all payments on or under, and
all proceeds of every kind and nature whatsoever in respect of, any or all of
the foregoing.
“Receivables Trust Trustee” shall mean Wilmington Trust, National Association,
not in its individual capacity but solely as trustee of the Receivables Trust.
“Records” shall mean all Contracts and other documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights)
maintained with respect to Receivables and the related Receivables Obligors.
“Record Date” shall mean, with respect to any Payment Date or any other action,
the last Business Day of the month immediately preceding the month of such
Payment Date or other action; provided, that the first Record Date shall be the
Note Initial Increase Date.
“Recoveries” shall mean, with respect to any period, all Collections (net of
expenses) received during such period in respect of a Receivable after it became
a Defaulted Receivable.
“Redeeming Party” shall have the meaning specified in Section 8.07(d) of the
Indenture.
“Reference Rate” means, with respect to any Owner and any date of determination
(a) with respect to any Owner that is a Conduit and the portion of the Note
Balance funded by or for the benefit of such Conduit on such day through the
issuance of Commercial Paper Notes, such Purchaser’s CP Cost, and (b) with
respect to any Owner (i) that is a Conduit and the portion of the Note Balance
funded by or for the benefit of such Conduit on such day other than through the


28

--------------------------------------------------------------------------------

Annex B




issuance of Commercial Purchaser Notes or (ii) that is an Alternative Purchaser,
the Alternative Rate.
“Refinanced Receivable” shall have the meaning specified in Section 2.04(a) of
the Servicing Agreement.
“Registered Noteholder” shall mean the Holder of a Definitive Note.
“Regular Trustee” shall have the meaning specified in the preamble to the Trust
Agreement.
“Related Security” shall mean, with respect to any Receivable, all guaranties,
indemnities, insurance (including any insurance and repair service agreement
proceeds and returned premiums) and other agreements (including the related
Receivable File) or arrangement and other collateral of whatever character from
time to time supporting or securing payment of such Receivable or otherwise
relating to such Receivable (including any returned sales taxes).
“Reported Collection Period” shall mean any Collection Period at any time on or
after the Monthly Determination Date immediately following the end of such
Collection Period.
“Repurchase Price” shall have the meaning set forth in Section 2.03(a) of the
Servicing Agreement.
“Required Noteholders” shall mean, at any time, the Holder or Holders of in
excess of 50% of the Note Balance or, if the Note Balance is zero, the
Administrative Agent.
“Required Reserve Account Amount” shall mean, with respect to any date of
determination, an amount equal to (a) if Overcollateralization Amount is less
than the Target Overcollateralization Amount, the product of (i) 1.00% and (ii)
the Borrowing Base Receivables Principal Balance for all Receivables as of the
related Cut-off Date and (b) if the Overcollateralization Amount is equal to or
greater than the Target Overcollateralization Amount, the product of (i) 0.50%
and (ii) the Borrowing Base Receivables Principal Balance for all Receivables as
of the related Cut-off Date.
“Requirements of Law” shall mean, for any Person, (a) any certificate of
incorporation, certificate of formation, articles of association, bylaws,
limited liability company agreement, or other organizational or governing
documents of that Person and (b) any law, treaty, statute, regulation, or rule,
or any determination by a Governmental Authority or arbitrator, that is
applicable to or binding on that Person or to which that Person is subject. This
term includes usury laws, the Truth in Lending Act, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System.
“Reserve Account” shall have the meaning specified in Section 8.02(a)(i) of the
Indenture.
“Responsible Officer” shall mean, with respect to the Indenture Trustee or the
Receivables Trust Trustee, any officer within the Corporate Trust Office of the
Indenture Trustee or the Receivables Trust Trustee, as applicable, as the case
may be, including any Vice President, Assistant Vice President, Assistant
Treasurer, Assistant Secretary, or any other officer of the Indenture Trustee or
the Receivables Trust Trustee, as applicable, customarily performing functions
similar to those


29

--------------------------------------------------------------------------------

Annex B




performed by any of the above designated officers, and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject, in each
case having direct responsibility for the administration of the Indenture and
the other Transaction Documents on behalf of the Indenture Trustee or the
Receivables Trust Agreement on behalf of the Receivables Trust Trustee, as
applicable.
“Retained Interest” shall have the meaning specified in Section 6.13 of the Note
Purchase Agreement.
“Returned/Refinanced Receivables” shall have the meaning specified in Section
2.04(a) of the Servicing Agreement.
“Returned Receivable” shall have the meaning specified in Section 2.04(a) of the
Servicing Agreement.
“RSA” shall mean a repair service agreement for Merchandise purchased by a
Receivables Obligor provided by a third party or by Conn Appliances, Inc.
“Rule 144A” shall mean Rule 144A under the Securities Act.
“Rule 15Ga-1 Information” shall have the meaning specified in Section 6.15(c) of
the Indenture.
“S&P” and “Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, or any successor.
“SEC” shall mean the United States Securities and Exchange Commission.
“Second Receivables Purchase Agreement” shall mean the Second Receivables
Purchase Agreement, dated as of the Closing Date, among the Depositor, the
Issuer, the Original Seller, as original seller, and the Receivables Trust, as
such agreement may be amended, supplemented or otherwise modified and in effect
from time to time.
“Secured Parties” shall have the meaning specified in the Granting Clause of the
Indenture.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Seller” shall mean Conn Credit I, LP.
“Servicer” shall mean (i) initially Conn Appliances, Inc. in its capacity as
Servicer pursuant to the Servicing Agreement and any Person that becomes the
successor thereto pursuant to Section 2.01 of the Servicing Agreement or any
assignee thereof pursuant to Section 2.01 of the Servicing Agreement, and (ii)
after any Servicing Transfer Date, the Successor Servicer.
“Servicer Default” shall have the meaning specified in Section 2.06 of the
Servicing Agreement.


30

--------------------------------------------------------------------------------

Annex B




“Servicer Transaction Documents” shall mean the Indenture, the Note Purchase
Agreement, the Servicing Agreement, the Back-up Servicing Agreement (if any) and
the Intercreditor Agreement, as applicable.
“Servicing Agreement” shall mean the Servicing Agreement, dated as of the
Closing Date, among the Depositor, the Servicer and the Issuer.
“Servicing Centralization Period” shall have the meaning specified in the
Back-up Servicing Agreement.
“Servicing Fee” shall have the meaning specified in Section 2.09 of the
Servicing Agreement.
“Servicing Fee Rate” shall mean a rate equal to 4.75% per annum.
“Servicing Transfer” shall have the meaning specified in Section 2.01(b) of the
Servicing Agreement.
“Servicing Transfer Date” shall mean the date on which a Successor Servicer has
assumed all of the duties and obligations of the Servicer under the Servicing
Agreement (other than in the case of any Back-up Servicer, any such duty or
obligation that it is not required to assume under the terms of any applicable
Back-up Servicing Agreement, if any) after the resignation or termination of the
Servicer.
“Servicing Transition Costs” shall have the meaning specified in the Back-up
Servicing Agreement.
“Servicing Transition Period” shall have the meaning specified in the Back-up
Servicing Agreement.
“Significant Modification” shall mean any of the following changes (taking
changes that occurred prior to acquisition of the Receivables by the Receivables
Trust into account) to a Receivable:
a.
lowering the principal amount of a Receivable if the reduction lowers the yield
of the Receivable by more than the greater of (x) 25 basis points or (y) 5
percent of the annual yield of the unmodified Receivable;

b.
making any change in interest rate of a Receivable or other payments which
results in the change in the annual yield of more than the greater of (x) 25
basis points or (y) 5 percent of the annual yield of the unmodified Receivable;
and

c.
deferral of any payment on the Receivable beyond the due date for that payment
that would result in a deferral of payments for a period of more than 18 months.

“Similar Law” shall have the meaning specified in Section 2.04(c)(v) of the
Indenture.


31

--------------------------------------------------------------------------------

Annex B




“Sold Assets” shall mean, with respect to any Receivable, the other property
transferred in connection with such Receivable pursuant to Section 2.1(a) of the
Second Receivables Purchase Agreement.
“Sponsor” shall mean Conn Appliances, Inc. in its capacity as sponsor of the
transactions contemplated by the Transaction Documents.
“SST” means Systems & Services Technologies, Inc.
“Standard & Poor’s” and “S&P” shall mean Standard & Poor’s Rating Services, a
Standard & Poor’s Financial Services LLC business, and its successors.
“State” shall mean any of the fifty (50) states in the United States of America
or the District of Columbia.
“Subsidiary” of a Person means any other Person more than 50% of the outstanding
voting interests of which shall at any time be owned or controlled, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person
or any similar business organization which is so owned or controlled.
“Successor Servicer” shall mean the successor servicer appointed in accordance
with Section 8.02 of the Servicing Agreement.
“Target Class A Principal Amount” shall mean, (a) with respect to any Payment
Date on which no Early Amortization Event has occurred that is continuing, an
amount equal to (i) the Borrowing Base Receivables Principal Balance as of the
last day of the related Collection Period minus (ii) the Target
Overcollateralization Amount for such Payment Date and (b) with respect to any
other with respect to any Payment Date, $0.
“Target Overcollaterization Amount” shall mean (a). on the Initial Note
Increase2018-PV2 Warehouse Funding Date, an amount equal to the product of (ia)
33.5028.25% and (ii(b) the Borrowing Base Receivables Principal Balance on the
related Cut-off Date and (b) on any Payment Date thereafter, the greater of (i)
the product of (x) 55.00% and (y) the Borrowing Base Receivables Principal
Balance as of the last day of the related Collection Period and (ii) the product
of (x) 8.00% and (ii) the Borrowing Base Receivables Principal Balance of all
Receivables as of the relatedAdditional Cut-off Date.
“Tax Opinion” shall mean, with respect to any action, an Opinion of Counsel to
the effect that, for U.S. federal income tax purposes, (a) such action will not
adversely affect the tax characterization as debt of any Note with respect to
which an Opinion of Counsel was delivered at the time of its original issuance
as to the characterization of such Note as debt for U.S. federal income tax
purposes, (b) such action will not cause or constitute an event in which gain or
loss would be recognized by any Noteholder, and (c) such action will not cause
the Issuer to be deemed to be an association (or publicly traded partnership)
taxable as a corporation.


32

--------------------------------------------------------------------------------

Annex B




“Termination Notice” shall have the meaning specified in Section 8.01 of the
Servicing Agreement.
“Three Month Average Annualized Net Loss Ratio” shall mean with respect to any
Monthly Determination Date, the average of the Monthly Annualized Net Loss
Percentage for such Monthly Determination Date and the two immediately preceding
Monthly Determination Dates.
“Transaction Documents” shall mean, collectively, the Indenture, the Notes, the
Servicing Agreement, the Back-Up Servicing Agreement (if any), the First
Receivables Purchase Agreement, the Second Receivables Purchase Agreement, the
Escrow Letter, the Receivables Trust Agreement, the Intercreditor Agreement, the
Note Purchase Agreement, the Fee Letter and any agreements of the Issuer
relating to the issuance or the purchase of any of the Notes.
“Trust Estate” shall have the meaning set forth in the Granting Clause of the
Indenture.
“UCC” shall mean the Uniform Commercial Code of the applicable jurisdiction.
“United States Bankruptcy Code” shall mean Title 11 of the United States Code,
11. U.S.C. §§ 101 et seq., as amended.
“Unmatured Early Amortization Event” shall mean an event or circumstance that
with the giving of notice of lapse of time or both would constitute an Early
Amortization Event.
“Unmatured Event of Default” shall mean an event or circumstance that with the
giving of notice of lapse of time or both would constitute an Event of Default.
“Unmatured Servicer Default” shall mean an event or circumstance that with the
giving of notice of lapse of time or both would constitute a Servicer Default.
“Volcker Rule” shall mean the common rule entitled “Proprietary Trading and
Certain Interests and Relationships with Covered Funds” published in 79 Fed.
Reg. 21 at 5779-5804.
“Voting Stock” shall mean in relation to a Person, shares of Capital Stock
entitled to vote generally in the election of directors to the board of
directors or equivalent governing body of such Person.
“Yield” means, for each Interest Period (or portion thereof), the sum of the
aggregate Owner Daily Yields for all Owners with respect to each day during such
Interest Period (or such portion thereof); provided, however, that (x) no
provision of the Note Purchase Agreement shall require the payment or permit the
collection of Yield in excess of the maximum permitted by applicable law, and
(y) Yield shall not be considered paid by any distribution if at any time such
distribution is returned or must be rescinded for any reason. Without limiting
the generality of the foregoing, Yield shall include interest that accrues after
the commencement of an Insolvency Event with respect to the Issuer.






33

--------------------------------------------------------------------------------






ANNEX C


NOTE PURCHASE AGREEMENT







--------------------------------------------------------------------------------


Annex C


NOTE PURCHASE AGREEMENT

among
CONN’S RECEIVABLES WAREHOUSE, LLC,
as the Issuer,
CONN APPLIANCES RECEIVABLES FUNDING, LLC,
as the Depositor,
CONN APPLIANCES, INC.,
as the Servicer and the Sponsor,
THE CONDUITS FROM TIME TO TIME PARTY HERETO,


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Primary Note Purchaser,
and
CREDIT SUISSE AG, NEW YORK BRANCH,
as the Administrative Agent
Dated as of February 24, 2017









--------------------------------------------------------------------------------


Annex C




TABLE OF CONTENTS
 
ARTICLE I
 
 
Definitions
 
Section 1.01.
Defined Terms
1
Section 1.02.
Other Definitional Provisions
6
 
ARTICLE II
 
 
PURCHASE AND SALE OF THE NOTES
 
Section 2.01.
Purchase and Sale of the Notes
7
Section 2.02.
Adjustments; Additional Increases
7
Section 2.03.
Interest, Fees, Payments; Expenses
7
Section 2.04.
Changes to the Note Balance and Note Maximum Balance
8
Section 2.05.
Extensions
10
Section 2.06.
Indemnification
10
Section 2.07.
Change in Law or Accounting; Capital Costs
15
Section 2.08.
Taxes
17
Section 2.09.
No Setoff
19
Section 2.10.
Mitigation
19
Section 2.11.
Determination of Amounts
20
 
ARTICLE III
 
 
CONDITIONS PRECEDENT TO FUNDING BY THE PURCHASERS
 
Section 3.01.
Transaction Documents
20
Section 3.02.
The Notes
20
Section 3.03.
Corporate Proceedings
20
Section 3.04.
Incumbency Certificates
21
Section 3.05.
Financing Statements
21
Section 3.06.
Officer’s Certificates
21
Section 3.07.
Opinions of Counsel to the Closing Date Transaction Parties and the Indenture
Trustee
21
Section 3.08.
Additional Opinions of Counsel to the Seller
22
Section 3.09.
Transaction Conditions
22
Section 3.10.
Accounts
22
Section 3.11.
Fees
22
Section 3.12.
Other Documents
22
Section 3.13.
Conditions
22
Section 3.14.
[Reserved]
23
Section 3.15.
Due Diligence
23
Section 3.16.
Collateral
23
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
Section 4.01.
Issuer’s Organization
24



i



--------------------------------------------------------------------------------

Annex C




Section 4.02.
Power and Authority
24
Section 4.03.
Qualification
24
Section 4.04.
Issuer’s Authorization and Execution of Transaction Documents
24
Section 4.05.
Enforceability
24
Section 4.06.
No Conflicts
24
Section 4.07.
No Litigation
24
Section 4.08.
No Consents
24
Section 4.09.
Trust Indenture Act; Investment Company Act
25
Section 4.10.
Holder of Title
25
Section 4.11.
Notes Issued and Outstanding
25
Section 4.12.
No Registration
25
Section 4.13.
Tax Status
25
Section 4.14.
Accuracy of Information
25
 
ARTICLE V
 
 
COVENANTS OF THE ISSUER
 
Section 5.01.
The Issuer’s Existence; Conduct of Business
26
Section 5.02.
Performance of Agreements
26
Section 5.03.
Event of Default
26
Section 5.04.
Copies of Documents; Information
26
Section 5.05.
Limitation on Indebtedness
26
Section 5.06.
Limitation on Liens
26
Section 5.07.
Fundamental Changes
27
Section 5.08.
Other Actions
27
Section 5.09.
Tax Status
27
Section 5.10.
Cooperation Regarding Ratings
27
Section 5.11.
Ratings
27
Section 5.12.
Amendment of Transaction Documents
27
Section 5.13.
Back-up Servicing Agreement and Cap Condition
28
 
ARTICLE VI
 
 
REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR AND THE SPONSOR
 
Section 6.01.
Depositor’s Organization
28
Section 6.02.
Power and Authority
28
Section 6.03.
Qualification
28
Section 6.04.
Depositor’s Authorization and Execution of Transaction Documents
28
Section 6.05.
Enforceability
28
Section 6.06.
No Conflicts
28
Section 6.07.
No Litigation
29
Section 6.08.
No Consents
29
Section 6.09.
Investment Company Act
29



ii



--------------------------------------------------------------------------------

Annex C




Section 6.10.
Conveyance of Receivables
29
Section 6.11.
[Reserved].
29
Section 6.12.
Written Information
29
Section 6.13.
Compliance with Credit Risk Retention Rules
29
 
ARTICLE VII
 
 
COVENANTS OF THE DEPOSITOR AND THE SPONSOR
 
Section 7.01.
The Depositor’s Existence; Conduct of Business
30
Section 7.02.
Performance of Agreements
30
Section 7.03.
Event of Default
30
Section 7.04.
Copies of Documents; Information
30
Section 7.05.
Limitation on Indebtedness
30
Section 7.06.
Limitation on Liens
31
Section 7.07.
Fundamental Changes
31
Section 7.08.
Other Actions
31
Section 7.09.
Ratings
31
Section 7.10.
Inspection of Depositor
31
Section 7.11.
Cooperation Regarding Ratings
32
Section 7.12.
Amendment of Transaction Documents
32
Section 7.13.
Compliance with Credit Risk Retention Rules
32
 
ARTICLE VIII
 
 
REPRESENTATIONS AND WARRANTIES OF THE SERVICER
 
Section 8.01.
Servicer’s Organization
33
Section 8.02.
Power and Authority
33
Section 8.03.
Qualification
33
Section 8.04.
Servicer’s Authorization and Execution of Transaction Documents
33
Section 8.05.
Enforceability
33
Section 8.06.
No Conflicts
33
Section 8.07.
No Litigation
33
Section 8.08.
No Consents
34
Section 8.09.
Accuracy of Information
34
 
ARTICLE IX
 
 
COVENANTS OF THE SERVICER
 
Section 9.01.
Performance of Agreements
34
Section 9.02.
[Reserved].
34
Section 9.03.
Copies of Documents; Information
34
Section 9.04.
Ratings
35
Section 9.05.
Inspection of Servicer
35
Section 9.06.
Agreed Upon Procedures Report
35
Section 9.07.
Cooperation Regarding Ratings
35
Section 9.08.
Amendment of Transaction Documents
36



iii



--------------------------------------------------------------------------------

Annex C




 
ARTICLE X
 
 
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
 
Section 10.01.
Due Authorization
36
Section 10.02.
[Reserved]
36
Section 10.03.
Not for Distribution
36
Section 10.04.
Acknowledgments
36
Section 10.05.
Evaluation of Transaction
36
Section 10.06.
Accredited Investor
37
Section 10.07.
Information
37
Section 10.08.
Reliance upon Purchasers’ Representations
37
Section 10.09.
Transfer Restrictions
37
 
ARTICLE XI
 
 
MISCELLANEOUS
 
Section 11.01.
Term; Amendments
37
Section 11.02.
Governing Law
37
Section 11.03.
Submission to Jurisdiction
38
Section 11.04.
Waiver of Jury Trial
38
Section 11.05.
No Waiver
38
Section 11.06.
Severability
38
Section 11.07.
Assignments and Participations
38
Section 11.08.
Notices; Payments; Rating Agencies
40
Section 11.09.
Survival of Representations and Warranties
40
Section 11.10.
Exclusive Benefit
41
Section 11.11.
Counterparts
41
Section 11.12.
Entire Agreement
41
Section 11.13.
Headings
41
Section 11.14.
Nonpetition Agreements; Limited Recourse
41
Section 11.15.
Confidentiality
43
Section 11.16.
Register
44
 
ARTICLE XII
 
 
THE ADMINISTRATIVE AGENT
 
Section 12.01.
Authorization and Action
45
Section 12.02.
Delegation of Duties
46
Section 12.03.
Exculpatory Provisions
46
Section 12.04.
Reliance by Agent
46
Section 12.05.
Non-Reliance on Administrative Agent and Other Purchasers
47
Section 12.06.
Reimbursement and Indemnification
47
Section 12.07.
Agents in their Individual Capacity
47
Section 12.08.
Successor Agent
47



iv



--------------------------------------------------------------------------------

Annex C






ARTICLE IExhibit A    Form of Assignment and Assumption Agreement
ARTICLE IIExhibit B    Scope of Agreed Upon Procedures Reports
ARTICLE IIIExhibit C    Form of Commitment Letter
ARTICLE IV





v



--------------------------------------------------------------------------------


Annex C




NOTE PURCHASE AGREEMENT
THIS NOTE PURCHASE AGREEMENT (the “Agreement”), dated as of February 24, 2017,
is by and among CONN’S RECEIVABLES WAREHOUSE, LLC, as issuer (the “Issuer”),
CONN APPLIANCES RECEIVABLES FUNDING, LLC, as depositor (the “Depositor”), CONN
APPLIANCES, INC., as servicer (in such capacity, the “Servicer”) and as sponsor
(in such capacity, the “Sponsor”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
primary note purchaser (the “Primary Note Purchaser”), the CONDUITS (as defined
below) party hereto from time to time, and CREDIT SUISSE AG, NEW YORK BRANCH, in
its capacity as Administrative Agent.
W I T N E S S E T H:
WHEREAS, the Issuer, the Servicer, Conn’s Receivables Warehouse Trust (the
“Receivables Trust”), the Administrative Agent and Wells Fargo Bank, National
Association, as Indenture Trustee have entered into that certain Indenture,
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Indenture”);
WHEREAS, on the Note Initial Increase Date, the Issuer will issue the Class A
Notes (the “Notes”) pursuant to the Indenture;
WHEREAS, Conn Appliances, Inc., as Servicer, the Receivables Trust, the
Indenture Trustee and the Issuer have entered into that certain Servicing
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Servicing Agreement”), pursuant to
which, among other things, Conn Appliances, Inc. has agreed to act as servicer;
and
WHEREAS, on the Note Initial Increase Date, the Issuer will sell the Notes to
the Purchasers (as defined herein) and the Purchasers will purchase the Notes
and, subject to the conditions set forth herein, may from time to time fund
increases in the outstanding principal balance of the Notes;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
adequacy of which are hereby expressly acknowledged, the parties hereto agree as
follows:
Article I

DEFINITIONS
Section 1.01.    Defined Terms
(a)    Capitalized terms in this Agreement that are not otherwise defined herein
shall have the respective meanings assigned to them in Schedule II (the
“Definitions Schedule”) to the Servicing Agreement.
(b)    Whenever used in this Agreement, the following words and phrases shall
have the following meanings:





--------------------------------------------------------------------------------

Annex C




“Affected Person” means each Owner and each of their respective Affiliates,
successors and assigns, and, in the case of any Conduit, (i) each Liquidity
Provider, and (ii) any Person acting as administrator or referral agent with
respect to such Conduit.
“Agreement” means this Note Purchase Agreement, as amended, supplemented or
otherwise modified from time to time.
“Assignee” has the meaning assigned to such term in Section 11.07 of this
Agreement.
“Assignment” has the meaning assigned to such term in Section 11.07(b)(i) of
this Agreement.
“Assignment and Assumption Agreement” means an assignment and assumption
agreement in the form of Exhibit A attached hereto (with appropriate
modifications), entered into by an Owner and a permitted assignee, pursuant to
which such assignee may become party to this Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Basel Committee” means the Basel Committee on Banking Supervision.
“Basel II” means the July 1988 paper or the June 2006 paper prepared by the
Basel Committee as set out in the publication entitled: “International
Convergence of Capital Measurements and Capital Standards: a Revised Framework”,
as updated from time to time, or any rules, regulations, guidance,
interpretations or directives promulgated or issued in connection therewith by
any bank regulatory agency (whether or not having the force of law).
“Basel III” means the paper prepared by the Basel Committee as set out in the
publication entitled “Basel III: A global regulatory framework for more
resilient banks and banking systems”, as updated from time to time, or any
rules, regulations, guidance, interpretations or directives promulgated or
issued in connection therewith by any bank regulatory agency (whether or not
having the force of law).
“Basel IV” means the papers prepared by the Basel Committee (i) in January 2016
entitled “Minimum Capital Market Requirements”, (ii) in March 2016 entitled
“Revisions to the Standardised Approach for credit risk”, (iii) in June 2016
entitled “Reducing variation in credit risk-weighted assets – constraints on the
use of internal model approaches”, and (iv) all other publications considered
part of Basel IV, and in each case, as updated from time to time, or any rules,
regulations, guidance, interpretations or directives promulgated or issued in
connection therewith by any bank regulatory agency (whether or not having the
force of law).


2

--------------------------------------------------------------------------------

Annex C




“Basel Rules” means Basel II, Basel III and Basel IV or other bank capital rules
established by the Basel Committee or other international body.
“Capital Costs” has the meaning assigned to such term in Section 2.07(b) of this
Agreement.
“Capital Guidelines” has the meaning assigned to such term in Section 2.07(b) of
this Agreement.
“Class A Note Rate” means, with respect to any Purchaser and date of
determination, the sum of (i) the applicable Reference Rate and (ii) the Class A
Fee Rate.
“Confidential Information” has the meaning assigned to such term in Section
11.15(b) of this Agreement.
“Depositor” is defined in the Recitals to this Agreement.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Conduit Assignee” means any asset-backed commercial paper conduit or
financial asset investment company that is administered or managed by any
Purchaser or any Affiliate thereof or that receives funding from a financial
asset investment company administrated by a Purchaser or any Affiliate thereof
or as to which a Purchaser or any Affiliate thereof is a Liquidity Provider.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excluded Taxes” means, with respect to any Owner, (a) any Taxes (including any
franchise taxes) imposed on or measured by the gross or net income, branch
profits, gross or net receipts, capital, net worth or similar items (including
any interests, penalties or additions with respect thereto) of such Owner by the
jurisdictions or political subdivision or taxing authority thereof in which such
Owner’s principal office or lending offices are located or are resident, managed
or controlled or in which such Owner or lending office is incorporated or
organized or otherwise doing business or that are Other Connection Taxes, (b)
any Taxes imposed by the United States or any political subdivision thereof by
means of withholding at the source unless such withholding results from a change
in applicable law, treaty or regulations or the interpretation or administration
thereof after


3

--------------------------------------------------------------------------------

Annex C




the date such Owner becomes entitled to the benefits of any of the Transaction
Documents with respect to the Note Balance, as applicable, or portion thereof,
affected by such change (provided that Taxes withheld pursuant to Section 1446
of the Code shall be Excluded Taxes in any event), (c) any Taxes to which an
Owner is subject (to the extent of the tax rate then in effect) on the date this
Agreement is executed or to which an Owner would be subject on such date if a
payment hereunder had been received by such Person on such date, and with
respect to any Owner that becomes a party hereto after the date hereof, any
Taxes to which such Owner is subject on the date it becomes a party hereto
(other than in each case, Taxes to which such Owner’s assignor, if any, was
entitled to reimbursement pursuant to the terms of this Agreement), (d) Taxes to
which the Owner becomes subject subsequent to the date referred to in clause (c)
above as a result of a change in residence, place of incorporation, or principal
place of business of such Owner, a change in the branch or lending office of
such Owner participating in the transactions specified herein or other similar
circumstances, (e) any Taxes attributable to Owner’s failure to comply with
Section 2.08(b), and (f) any Taxes imposed under FATCA.
“FAS 166/167 Regulatory Capital Rules” means the Risk-Based Capital Guidelines;
Capital Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
Office of the Comptroller of the Currency, Department of the Treasury; Board of
Governors of the Federal Reserve System; Federal Deposit Insurance Corporation;
and Office of Thrift Supervision, Department of Treasury on December 15, 2009,
or any rules, regulations, guidance, interpretations or directives promulgated
or issued in connection therewith by any such agency.
“FATCA” means Sections 1471 through 1474 of the Code, as amended from time to
time, any current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code, but only to the extent substantively comparable
and not materially more onerous than the applicable Code sections, regulations,
interpretations, agreements, legislation, rules or practices existing on the
date hereof.
“Fee Letter” means that certain amended and restated fee letter dated as of
February 24, 2017,July 9, 2018, among the Issuer, the Primary Note Purchaser and
the Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time.
“Indemnified Amounts” has the meaning assigned to such term in Section 2.06 of
this Agreement.
“Indemnified Parties” has the meaning assigned to such term in Section 2.06 of
this Agreement.
“Indenture” has the meaning specified in the recitals to this Agreement.
“Issuer” has the meaning specified in the preamble to this Agreement.


4

--------------------------------------------------------------------------------

Annex C




“Liquidity Agreement” means, with respect to any Conduit, any liquidity
agreement or any other agreement entered into by any Liquidity Provider
providing for the issuance of one or more letters of credit for the account of
such Conduit (or any related commercial paper issuer that finances such
Conduit), the issuance of one or more surety bonds, insurance policies or other
instruments for which such Conduit or such related issuer is obligated to
reimburse the applicable Liquidity Provider for any drawings thereunder, the
sale by such Conduit or such related issuer to any Liquidity Provider of any
interest in a Note (or portions thereof or participations therein) and/or the
making of loans and/or other extensions of liquidity or credit to such Conduit
or such related issuer in connection with its commercial paper program, together
with any letter of credit, insurance policy or other instrument issued
thereunder or guaranty thereof, but only to the extent that such letter of
credit, surety bond or other instrument or guaranty supported either Commercial
Paper issued to purchase the Notes or fund any Note Balance Increase hereunder
or was dedicated to that Liquidity Provider’s support of such Conduit as a whole
rather than one particular issuer (other than the Issuer) within such Conduit’s
commercial paper program.
“Liquidity Provider” means and includes any Person now or hereafter extending
liquidity or credit or having a commitment to extend liquidity or credit to or
for the account of, and/or agreeing to make purchases from, a Conduit (or any
related commercial paper issuer that finances such Conduit) in support of
commercial paper issued, directly or indirectly, by such Conduit in order to
fund (or maintain the funding of) the purchase of the Notes or any Note Balance
Increase made by such Conduit hereunder, or issuing a letter of credit, surety
bond, insurance policy or other instrument to support any obligations arising
under or in connection with such Conduit’s securitization program as it relates
to any Commercial Paper Notes issued by such Conduit, in each case pursuant to a
Liquidity Agreement and any guarantor of any such person.
“Maturity Date” shall mean, with respect to the Notes, the Payment Date in
August 2018,January 2020, as such date may be extended from time to time
pursuant to Section 2.05.
“Modification” has the meaning assigned to such term in Section 11.01(b) of this
Agreement.
“Note Purchaser Upfront Fee” has the meaning assigned to such term in the Fee
Letter.
“Notes” is defined in the Recitals to this Agreement.
“Other Connection Taxes” means, with respect to any Owner, Taxes imposed as a
result of a present or former connection between such Owner and the jurisdiction
imposing such Tax (other than connections arising from such Owner having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Note).
“Other Issuers” has the meaning assigned to such term in Section 2.07(d) of this
Agreement.
“Participant” means a Person to whom a Purchaser has granted a participation in
all or part of the payments due such Purchaser under the Notes.


5

--------------------------------------------------------------------------------

Annex C




“Permitted ABS Transaction” has the meaning assigned to such term under the ABL
Agreement.
“Permitted NPA Assignee” means, in connection with any assignment, (i) any
Person that is an Eligible Conduit Assignee, Liquidity Provider or Purchaser or
Affiliate of a Purchaser (provided, that a Person that is a Conduit solely by
reason of being identified as a “Conduit” on the Assignment and Assumption
Agreement effecting such assignment shall not be considered a “Purchaser” for
purposes of this clause (i), including under the definition of “Eligible Conduit
Assignee”), or (ii) any other Person with the consent of the Issuer, such
consent not to be unreasonably withheld, conditioned or delayed; provided that
the consent of the Issuer pursuant to this clause (ii) shall not be required for
any assignment or transfer occurring when an Early Amortization PeriodEvent of
Default has commencedoccurred and is continuing.
“Primary Note Purchaser” is defined in the Recitals to this Agreement.
“Purchaser” means each Conduit, the Primary Note Purchaser and any other
Alternative Purchaser.
“Register” has the meaning assigned to such term in Section 11.16 of this
Agreement.
“Regulatory Costs” has the meaning assigned to such term in Section 2.07(a) of
this Agreement.
“Required Noteholders” means the holder or holders of in excess of 50% of the
Note Balance or, if the Note Balance is zero, the Administrative Agent.
“Servicer” is defined in the Recitals to this Agreement.
“Sponsor” is defined in the Recitals to this Agreement.
“Tax Costs” has the meaning assigned to such term in Section 2.08(a) of this
Agreement.
“Taxes” has the meaning assigned to such term in Section 2.08(a) of this
Agreement.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Other Definitional Provisions
The rules of construction set forth in Section 1.02 of the Indenture shall be
applicable to this Agreement.


6

--------------------------------------------------------------------------------

Annex C




Article II

PURCHASE AND SALE OF THE NOTES
Section 2.01.    Purchase and Sale of the Notes
(a)    The closing on the Closing Date shall take place at the offices of Morgan
Lewis & Bockius LLP, 101 Park Avenue, New York, NY, on the Closing Date;
provided, however, that this Agreement became effective on August 8, 2017.
(b)    On the Note Initial Increase Date, the Issuer agrees to instruct the
Indenture Trustee to authenticate and deliver to the Administrative Agent on
behalf of the Purchasers, a Note in an original principal balance up to the Note
Maximum Amount. The aggregate purchase price for the Notes will be the Note
Initial Increase, which is the initial Note Balance as of the Note Initial
Increase Date.
(c)    At any time on or after the Closing Date, except when an Early
Amortization Event of Default has occurred that is continuing on such date, each
Purchaser may, in its sole and absolute discretion, in accordance with the terms
and conditions set forth herein and in the Indenture, agree to fund all or a
portion of the Note Initial Increase or any Note Balance Increase on the Note
Initial Increase Date or applicable Note Balance Increase Date, respectively.
Section 2.02.    Adjustments; Additional Increases
(a)    On each Note Balance Increase Date, the Administrative Agent shall make
appropriate notations on the schedule attached to the Note of the amount of such
Note Balance Increase made pursuant to Section 2.08 of the Indenture.
(b)    The Issuer hereby authorizes the Administrative Agent to make such
notations on the applicable Note and on its books and records. Each such
notation made in accordance with the foregoing authority shall be prima facie
evidence of the accuracy of the information so recorded absent manifest error;
provided, however, that in the event of a discrepancy between the books and
records of the Administrative Agent and the records maintained by the Indenture
Trustee pursuant to the Indenture, such discrepancy shall be resolved by the
Administrative Agent, the Depositor and the Indenture Trustee and prior to any
such resolution, the books and records maintained by the Indenture Trustee shall
govern.
Section 2.03.    Interest, Fees, Payments; Expenses
(a)    The Notes will accrue Yield on the Note Balance thereof and on the
Escrowed Amount on each day during each Interest Period at a rate per annum
equal to the Class A Note Rate for such day during such Interest Period.
(b)    At least five (5) Business Days prior to each Payment Date, beginning on
the first Payment Date after the Note Initial Increase Date (or in the case of
the final Payment Date, on the Business Day immediately preceding such final
Payment Date), the


7

--------------------------------------------------------------------------------

Annex C




Administrative Agent will calculate the Yield payable for the then most recently
ended Interest Period (including on the Escrowed Amount) and shall promptly
forward the same to the Issuer, the Indenture Trustee and the Servicer by not
later than 5:00 p.m. (New York time) on such date of such rate and amounts.
(c)    The principal of and Yield on the Notes and on the Escrowed Amount shall
be paid when and as provided in the Indenture. (i) Payments in reduction of the
portion of the Note Balance evidenced by a Note and payments of fees, including
Breakage Fees, and other non-interest amounts, shall be allocated and applied to
Purchasers of such Note pro rata based on their respective percentages of the
Note Balance and Escrowed Amount or in any such case in such other proportions
as the affected Purchasers may agree upon in writing from time to time, and (ii)
payments of Yield shall be allocated and applied to the Purchasers pro rata
based upon the respective amounts of Yield due and payable to them.
(d)    On theFor any Note Initial Increase Date and any Note Balance Increase
Date, the Note Purchaser Upfront Fee shall be payable to the Purchasers in
accordance withthewith, and on the dates specified in, the Fee Letter.
(e)    Except as set forth in this Agreement or the Fee Letter, the Issuer shall
pay for all out-of-pocket fees, costs and expenses incurred by the Issuer, the
Administrative Agent and each Purchaser in connection with the negotiation and
preparation of this Agreement and the other documents to be delivered hereunder
or in connection with the transactions contemplated hereby, including, without
limitation, reasonable and documented legal fees (not to exceed $200,000 with
respect to the initial transaction closing on February 24, 2017), audit fees,
all fees of any rating agency rating the commercial paper notes of any Conduit
in connection with the review of the transactions contemplated by this Agreement
and any Rating Agency engaged by the Administrative Agent or any Purchaser to
rate the Notes and reasonable out-of-pocket expenses of the Administrative Agent
or any Purchaser. The Issuer agrees to pay all reasonable costs and expenses of
the Administrative Agent and the Purchasers in connection with (i) the legal
fees for any amendments of or waivers or consents under this Agreement or the
Transaction Documents requested by the Issuer, the Depositor or the Servicer,
including in each case the reasonable and documented fees and out-of-pocket
expenses of outside counsel with respect thereto, which such fees shall not
exceed $35,000 with respect to the 2018-PV2 Warehouse Funding and related
amendment of the Transaction Documents, and (ii) all reasonable, documented and
necessary out-of-pocket fees, costs and expenses incurred by it in connection
with any attempt to enforce any remedies of the Administrative Agent or any
Purchaser against the Issuer or any other Person that may be obligated to them
by virtue of any of the Transaction Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
transactions contemplated hereby during the pendency of one or more Events of
Default or Early Amortization Events.
Section 2.04.    Changes to the Note Balance and Note Maximum Balance
(a)    The Issuer may request a Note Balance Increase in the manner specified in
Section 2.08(a) of the Indenture. Any Note Balance Increase shall be made as
specified in


8

--------------------------------------------------------------------------------

Annex C




Section 2.08(a) of the Indenture, subject to satisfaction of the conditions
precedent set forth herein and in the Indenture. If one or more Purchasers agree
to fund such Note Balance Increase, the Administrative Agent shall determine the
allocation of its proportion of the Note Balance among the related Purchasers in
accordance with the Commitment Letter and discussion with the Purchasers.
(b)    The Note Initial Increase and each subsequent Note Balance Increase that
any Purchaser funds hereunder shall be made by such Purchaser (upon satisfaction
of the conditions precedent set forth in Articles II and III hereof) before 2:00
p.m., New York time, on the Note Initial Increase Date or the applicable Note
Balance Increase Date, respectively, by wire transfer of immediately available
funds to the account of the Issuer most recently designated by the Issuer in
writing for such purpose, or, in the case of the portion of the Note Initial
Increase to be funded in accordance with the Escrow Letter, by release of the
Escrow Amount in accordance with the Escrow Letter.
(c)    For the avoidance of doubt, the Primary Note Purchaser has the right to
decide, in its sole and absolute discretion, whether to deliver a Commitment
Letter in connection with the Note Initial Increase or any Note Balance
Increase, as applicable. Subject to Sections 2.04(c) and 2.04(e) herein and
Section 2.08(a) of the Indenture, nothing herein or in any Transaction Document
shall create any obligation for any Purchaser to fund any Note Balance Increase
prior to delivery of a Commitment Letter. Upon delivery of a Commitment Letter
in accordance with Section 2.04(e) herein, the Primary Note Purchaser, as
signatory thereto, shall be obligated under the terms of the Commitment Letter
to fund such Note Initial Increase or Note Balance Increase, as applicable.
Prior to the Note Initial Increase Date or Note Balance Increase Date, as
applicable, the Primary Note Purchaser shall provide the Indenture Trustee and
the Issuer with the applicable Purchasers and amount being funded by each such
Purchaser on such Note Initial Increase Date or Note Balance Increase Date, as
applicable; provided, that (a) the identity of the Purchasers and amounts being
funded may change after such notice is delivered in accordance with this
sentence, and (b) nothing in such notice or delivery thereof shall (i) remove,
limit or otherwise change the Primary Note Purchaser’s obligation to fund the
entire Note Initial Increase or Note Balance Increase, as applicable, or (ii)
impose on any listed Purchaser an obligation to fund any percentage of such Note
Initial Increase or Note Balance Increase.
(d)    The Issuer may reduce the Note Balance on any Payment Date by making a
Note Balance Decrease in the manner specified in Section 2.08(b) of the
Indenture. Any Note Balance Decrease shall be made as specified in Section
2.08(b) of the Indenture, subject to satisfaction of the conditions set forth
herein and in the Indenture.
(e)    If one or more Purchasers consent and commit to fund a Note Initial
Increase or a Note Balance Increase, as applicable, in accordance with Section
2.08(a) of the Indenture, the Primary Note Purchaser shall provide to the
Issuer, the Administrative Agent, the Indenture Trustee and the Servicer a
letter (a “Commitment Letter”) evidencing the amount and timing of such
commitment substantially in the form of Exhibit C hereto, with such
modifications as are mutually agreed to by the Primary Note Purchaser and the
Issuer.


9

--------------------------------------------------------------------------------

Annex C




Delivery of the Commitment Letter shall solely bind the Primary Note Purchaser
to fund such Note Initial Increase or Note Balance Increase, as applicable.
Section 2.05.    Extensions
If the Issuer wishes to extend the Maturity Date in effect at any time for a
period of up to 364 days, it may so request in writing to the Administrative
Agent (and the Administrative Agent shall promptly forward the same to each
Purchaser) no fewer than 45 days and no more than 90 days prior to the Maturity
Date then in effect. No later than 15 days prior to the Maturity Date, each
Purchaser will advise the Administrative Agent whether it has elected (such
election to be made in its sole and absolute discretion) to extend the Maturity
Date to a date which shall be no later than 364 days following the Maturity Date
then in effect in accordance with the Issuer’s request and, if so extended, the
Facility Turbo Date shall be as determined by the Administrative Agent and
Depositor in accordance with the definition thereof. A failure on the part of
any Purchaser to reply to the Administrative Agent by such time shall be
construed as a denial of the requested extension. Unless each Purchaser shall
have elected to grant a requested extension of the Maturity Date, the Maturity
Date then in effect shall not be extended.
Section 2.06.    Indemnification
(a)    Without limiting any other rights which the Administrative Agent or the
Owners may have hereunder or under applicable law, the Issuer hereby agrees to
indemnify the Administrative Agent, each Purchaser and their respective
successors and permitted assigns and their respective officers, directors and
employees (collectively, “Indemnified Parties”) from and against any and all
damages, losses, claims, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees (which attorneys may be employees of the
Administrative Agent or an Owner, as applicable) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them in any action or proceeding between the
Issuer and any of the Indemnified Parties or between any of the Indemnified
Parties and any third party or otherwise arising out of or as a result of this
Agreement, the other Transaction Documents, the ownership or maintenance, either
directly or indirectly, of the Notes or any of the other transactions
contemplated hereby or thereby, excluding (i) Indemnified Amounts to the extent
a final judgment of a court of competent jurisdiction holds that such
Indemnified Amounts result from bad faith, gross negligence or willful
misconduct on the part of an Indemnified Party seeking indemnification or any
material breach by an Indemnified Party of its obligations hereunder or under
the Transaction Documents, (ii) Indemnified Amounts arising from a claim by an
Indemnified Party against another Indemnified Party or (iii) Indemnified Amounts
to the extent the same include losses in respect of Receivables that are
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Receivables Obligor. Without limiting the
generality of the foregoing, and subject to the exclusions set forth in the
immediately preceding sentence, the Issuer shall indemnify each Indemnified
Party for Indemnified Amounts arising out of or resulting from:
(i)    reliance on any representation or warranty made by the Issuer, the
Seller, the Servicer, or the Sponsor (or any of their respective officers) under
or in connection with this Agreement and the other Transaction Documents or any
other report, certificate or other


10

--------------------------------------------------------------------------------

Annex C




written information prepared by the Issuer or by the Servicer on its behalf
delivered to any Purchaser by it pursuant hereto and thereto, which shall have
been false or incorrect when made;
(ii)    the failure by the Issuer to comply with any applicable law, rule or
regulation with respect to the Receivables (including any tax laws) or the
nonconformity of the Receivables with any such applicable law, rule or
regulation;
(iii)    any commingling of Collections or the failure to vest and maintain
vested in the Indenture Trustee a first priority perfected security interest in
the Trust Estate and the proceeds thereof, free and clear of any Lien (other
than the lien of the Indenture);
(iv)    the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other applicable laws with respect to all or
any part of the Trust Estate and the proceeds thereof, which failure has an
adverse effect on the validity, perfected status or priority of the security
granted to the Indenture Trustee under the Indenture;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the related Receivables Obligor) of a Receivables Obligor to the payment of
any Receivables (including a defense based on the Receivables not being the
legal, valid and binding obligation of such Receivables Obligor enforceable
against it in accordance with its terms);
(vi)    any failure by the Issuer, any Seller, the Servicer, or the Sponsor to
perform its duties, covenants or obligations in accordance with the provisions
of this Agreement or any other Transaction Document;
(vii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the related Receivables Obligor) of a Receivables Obligor to the
payment of any Receivables based on the failure of the Issuer, any Seller, the
Servicer, or the Sponsor to qualify to do business or file reports in a given
jurisdiction; or
(viii)    any litigation, investigation or proceeding, or liability claim or
damage suit or other similar or related claim or action of whatever sort (except
as expressly excluded above), arising out of or in connection with the Trust
Estate or the transactions contemplated by the Transaction Documents.
Any Indemnified Amounts payable hereunder by the Issuer will be payable solely
from funds available to the Issuer for distribution pursuant to Section 8.06 of
the Indenture (it being understood that, in the event that the Issuer has
insufficient funds available to pay any such amounts in full on any Payment
Date, the remaining unpaid amounts shall be due and payable on each subsequent
Payment Date until paid in full to the extent of available funds for such
purpose in accordance with Section 8.06 of the Indenture on each such Payment
Date).
(b)    Without limiting any other rights which the Administrative Agent or the
Owners may have hereunder or under applicable law, the Depositor hereby agrees
to indemnify each


11

--------------------------------------------------------------------------------

Annex C




Indemnified Party for all Indemnified Amounts awarded against or incurred by any
of them in any action or proceeding between the Depositor and any of the
Indemnified Parties or between any of the Indemnified Parties and any third
party or otherwise arising out of or as a result of this Agreement, the other
Transaction Documents, the ownership or maintenance, either directly or
indirectly, of the Notes or any of the other transactions contemplated hereby or
thereby, in each case to the extent arising out of or as a result of any breach,
default or misrepresentation of the Depositor under this Agreement or any of the
other Transaction Documents, excluding (i) Indemnified Amounts to the extent a
final judgment of a court of competent jurisdiction holds that such Indemnified
Amounts result from bad faith, gross negligence or willful misconduct on the
part of an Indemnified Party seeking indemnification or any material breach by
an Indemnified Party of its obligations hereunder or under the Transaction
Documents, (ii) Indemnified Amounts arising from a claim by an Indemnified Party
against another Indemnified Party or (iii) Indemnified Amounts to the extent the
same include losses in respect of Receivables that are uncollectible on account
of the insolvency, bankruptcy or lack of creditworthiness of the related
Receivables Obligor. Without limiting the generality of the foregoing, and
subject to the exclusions set forth in the immediately preceding sentence, the
Depositor shall indemnify each Indemnified Party for Indemnified Amounts arising
out of or resulting from:
(i)    reliance on any representation or warranty made by the Depositor (or any
of its officers) under or in connection with this Agreement and the other
Transaction Documents or any other report, certificate or other written
information prepared by the Depositor delivered to any Purchaser or the
Administrative Agent by the Depositor pursuant hereto and thereto, which shall
have been false or incorrect when made;
(ii)    the failure by the Depositor to comply with any applicable law, rule or
regulation with respect to the Receivables (including any tax laws) or the
nonconformity of the Receivables with any such applicable law, rule or
regulation;
(iii)    any failure by the Depositor to perform its duties, covenants or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document; or
(iv)    any litigation, investigation or proceeding, or liability claim or
damage suit or other similar or related claim or action of whatever sort (except
as expressly excluded above) relating to, arising out of or in connection with
the Receivables, the Trust Estate or the transactions contemplated by this
Agreement or any other Transaction Documents, in each case to the extent arising
out of or resulting from the acts or omissions of the Depositor in violation of
the provisions of this Agreement or any other Transaction Document.
Any Indemnified Amounts payable hereunder by the Depositor will be payable
solely from funds available to the Depositor, and the remaining unpaid amounts
shall be due and payable on each subsequent Payment Date until paid in full to
the extent of available funds for such purpose.
(c)    Without limiting any other rights which the Administrative Agent or the
Owners may have hereunder or under applicable law, the Servicer hereby agrees to
indemnify each Indemnified Party for all Indemnified Amounts awarded against or
incurred by any of them in any


12

--------------------------------------------------------------------------------

Annex C




action or proceeding between the Servicer (in its capacity as Servicer) and any
of the Indemnified Parties or between any of the Indemnified Parties and any
third party or otherwise arising out of or as a result of this Agreement, the
other Transaction Documents, the ownership or maintenance, either directly or
indirectly, of the Notes or any of the other transactions contemplated hereby or
thereby, in each case to the extent arising out of or as a result of any breach,
default or misrepresentation of the Servicer under this Agreement or any of the
other Transaction Documents, excluding (i) Indemnified Amounts to the extent a
final judgment of a court of competent jurisdiction holds that such Indemnified
Amounts result from bad faith, gross negligence or willful misconduct on the
part of an Indemnified Party seeking indemnification or any material breach by
an Indemnified Party of its obligations hereunder or under the Transaction
Documents, (ii) Indemnified Amounts arising from a claim by an Indemnified Party
against another Indemnified Party or (iii) Indemnified Amounts to the extent the
same include losses in respect of Receivables that are uncollectible on account
of the insolvency, bankruptcy or lack of creditworthiness of the related
Receivables Obligor. Without limiting the generality of the foregoing, and
subject to the exclusions set forth in the immediately preceding sentence, the
Servicer shall indemnify each Indemnified Party for Indemnified Amounts arising
out of or resulting from:
(i)    reliance on any representation or warranty made by the Servicer (or any
of its officers) under or in connection with this Agreement and the other
Transaction Documents or any other report, certificate or other written
information prepared by the Servicer delivered to any Purchaser or the
Administrative Agent by it pursuant hereto and thereto, which shall have been
false or incorrect when made;
(ii)    the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to the Receivables (including any tax laws);
(iii)    any failure by the Servicer to perform its duties, covenants or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
(iv)    any litigation, investigation or proceeding, or liability claim or
damage suit or other similar or related claim or action of whatever sort (except
as expressly excluded above) relating to, arising out of or in connection with
the Receivables, the Trust Estate or the transactions contemplated by this
Agreement or any other Transaction Documents in each case to the extent arising
out of or resulting from the acts or omissions of the Servicer in violation of
the provisions of this Agreement or any other Transaction Document;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the related Receivables Obligor) of a Receivables Obligor to the payment of
any Receivables based on the failure of the Servicer to qualify to do business
or file reports in a given jurisdiction; or
(vi)    any commingling by the Servicer of Collections with other funds of the
Servicer or any other Person (other than the Issuer).
(d)    Without limiting any other rights which the Administrative Agent or the
Owners may have hereunder or under applicable law, the Sponsor hereby agrees to
indemnify each


13

--------------------------------------------------------------------------------

Annex C




Indemnified Party for all Indemnified Amounts awarded against or incurred by any
of them in any action or proceeding between the Sponsor (in its capacity as
Sponsor) and any of the Indemnified Parties or between any of the Indemnified
Parties and any third party or otherwise arising out of or as a result of this
Agreement, the other Transaction Documents, the ownership or maintenance, either
directly or indirectly, of the Notes or any of the other transactions
contemplated hereby or thereby, in each case to the extent arising out of or as
a result of any breach, default or misrepresentation of the Sponsor under this
Agreement or any of the other Transaction Documents, excluding (i) Indemnified
Amounts to the extent a final judgment of a court of competent jurisdiction
holds that such Indemnified Amounts result from bad faith, gross negligence or
willful misconduct on the part of an Indemnified Party seeking indemnification
or any material breach by an Indemnified Party of its obligations hereunder or
under the Transaction Documents, (ii) Indemnified Amounts arising from a claim
by an Indemnified Party against another Indemnified Party or (iii) Indemnified
Amounts to the extent the same include losses in respect of Receivables that are
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Receivables Obligor. Without limiting the
generality of the foregoing, and subject to the exclusions set forth in the
immediately preceding sentence, the Sponsor shall indemnify each Indemnified
Party for Indemnified Amounts arising out of or resulting from:
(i)    reliance on any representation or warranty made by the Sponsor (or any of
its officers) under or in connection with this Agreement and the other
Transaction Documents or any other report, certificate or other written
information prepared by the Sponsor delivered to any Purchaser or the
Administrative Agent by the Sponsor pursuant hereto and thereto, which shall
have been false or incorrect when made;
(ii)    the failure by the Sponsor to comply with any applicable law, rule or
regulation with respect to the Receivables (including any tax laws);
(iii)    any failure by the Sponsor to perform its duties, covenants or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
(iv)    any litigation, investigation or proceeding, or liability claim or
damage suit or other similar or related claim or action of whatever sort (except
as expressly excluded above) relating to, arising out of or in connection with
the Receivables, the Trust Estate or the transactions contemplated by this
Agreement or any other Transaction Documents in each case to the extent arising
out of or resulting from the acts or omissions of the Sponsor in violation of
the provisions of this Agreement or any other Transaction Document; or
(v)    the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other applicable laws with respect to all or
any part of the Trust Estate and the proceeds thereof, which failure has an
adverse effect on the validity, perfected status or priority of the security
granted to the Indenture Trustee under the Indenture.
(e)    In the event that for any reason, (i) the basis for calculation of
interest on any Conduit’s share of the Note Balance shall change from the CP
Cost to the Alternative Rate, (ii) the basis for calculation of interest on a
Conduit’s share of the Note Balance is the CP Cost and (a) such


14

--------------------------------------------------------------------------------

Annex C




Conduit receives any repayment of its share of the Note Balance on a date other
than a Payment Date, or (b) such Conduit does not receive repayment of its share
of the Note Balance on a Payment Date when notice of a Note Balance Decrease had
been given pursuant to 2.08(b) of the Indenture, or (iii) (a) any Purchaser
other than a Conduit receives any repayment of its share of the Note Balance on
a date other than a Payment Date, or (b) any Purchaser other than a Conduit does
not receive repayment of its share of the Note Balance on a Payment Date when
notice of a Note Balance Decrease had been given pursuant to 2.08(b) of the
Indenture, then in any such case the Issuer agrees to indemnify each affected
Purchaser against, and to promptly pay on the Payment Date in the Collection
Period following demand, to such Purchaser the amount equal to any loss suffered
by such Purchaser as a result of such change or such repayment, including, in
the case of a Conduit, any loss, cost or expense suffered by such Conduit by
reason of its issuance of Commercial Paper Notes or its incurrence of other
obligations reasonably allocated by such Conduit to its funding or the
maintenance of its funding of its share of the Note Balance, or, in the case of
any Purchaser, redeploying funds prepaid or repaid, in amounts which correspond
to its share of the Note Balance. A statement setting forth in reasonable detail
the calculations of any additional amounts payable pursuant to this Section
submitted by a Purchaser to the Issuer, the Administrative Agent, the Sponsor
and the Servicer shall be conclusive absent manifest error. Any amounts payable
under this clause (e) by the Issuer will be payable solely from funds available
to the Issuer for distribution pursuant to Section 8.06 of the Indenture (it
being understood that, in the event that the Issuer has insufficient funds
available to pay any such amounts in full on any Payment Date, the remaining
unpaid amounts shall be due and payable on each subsequent Payment Date until
paid in full to the extent of available funds for such purpose in accordance
with Section 8.06 of the Indenture on each such Payment Date).
Section 2.07.    Change in Law or Accounting; Capital Costs
(a)    If after the date hereof (or, in the case of any assignee Owner of the
Notes or any other Affected Person with respect thereto, after the date of such
assignment) (x) any change in any Requirement of Law or in the interpretation or
application thereof or (y) the requirements of (1) the Dodd-Frank Wall Street
Reform and Consumer Protection Act, (2) the FAS 166/167 Regulatory Capital
Rules, or (3) the Basel Rules, or (z) the compliance with any guideline or
request made after the date hereof from any Governmental Authority, either:
(i)    subjects an Owner or any of its related Affected Persons to any loss due
to the recharacterization of any payments made with respect to the Notes; or
(ii)    imposes, modifies or holds applicable any reserve, special deposit,
compulsory Receivables or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by such Owner or
related Affected Person;
and the result of any of the foregoing is to increase the cost to such Owner or
such related Affected Person, by an amount that such Owner deems to be material,
of maintaining its interest in the Notes or to reduce any amount receivable
hereunder in respect thereof (collectively, “Regulatory Costs”), then, and in
any such case, after submission by such Affected Person to the Issuer (with a
copy to the Trustee) of a written request therefor (which shall include
calculations in reasonable detail), the


15

--------------------------------------------------------------------------------

Annex C




Issuer will pay to such Owner any additional amounts necessary to compensate
such Owner or related Affected Person for such Regulatory Costs. Such additional
amounts payable hereunder with respect to Regulatory Costs will be payable
solely from funds available to the Issuer for distribution pursuant to Section
8.06 of the Indenture (it being understood that, in the event that the Issuer
has insufficient funds available to pay any such amounts in full on any Payment
Date, the remaining unpaid amounts shall be due and payable on each subsequent
Payment Date until paid in full to the extent of available funds for such
purpose in accordance with Section 8.06 of the Indenture on each such Payment
Date).
(b)    If after the date hereof (or, in the case of any assignee Owner that is
not an Affiliate of the assignee Owner of the Notes as of the date of such
assignment or any Affected Person with respect thereto, after the date of such
assignment) (x) any change in any Requirement of Law (including any new
Requirement of Law) regarding capital adequacy (a “Capital Guideline”) or in the
interpretation or application thereof or (y) the requirements of (1) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, (2) the FAS 166/167
Regulatory Capital Rules, or (3) the Basel Rules, and in each case, any
regulations, rules, guidelines or directives issued or promulgated thereunder or
in connection therewith or any change in the interpretation or application of
the foregoing, either:
(i)    affects the amount of capital to be maintained by an Owner or any of its
related Affected Persons and such Owner or such Affected Person determines that
the amount of such capital is increased as a direct or indirect consequence of
its investment in the Notes; or
(ii)    has the effect of reducing the rate of return on such Owner’s or such
other Affected Person’s capital as a direct or indirect consequence of making or
maintaining its investment in the Notes, to a level below that which such Owner
or such other Affected Person would have achieved but for such requirement,
change in or interpretation or application of such Capital Guideline or
compliance with such request or directive (taking into consideration such
Owner’s or such entity’s or such other Affected Person’s policies with respect
to capital adequacy) by an amount deemed by such Owner to be material;
then, from time to time, upon demand (which shall include calculations in
reasonable detail) by such Owner in writing to the Issuer, the Issuer will pay
to such Owner such additional amount or amounts as will compensate such Owner or
such other Affected Person for the cost of maintaining such increased capital or
such reduction in the rate of return on the Owner’s or such other Affected
Person’s capital (collectively, “Capital Costs”). Such additional amounts
payable hereunder with respect to Capital Costs will be payable solely from
funds available to the Issuer for distribution pursuant to Section 8.06 of the
Indenture (it being understood that, in the event that the Issuer has
insufficient funds available to pay any such amounts in full on any Payment
Date, the remaining unpaid amounts shall be due and payable on each subsequent
Payment Date until paid in full to the extent of available funds for such
purpose in accordance with Section 8.06 of the Indenture on each such Payment
Date).
(c)    Failure or delay on the part of any Owner to demand compensation pursuant
to this Section shall not constitute a waiver of such Owner’s right to demand
such compensation; provided,


16

--------------------------------------------------------------------------------

Annex C




that Issuer shall not be required to compensate an Owner or other Affected
Person pursuant to this Section 2.07 for any increased costs or reductions
incurred more than 180 days prior to the date that such Owner notifies Seller in
writing of the change in Requirement of Law or other circumstance giving rise to
such increased costs or reductions and of such Owner’s intention to claim
compensation therefor; provided, further, that if the change in Requirement of
Law or other circumstance giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
(d)    Notwithstanding anything in this Section 2.07 to the contrary, if any
Affected Person enters into agreements for the acquisition or financing of
interests in receivables, notes or other financial assets from one or more
Persons, other than the Issuer, that has entered into a receivables purchase
agreement, receivables transfer agreement, note purchase agreement, loan
agreement or funding agreement with such Person (“Other Issuers”) (or to provide
liquidity or credit support therefor), such Affected Person shall ratably
allocate the liability for any amounts under this Section 2.07, which are
generally imposed on or applicable to such Affected Party, to the Issuer and
each Other Issuer to the extent the amounts hereunder are ratably attributable;
provided, however, that if such amounts are solely attributable to the Issuer
and not attributable to any Other Issuer, as determined in such Affected
Person’s reasonable discretion, the Issuer shall be solely liable for such
amounts or if such amounts are attributable to Other Issuers and not
attributable to the Issuer, as determined in such Affected Person’s reasonable
discretion, such Other Issuers shall be solely liable for such amounts
Section 2.08.    Taxes
(a)    All payments made by the Issuer under any of this Agreement and the other
Transaction Documents will be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any taxing
authority (hereinafter called “Taxes”) unless required to be withheld under
applicable law. If any Taxes (other than Excluded Taxes) are required to be
withheld from any amounts payable to any Owner hereunder or thereunder, after
submission by such Owner to the Issuer of a written request therefor, the
amounts so payable to such Owner will, at the written request of the Owner, be
increased by the Issuer to the extent necessary to yield to such Owner (after
payment of all Taxes, other than Excluded Taxes) interest or any such other
amounts payable hereunder or thereunder at the rates or in the amounts specified
in any of this Agreement and the other Transaction Documents. Whenever any Taxes
are payable by the Issuer, as promptly as possible thereafter the Issuer will
send to each Owner a certified copy of an original official receipt received by
Issuer or other reasonable evidence showing payment thereof. If the Issuer fails
to pay any Taxes when due to the appropriate taxing authority, fails to remit to
each Owner the required receipts or other required documentary evidence, or if
any Taxes (other than Excluded Taxes) in respect of a payment made by the Issuer
under any of this Agreement and the other Transaction Documents are paid by any
Owner, the Issuer will pay such Owner, solely from funds available to the Issuer
for distribution pursuant to Section 8.06 of the Indenture (it being understood
that, in the event that the Issuer has insufficient funds available to pay any
such amounts in full on any Payment Date, the remaining unpaid amounts shall be
due and payable on each subsequent Payment Date until paid in full to


17

--------------------------------------------------------------------------------

Annex C




the extent of available funds for such purpose in accordance with Section 8.06
of the Indenture on each such Payment Date), for any incremental taxes,
reasonable costs or penalties that may become payable by such Owner as a result
of any such failure and reimburse any such Taxes paid directly by the Owner to
the applicable taxing authority upon delivery to the Issuer by an Owner (with a
copy to the Administrative Agent) of a certificate as to the amount of any such
liability or payment. Notwithstanding the foregoing or anything else herein to
the contrary, no amounts will be paid pursuant to this Section 2.08
(collectively “Tax Costs”) to any Owner that is not a United States person for
U.S. federal income tax purposes if such Owner fails to comply with the
requirements of Section 2.08(b).
(b)    Each Owner and the Administrative Agent, if required by law shall timely
furnish the Issuer or its agents any U.S. federal income tax form or
certification (such as IRS Form W-8BEN, IRS Form W-8BEN-E, IRS Form W-8IMY, IRS
Form W-9 or IRS Form W-8ECI or any successors to such IRS forms or any other
certification that the Issuer may reasonably request) that the Issuer or its
agents may reasonably request and shall update or replace such form or
certification in accordance with its terms or its subsequent amendments. Each
Owner understands that the Issuer may require additional certification
acceptable to it (a) to permit the Issuer to make payments to it without, or at
a reduced rate of, withholding or (b) to enable the Issuer to qualify for a
reduced rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its assets. Each Owner agrees to provide any such
certification applicable to it that is requested by the Issuer, unless the Owner
determines in good faith that providing such certificate could materially
prejudice the legal or commercial position of such Owner or subject such Owner
to unreimbursed costs or expenses.
(c)    If a payment made to an Owner under this Agreement or any Transaction
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Owner were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Owner shall deliver to the Issuer or its agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Issuer, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Issuer as may be necessary for the Issuer to comply
with its obligations under FATCA, to determine that such Owner has complied with
such Owner’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
(d)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.08 (including by the payment of additional amounts
pursuant to this Section 2.08), it shall pay to the Issuer an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund). Solely from funds available for distribution for such
purpose by the Issuer, the Issuer, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (d) (plus any penalties, interest or other charges imposed by the
relevant taxing authority) in the event that


18

--------------------------------------------------------------------------------

Annex C




such indemnified party is required to repay such refund to such taxing
authority. Notwithstanding anything to the contrary in this paragraph (d), in no
event will the indemnified party be required to pay any amount to the Issuer
pursuant to this paragraph (d) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Issuer or
any other Person.
(e)    The Issuer shall indemnify and hold harmless any Owner from any present
or future claim for liability for any stamp or other similar Tax and any
penalties or interest with respect thereto, that may be assessed, levied or
collected by any jurisdiction in connection with the Notes or Indenture. The
Issuer shall pay, or reimburse an Owner for, any and all amounts in respect of,
all search, filing, recording and registration and other similar Taxes that may
be payable or reasonably determined to be payable in respect of the execution,
delivery, performance and/or enforcement of the Notes or the Indenture except
any amounts that are Other Connection Taxes imposed with respect to an
assignment.
Section 2.09.    No Setoff
All payments to be made on behalf of the Issuer under this Agreement or the
Indenture, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 p.m. (New
York City time), on the due date thereof to the account specified by the
applicable Owner, in Dollars and in immediately available funds.
Section 2.10.    Mitigation
(a)    Each Owner agrees that it will use its commercially reasonable efforts to
take any actions, including designating a different lending office for purposes
of its investment in the Notes, that will avoid the need for, or reduce the
amount of, any Regulatory Costs, Capital Costs, Tax Costs or Indemnified Amounts
(collectively, “Increased Costs”) owing to such Owner or its related Affected
Persons; provided, however, that:
(i)    no such Owner will be obligated to take any actions that would, in the
reasonable determination of such Owner, be materially disadvantageous to such
Owner;
(ii)    if any Increased Costs will not be eliminated or reduced by the Owner
taking such actions and payment therefor hereunder will not be waived by such
Owner, the Issuer will have the right to replace the Owner hereunder with a new
Owner (the “Replacement Owner”) that will succeed to the rights of such Owner
with respect to the Notes. Upon notice from the Issuer, an Owner being replaced
hereunder shall assign, without recourse, its rights and obligations (if any)
hereunder, or a ratable share thereof, to the Replacement Owner or Replacement
Owners designated and consented to as provided in this Section 2.10(a)(ii) for a
purchase price equal to the sum of such Owner’s Note Balance so assigned, all
accrued and unpaid interest thereon and any other amounts (including fees and
any Increased Costs) to which such Owner is entitled hereunder; and


19

--------------------------------------------------------------------------------

Annex C




(iii)    no Owner will be replaced hereunder (including, without limitation,
pursuant to clause (ii) above) with a new Owner until such Owner has been repaid
in full all amounts owed to it pursuant to this Agreement and the Transaction
Documents.
Section 2.11.    Determination of Amounts
Each Owner or other Affected Person claiming Increased Costs will furnish to the
Issuer a certificate setting forth in reasonable detail the basis, calculation
and amount of each request by such Owner or other Affected Person, as
applicable. Each Owner’s determination of any Increased Cost will be conclusive,
absent manifest error.
Article III

CONDITIONS PRECEDENT TO FUNDING BY THE PURCHASERS
The Purchasers, other than the Primary Note Purchaser under a Commitment Letter,
have no obligation to fund the Note Initial Increase or any Note Balance
Increase. To the extent the Primary Note Purchaser enters into a Commitment
Letter or the other Purchasers choose to fund the Note Initial Increase or any
Note Balance Increase, the obligation or election, as applicable, of the
Purchasers (a) to fund the Note Initial Increase on the Note Initial Increase
Date is subject to the satisfaction of each of the conditions set forth in this
Article III and (b) to fund any Note Balance Increase on any Note Balance
Increase Date is subject to the satisfaction of the conditions set forth in
Sections 3.02, 3.03, 3.04, 3.05, 3.06, 3.09, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15
and 3.16. In accordance with the terms hereof, any conditions waived by the
Primary Note Purchaser with respect to any Note Initial Increase or Note Balance
Increase shall be deemed satisfied for the terms hereof with respect to such
Note Initial Increase or Note Balance Increase, as applicable.
Section 3.01.    Transaction Documents
On the Closing Date, the Administrative Agent shall have received counterparts
of this Agreement, the Indenture, the Servicing Agreement, the First Receivables
Purchase Agreement, the Second Receivables Purchase Agreement, the Receivables
Trust Agreement, and the Certificate of Trust (each, a “Closing Date Transaction
Document”), duly executed by the parties hereto and thereto. On the Closing
Date, the ABL Lenders and the Purchasers shall have entered into the
Intercreditor Agreement. On or before the Note Initial Increase Date, the
Administrative Agent shall have received counterparts of the Backup Servicing
Agreement, duly executed by the parties thereto. On or before the Note Initial
Increase Date, the Issuer shall have taken such other action as required by the
ABL Agreement to cause, the transactions contemplated hereby to be classified as
a Permitted ABS Transaction under the ABL Agreement. The Primary Note Purchaser
confirms that the requirements of this Section 3.01 have been satisfied as of
the Effective Date.
Section 3.02.    The Notes
(a)    The Notes shall have been duly issued in accordance with the Indenture.
Section 3.03.    Corporate Proceedings


20

--------------------------------------------------------------------------------

Annex C




and Information. The Administrative Agent shall have received (x) copies of the
articles of incorporation, by-laws, certificate of formation, limited liability
company operating agreement or other organizational documents, as applicable, of
the Issuer, the Receivables Trust, the Depositor, the Seller, and the Servicer
(each, a “Closing Date Transaction Party”), (y) copies of resolutions or written
consents, as applicable, of each Closing Date Transaction Party authorizing the
execution and delivery of this Agreement and the other Closing Date Transaction
Documents (or, with respect to any Note Balance Increase Date, any documents
executed on such date) to which it is a party and performance of its obligations
thereunder, and (z) copies of certificates dated as of a recent date from the
applicable authorities evidencing the good standing or existence, as applicable,
of each Closing Date Transaction Party.
Section 3.04.    Incumbency Certificates
The Administrative Agent shall have received a certificate of incumbency
certifying the names, titles and specimen signatures for the officers of each
Closing Date Transaction Party that has executed or will execute a Closing Date
Transaction Document or, with respect to any Note Balance Increase Date, any
documents executed on such date).
Section 3.05.    Financing Statements
The Administrative Agent shall have received evidence satisfactory to it of the
completion of all searches, recordings, registrations, andthat all filings as
may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable to perfect or evidence the first priority (subject to Permitted Liens)
sale of the Receivables by each of the Sellers2017-A Seller to the Depositor,
the sale of the Receivables by the Depositor to the Receivables Trust, the sale
of the Trust Certificate by the Depositor to the Issuer and the pledge by the
Issuer to the Indenture Trustee of the Trust Estate and the proceeds thereof and
the pledge by the Receivables Trust to the Indenture Trustee of the Receivables
Trust Estate and proceeds thereof, have been delivered to the Administrative
Agent for filing.
Section 3.06.    Officer’s Certificates
The Administrative Agent on behalf of the Purchasers shall have received on the
ClosingNote Balance Increase Date the following items, each of which shall be in
form and substance reasonably satisfactory to the Administrative Agent:
(a)    an Officer’s Certificate of the Servicer confirming the satisfaction of
the conditions set forth in Section 3.09(a) (as to representations and
warranties of the Servicer only);
(b)    an Officer’s Certificate of the Depositor confirming the satisfaction of
the conditions set forth in Section 3.09(a) (as to representations and
warranties of the Depositor only);


21

--------------------------------------------------------------------------------

Annex C




(c)    an Officer’s Certificate of the Issuer confirming the satisfaction of the
conditions set forth in conditions set forth in Section 3.09(a) (as to
representations and warranties of the Issuer only); and
(d)    an Officer’s Certificate of Sponsor confirming the satisfaction of the
conditions set forth in conditions set forth in Section 3.09(a) (as to
representations and warranties of the Sponsor only).
Section 3.07.    Opinions of Counsel to the Closing Date Transaction Parties and
the Indenture Trustee
Counsel (including in-house counsel) to each Closing Date Transaction Party and
the Indenture Trustee shall have delivered to the Administrative Agent favorable
opinions, which have been requested by the Administrative Agent on or before the
Effective Date, dated as of a date on or before the Note InitialBalance Increase
Date and reasonably satisfactory in form and substance to the Administrative
Agent and its counsel and subject to customary assumptions and qualifications,
relating to corporate matters, legality, validity and enforceability of the
Closing Date Transaction DocumentsOmnibus Amendment No. 4 and related documents,
perfection and priority, no conflicts, required governmental consents or
filings, the absence of litigation, the Investment Company Act, securities laws
matters, tax matters and such other matters as the Administrative Agent may
reasonably request. In addition, on the Closing Date and on the Note Initial
Increase Date, in-house counsel to the Closing Date Transaction Parties shall
have provided to the Administrative Agent a no-conflicts opinion dated as of a
date on or before the Closing Date and the Note Initial Increase Date, as
applicable, and reasonably satisfactory in form and substance to the
Administrative Agent and its counsel and subject to customary assumptions and
qualificationsand securities laws matters.
Section 3.08.    Additional Opinions of Counsel to the Seller
Counsel to the Seller as of a date on or before the Note Initial Increase Date
shall have delivered to the Administrative Agent favorable opinions, which have
been requested by the Administrative Agent on or before the Effective Date,
dated as of a date on or before the Note InitialBalance Increase Date and
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel and subject to customary assumptions and qualifications, relating to
certain true sale and non-consolidation matters(in the form of a reliance letter
with respect to the opinion letter issued by Mayer Brown LLP on April 19, 2017
re: Conn’s Receivables Funding 2017-A, LLC; Certain Bankruptcy Matters).
Section 3.09.    Transaction Conditions
The following conditions shall have been satisfied on the Note Initial Increase
Date and on any Note Balance Increase Date:
(a)    the representations and warranties of the Seller, the Depositor, the
Servicer, the Issuer, and the Sponsor contained in each of the Transaction
Documents shall be true and correct in all material respects; and


22

--------------------------------------------------------------------------------

Annex C




(b)    No Early Amortization Event, Servicer Default or Event of Default shall
have occurred and be continuing.
Section 3.10.    Accounts
The Note Accounts shall have been established and in accordance with the
Indenture. The balance of the Reserve Account shall, immediately after the
issuance of the Notes on the Note Initial Increase Date or any Note Balance
Increase Date, equal the Required Cash Reserve Account Amount.
Section 3.11.    Fees[Reserved]
The Administrative Agent and each Purchaser shall have received all fees and all
other amounts required to be paid to the Administrative Agent and such Purchaser
pursuant to the Fee Letter or otherwise on or prior to the Note Initial Increase
Date or Note Balance Increase Date, as applicable.
Section 3.12.    Other Documents
The Issuer shall have furnished to the Administrative Agent such other
information, certificates, documents and opinions of counsel as the
Administrative Agent may reasonably request in connection with the transactions
contemplated by this Agreement and the other Transaction Documents. The Primary
Note Purchaser confirms that the requirements of this Section 3.12 have been
satisfied as of the Effective Date and further document requests, if any, prior
to the 2018-PV2 Warehouse Funding Date will not be subject to this Section 3.12
in the absence of an event constituting an Adverse Effect under clause (a) or
(b) under the definition thereof.
Section 3.13.    Conditions
The commitment of the Primary Note Purchaser under any Commitment Letter and the
election of each other Purchaser to fund any Note Balance Increase shall be
subject to the conditions precedent that, on the date of such funding, before
and after giving effect thereto and to the application of any proceeds
therefrom, the following statements shall be true or the associated condition
shall have been waived:
(a)    the Note Balance after giving effect to the requested Note Balance
Increase shall not exceed the Note Maximum Balance (or the Note Maximum Balance
is increased in accordance with the definition thereof and the Indenture) and
the Target Overcollateralization Amount is met;
(b)    the representations and warranties made by the Seller, the Depositor, the
Servicer, the Issuer, and the Sponsor in the Transaction Documents to which it
is a party shall be true and correct in all material respects as of the
applicable Note Balance Increase Date as though made on that date (unless stated
to relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
day);
(c)    the Issuer, the Depositor, the Seller, and the Servicer are in compliance
in all material respects with their respective obligations under the Transaction
Documents;


23

--------------------------------------------------------------------------------

Annex C




(d)    no Event of Default, Early Amortization Event, Servicer Default,
Unmatured Event of Default, or Unmatured Servicer Default or Unmatured Early
Amortization Event (in the case of an Unmatured Event of Default, or Unmatured
Servicer Default or Unmatured Early Amortization Event, only to the extent that
the Issuer, the Depositor or the Servicer has actual knowledge thereof) shall
have occurred and be continuing or shall occur as a result of such Note Balance
Increase; and
(e)    the Issuer shall have delivered a Note Balance Increase Notice pursuant
to Section 2.08 of the Indenture to each Noteholdersor other Officer’s
Certificate to the Primary Note Purchaser, the Administrative Agent, the
Indenture Trustee and the Servicer, which Note Balance Increase Notice or
Officer’s Certificate, as applicable, shall certify that all conditions
precedent to such Note Balance Increase have been, or on or prior to the
applicable Note Balance Increase Date will be, satisfied; and.
(f)    each other condition precedent to such Note Balance Increase specified in
Section 2.08 of the Indenture shall have been satisfied or waived.[Reserved].
Section 3.14.    Interest Rate Hedge[Reserved]
The Cap Condition is satisfied.
Section 3.15.    Due Diligence
The Administrative Agent and each Purchaser shall each have completed its
diligence on the Issuer, the Servicer, the Depositor, the Seller and the
Receivables to its satisfaction. The Primary Note Purchaser confirms that the
requirements of this Section 3.15 have been satisfied as of the Effective Date.
Section 3.16.    Collateral
The Collateral pool satisfies the Initial Pool Criteria and each Receivable,
other than any 2017-A Ineligible Receivables, in such Collateral pool is an
Eligible Receivable as of the applicable Cut-Off Date.
Article IV

REPRESENTATIONS AND WARRANTIES OF THE ISSUER
The Issuer hereby makes the following representations and warranties by its
execution of a Note Initial Increase Notice, as of the Note Initial Increase
Date and, by its execution of a Note Balance Increase Notice, as of each Note
Balance Increase Date.
Section 4.01.    Issuer’s Organization
The Issuer is validly formed and existing and in good standing as a limited
liability company under the laws of the State of Delaware. The Issuer is not in
violation of its certificate of formation or limited liability company operating
agreement.


24

--------------------------------------------------------------------------------

Annex C




Section 4.02.    Power and Authority
The Issuer has all requisite limited liability company power and authority (i)
to own its properties and conduct its business as presently owned or conducted
and (ii) to execute and deliver the Transaction Documents to which it is a party
and to perform its obligations thereunder.
Section 4.03.    Qualification
The Issuer is duly qualified to do business and in receipt of all necessary
licenses and approvals in each jurisdiction where the failure to be so
qualified, licensed or approved could reasonably be expected to have an Adverse
Effect.
Section 4.04.    Issuer’s Authorization and Execution of Transaction Documents
The execution and delivery by the Issuer of each of the Transaction Documents to
which it is a party, and the performance of its obligations thereunder,
including, without limitation, the issuance of the Notes, have been duly and
validly authorized by all necessary limited liability company action or
proceedings.
Section 4.05.    Enforceability
Each of the Transaction Documents to which the Issuer is a party constitute the
legal, valid and binding obligations of the Issuer, enforceable against the
Issuer in accordance with its terms, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, receivership and
other laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether the enforcement of such remedies is considered in
a proceeding in equity or at law), and except as rights to indemnity and
contribution hereunder may be limited by federal or state securities laws or
principles of public policy.
Section 4.06.    No Conflicts
Neither the execution and delivery by the Issuer of each of the Transaction
Documents to which it is a party, nor the performance of its obligations
thereunder, conflicts with or violates or results in a breach of any of the
provisions of, or constitutes a default under, any indenture, contract,
agreement, mortgage, deed of trust or other instrument to which the Issuer is a
party or by which the Issuer or any of its property is bound, which conflict,
violation or default could reasonably be expected to have an Adverse Effect.
Section 4.07.    No Litigation
There are no legal or administrative proceedings or investigations pending or,
to the best of the Issuer’s knowledge, threatened, against the Issuer by any
Governmental Authority or body or any arbitrator with respect to the Issuer, the
Transaction Documents or any of the transactions contemplated in the Transaction
Documents.
Section 4.08.    No Consents


25

--------------------------------------------------------------------------------

Annex C




No approval, authorization, declaration or consent of, or registration with, any
Governmental Authority, other than those approvals, authorizations,
declarations, consents or registrations received or completed as of such date,
is necessary for the execution or delivery by the Issuer of any of the
Transaction Documents to which it is a party, or the performance of its
obligations thereunder, other than any such approval, authorization,
declaration, consent or registration which the failure to receive or complete
could not reasonably be expected to have an Adverse Effect.
Section 4.09.    Trust Indenture Act; Investment Company Act
The Indenture is not required to be qualified under the Trust Indenture Act of
1939, as amended, and the Issuer is not required to be registered under the
Investment Company Act.
Section 4.10.    Holder of Title
The Trust Certificate and other assets comprising the Trust Estate have been
pledged to the Indenture Trustee, for the benefit of the Indenture Trustee and
the Noteholders, free and clear of any Lien arising through or under the Issuer
on the Trust Estate and each Receivable is free and clear of any Lien arising by
or through the Receivables Trust.
Section 4.11.    Notes Issued and Outstanding
As of the Note Initial Increase Date and any Note Balance Increase Date, the
Notes will have been duly and validly authorized. The Notes, when validly
authenticated, issued and delivered by the Indenture Trustee in accordance with
the Indenture and sold to the Purchasers as provided herein, will be validly
issued and outstanding and entitled to the benefits of the Indenture, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership and other laws affecting creditors’
rights generally and by general principles of equity (regardless of whether the
enforcement of such remedies is considered in a proceeding in equity or at law),
and except as rights to indemnity and contribution thereunder may be limited by
federal or state securities laws or principles of public policy.
Section 4.12.    No Registration
Assuming the accuracy of the representations and warranties of the Purchasers
under this Agreement and the Indenture, the issuance and sale of the Notes on
the Note Initial Increase Date and any Note Balance Increase Date is exempt from
the registration requirements of the Securities Act.
Section 4.13.    Tax Status
Since formation the Issuer has not been treated as an entity separate from its
owner for U.S. federal income tax purposes and has not made any tax election
(e.g. pursuant to U.S. Treasury Regulation § 301.7701-3) to be classified as an
entity taxable as a corporation. The Issuer has timely filed all tax returns
which are required to be filed by it and has paid all taxes due pursuant to such
returns. As of the date hereof, there is no unresolved claim by a taxing
authority concerning its tax liability for any period for which returns have
been filed or were due, other than those contested in good


26

--------------------------------------------------------------------------------

Annex C




faith by appropriate proceedings and with respect to which adequate reserves
have been established and are being maintained in accordance with GAAP
Section 4.14.    Accuracy of Information
No written information furnished by the Issuer or any of its agents or
representatives to the Purchasers or the Administrative Agent for purposes of or
in connection with this Agreement, including, without limitation, any
information relating to the Notes, is inaccurate in any material respect, or
contains any material misstatement of fact, or omits to state a material fact or
any fact necessary to make the statements contained therein not materially
misleading, in each case as of the date such information was stated or certified
and as of the date such information was delivered by the Issuer or any of its
agents or representatives to the Purchasers or the Administrative Agent.
Article V

COVENANTS OF THE ISSUER
The Issuer hereby makes each of the following covenants and agreements for so
long as any amount of the Notes shall be outstanding or any monetary obligation
arising hereunder is owing and shall remain unpaid, unless the Required
Noteholders shall otherwise consent in writing.
Section 5.01.    The Issuer’s Existence; Conduct of Business
The Issuer will preserve and maintain its existence as a limited liability
company duly formed and existing under the laws of the State of Delaware. The
Issuer will do all things necessary to remain duly formed, validly existing and
in good standing under its jurisdiction of formation and to remain qualified to
do business, and maintain all requisite authority to conduct its business, in
each jurisdiction in which its business is presently conducted and where the
failure to be so qualified, licensed or approved could reasonably be expected to
have an Adverse Effect.
Section 5.02.    Performance of Agreements
The Issuer shall perform on a timely basis each of its respective agreements,
warranties and indemnities under, and comply in all material respects with each
of the respective terms and provisions applicable to it in, the Indenture and
each other Transaction Document to which it is a party.
Section 5.03.    Event of Default
or Early Amortization Event. The Issuer shall furnish to each Owner, promptly
after the occurrence of any Event of Default, a certificate of an appropriate
officer of the Issuer setting forth the circumstances of such Event of Default
or Early Amortization Event, as applicable, whether or not waived, and any
action taken or proposed to be taken by or on behalf of the Issuer with respect
thereto.
Section 5.04.    Copies of Documents; Information


27

--------------------------------------------------------------------------------

Annex C




If not already provided, the Issuer shall promptly furnish to the Administrative
Agent (i) a copy of each certificate, report, statement, notice or other
communication furnished by it or on its behalf to the Depositor, any Seller or
the Servicer concurrently therewith and furnish to the Administrative Agent
promptly after receipt thereof a copy of each notice, demand or other
communication received by it or on its behalf pursuant to this Agreement or any
other Transaction Document, and (ii) such other information, documents, records
or reports respecting the Receivables, the Issuer, the Depositor, any Seller or
the Servicer which is in its possession or under its control, as the
Administrative Agent may from time to time reasonably request.
Section 5.05.    Limitation on Indebtedness
The Issuer shall not (a) create, incur, assume or suffer to exist any
indebtedness, except (i) obligations incurred or owing to the Administrative
Agent or the Purchasers under this Agreement, (ii) liabilities contemplated by
the other Transaction Documents and any other documents and agreements entered
into in connection therewith and (iii) other indebtedness in an aggregate
principal amount not to exceed $25,000 at any time outstanding or (b) guarantee
indebtedness and other liabilities and obligations of any Person other than as
contemplated by the Transaction Documents.
Section 5.06.    Limitation on Liens
It shall not create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or assign
or otherwise convey or encumber any existing or future right to receive any
income or payments, except for (i) Liens created pursuant to this Agreement or
the other Transaction Documents, (ii) judgment liens in respect of judgments
that do not constitute an Event of Default and (iii) liens of banks and
securities intermediaries arising in the ordinary course of business.
Section 5.07.    Fundamental Changes
Except as contemplated by this Agreement and the other Transaction Documents, it
shall not enter into any merger, consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease, assign, transfer or otherwise dispose of, any of its
property, business or assets outside the ordinary course of its business.
Section 5.08.    Other Actions
The Issuer shall execute and deliver to the Administrative Agent all such
documents and instruments and do all such other acts and things as may be
necessary or reasonably required by the Administrative Agent to enable the
Administrative Agent to exercise and enforce its rights under this Agreement and
the other Transaction Documents and to realize thereon, and shall record and
file and re-record and re-file all such documents and instruments, at such time
or times, in such manner and at such place or places, as may be necessary or
reasonably required by the Administrative Agent to validate, preserve, perfect
and protect the position of the Purchasers under this Agreement and the other
Transaction Documents or to more fully effect the purposes of this Agreement.
Section 5.09.    Tax Status


28

--------------------------------------------------------------------------------

Annex C




The Issuer shall not take (or permit any other Person to take) any action that
could (or could reasonably be expected to) cause the Issuer to be classified as
other than a disregarded entity within the meaning of U.S. Treasury Regulation §
301.7701-3. The Issuer shall timely file all tax returns which are required to
be filed by it and shall pay all taxes due pursuant to such returns.
Section 5.10.    Cooperation Regarding Ratings
The Issuer agrees to take such action and furnish such documents as the
Administrative Agent may reasonably request in connection with the maintenance
of any ratings, and the Issuer shall use commercially reasonable efforts to
furnish such documents and take any such other action, in each case, to the
extent the Notes are rated by any Rating Agency; provided that the Issuer or its
Affiliates shall not be required to engage any Rating Agency in connection with
the Notes or incur any out-of-pocket expenses with respect to any Rating Agency
rating the Notes unless the Administrative Agent directs the Issuer to undertake
such engagement and agrees to reimburse the Issuer, Depositor and Servicer for
all expenses related thereto.
Section 5.11.    Ratings
To the extent that any rating provided with respect to any commercial paper
notes issued by any Conduit by any rating agency is conditional upon the
furnishing of documents or the taking of any other action by the Issuer in
connection with the transactions contemplated by this Agreement, the Issuer
shall use all commercially reasonable efforts to furnish such documents and take
any such other action.
Section 5.12.    Amendment of Transaction Documents
The Issuer shall not amend or modify any Transaction Document or waive any term
thereof without the express written consent of the Administrative Agent and the
Required Noteholders.
Section 5.13.    Back-up Servicing Agreement and Cap Condition
No later than the date that is forty-five (45) days after the date on which the
Administrative Agent has delivered a written notice to the Issuer requesting
that the Issuer cause the Back-up Servicing Agreement to be in full force and
effect, the Issuer shall cause the Back-up Servicing Agreement to be in full
force and effect. No later than the date that is forty-five (45) days after the
date the Administrative Agent has delivered a written notice to the Issuer
requesting that the Issuer cause the Cap Condition to be satisfied, the Issuer
shall cause the Cap Condition to be satisfied.


29

--------------------------------------------------------------------------------

Annex C




Article VI

REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR AND THE SPONSOR
The Depositor (or, with respect to Section 6.13, the Sponsor) hereby makes the
following representations and warranties to the Purchasers and the
Administrative Agent as of the Note Initial Increase Date, as of any Note
Balance Increase Date and as of each sale of Receivables under the Second
Receivables Purchase Agreement.
Section 6.01.    Depositor’s Organization
The Depositor is validly formed and existing and in good standing as a limited
liability company under the laws of the State of Delaware. The Depositor is not
in violation of its certificate of formation or its limited liability company
agreement.
Section 6.02.    Power and Authority
The Depositor has all requisite limited liability company power and authority
(i) to own its properties and conduct its business as presently owned or
conducted and (ii) to execute and deliver the Transaction Documents to which it
is a party and to perform its obligations thereunder.
Section 6.03.    Qualification
The Depositor is duly qualified to do business and in receipt of all necessary
licenses and approvals in each jurisdiction where the failure to be so
qualified, licensed or approved could reasonably be expected to have an Adverse
Effect.
Section 6.04.    Depositor’s Authorization and Execution of Transaction
Documents
The execution and delivery by the Depositor of each of the Transaction Documents
to which it is a party, and the performance of its obligations thereunder, have
been duly and validly authorized by all necessary limited liability company
action or proceedings.
Section 6.05.    Enforceability
Each of the Transaction Documents to which the Depositor is a party constitute
the legal, valid and binding obligations of the Depositor, enforceable against
the Depositor in accordance with its terms, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership and other laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether the enforcement of such remedies is
considered in a proceeding in equity or at law), and except as rights to
indemnity and contribution hereunder may be limited by federal or state
securities laws or principles of public policy.
Section 6.06.    No Conflicts
Neither the execution and delivery by the Depositor of each of the Transaction
Documents to which it is a party, nor the performance of its obligations
thereunder, conflicts with or violates or results


30

--------------------------------------------------------------------------------

Annex C




in a breach of any of the provisions of, or constitutes a default under, any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which the Depositor is a party or by which the Depositor or any of its property
is bound, which conflict, violation or default could reasonably be expected to
have an Adverse Effect.
Section 6.07.    No Litigation
Except as otherwise disclosed by Conn Appliances, Inc. or the Depositor on or
before such datethe Effective Date, there are no legal or administrative
proceedings or investigations pending or, to the best of the Depositor’s
knowledge, threatened, against it by any Governmental Authority or body or any
arbitrator with respect to the Depositor, the Transaction Documents or any of
the transactions contemplated in the Transaction Documents which could
reasonably be expected to have an Adverse Effect.
Section 6.08.    No Consents
No approval, authorization, declaration or consent of, or registration with, any
Governmental Authority, other than those approvals, authorizations,
declarations, consents or registrations received or completed as of such date,
is necessary for the execution or delivery by the Depositor of any of the
Transaction Documents to which it is a party, or the performance of its
obligations thereunder.
Section 6.09.    Investment Company Act
The Depositor is not required to be registered under the Investment Company Act.
Section 6.10.    Conveyance of Receivables
The Receivables have been transferred to the Receivables Trust free and clear of
any Lien arising by or through the Depositor.
Section 6.11.    Eligible Receivables. Each Receivable purported to have been
transferred by the Depositor to the Receivables Trust pursuant to the Second
Receivables Purchase Agreement satisfies, on the date of such transfer, the
criteria for an Eligible Receivable on and as of such date.[Reserved].
Section 6.12.    Written Information
No written information furnished by the Depositor or any of its agents or
representatives to the Purchasers or the Administrative Agent for purposes of or
in connection with this Agreement, including, without limitation, any
information relating to the Notes, is inaccurate in any material respect, or
contains any material misstatement of fact, or omits to state a material fact or
any fact necessary to make the statements contained therein not materially
misleading, in each case as of the date such information was stated or certified
and as of the date such information was delivered by the Depositor or any of its
agents or representatives to the Purchasers or the Administrative Agent.
Section 6.13.    Compliance with Credit Risk Retention Rules


31

--------------------------------------------------------------------------------

Annex C




The Sponsor has complied, and is the appropriate entity to comply, with all
requirements imposed on the “sponsor of a securitization transaction” in
accordance with the Credit Risk Retention Rules, in each case directly or (to
the extent permitted by the Credit Risk Retention Rules) through one or more
Majority-Owned Affiliates. The Sponsor or one or more of its Majority-Owned
Affiliates holds an Eligible Horizontal Residual Interest equal to at least 5%
of the fair value of all the ABS Interests issued as part of the transactions
contemplated by the Transaction Documents, determined as of the Note Initial
Increase Date and any Note Balance Increase Date using a fair value measurement
framework under United States generally accepted accounting principles (such
interest, the “Retained Interest”). The Sponsor has determined such fair value
of the Retained Interest based on its own valuation methodology, inputs and
assumptions and is solely responsible therefor. For the avoidance of doubt, the
foregoing representation is not an argument or an admission that any Note
Initial Increase or Note Balance Increase, as applicable, is a securitization
transaction subject to the Credit Risk Retention Rules.
Article VII
COVENANTS OF THE DEPOSITOR AND THE SPONSOR
The Depositor (or, with respect to Section 7.13, the Sponsor) hereby makes the
following covenants and agreements for so long as any amount of the Notes shall
be outstanding or any monetary obligation arising hereunder is owing and shall
remain unpaid, unless the Required Noteholders shall otherwise consent in
writing.
Section 7.01.    The Depositor’s Existence; Conduct of Business
The Depositor will preserve and maintain its existence as a limited liability
company duly formed and existing under the laws of the State of Delaware. The
Depositor will do all things necessary to remain duly formed, validly existing
and in good standing under its jurisdiction of formation and to remain qualified
to do business, and maintain all requisite authority to conduct its business, in
each jurisdiction in which its business is presently conducted and where the
failure to be so qualified, licensed or approved could reasonably be expected to
have an Adverse Effect.
Section 7.02.    Performance of Agreements
The Depositor will perform on a timely basis each of its respective agreements,
warranties and indemnities under, and comply in all material respects with each
of the respective terms and provisions applicable to it in and each Transaction
Document to which it is a party.
Section 7.03.    Event of Default
or Early Amortization Event. The Depositor will furnish to each Owner, promptly
after the occurrence of, any Event of Default or Early Amortization Event, a
certificate of an appropriate officer of the Depositor setting forth the
circumstances of such Event of Default or Early Amortization Event, as
applicable, whether or not waived, and any action taken or proposed to be taken
by or on behalf of the Depositor with respect thereto.


32

--------------------------------------------------------------------------------

Annex C




Section 7.04.    Copies of Documents; Information
If not already provided, the Depositor shall promptly furnish to the
Administrative Agent (i) a copy of each certificate, report, statement, notice
or other communication furnished by it or on its behalf to the Issuer, any
Seller or the Servicer concurrently therewith and furnish to the Administrative
Agent promptly after receipt thereof a copy of each notice, demand or other
communication received by it or on its behalf pursuant to this Agreement or any
other Transaction Document, and (ii) such other information, documents, records
or reports respecting the Receivables, the Depositor, the Issuer, any Seller or
the Servicer which is in its possession or under its control, as the
Administrative Agent may from time to time reasonably request.
Section 7.05.    Limitation on Indebtedness
The Depositor shall not (a) create, incur, assume or suffer to exist any
indebtedness, except (i) obligations incurred or owing to the Administrative
Agent or the Purchasers under this Agreement, (ii) liabilities contemplated by
the other Transaction Documents and any other documents and agreements entered
into in connection therewith, (iii) other indebtedness in an aggregate principal
amount not to exceed $25,000 at any time outstanding or (iv) indebtedness
incurred pursuant to a Permitted ABS Transaction, or (b) guarantee indebtedness
and other liabilities and obligations of any Person other than as contemplated
by the Transaction Documents or any Permitted ABS Transaction.
Section 7.06.    Limitation on Liens
It shall not create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or assign
or otherwise convey or encumber any existing or future right to receive any
income or payments, except for (i) Liens created pursuant to this Agreement or
the other Transaction Documents, (ii) judgment liens in respect of judgments
that do not constitute an Event of Default, (iii) liens of banks and securities
intermediaries arising in the ordinary course of business, and (iv) Liens
pursuant to any other Permitted ABS Transaction.
Section 7.07.    Fundamental Changes
Except as contemplated by this Agreement and the other Transaction Documents, it
shall not enter into any merger, consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease, assign, transfer or otherwise dispose of, any of its
property, business or assets outside the ordinary course of its business.
Section 7.08.    Other Actions
Execute and deliver to the Administrative Agent all such documents and
instruments and do all such other acts and things as may be necessary or
reasonably required by the Administrative Agent to enable the Administrative
Agent to exercise and enforce its rights under this Agreement and the other
Transaction Documents and to realize thereon, and shall record and file and
re-record and re-file all such documents and instruments, at such time or times,
in such manner and at such place or places, as may be necessary or reasonably
required by the Administrative Agent to validate, preserve,


33

--------------------------------------------------------------------------------

Annex C




perfect and protect the position of the Purchasers under this Agreement and the
other Transaction Documents or to more fully effect the purposes of this
Agreement.
Section 7.09.    Ratings
To the extent that any rating provided with respect to any commercial paper
notes issued by any Conduit by any rating agency is conditional upon the
furnishing of documents or the taking of any other action by the Depositor in
connection with the transactions contemplated by this Agreement, the Depositor
shall use all commercially reasonable efforts to furnish such documents and take
any such other action.
Section 7.10.    Inspection of Depositor
The Depositor will permit the Administrative Agent or its agents or
representatives (including any independent public accounting firm or other
third-party auditors), at the sole cost and expense of the Depositor (up to an
amount equal to $40,000 per annum, with the sum of all amounts payable by the
Servicer and the Depositor in accordance with this Section 7.10 and Section 9.05
not to exceed $40,000 per annum), in the aggregate collectively for the
inspection of the Depositor under this Section 7.10 and the Servicer under
Section 9.05, to visit the offices the Depositor to examine all books, records
and documents (including computer tapes and disks) relating to, and conduct an
audit with respect to, the Notes. If the Administrative Agent elects to visit
the offices of the Depositor pursuant to the foregoing sentence, the Depositor,
on at least thirty (30) days’ prior written notice to the Administrative Agent,
shall establish a date for one such visit per calendar year which may coincide
with visits by counterparties on other financing transactions involving
affiliates of the Depositor and which shall coincide with any visit pursuant to
Section 9.05 hereof; provided, that if additional visits are required for the
Administrative Agent to verify or follow-up on results of such annual audit,
such additional visits will not constitute additional visits but will be deemed
to be part of the annual visit. In addition, if an Early Amortization Event or
an Event of Default has occurred and is continuing, the Administrative Agent
may, upon reasonable notice, make as many such visits as required in any
calendar year at the sole cost and expense of the Depositor (without any cap on
expenses). Nothing in this Section shall derogate from the obligation of the
Issuer, the Depositor or the Servicer to observe any applicable law prohibiting
disclosure of information regarding the Receivables Obligors and the failure of
the Depositor to provide access as provided in this Section as a result of any
such obligation shall not constitute a breach of this Section. For the avoidance
of doubt any recovery of audit expenses shall also constitute a recovery for
purpose of Section 9.05 hereof.
Section 7.11.    Cooperation Regarding Ratings
The Depositor agrees to take such action and furnish such documents as the
Administrative Agent may reasonably request in connection with the obtaining or
maintenance of ratings in respect of the Notes, and the Depositor shall use
commercially reasonable efforts to furnish such documents and take any such
other action; provided that the Depositor or its Affiliates shall not be
required to engage any Rating Agency in connection with the Notes or incur any
out-of-pocket expenses with respect to any Rating Agency rating the Notes unless
the Administrative Agent directs the Issuer to


34

--------------------------------------------------------------------------------

Annex C




undertake such engagement and agrees to reimburse the Issuer, Depositor and
Servicer for all expenses related thereto.
Section 7.12.    Amendment of Transaction Documents
The Depositor shall not amend or modify any Transaction Document or waive any
term thereof, without the express written consent of the Administrative Agent
and the Required Noteholders.
Section 7.13.    Compliance with Credit Risk Retention Rules
The Sponsor or (to the extent permitted by the Credit Risk Retention Rules) one
or more Majority-Owned Affiliates will continue to comply with all requirements
imposed on the “sponsor of a securitization transaction” by the Credit Risk
Retention Rules for so long as those requirements are applicable, including (i)
holding the Retained Interest for the duration required in the Credit Risk
Retention Rules, without any impermissible hedging, transfer or financing of the
Retained Interest, and (ii) retaining more or additional ABS Interests in
connection with any Note Balance Increase, in which case such additional ABS
Interests also will be deemed to be Retained Interests hereunder. The Sponsor is
and will be solely responsible for compliance with the disclosure requirements
of the Credit Risk Retention Rules, including the contents of all such
disclosures, ensuring that the required pre-sale disclosures were made to
Purchasers, ensuring that any required post-closing disclosures are provided to
Purchasers, and ensuring that all pre-sale and post-closing disclosures required
in connection with a Note Balance Increase are provided to Note Holders, in each
case timely and by an appropriate method that does not require any involvement
of the Primary Note Purchaser or the Administrative Agent. To the extent that an
Eligible Horizontal Residual Interest is retained as a Retained Interest in
connection with any Note Balance Increase, the Sponsor will determine such fair
value of the Retained Interest based on its own valuation methodology, inputs
and assumptions and will be solely responsible therefor. For the avoidance of
doubt, the foregoing covenant is not an argument or an admission that any Note
Initial Increase or Note Balance Increase, as applicable, is a securitization
transaction subject to the Credit Risk Retention Rules.
Article VIII
REPRESENTATIONS AND WARRANTIES OF THE SERVICER
The Servicer hereby makes the following representations and warranties to the
Purchasers and the Administrative Agent, as of the Note Initial Increase Date,
as of any Note Balance Increase Date and as of each sale of Receivables under
the Second Receivables Purchase Agreement.
Section 8.01.    Servicer’s Organization
The Servicer is validly incorporated and existing and in good standing as a
corporation under the laws of the State of Texas. The Servicer is not in
violation of its certification of incorporation or by-laws.
Section 8.02.    Power and Authority


35

--------------------------------------------------------------------------------

Annex C




The Servicer has all requisite limited liability company power and authority (i)
to own its properties and conduct its business as presently owned or conducted
and (ii) to execute and deliver the Transaction Documents to which it is a party
and to perform its obligations thereunder.
Section 8.03.    Qualification
The Servicer is duly qualified to do business and in receipt of all necessary
licenses and approvals in each jurisdiction where the failure to be so
qualified, licensed or approved could reasonably be expected to have an Adverse
Effect.
Section 8.04.    Servicer’s Authorization and Execution of Transaction Documents
The execution and delivery by the Servicer of each of the Transaction Documents
to which it is a party, and the performance of its obligations thereunder, have
been duly and validly authorized by all necessary limited liability company
action or proceedings.
Section 8.05.    Enforceability
Each of the Transaction Documents to which the Servicer is a party constitute
the legal, valid and binding obligations of the Servicer, enforceable against
the Servicer in accordance with its terms, as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, receivership
and other laws affecting creditors’ rights generally and by general principles
of equity (regardless of whether the enforcement of such remedies is considered
in a proceeding in equity or at law), and except as rights to indemnity and
contribution hereunder may be limited by federal or state securities laws or
principles of public policy.
Section 8.06.    No Conflicts
Neither the execution and delivery by the Servicer of each of the Transaction
Documents to which it is a party, nor the performance of its obligations
thereunder, conflicts with or violates or results in a breach of any of the
provisions of, or constitutes a default under, any indenture, contract,
agreement, mortgage, deed of trust or other instrument to which the Servicer is
a party or by which the Servicer or any of its property is bound, which
conflict, violation or default could reasonably be expected to have an Adverse
Effect.
Section 8.07.    No Litigation
There are no legal or administrative proceedings or investigations pending or,
to the best of the Servicer’s knowledge, threatened, against it by any
Governmental Authority or body or any arbitrator with respect to the Servicer
(except as otherwise disclosed by Conn Appliances, Inc. on or before the date
hereofEffective Date), the Transaction Documents or any of the transactions
contemplated in the Transaction Documents which could reasonably be expected to
have an Adverse Effect.
Section 8.08.    No Consents
No approval, authorization, declaration or consent of, or registration with, any
Governmental Authority, other than those approvals, authorizations,
declarations, consents or registrations received


36

--------------------------------------------------------------------------------

Annex C




or completed as of the Closing Date, is necessary for the execution or delivery
by the Servicer of any of the Transaction Documents to which it is a party, or
the performance of its obligations thereunder, other than any such approval,
declaration, consent or registration which the failure to receive or complete
could not reasonably be expected to have an Adverse Effect.
Section 8.09.    Accuracy of Information
No written information furnished by the Servicer or any of its Affiliates,
agents or representatives to the Purchasers or the Administrative Agent for
purposes of or in connection with this Agreement, including, without limitation,
any information relating to the Notes, is inaccurate in any material respect, or
contains any material misstatement of fact, or omits to state a material fact or
any fact necessary to make the statements contained therein not materially
misleading, in each case as of the date such information was stated or certified
and as of the date such information was delivered by the Issuer or any of its
Affiliates, agents or representatives to the Purchasers or the Administrative
Agent.
Article IX
COVENANTS OF THE SERVICER
The Servicer hereby makes the following covenants and agreements for so long as
any amount of the Notes shall be outstanding or any monetary obligation arising
hereunder is owing and shall remain unpaid, unless the Required Noteholders
shall otherwise consent in writing.
Section 9.01.    Performance of Agreements
The Servicer will perform on a timely basis each of its respective agreements,
warranties and indemnities under, and comply in all material respects with each
of the respective terms and provisions applicable to it in, the Indenture and
each other Transaction Document to which it is a party.
Section 9.02.    [Reserved].
Section 9.03.    Copies of Documents; Information
If not already provided, the Servicer shall promptly furnish to the
Administrative Agent (i) a copy of each certificate, report, statement, notice
or other communication furnished by it or on its behalf to the Issuer, any
Seller or the Depositor concurrently therewith and furnish to the Administrative
Agent promptly after receipt thereof a copy of each notice, demand or other
communication received by it or on its behalf pursuant to this Agreement or any
other Transaction Document, and (ii) such other information, documents, records
or reports respecting the Receivables, the Issuer, the Depositor, any Seller or
the Servicer which is in its possession or under its control, as the
Administrative Agent may from time to time reasonably request.
Section 9.04.    Ratings


37

--------------------------------------------------------------------------------

Annex C




To the extent that any rating provided with respect to any commercial paper
notes issued by any Conduit by any rating agency is conditional upon the
furnishing of documents or the taking of any other action by the Servicer in
connection with the transactions contemplated by this Agreement, the Servicer
shall use all commercially reasonable efforts to furnish such documents and take
any such other action.
Section 9.05.    Inspection of Servicer
The Servicer will permit the Administrative Agent or its agents or
representatives (including any independent public accounting firm or other third
party auditors), at the sole cost and expense of the Servicer (up to an amount
equal to $40,000 per annum, with the sum of all amounts payable by the Servicer
and the Depositor in accordance with this Section 9.05 and Section 7.10 not to
exceed $40,000 per annum), in the aggregate collectively with respect to the
inspection of the Depositor under Section 7.10 and the Servicer under Section
9.05, to visit the offices the Servicer to examine all books, records and
documents (including computer tapes and disks) relating to, and conduct an audit
with respect to, the Notes. If the Administrative Agent elects to visit the
offices of the Servicer pursuant to the foregoing sentence, the Servicer, on at
least thirty (30) days’ prior written notice to the Administrative Agent, shall
establish a date for one such visit per calendar year which may coincide with
visits by counterparties on other financing transactions involving affiliates of
the Servicer and which shall coincide with any visit pursuant to Section 7.10
hereof; provided, that if additional visits are required for the Administrative
Agent to verify or follow-up on results of such annual audit, such additional
visits will not constitute additional visits but will be deemed to be part of
the annual visit. In addition, if an Early Amortization Event, a Servicer
Default or an Event of Default has occurred and is continuing, the
Administrative Agent may, upon reasonable notice, make as many such visits as
required in any calendar year at the sole cost and expense of the Servicer
(without any cap on expenses). Nothing in this Section shall derogate from the
obligation of the Issuer, the Depositor or the Servicer to observe any
applicable law prohibiting disclosure of information regarding the Receivables
Obligors and the failure of the Servicer to provide access as provided in this
Section as a result of any such obligation shall not constitute a breach of this
Section. For the avoidance of doubt any recovery of audit expenses shall also
constitute a recovery for purpose of Section 7.10 hereof.
Section 9.06.     Agreed Upon Procedures Report
On or before April 30th each year beginning April 30, 2018,2019, upon request of
the Administrative Agent, the Servicer shall deliver or cause to be delivered,
at the cost of the Servicer (up to an amount equal to $50,000 per annum, with
the sum of all amounts payable by the Servicer and the Depositor in accordance
with this Section 9.06, Section 7.10 and Section 9.05 not to exceed $90,000 per
annum), to the Administrative Agent, a written report demonstrating the result
of certain agreed upon procedures, the scope of which is described on Exhibit B
attached hereto, performed by an independent audit and consulting firm
specializing in securitization transactions selected by the Servicer and
reasonably acceptable to the Administrative Agent.
Section 9.07.    Cooperation Regarding Ratings


38

--------------------------------------------------------------------------------

Annex C




The Servicer agrees to take such action and furnish such documents as the
Administrative Agent may reasonably request in connection with any attempt to
rate the Notes, and the Servicer shall use commercially reasonable efforts to
furnish such documents and take any such other action; provided that the
Servicer or its Affiliates shall not be required to engage any Rating Agency in
connection with the Notes or incur any out-of-pocket expenses with respect to
any Rating Agency rating the Notes unless the Administrative Agent directs the
Issuer to undertake such engagement and agrees to reimburse the Issuer,
Depositor and Servicer for all expenses related thereto.
Section 9.08.    Amendment of Transaction Documents
The Servicer shall not amend or modify any Transaction Document or waive any
term thereof without the express written consent of the Administrative Agent and
the Required Noteholders.
Article X

REPRESENTATIONS AND WARRANTIES OF PURCHASERS
Each Purchaser party hereto on the Note Initial Increase Date and each Note
Balance Increase Date, as to itself only, represents and warrants to the Issuer,
the Servicer, the Sponsor, and the Depositor that:
Section 10.01.    Due Authorization
Such Purchaser is duly authorized to enter into and perform this Agreement and
has duly executed and delivered this Agreement;
Section 10.02.    [Reserved]
Section 10.03.    Not for Distribution
Each Purchaser is purchasing its interest in the Notes to be purchased by it
solely for its own account as principal and not as nominee or agent for any
other person, for investment and not with a view to, or for offer or sale in
connection with, any distribution (within the meaning of the Securities Act) or
fractionalization thereof or with any intention of distributing or reselling its
interest in the Notes or any part thereof, without prejudice, however, to the
disposition of its property being at all times within its control.
Section 10.04.    Acknowledgments
It acknowledges that it has been advised by the Issuer, and hereby agrees, that:
(i) the Notes have not been registered under the Securities Act and, therefore,
cannot be sold unless they are (x) registered under the Securities Act or are
sold pursuant to an exemption from the registration provisions of the Securities
Act and (y) sold in compliance with any applicable state securities or “Blue
Sky” laws, (ii) a legend (as set forth in Exhibit A to the Indenture) as to such
restrictions on transfer will be placed on the Notes, and (iii) it may be
necessary for it to hold the Notes indefinitely and to continue to bear the
economic risk of the investment in the Notes unless the Notes are subsequently
registered under the Securities Act or exemptions from registration under the
Securities


39

--------------------------------------------------------------------------------

Annex C




Act and any applicable state securities or “Blue Sky” laws are available. It
acknowledges that it has no right to require the Issuer, the Depositor or any
affiliate thereof to register under the Securities Act or any other securities
law any Note in which an interest is to be acquired by it pursuant to this
Agreement.
Section 10.05.    Evaluation of Transaction
It is knowledgeable, sophisticated and experienced in business and financial
matters and is capable of evaluating the merits and risks of an investment in
the Notes. It fully understands its investment in the Notes and the limitations
on transfer described in this Agreement and the Indenture. It is able to bear
the economic risk of its investment in the Notes and is currently able to afford
the complete loss of such investment.
Section 10.06.    Accredited Investor
It is an “accredited investor” as such term is defined in Rule 501(a)(1), (2) or
(3) of Regulation D under the Securities Act.
Section 10.07.    Information
It has received the copies of the Transaction Documents, and it has been
afforded the opportunity (i) to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Issuer, the Servicer,
and the Depositor with respect to the Issuer, the Notes, the Transaction
Documents, the terms and conditions of the offering of the Notes and the merits
and risks of investing in the Notes, and (ii) to obtain such additional
information and documents which the Issuer, the Servicer, or the Depositor
possess or can acquire without unreasonable effort or expense that are necessary
to make the decision whether to invest in the Notes. It acknowledges that it has
received from the Issuer, the Servicer and the Depositor the information
requested by it with respect to the Notes and the assets of the Issuer.
Section 10.08.    Reliance upon Purchasers’ Representations
It understands that the Issuer, the Servicer, and the Depositor and their
respective counsel will rely upon the accuracy and truthfulness of the foregoing
representations, and it hereby consents to such reliance.
Section 10.09.    Transfer Restrictions
It understands, and agrees to comply with, the restrictions on the transfer of
the Notes set forth in the Indenture and this Agreement, and it will sell its
interest in such Notes only in compliance with such restrictions.


40

--------------------------------------------------------------------------------

Annex C




Article XI

MISCELLANEOUS
Section 11.01.    Term; Amendments
(a)    This Agreement and any related Fee Letter shall continue in full force
and effect from the Note Initial Increase Date or Note Balance Increase Date to
the earlier of (i) the first day on or after the Maturity Date on which all
amounts due and owing to the Purchasers and the Indemnified Parties under this
Agreement and the other Transaction Documents have been indefeasibly paid in
full and (ii) the day on which each of the parties hereto agrees in writing that
this Agreement shall be terminated.
(b)    No consent given pursuant to this Agreement or the Fee Letter nor any
amendment, supplement, waiver or other modification (each, a “Modification”) of
any provision of this Agreement or the Fee Letter shall in any event be
effective unless such Modification shall be in writing and signed by the Issuer,
the Servicer and the Administrative Agent.
Section 11.02.    Governing Law
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN,
WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 11.03.    Submission to Jurisdiction
EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE COUNTY OF NEW YORK FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR ANY
OF THEIR PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.


41

--------------------------------------------------------------------------------

Annex C




Section 11.04.    Waiver of Jury Trial
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
ANY OF THEM ARISING OUT OF, CONNECTED WITH, OR RELATING TO AN INCIDENT TO THE
RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS.
Section 11.05.    No Waiver
Neither any failure nor any delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
a single or partial exercise thereof preclude any other or further exercise or
the exercise of any other right, power or privilege.
Section 11.06.    Severability
In case any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
Section 11.07.    Assignments and Participations
(a)    In General. This Agreement shall be binding upon, and inure to the
benefit of, the Purchasers, the Indemnified Parties, the Administrative Agent,
the Servicer, the Depositor and the Issuer and their respective successors and
permitted assigns, subject to the further provisions of this Section 11.07. Each
Purchaser agrees that the Notes purchased by such Purchaser pursuant to this
Agreement will be acquired for investment only and not with a view to any public
distribution thereof, and that such Purchaser will not offer or sell or
otherwise dispose of the Notes so acquired by it (or any interest therein) in
violation of any of the registration requirements of the Securities Act or any
other applicable state or other securities laws. Each Purchaser acknowledges and
agrees that (i) it has no right to require the Issuer or the Indenture Trustee
to register under the Securities Act or any other securities law the Notes to be
acquired by the Purchaser pursuant to this Agreement and (ii) the sale of the
Notes is not being made by means of a private placement memorandum. Each
Purchaser hereby confirms and agrees that in connection with any syndication by
it of an interest in the Notes, such Purchaser has not engaged in and will not
engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
(b)    Restrictions Upon Transfer Relating to the Notes.
(i)    Subject to the transfer restrictions set forth in the Indenture, the
Purchasers may at any time sell, assign or otherwise transfer all or a portion
of its rights or delegate or


42

--------------------------------------------------------------------------------

Annex C




otherwise transfer any of its obligations (including, without limitation, the
Note) to the extent of such Purchaser’s rights and obligations (each, an
“Assignment”), to any Permitted NPA Assignee; provided, that any Assignment
shall be void unless such Assignee shall have entered into an Assignment and
Assumption Agreement, with appropriate modifications, pursuant to which such
Assignee has agreed in writing to assume the applicable obligations of the
assignor under this Agreement. Each Assignee shall provide to the Issuer or its
agent appropriately executed copies of the forms required by Section 2.08(b)
hereof with respect to each such Assignee (A) prior to or promptly after any
such assignment and (B) upon the occurrence of any event which would require the
amendment or resubmission of any such form previously provided hereunder.
(ii)    Subject to the Indenture, any Purchaser may at any time grant to any
Participant participations in all or part of the payments due to it, and its
rights under this Agreement, in a minimum amount of $1,000,000. The provisions
of Sections 2.07 through 2.08 of this Agreement shall apply fully to any
Participant; provided, that no Participant shall be entitled to receive any
amount pursuant to such Sections in excess of the amount the participating
Purchaser would be entitled to receive thereunder. In connection with any such
transfer to a Participant, such Purchaser, at its sole discretion but subject to
Section 11.15, shall be entitled to distribute to any Participant any
information furnished to such Purchaser pursuant to this Agreement or the
Indenture so long as the Participant holds a Participation or similar interest
in the obligation due to such Purchaser in respect of the Purchaser’s respective
Note. Each Purchaser hereby acknowledges and agrees that any such disposition
will not alter or affect in any way whatsoever such Purchaser’s direct
obligations hereunder and that neither the Issuer nor the Administrative Agent
shall have any obligation to have any communication or relationship whatsoever
with any Participant of such Purchaser in order to enforce the obligations of
such Purchaser hereunder. Each Purchaser shall promptly notify the Issuer in
writing of the identity and interest of each Participant upon any such
disposition. Such Purchaser shall provide the Issuer or its agent, with respect
to each Participant appropriately executed copies of the forms required by
Section 2.08(b) hereof with respect to itself (including any amendments and
resubmissions) (i) prior to or promptly after any such disposition and (ii) upon
the occurrence of any event which would require the amendment or resubmission of
any such form previously provided hereunder.
(c)    Change of Investing Office. Any Purchaser or, subject to the provisions
of this Section 11.07, any Participant shall have the option to change the
office where its investment or participation in the Notes is maintained,
provided that such Purchaser or such Participant shall have complied with the
provisions of the Indenture and this Section 11.07, respectively, as such
provisions relate to Taxes, and provided further that such Purchaser or such
Participant shall not be entitled to any compensation otherwise payable under
Section 2.07 or 2.08 hereof incurred as a result of such change in office
(unless such change of office was required by applicable law).
(d)    Pledge


43

--------------------------------------------------------------------------------

Annex C




Any Purchaser may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, its Note and any rights to
payment of Yield) under this Agreement, and the foregoing provisions of this
Section 11.07 shall not apply to any such pledge or grant of a security
interest; provided, that no such pledge or grant of a security interest shall
release a Purchaser from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Purchaser as a party hereto.
Section 11.08.    Notices; Payments; Rating Agencies
(a)    All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including e-mail and facsimile
communication) and mailed, facsimiled or delivered, as to each party hereto, (i)
with respect to the Indenture Trustee or the Issuer, to the applicable address
set forth in the Indenture, (ii) with respect to the Depositor or the Servicer,
to the applicable address set forth in the Servicing Agreement and (iii) with
respect to a Purchaser, to its address set forth on the signature pages hereto
or in the applicable Assignment and Assumption Agreement, or at such other
address as shall be designated by any such party in a written notice to the
other parties hereto. All such notices and other communications shall be
effective on receipt, addressed as aforesaid. Any party hereto may change the
address to which notices to it are to be sent by notice given to the other
parties hereto.
(b)    Unless otherwise directed by any Noteholder, all payments to the
Noteholders shall be made directly in immediately available funds in accordance
with the wire instructions set forth on the signature pages hereto or in the
applicable Assignment and Assumption Agreement.
(c)    A copy of any notice required to be delivered to a Rating Agency (whether
or not any Rating Agency is then rating the Notes) under this Agreement or any
other Transaction Document shall be delivered to the Administrative Agent by the
Person required to deliver such notice and, at any time when no Rating Agency is
rating the Notes, the Administrative Agent shall have the right to consent to
any action requiring satisfaction of the Rating Agency Notice Requirement.
Section 11.09.    Survival of Representations and Warranties
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement.
Section 11.10.    Exclusive Benefit
The rights and remedies of the Purchasers specified herein are for the sole and
exclusive benefit, use and protection of the Purchasers, and the Purchasers are
entitled, but shall have no duty or obligation to the Issuer, the Indenture
Trustee or otherwise, to exercise or to refrain from exercising any right or
remedy reserved to the Purchasers hereunder or cause the Indenture Trustee or
any other party to exercise or to refrain from exercising any right or remedy
available to it.


44

--------------------------------------------------------------------------------

Annex C




Section 11.11.    Counterparts
This Agreement may be executed in any number of copies, and by the different
parties hereto on the same or separate counterparts, each of which shall be
deemed to be an original instrument.
Section 11.12.    Entire Agreement
This Agreement (including the provisions of the other Transaction Documents and
the Definitions Schedule which are incorporated by reference herein) constitutes
the entire agreement between the parties relative to the subject matter hereof.
Any previous agreement among the parties with respect to the subject matter
hereof is superseded by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
Section 11.13.    Headings
Article, Section and subsection headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
Section 11.14.    Nonpetition Agreements; Limited Recourse
(a)    Notwithstanding any prior termination of this Agreement, each of the
parties hereto covenants and agrees that it will not at any time prior to the
date that is one year and one day (or such longer preference period as shall
then be in effect) after the payment in full of all outstanding commercial paper
and similar debt issued by, or for the benefit of, a Purchaser that is a
Conduit, acquiesce, petition or otherwise invoke or cause any Person to invoke
the process of any Governmental Authority for the purpose of commencing or
sustaining a case against a Purchaser that is a Conduit under any federal or
state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of a Purchaser or any substantial part of its property or ordering the winding
up or liquidation of the affairs of such Purchaser.
(b)    No recourse under any obligation, covenant or agreement of any Purchaser
that is a Conduit contained in this Agreement, shall be had against any
incorporator, stockholder, officer, director or employee of such Purchaser, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of each such Purchaser, and
that no personal liability whatever shall attach to or be incurred by the
incorporators, stockholders, officers, directors or employees of any such
Purchaser, or any of them under or by reason of any of the obligations,
covenants or agreements of such Purchaser contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by any
such Purchaser of any such obligations, covenants or agreements either at common
law or at equity, or by statute or under any constitution, of such Purchaser and
every such incorporator, stockholder, officer, or director is hereby expressly
waived as a condition of and in consideration for the execution and delivery of
this Agreement. Notwithstanding any provisions contained in this Agreement to
the contrary, no Purchaser that is a


45

--------------------------------------------------------------------------------

Annex C




Conduit shall have any obligation to pay any amounts owing under this Agreement
unless and until such Purchaser has received such amounts pursuant to this
Agreement or the Notes. The parties hereto hereby agree that no amount owing
hereunder (other than principal and interest) shall constitute a claim (as
defined in Section 101 or Title 11 of the United States Bankruptcy Code or any
similar law in another jurisdiction) against any Purchaser that is a Conduit,
and such Purchaser shall not be required to pay such amounts, unless such
Purchaser has received cash pursuant to this Agreement or the Notes sufficient
to pay such amounts, and such amounts are not necessary to pay outstanding
indebtedness of such Purchaser.
(c)    Notwithstanding any prior termination of this Agreement, the Servicer,
the Depositor, the Issuer, the Administrative Agent, and each other Purchaser
covenants and agrees that it shall not file, commence, join, or acquiesce in a
petition or proceeding, or cause either the Depositor or the Issuer to file,
commence, join, or acquiesce in a petition or proceeding, prior to the date that
is one year and one day (or such longer preference period as shall then be in
effect) after the date the Notes (and, in the case of the Depositor, any
indebtedness under any other Permitted ABS Transaction) are no longer
Outstanding, that causes (i) either the Depositor or the Issuer to be a debtor
under any Debtor Relief Law or (ii) a trustee, conservator, receiver,
liquidator, or similar official to be appointed for either the Depositor or the
Issuer or any substantial part of its property.
(d)    Notwithstanding anything to the contrary contained herein, no recourse
under or with respect to any obligation, covenant or agreement of the Issuer as
contained in this Agreement or any of the other Transaction Documents or any
other agreement, instrument or document to which the Issuer is a party shall be
had against any incorporator, stockholder, affiliate, officer, employee or
director of the Issuer by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of the Issuer contained in this
Agreement and all other agreements, instruments and documents entered into
pursuant hereto or in connection herewith are, in each case, solely corporate
obligations of the Issuer. Notwithstanding any provisions contained in this
Agreement to the contrary, the Issuer shall not, and shall not be obligated to,
pay any fees, costs, indemnified amounts or expenses due pursuant to this
Agreement other than in accordance with the order of priorities set forth in
Section 8.06 of the Indenture. Any amount which the Issuer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the United States Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended from time to time) against or obligation of the
Issuer for any such insufficiency unless and until funds are available for the
payment of such amounts as aforesaid.
(e)    Notwithstanding anything to the contrary contained herein, no recourse
under or with respect to any obligation, covenant or agreement of the Depositor
as contained in this Agreement or any of the other Transaction Documents or any
other agreement, instrument or document to which the Depositor is a party shall
be had against any incorporator, stockholder, affiliate, officer, employee or
director of the Depositor by the enforcement of any assessment or by any legal
or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of the Depositor contained
in


46

--------------------------------------------------------------------------------

Annex C




this Agreement and all other agreements, instruments and documents entered into
pursuant hereto or in connection herewith are, in each case, solely corporate
obligations of the Depositor.
(f)    The parties hereto agree that the obligations under this Section 11.14
shall survive termination of this Agreement.
Section 11.15.    Confidentiality
(a)    The Issuer shall not, and shall not permit its Affiliates to, disclose,
and shall cause its employees and officers not to disclose, (i) the terms and
conditions of the Fee Letter to anyone not a party hereto, (ii) any other
nonpublic information with respect to the Purchasers and their respective
businesses obtained by the Issuer or its Affiliates in connection with the
structuring, negotiating and execution of the transactions contemplated herein
or (iii) the terms and conditions of this Agreement to anyone other than a
Purchaser or prospective Purchaser. Notwithstanding the preceding sentence, the
Issuer and its Affiliates and its officers and employees may disclose such
nonpublic information: (A) to the Issuer’s and such Affiliates’ officers,
directors, employees, auditors and legal counsel; (B) as may be required, in the
Issuer’s judgment, by any law, rule or regulation or by any direction, request
or order of any judicial, administrative or regulatory authority or proceedings,
provided that if the Issuer is required, in its reasonable judgment, to disclose
any nonpublic information pursuant to any such law, rule or regulation, or is
required to disclose such information pursuant to direction, request or order of
any judicial, administrative or regulatory authority or proceedings (other than
as a result of a regulator’s review of such Person’s files), the Issuer shall
give each Purchaser prompt notice thereof to the extent permissible under the
circumstances; (C) to any Rating Agency rating the Notes or any non-hired
nationally recognized statistical rating organization that provides to the
Issuer or its agent the certification required by subsection (e) of Rule 17g-5,
and who agrees to keep such information confidential as contemplated by Rule
17g-5, by posting such confidential information to a password protected internet
website accessible to each such nationally recognized statistical rating
organization in connection with and subject to the terms of Rule 17g-5.
(b)    The Administrative Agent and the Purchasers shall not disclose, and shall
cause each of their respective employees and officers not to disclose, (i) the
terms and conditions of the Fee Letter to anyone not a party hereto or (ii) any
other nonpublic, confidential or proprietary information (the information
described in the foregoing clauses (i) and (ii), “Confidential Information”)
with respect to the business of the Issuer, the Depositor, the Servicer, the
Sponsor, any Seller or any of their respective parent and subsidiary companies
or their respective representatives and affiliates obtained in connection with
the structuring, negotiating and execution of this Agreement and the Transaction
Documents or performance of the transactions contemplated herein or therein.
Notwithstanding the foregoing, the Administrative Agent and the Purchasers may
disclose such Confidential Information: (A) to a Purchaser or the Administrative
Agent, as the case may be; (B) to any prospective or actual assignee,
participant or pledgee of a Purchaser or the Administrative


47

--------------------------------------------------------------------------------

Annex C




Agent and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided that each such prospective or actual
assignee, participant or pledgee agrees to be bound by this Section and each
such prospective assignee, participant or pledgee agrees to return or destroy
such Confidential Information if it does not become an assignee, participant or
pledgee; (C) to any rating agency rating the commercial paper notes of a Conduit
or any non-hired nationally recognized statistical rating organization that
provides to a Conduit or its agent the certification required by subsection (e)
of Rule 17g-5, and who agrees to keep such information confidential as
contemplated by Rule 17g-5, by posting such confidential information to a
password protected internet website accessible to each such nationally
recognized statistical rating organization in connection with and subject to the
terms of Rule 17g-5, (D) pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law), provided that if
any Purchaser or the Administrative Agent is required, in its reasonable
judgment, to disclose any Confidential Information pursuant to any such law,
rule or regulation, or is required to disclose such information pursuant to
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (other than as a result of a regulator’s review of such
Person’s files), such Purchaser shall give the Issuer prompt notice thereof; (E)
to any person in connection with the enforcement or defense of its rights and
remedies contemplated by the Transaction Documents; or (F) to any Person acting
as a placement agent, dealer or investor with respect to any commercial paper
(provided that any Confidential Information provided to any such placement
agent, dealer or investor does not reveal the identity of the Issuer or any of
its Affiliates and is confined to information of the type that is typically
provided to such entities by asset-backed commercial paper conduits).
(c)    For purposes hereof, Confidential Information shall not include
information that (i) was or becomes generally available to the public other than
as a result of disclosure in breach of this Section; (ii) was or becomes
available to a Purchaser on a nonconfidential basis from a source other than the
Issuer or the Servicer or any of their respective affiliates, officers,
directors, employees, agents or representatives, provided that such source is
not, to the knowledge of such Purchaser after reasonable inquiry, itself bound
by a confidentiality agreement with the Issuer, the Servicer or any affiliate
thereof; (iii) was or becomes available to a Purchaser from the Issuer or the
Servicer on a nonconfidential basis prior to its public disclosure by the Issuer
or the Servicer; or (iv) was known to, or in the possession of, a Purchaser
without any obligation of confidentiality prior to its disclosure by the Issuer.
(d)    Notwithstanding any other provision herein, the Issuer (and its
employees, representatives or other agents) may disclose the terms and
conditions of this Agreement, provided such disclosure is not prohibited by
clauses (a), (b) or (c) of this Section 11.15.
Section 11.16.    Register
(a)    The Administrative Agent, acting solely for this purpose as an agent of
the Issuer, shall maintain at one of its offices a register for the recordation
of the names and addresses of the applicable Owners, and the principal amounts
(and stated interest) of the


48

--------------------------------------------------------------------------------

Annex C




Notes owing to, each Owner (the “Register”). The entries in the Register shall
be conclusive absent manifest error, and the Issuer, the Administrative Agent
and the Owners shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Issuer and any
Owner, at any reasonable time and from time to time upon reasonable prior
notice.
(b)    Any Owner that that sells a participation or that makes an assignment
under Section 11.07 shall, acting solely for this purpose as an agent of the
applicable Issuer, maintain a Register of each Assignee and/or Participant;
provided that no Owner shall have any obligation to disclose all or any portion
of the Register (including the identity of any Participant or any information
relating to a Participant’s interest in any Notes or its other obligations under
any Transaction Document) to any Person except to the extent that such
disclosure is necessary to establish that such interest or obligation that is
treated as indebtedness for U.S. federal income tax purposes is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Register shall be conclusive absent manifest error.
Article XII

THE ADMINISTRATIVE AGENT
Section 12.01.    Authorization and Action
Each Purchaser hereby designates and appoints Credit Suisse AG, New York Branch
to act as its agent hereunder and under each other Transaction Document, and
authorizes the Administrative Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Administrative by the terms
of this Agreement and the other Transaction Documents together with such powers
as are reasonably incidental thereto. The Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
any other Transaction Document, or any fiduciary relationship with any
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Administrative Agent shall be read
into this Agreement or any other Transaction Document or otherwise exist for the
Administrative Agent. In performing their functions and duties hereunder and
under the other Transaction Documents, the Administrative Agent shall act solely
as agent for the Purchasers, and the Administrative Agent shall not be deemed to
have assumed any obligation or relationship of trust or agency with or for the
Issuer or any of the Issuer’s successors or assigns. The Administrative Agent
shall not be required to take any action that exposes the Administrative Agent
to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law. The appointment and authority of the
Administrative Agent hereunder shall terminate upon the indefeasible payment in
full of all Notes. Each Purchaser hereby authorizes the Administrative Agent to
file each of the Uniform Commercial Code financing statements on behalf of such
Purchaser (the terms of which shall be binding on such Purchaser).
Section 12.02.    Delegation of Duties


49

--------------------------------------------------------------------------------

Annex C




The Administrative Agent may execute any of their respective duties under this
Agreement and each other Transaction Document by or through agents or attorneys
in fact and shall be entitled to advice of counsel concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys in fact selected and
maintained by it with reasonable care.
Section 12.03.    Exculpatory Provisions
None of the Administrative Agent or any of their respective directors, officers,
agents or employees shall be (i) liable for any action lawfully taken or omitted
to be taken by it or them under or in connection with this Agreement or any
other Transaction Document (except for its, their or such Person’s own bad
faith, gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Transaction Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Transaction Party to perform
its obligations hereunder or thereunder, or for the satisfaction of any
condition specified in Article III, or for the perfection, priority, condition,
value or sufficiency of any collateral pledged in connection herewith. The
Administrative Agent shall not be under any obligation to any Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Transaction Parties. The Administrative Agent shall not be deemed to have
knowledge of any actual or potential Early Amortization Event or Event of
Default unless the Administrative Agent has received notice from Issuer or a
Purchaser.
Section 12.04.    Reliance by Agent
(a)    The Administrative Agent shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Issuer), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall in all cases be fully justified in failing or refusing to take any action
under this Agreement or any other Transaction Document unless it shall first
receive such advice or concurrence of the Required Noteholders or all of the
Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Purchasers. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Required Noteholders or all of the Purchasers, as applicable, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Purchasers.


50

--------------------------------------------------------------------------------

Annex C




Section 12.05.    Non-Reliance on Administrative Agent and Other Purchasers
Each Purchaser expressly acknowledges that none of the Administrative Agent or
any of its respective officers, directors, employees, agents, attorneys in fact
or affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including, without limitation, any
review of the affairs of any Transaction Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent. Each Purchaser
represents and warrants to the Administrative Agent that it has and will,
independently and without reliance upon the Administrative Agent or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Issuer and the other Transaction Parties and made its own
decision to enter into this Agreement, the other Transaction Documents and all
other documents related hereto or thereto.
Section 12.06.    Reimbursement and Indemnification
The Purchasers (other than any Purchasers who are Conduits) agree to reimburse
and indemnify the Administrative Agent and its officers, directors, employees,
representatives and agents ratably according to their ratable shares of the Note
Balance (in the case of any reimbursement and indemnity obligations owing to the
Administrative Agent), to the extent not paid or reimbursed by the Issuer, the
Depositor or the Servicer (i) for any amounts for which the Administrative
Agent, in its capacity as Administrative Agent, is entitled to reimbursement by
the Issuer, the Depositor or the Servicer hereunder or under any other
Transaction Document and (ii) for any other expenses incurred by the
Administrative Agent, in its capacity as Administrative Agent, in connection
with the administration and enforcement of this Agreement and the other
Transaction Documents.
Section 12.07.    Agents in their Individual Capacity
The Administrative Agent, and each of its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with Issuer or any
Affiliate of Issuer as though it were not the Administrative Agent hereunder.
With respect to the acquisition of interest in Notes pursuant to this Agreement,
the Administrative Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Administrative Agent “Purchaser” and “Purchasers”
shall include the Administrative Agent in its individual capacity.
Section 12.08.    Successor Agent
The Administrative Agent may, upon five (5) days’ prior notice to Issuer and the
Purchasers, and the Administrative Agent shall, upon the direction of all of the
Purchasers (other than the Administrative Agent, in its individual capacity)
resign as Administrative Agent. If the Administrative Agent shall resign or be
removed, then the Required Noteholders during such five-day period may appoint
from among the Purchasers a successor Administrative Agent; provided that the
Issuer shall have received at least three days’ prior written notice of such
appointment; provided further, if no successor Administrative Agent is appoint
by the Noteholders, the Administrative Agent may propose a successor
Administrative Agent who will be approved unless


51

--------------------------------------------------------------------------------

Annex C




objected to within five (5) Business Days’ notice of such appointment. If for
any reason no successor Administrative Agent is so appointed during such
five-day period, then effective upon the termination of such five-day period,
the Purchasers shall perform all of the duties of the Administrative Agent
hereunder and under the other Transaction Documents. After the effectiveness of
any Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XII shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and under the other Transaction
Documents.
Section 12.09.    EU Bail-in Acknowledgement
Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Transaction Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable;
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issues to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Remainder of page intentionally left blank]






52

--------------------------------------------------------------------------------


Annex C




IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective officers as of the day and year first
above written.


CONN’S RECEIVABLES WAREHOUSE, LLC, as Issuer
By: ______________________
Name:

Title:


Note Purchase Agreement Signature Page



--------------------------------------------------------------------------------

Annex C




CONN APPLIANCES RECEIVABLES FUNDING, LLC,
as Depositor
By: ______________________
Name:

Title:
CONN APPLIANCES, INC.,
as Servicer and as Sponsor
By: ______________________
Name:

Title:


Note Purchase Agreement Signature Page

--------------------------------------------------------------------------------

Annex C






CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent


By:                            

Name:

Title:


By:                            

Name:

Title:


Note Purchase Agreement Signature Page

--------------------------------------------------------------------------------

Annex C






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Primary Note Purchaser and an
Alternative Purchaser
    


By: _________________________________
Name:
Title:





By: _________________________________
Name:
Title:


Address for Notices:




Note Purchase Agreement Signature Page

--------------------------------------------------------------------------------

Annex C




c/o Credit Suisse LLCAG, New York Branch
Securitized Products Finance 13
Eleven Madison Avenue, 4th Floor
New York, New York 10010-3629
Attention:    Erin McCutcheonConduit and Warehouse Financing
Telephone:     (    212) -538-20082007
Email:         list.afconduitreports@credit-suisse.com
abcp.monitoring@credit-suisse.com
jonathan.fisher@credit-suisse.com
patrick.hart@credit-suisse.com
erin.mccutcheon@credit-suisse.com


Payment Instructions:


Bank Name:     Bank of New York, NY
Acct Name:     Credit Suisse AG, Cayman Islands BranchAlpine Securitization LTD

ABA #:    021-000-018

Acct #:        8900492627890-13-34871

Attn:        KennethKen Aiani (212-325-0132)) 325-0432

        Cesar Beltran (631) 930-7221

Ref:         Conns’ Receivables Warehouse LLC


Note Purchase Agreement Signature Page

--------------------------------------------------------------------------------

Annex C




Conn’s


Note Purchase Agreement Signature Page

--------------------------------------------------------------------------------

Annex C






Type of Purchaser:
GIFS CAPITAL COMPANY, LLC, as a Conduit Lender

    
Conduit    


By: _________________________________
Name:
Title:


Address for Notices:


227 West Monroe Street, Suite 4900
Chicago, Illinois 60606
Attention: Operations
Telephone: (312) 977-4560827-0100


Email:
chioperations@guggenheimpartners.com
mark.matthews@guggenheimpartners.com
scott.chisholm@guggenheimpartners.com
lisa.gajewski@guggenheimpartners.com
jana.seagard@guggenheimpartners.com





EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT1 
Reference is made to the Note Purchase Agreement, dated as of February 24, 2017
(the “Agreement”), by and among CONN’S RECEIVABLES WAREHOUSE, LLC, as issuer
(the “Issuer”), CONN APPLIANCES RECEIVABLES FUNDING, LLC, as depositor (the
“Depositor”), CONN APPLIANCES, INC., as servicer (the “Servicer”), and as
sponsor (the “Sponsor”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as primary
note purchaser (the “Primary Note Purchaser”), THE CONDUITS FROM TIME TO TIME
PARTY THERETO, as Conduits (the “Conduits”), and CREDIT SUISSE AG, NEW YORK
BRANCH, in its capacity as Administrative Agent (the “Administrative Agent”).
Terms defined in the Agreement are used herein as defined therein.
The undersigned (the “Assignor” and “Assignee”, respectively) hereby agree as
follows:
1.    The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Agreement as of
the date hereof which represents the amount of the Note Balance specified in the
signature page hereto (the “Assigned Note Balance”).
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement or any other instrument or document furnished pursuant thereto;
and (iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any party to the Agreement or the
performance or observance by any party to the Agreement or of any of their
respective obligations under the Agreement or any Transaction Document or any
other instrument or document furnished pursuant thereto.
3.    The Assignee (i) confirms that it has received a copy of the Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (ii) agrees that it will independently and without
reliance upon the Assignor or any other Purchaser and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement; (iii)
confirms that it is an eligible Assignee under Section 11.07 of the Agreement;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Purchaser.
4.    Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent, the Issuer and the
Indenture Trustee. The effective date of this Assignment and Assumption
Agreement shall be the date of execution hereof by the Assignor and the Assignee
and the receipt of any consent of the Issuer to the extent required by Section
11.07 of the Agreement.
5.    Upon delivery of a fully executed original hereof (including if required
pursuant to Section 11.07 of the Agreement, the signatures of the Issuer) to the
Administrative Agent, the Issuer and the Indenture Trustee, as of such date, (i)
the Assignee shall be a party to the Agreement and, to the extent provided in
this Assignment and Assumption Agreement, have the rights and obligations of a
Purchaser thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Assumption Agreement and except as provided in Sections 11.14 and
11.15 of the Agreement, relinquish its rights and be released from its
obligations under the Agreement (other than obligations arising prior to such
assignment).
6.    It is agreed that the Assignee shall be entitled to interest on the
Assigned Note Balance which accrues on and after the date hereof at rates agreed
upon between Assignee and Assignor and notified to the Administrative Agent, the
Issuer and the Indenture Trustee, such interest to be paid by the Issuer. It is
further agreed that all payments of principal made on the Assigned Note Balance
which occur on and after the date hereof will be paid directly by the Issuer to
the Assignee. Upon the execution of the Agreement, the Assignee shall pay to the
Assignor an amount specified by the Assignor in writing which represents the
Assigned Note Balance. The Assignor and the Assignee shall make all appropriate
adjustments in payment under the Agreement for periods prior to the date hereof
directly between themselves on the date hereof.
7.    THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.
 
[ASSIGNOR]
 
By__________________________
 
Name _______________________
 
Title ________________________
Note Balance:
[ASSIGNEE]
$
 
 
By__________________________
 
Name _______________________
 
Title ________________________







[Acknowledged and Consented to by:
CONN’S RECEIVABLES WAREHOUSE, LLC, as Issuer
By: ______________________
Name:
Title:]2 


Note Purchase Agreement Signature Page

--------------------------------------------------------------------------------


Annex C






EXHIBIT B
SCOPE OF AGREED UPON PROCEDURES REPORT










































Exhibit B-1

--------------------------------------------------------------------------------

Annex C






Consumer Receivables Procedures Scope3 
COMPANY: Conn Appliances, Inc.



Audit Standards


Company: Conn’s Inc.
"Conn’s, Inc." or "The Company"


Conduct the following procedures as it relates to the Company’s operations,
books and records, policies and procedures, etc. (through inquiry and
observation, except where testing is noted). Document all discussions with and
inquiries of management. All samples are judgmentally selected.


1. Data Tape and Eligibility Testing
•
Select statistically significant sample of [200] loans from the cut-off date.
The [200] loans will be provided by Credit Suisse. If any of those [200] loans
are not included in the pool cut-off judgmentally select additional samples to
equal [200] samples in total. Additionally, if more than 4 errors are identified
within the first sample testing of [200] credit files, an additional 40 samples
will be required to be sampled. In addition, if 1 error is identified within the
additional testing of 40 samples, another 40 samples are to be sampled, and so
on. Compare and confirm the following information noted in the data tape back to
an unmodified electronic image of the underlying contract. Compare compliance
with Company credit policy (e.g., signed and completed application, driver’s
license verification, net income verification, attached credit report, etc.)

§
Note, during engagement planning, work with Company and Bank management to
confirm accuracy of the following anticipated data tape fields to be tested and
revise the list as necessary.

o
Date of contract / contract number

o
Original contract financed amount

o
Current amount outstanding

o
Original contract term

o
Remaining contract term (recalculate and compare to data tape)

o
Interest rate (APR)

o
Required frequency of payments and installment amount

o
State of origination of contract

o
Original FICO score and Current FICO Score

o
Internal risk level (if applicable)

o
Ability to revolve

o
Maximum balance for revolvers

o
Delinquency Status as of cutoff date

o
# of Times Extended over life of the loan

o
Promotional Program

o
Insurance & RSM Unearned Promotions/ Rebates

§
Verify the following to the third party information used at underwriting:

o
Income (to the extent verified by Conn’s)

FICO 2. Operating Model / Policies & Procedures
•
Through management inquiry and review of supporting information provided,
briefly document the Company’s operating model and supporting policies and
procedures, including any material changes made that may have occurred during
the last 12 months, that pertain to the following list. Note that the following
items are to be used as a guide but may not be all inclusive.

§
Consumer loan product types

§
Marketing

o
Customer acquisition

§
Originations & underwriting

o
Credit evaluation / use of proprietary credit scoring and Loan Origination Loan
origination / pricing (also verification / determination of pledged collateral
value). Note, as part of this it is important to determine what specific credit
policy criteria exist that may be subject to testing in below, and to consult
with Credit Suisse accordingly to define the specific key criteria that will be
tested in for credit policy compliance. Determine how the Company determines the
following:

§
Loans are written in accordance with established policies.

§
A credit review is performed on new customers prior to entering into a Loan
(including obtaining and reviewing credit reports, and evaluating the financial
condition of cosigners or guarantors).

§
Loans are properly approved by appropriate levels of management.

§
Exceptions to underwriting standards and policy deviations are properly approved
by appropriate levels of management, and documentation related to such
exceptions conforms to company policy. Underwriting exceptions and policy
deviations are made known to and periodically reviewed by senior management.

§
Management has established dollar limits and credit standards for customers
and/or by product.

§
Any post-purchase actions with respect to loans, such as payment deferrals,
extensions or other modifications of contract terms, are made by authorized
individuals, in accordance with company policies and information on deviations
(if any) is made available to senior management on a regular and formalized
basis.

§
The post-purchase quality control of loans (including post mortem reviews of
defaulted loans) is a discrete function performed by personnel adequately
segregated from origination, underwriting and closing functions. Note whether
each quality control review is evidenced by a completed worksheet, etc. Inquire
if the results of such activities are communicated to and monitored by managers
(including senior management).

§
Credit/collection and control policies are formally adopted by management and
reviewed/updated periodically.

§
Discrete functions are adequately segregated by personnel, e.g. personnel
responsible for collecting on loans and performing customer service functions
are not involved in the underwriting and approval of the loans they collect, in
the application of customer payments on the loans they collect and do not have
the ability to change the ongoing records relating to the status of the loan.

o
Documentation and Closing, Billing and Payment Processing

§
Describe how the Company determines if or how:

•
Documents supporting new Loans are inspected for proper form, completeness and
accuracy by someone independent of the origination and underwriting functions.

•
Information submitted by the obligor as part of the application and utilized in
underwriting decisions is verified for completeness and accuracy by someone
independent of the origination and underwriting functions.

•
Delivery documents are signed by obligors indicating acceptance of merchandise
financed.

•
There is physical protection of original loan contracts and supporting
documentation.

•
Loan transactions are properly identified, classified, and accounted for.

•
Loan originations are recorded accurately, completely and only once.

•
Loan originations are recorded in individual customer accounts.

•
Invoices/Loan Statements/Coupons are prepared accurately as to customer, payment
due, remaining balance and terms.

•
Invoices/Loan Statements are matched with performance data and accounting
records, and how differences are investigated in a timely manner.

•
Rates and methods used in determining late-fee charges are properly authorized
and conform with the individual Loan.

§
Collections

o
Describe how the Company determines if or how:

§
Collection staff is making customer contact at appropriate times, documenting
contact at the required level of detail and specificity, issuing written notices
to Customers at the appropriate times and providing the appropriate level of
information to personnel responsible for directing repossessions and vehicle
liquidations.

§
Loans are reviewed on a timely basis for collectibility, and charge-offs are
recorded in accordance with Company policy.

§
Aging schedules are accurately and periodically prepared and are used to assess
collectibility of loan cash flow streams

§
Control is maintained over delinquent or charged-off receivables.

§
Financial reports relating to non-accruals, delinquencies, charge-offs and
recoveries are reviewed by management on a periodic (define) basis, and such
reports agree to underlying accounting records.

o
Determine whether reasonable collection efforts continue after the date of
charge-off or delinquency

o
Review the collection notes and compliance with the stated collection policy for
30 loans selected by Credit Suisse.

•
Discuss with Management and document if any future material changes to the above
items are being planned and, if so, when the Company anticipates implementing
such changes.

•
Discuss with management and briefly document (attach management-provided support
to your report, as applicable, to supplement the following procedures).

§
Location and safekeeping of loan documents / collateral held – e.g., are
original contracts in locked, fire proof cabinets?

§
Any quality control procedures in place to ensure compliance with policies and
procedures

§
Ownership of overall “credit policy” and procedures for periodic review and/or
altering of underwriting guidelines

3. Write-offs/Loss Recognition
•
Through management inquiry and review of supporting information provided,
briefly document the Company’s write-offs/loss recognition/repossessions
process, including any material changes made that may have occurred during the
last 12 months.

•
Obtain a summary of charge-off rates and the allowance for credit / loan losses
for the last 12 months indicating beginning balances, additions, charge-offs,
recoveries and ending balances, as applicable. Inquire of management as to any
unusual trends noted. Indicate as to what level the information provided is for
– e.g., the Company’s total consumer loan portfolio or the Company’s total
managed portfolio level.

•
Obtain a summary of write-offs for the Company’s total consumer loan portfolio
and select a sample of 25 loan write offs where the write-off amount was greater
than $500 over the prior 6 months and have reached resolution. Perform the
following:

§
Review the files on each account and compare the loan balance at the time of
write-off to the proceeds from any collateral auction or other recoveries (and
the application of any such recoveries as per the Company’s policy). Note the
difference and document the reason for any loss.

§
As applicable, analyze the documentation files for principal balance at
repossession, amount and date of write-off, the disposition method, the resale
date and the sale proceeds amount. Describe the collateral disposition process
(if any), including an example timeline detailing the lag between the
repossession and sale date. For each account, compute the recovery percentage
and lag between the repossession and sale date.

§
Present this detailed information in a worksheet attached as an exhibit to your
report.

4. Collection Methodology
§
Obtain an understanding of the cash cycle.

§
Determine how cash, check, credit card ACH and other payments are properly
applied and processed. Please include in your summary a description of the time
lag and risks associated with each form of payment (including ACH).

§
How are receipts identified as to customer and applied to proper accounts.

§
How are receipts completely and accurately accumulated in the underlying
accounting records in the proper period?

§
How is rejected receipt data entered for processing accurately, completely and
only once.

§
Determine how access to cash receipt processing functions and related data is
properly restricted. Through discussion with Management, determine if adequate
processes and controls are in place to avoid the commingling of funds.

§
Obtain a current listing of the lockbox/collection account(s) into which
collections on the purchased receivables are deposited and the banks with whom
such lockboxes/collection account(s) are maintained. Examine the most recent
bank statement/general ledger reconciliation for the any lockbox/collection
accounts receiving material amounts of collections, noting the time required to
complete the reconciliation, materiality of any unreconciled variances and if it
was timely approved by someone independent from the preparer.

§
Attach management-provided support to your report, as applicable, to supplement
the above procedures in terms of collection accounts (e.g., a cash flows
diagram).

•
For collections remitted directly to the Company’s headquarters, ask management
where (bank name & account number) these in-house receipts are eventually
deposited and how promptly such collections are being deposited into the bank
account (e.g., are payments deposited within 2 business days?).

§
If management indicates the headquarters collections are estimated to exceed 5%,
select a sample of 10 such collections from the Selected Servicer Report month
and determine the period of time elapsed between their receipt and deposit to a
Dedicated Account or Dedicated Lockbox.

•
For the 200 loans previously selected within the Credit File Testing, review
evidence of the most recent 3 payments. Include within the testing, the type of
payment, where the payment was deposited, and when the payment was posted within
the servicing system.

5. Cash Applications – In Store Collections
•
Through management inquiry and review of supporting information provided,
briefly document the Company’s cash collection and application process relating
to in-store collections. Document the Company’s processes including deposits,
tracking procedures, Judgmentally select 50 in-store cash collections from the
two most recent calendar months prior to the cutoff date. Trace the cash
receipts from the initial deposit in the store, through the collection account
and to the payment servicing system. Note the time lag between when the payment
was received in the store and deposited into a bank account and the date when
the payment was applied to the account. In each case, note the time taken to
apply the cash to the customer’s account in the receivable system.

6. Computer Systems & Reporting
•
Through management inquiry and review of supporting information provided,
briefly document the Company’s computer systems used in servicing the
receivables, including any material changes made that may have occurred during
the last 12 months. Also inquire as to whether any changes are being planned
and, if so, when the Company anticipates implementing such changes.

§
Discuss with management and document the Seller’s ability to segregate loans
(and the related cash receipts) that will be sold into the proposed program.

§
Determine how sales contracts used as collateral for this loan can be identified
on Company books and records.

•
Determine if the master data processing records can be marked with a legend. As
applicable, obtain and include as an exhibit in your report evidence of the
coding to be used to identify purchased loans on the system. Briefly describe
the legend and the coding in your report.

§
Will there be a header or note on the aging indicating that the receivables are
no longer owned by the Sellers?

•
Inquire of management when the Servicer last tested its disaster recovery plan,
what the results were, how any issues were addressed, and when the next disaster
recovery test will be conducted. Discuss with management and briefly document
the procedures to ensure all systems relating to the transaction are backed up
offsite.

7. Receivable Balance Reconciliation & Aging Test
•
Reconcile the cut-off pool amounts to the to the aged trial balance & the
general ledger (accounting for adjustments to pre-compute loans, and recognizing
the GL will likely be at the Company’s total consumer loan portfolio level
rather than specific to the proposed portfolio subject to testing), and also a
reconciliation between the general ledger and the Company’s audited or internal
financial statements for the month of the cutoff date.

•
Obtain from management and include in your report a summary of the Aging
methodology. Confirm the modification policy is properly applied and monitored.
Are high APR loans rolling over?

•
From the Company selected Credit Files, select 30 loan judgmentally from among
the various aging categories and determine based on payment histories if the
accounts are being aged in accordance with the Company’s policies. Also perform
same review as in #1. Data tape and Eligibility Testing (above) Note any
accounts that may be aged in a non-conforming manner. Identify accounts that are
modified or rewritten in some way and obtain the reason and the account status.

•
Obtain the Company's most recent month end static pool analysis for default
rates. Recalculate and agree to the category totals listed to supporting
documentation including the Company's general ledger, if applicable.



8. Licensing Regulations and Consumer Credit Regulations


a)
Discuss with Management the Company’s policies and procedures for ensuring
compliance with regulatory lending requirements and consumer rule changes
(online, audits manual checks, etc.). Include a summary of your discussion in
your discussion in your report. Inquire with management regarding any regulatory
audits that have been performed during the past 12 months. Review a copy of the
examination results and management responses. Briefly describe the results of
these procedures.

b)
Summarize the structure of the compliance department. Does the organizational
structure include a Compliance Officer? Provide the name of the Compliance
Officer and a brief description of his/her position including who the Compliance
Officer reports to directly. How many staff are included in the compliance
department?

c)
Does the company provide compliance training? Provide a brief description of the
training program(s) including how often training is conducted and a list of
compliance related topics covered (i.e. Fair and Responsible Lending, UDAP,
FDCPA, OFAC, Red Flag Rule).

d)
Note if the Company maintains a Customer Complaint Department and how the
Company documents and resolves such complaints. Discuss with Management consumer
complaint trends/monitoring/resolution. Review historical complaint volume/trend
monitoring and include a summary of this reporting, including Management
responses/explanations to trends as applicable.















Exhibit B-2



--------------------------------------------------------------------------------


Annex C






EXHIBIT C
FORM OF COMMITMENT LETTER


Reference is made to the Note Purchase Agreement, dated as of February 24, 2017
(the “Agreement”), by and among CONN’S RECEIVABLES WAREHOUSE, LLC, as issuer
(the “Issuer”), CONN APPLIANCES RECEIVABLES FUNDING, LLC, as depositor (the
“Depositor”), CONN APPLIANCES, INC., as servicer (the “Servicer”), and as
sponsor (the “Sponsor”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as primary
note purchaser (the “Primary Note Purchaser”), THE CONDUITS FROM TIME TO TIME
PARTY THERETO, as Conduits (the “Conduits”), and CREDIT SUISSE AG, NEW YORK
BRANCH, in its capacity as Administrative Agent (the “Administrative Agent”).
Terms defined in the Agreement are used herein as defined therein.
The undersigned (the “Primary Note Purchaser”) hereby agrees as follows:
1.    The Primary Note Purchaser consents and commits to fund, and shall so
fund, in the amount of and within the date range listed in Schedule I hereto
such Note Initial Increase or Note Balance Increase, as applicable.
2.    Following the execution of this Commitment Letter by the Primary Note
Purchaser, an executed original hereof (together with all attachments) shall be
delivered by the Primary Note Purchaser to the Administrative Agent, the
Servicer, the Issuer and the Indenture Trustee. The effective date of this
Commitment Letter shall be the date of execution hereof.
3.    In accordance with that certain Escrow Letter dated as of July 9, 2018,
among Conn Appliances, Inc., the Depositor, Conn’s Receivables Funding 2017-A,
LLC (the “2017-A Issuer”), the Administrative Agent, the Primary Note Purchaser
and Wells Fargo Bank, National Association, as indenture trustee (the “2017-A
Trustee”) (as amended, restated, supplemented or otherwise modified from time to
time, the “Escrow Letter”), the Primary Note Purchaser agrees with the Issuer
that it will deposit an amount (the “Deposited Amount”) at least equal to the
Redemption Price (as defined in the Escrow Letter) of the Class B Notes and the
Class C Notes issued by the 2017-A Issuer into the “Collection Account” (as
defined in the Escrow Letter, the “2017-A Collection Account”) no later than
4:00 p.m. New York time on July 13, 2018. Subject to Article III of the
Agreement, the Primary Note Purchaser agrees that it shall fund the portion of
its commitment listed in Schedule I hereto equal to the Deposited Amount by
providing written confirmation to the 2017-A Trustee pursuant to the Escrow
Letter authorizing the release of the Deposited Amount from the 2017-A
Collection Account to effect the redemption of the Notes (as defined in the
Indenture defined in the Escrow Letter) on July 16, 2018.
4.    The parties agree that the Primary Note Purchaser shall provide the Issuer
with the names of all parties acting as Purchasers prior to the Note Initial
Increase Date.


Exhibit BC-3-1

--------------------------------------------------------------------------------

Annex C




5.    THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


Exhibit BC-2



--------------------------------------------------------------------------------

Annex C




IN WITNESS WHEREOF, the parties hereto have caused this Commitment Letter to be
duly executed as of the day and year first above written.


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Primary Note Purchaser and an
Alternative Purchaser
    


By: _________________________________
Name:
Title:






Acknowledged and agreed:


CONN’S RECEIVABLES WAREHOUSE, LLC, as Issuer
    


By:_________________________________
Name:
Title:







SCHEDULE I


PURCHASER
FUNDING DATE RANGE


[NOTE INITIAL INCREASE] [NOTE BALANCE INCREASE]
AMOUNT
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 










ANNEX D


SECOND RECEIVABLES PURCHASE AGREEMENT






Exhibit BC-2



--------------------------------------------------------------------------------


Annex D


 
 
 
 
 

SECOND RECEIVABLES PURCHASE AGREEMENT
Dated as of February 24, 2017

among

CONN'S RECEIVABLES WAREHOUSE, LLC
as Purchaser,



CONN APPLIANCES RECEIVABLES FUNDING, LLC
as Seller,


CONN CREDIT I, LP,
as Original Seller
and
CONN’S RECEIVABLES WAREHOUSE TRUST
as Receivables Trust



 
 
 
 
 





 
 
 




--------------------------------------------------------------------------------


Annex D
TABLE OF CONTENTS




Page


ARTICLE I
DEFINITIONS
 
   SECTION 1.1
Certain Defined Terms
1
   SECTION 1.2
Accounting and UCC Terms
2
ARTICLE II
AMOUNTS AND TERMS OF THE PURCHASES
2
   SECTION 2.1
Purchase of Receivables
3
   SECTION 2.2
Purchase Price
3
   SECTION 2.3
Payment of Purchase Price
3
   SECTION 2.4
Returns and Refinancings
3
   SECTION 2.5
Allocations of Collections
4
ARTICLE III
CONDITIONS TO PURCHASES
4
   SECTION 3.1
Conditions Precedent to Receivables Trust’s Purchase
4
   SECTION 3.2
Conditions Precedent to Seller’s Sale
5
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
5
   SECTION 4.1
Representations and Warranties of the Parties
5
   SECTION 4.2
Additional Representations and Reaffirmation of the Seller
6
   SECTION 4.3
Additional Representations of the Seller
7
ARTICLE V
GENERAL COVENANTS
8
   SECTION 5.1
Affirmative Covenants of the Seller
8
   SECTION 5.2
Negative Covenants of the Seller
12
ARTICLE VI
ADMINISTRATION AND COLLECTION OF RECEIVABLES
13
   SECTION 6.1
Collection Procedures
13
   SECTION 6.2
Limitation on Liability of the Seller and Others
14
   SECTION 6.3
Responsibilities of the Seller
14
   SECTION 6.4
Repossessed Merchandise
14
ARTICLE VII
INDEMNIFICATION
15
   SECTION 7.1
Indemnities by the Seller
15
ARTICLE VIII
MISCELLANEOUS
15
   SECTION 8.1
Amendments, Etc
15
   SECTION 8.2
Notices Etc
15
   SECTION 8.3
No Waiver; Remedies
16
   SECTION 8.4
Binding Effect; Governing Law
16
   SECTION 8.5
Costs, Expenses and Taxes
16
   SECTION 8.6
No Bankruptcy Petition
16
   SECTION 8.7
Acknowledgment of Assignments
17
   SECTION 8.8
Waiver of Setoff
17
   SECTION 8.9
Severability
17
   SECTION 8.10
Counterparts
17
   SECTION 8.11
Jurisdiction; Consent to Service of Process
17
   SECTION 8.12
Third-Party Beneficiaries
18
   SECTION 8.13
Confirmation of Intent
18
   SECTION 8.14
Section and Paragraph Headings
18
   SECTION 8.15
Interest
18
   SECTION 8.16
Limitation of Liability
19
   SECTION 8.17
Effectiveness of Agreement
19



 
 
 




--------------------------------------------------------------------------------

Annex D
TABLE OF CONTENTS
(continued)
Page








Exhibit A    Bill of Sale
Schedule I    Receivables Schedule
Schedule II    Offices Where Books, Records, Etc. Evidencing Receivables are
Kept
Schedule III    List of Trade Names
Schedule IV    20172018-PV12 Ineligible Receivables






 
 
 




--------------------------------------------------------------------------------


Annex D




SECOND RECEIVABLES PURCHASE AGREEMENT
SECOND RECEIVABLES PURCHASE AGREEMENT dated as of February 24, 2017, by and
among CONN APPLIANCES RECEIVABLES FUNDING, LLC, a Delaware limited liability
company, as seller (the “Seller”), solely with respect to Section 4.2., CONN
CREDIT I, LP, as original seller (the “Original Seller”), CONN’S RECEIVABLES
WAREHOUSE, LLC, a Delaware limited liability company, as purchaser (the
“Purchaser”) and CONN’S RECEIVABLES WAREHOUSE TRUST, a Delaware statutory trust,
as receivables trust (the “Receivables Trust”).
W I T N E S S E T H:
WHEREAS, from time to time, the Seller intends to sell Receivables originated by
Conn Appliances, Inc. (the “Originator”), to or at the direction of the
Purchaser on the terms and subject to the conditions set forth in this
Agreement;
WHEREAS, Purchaser is, as the sole beneficial owner of the Receivables Trust
andas of the Note Balance Increase Date, desires that the Receivables and other
assets sold hereunder be assigned directly by the Seller to the Receivables
Trust.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1 Certain Defined Terms. Capitalized terms used in this Agreement but
not defined herein shall have the meanings assigned to such terms in that
certain Servicing Agreement, dated as of February 24, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Servicing
Agreement”), among the Servicer, the Issuer, the Purchaser and Wells Fargo Bank,
National Association, as indenture trustee. This Agreement is the Second
Receivables Purchase Agreement referred to in the Servicing Agreement. As used
in this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
“Bill of Sale” means, with respect to each purchase of Receivables, a bill of
sale substantially in the form of Exhibit A.
“Cash Purchase Price” has the meaning assigned to that term in Section 2.3(a).
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject


 
 
 




--------------------------------------------------------------------------------

Annex D




to any limitation set forth therein) be deemed to be the outstanding principal
amount (or maximum outstanding principal amount, if larger) of the debt,
obligation or other liability guaranteed thereby.
“Contract” means an Installment Contract related to a Receivable reflected on a
Schedule of Receivables set forth on Exhibit A to a Bill of Sale.
“Date of Processing” means, with respect to any transaction, the date on which
such transaction is first recorded in the Servicer’s computer files (without
regard to the effective date of such recordation).
“Highest Lawful Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received under this Agreement, under laws applicable to the Seller and the
Purchaser that are presently in effect or, to the extent allowed by law, under
such applicable laws that may hereafter be in effect and that allow a higher
maximum nonusurious interest rate than applicable laws now allow.
“Purchase Date” has the meaning assigned to that term in Section 2.1.
“Purchase Price” has the meaning assigned to that term in Section 2.2.
“Solvent” means with respect to any Person that as of the date of determination
both (A)(i) the then fair saleable value of the property of such Person is (y)
greater than the total amount of liabilities (including Contingent Liabilities)
of such Person and (z) not less than the amount that will be required to pay the
probable liabilities on such Person’s then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (ii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iii) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due; and (B) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
SECTION 1.2 Accounting and UCC Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of the Consolidated
Parent before the Note Initial Increase Date; and all terms used in Article 9 of
the UCC that are used but not specifically defined herein are used herein as
defined therein.
ARTICLE II
AMOUNTS AND TERMS OF THE PURCHASES


 
2
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




SECTION 2.1 Purchase of Receivables.
(a)    From time to time, when no Early Amortization Event of Default has
occurred that is continuing on such date, with the written consent of the
Administrative Agent and pursuant to a Bill of Sale, the Seller may sell,
assign, transfer and convey directly to the Receivables Trust at the direction
of the Purchaser (each such date, a “Purchase Date”), on the terms and subject
to the conditions specifically set forth herein, all of its right, title and
interest, in, to and under (i) all rights (but not any obligations) to, in and
under each Contract, including all Receivables related thereto and all
Collections received thereon after the applicable Cut-Off Date, reflected on the
Schedule of Receivables set forth on Exhibit A of the related Bill of Sale, (ii)
all Related Security, (iii) the First Receivables Purchase Agreement, (iv) all
other property described in such Bill of Sale, (v) all products and proceeds of
the foregoing, including, without limitation, insurance proceeds, and (vi) all
Recoveries relating thereto.
(b)    The parties to this Agreement intend that the transactions contemplated
hereby shall be, and shall be treated as, a purchase by the Receivables Trust
and a sale by the Seller of the Receivables and not as a lending transaction.
All sales of Receivables by the Seller hereunder shall be without recourse to,
or representation or warranty of any kind (express or implied) by, the Seller,
except as otherwise specifically provided herein. The foregoing sale,
assignment, transfer and conveyance does not constitute and is not intended to
result in a creation or assumption by the Purchaser or the Receivables Trust of
any obligation of the Seller or any other Person in connection with the
Receivables, the Contracts or any other agreements relating thereto, including,
without limitation any obligation to any Receivables Obligor.
SECTION 2.2 Purchase Price. The amount payable by the Purchaser (the “Purchase
Price”) for the Receivables sold to the Receivables Trust pursuant to each Bill
of Sale shall be set forth in such Bill of Sale and shall be payable by the
Purchaser on behalf of the Receivables Trust.
SECTION 2.3 Payment of Purchase Price.
(a)    The Purchase Price for Receivables shall be paid by a cash payment made
by the Purchaser to the Seller in the amount set forth in the related Bill of
Sale (the “Cash Purchase Price”) and by the increase in the value of the
Seller’s equity interest in the Purchaser, and in turn the Purchaser’s equity
interest in the Receivables Trust, equal to the excess of the value of such
Receivables over the Cash Purchase Price.
(b)    All payments hereunder shall be made not later than 2:00 p.m. (New York
time) on the related Purchase Date in lawful money of the United States of
America in same day funds to the bank account designated in writing by the
Seller to the Purchaser.
SECTION 2.4 Returns and Refinancings. The Seller may accept a return of
Merchandise for full or partial credit to, or make an adjustment (including,
without limitation, any adjustment resulting from the exercise of any “12-Month
Cash Option” or “18-Month Cash Option” under the Credit and Collection Policy)
in, the principal amount or finance or other charges accrued or payable with
respect to the related Receivable and may refinance any Receivable in connection
with the purchase of additional Merchandise or for other reasons, provided that,
with respect to the related


 
3
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




Receivables, such credit, adjustment or refinancing is made in accordance with
the Credit and Collection Policies.
SECTION 2.5 Allocations of Collections. For purposes of determining the
Aggregate Receivables Principal Balance of Receivables at any time, the
Purchaser and the Seller agree that the Seller shall apply all Collections on a
Receivable by Receivable basis.
ARTICLE III
CONDITIONS TO PURCHASES
SECTION 3.1 Conditions Precedent to Receivables Trust’s Purchase. The obligation
of the Receivables Trust to purchase, and the Purchaser to pay the Purchase
Price for, each Contract and the related Receivables hereunder on the related
Purchase Date is subject to the conditions precedent (any one or more of which
can be waived by the Purchaser and by the Administrative Agent) that (a) the
Indenture and the other Transaction Documents shall be in full force and effect
and all conditions to the related advance under the Indenture and the Note
Purchase Agreement shall have been satisfied or waived, (b) the Purchaser and
the Administrative Agent shall have received the following, each in form and
substance satisfactory to the Purchaser and the Administrative Agent and (c) the
conditions set forth in clauses (iii), (iv) and (v) shall have been satisfied:
(i)    a copy of duly adopted resolutions of the Seller’s general partner
authorizing or ratifying the execution, delivery and performance of the
Transaction Documents to which it is a party, certified by the Seller’s
Secretary or Assistant Secretary;
(ii)    a duly executed certificate of the Seller’s Secretary or Assistant
Secretary certifying the names and true signatures of the officers authorized on
behalf of the Seller to sign the Transaction Documents to which it is a party;
(iii)    the Seller shallwill have filedsent for filing and recorded with
respect to itself and with respect to all transfers of Contracts and Receivables
from its Affiliates occurring hereunder, at its own expense, UCC-1 financing
statements with respect to the Contracts and related Receivables in such manner
and in such jurisdictions as are necessary or desirable to perfect the
Receivables Trust’s ownership interest thereof under the UCC and delivered a
file-stamped copy of such UCC-1 financing statements or other evidence of such
filings to the Purchaser within five Business Days of the Note Initial Increase
Date; and all other action necessary or desirable, in the opinion of the
Purchaser, the Administrative Agent or the Indenture Trustee, to establish the
Receivables Trust’s ownership of the Contracts and related Receivables shall
have been duly taken;
(iv)    the Seller shall have delivered to the Administrative Agent, the
Purchaser, the Receivables Trust and the Indenture Trustee the Receivables
Schedule with respect to such Purchase Date;
(v)    the Administrative Agent, the Purchaser and the Indenture Trustee shall
have received photocopies of reports of UCC searches in the central filing
office of the Originator


 
4
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




and the Seller and any necessary local offices of the Originator and the Seller
with respect to the Receivables reflecting the absence of Liens thereon, except
the Liens created hereunder, Liens against the Originator in favor of Conn
Credit I, LP, Liens pursuant to the Indenture in favor of the Indenture Trustee
and Liens as to which the Purchaser has received UCC termination statements or
instruments executed by secured parties releasing any conflicting Liens in the
Contracts, Receivables and other assets purchased pursuant to Section 2.1(a);
and
(vi)    the Administrative Agent, the Purchaser, the Receivables Trust and the
Indenture Trustee shall have received such other approvals, documents,
certificates and opinions as the Administrative Agent, Purchaser or the
Indenture Trustee may request.
SECTION 3.2 Conditions Precedent to Seller’s Sale. The obligation of the Seller
to make sales hereunder is subject to the conditions precedent that the Seller
shall have received on or before the date of such sale the following, each
(unless otherwise indicated) dated the day of such sale and in form and
substance satisfactory to the Seller:
(a)    a copy of duly adopted resolutions of the Purchaser authorizing this
Agreement, the documents to be delivered by the Purchaser hereunder and the
transactions contemplated hereby, certified by the Secretary or Assistant
Secretary of the Purchaser; and
(b)    a duly executed certificate of the Secretary or Assistant Secretary of
the Purchaser certifying the names and true signatures of the officers
authorized on its behalf to sign this Agreement and the other documents to be
delivered by it hereunder.
SECTION 3.3 Effectiveness of Sale. Upon the Purchaser’s payment of the Purchase
Price to the Seller in accordance with Section 2.3 with respect to any
Receivables, the sale of such Receivables and the other property described in
Section 2.1(a) and the related Bill of Sale shall have occurred irrespective of
whether the conditions precedent in this Article III have been met; provided,
notwithstanding the foregoing, nothing in this Section 3.3 shall constitute a
waiver of any breach of any condition precedent in this Article III to be met or
any claims or other rights, in law or in equity, arising as a result of such
failure.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.1 Representations and Warranties of the Parties. The Purchaser, the
Seller and the Receivables Trust each represents and warrants as to itself, as
of each Purchase Date, as follows:
(a)    Each of the Seller, the Purchaser and the Receivables Trust has been duly
organized and is validly existing and in good standing under the laws of the
state of its organization, with full power and authority to own its properties
and to conduct its business as presently conducted. Each of the Seller, the
Purchaser and the Receivables Trust is duly qualified to do business and is in
good standing as a foreign entity (or is exempt from such requirements), and has
obtained all necessary licenses and approvals, in each jurisdiction in which
failure to so qualify or to obtain such licenses


 
5
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




and approvals would have an Adverse Effect on the conduct of the Seller’s, the
Purchaser’s or the Receivables Trust’s business.
(b)    The sale of Contracts and related Receivables pursuant to this Agreement,
the performance of its obligations under this Agreement and the consummation of
the transactions herein contemplated have been duly authorized by all requisite
action and will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to this
Agreement or the other Transaction Documents) upon any of its property or assets
or upon that of the Seller, the Purchaser or the Receivables Trust, pursuant to
the terms of any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it, the Seller, the Purchaser or the
Receivables Trust is a party by which it, the Seller, the Purchaser or the
Receivables Trust is bound or to which any property or assets of it, the Seller,
the Purchaser or the Receivables Trust is subject, nor will such action result
in any violation of the provisions of its organizational documents or of any
statute or any order, rule or regulation of any federal or state court or
governmental agency or body having jurisdiction over it, the Seller, the
Purchaser or the Receivables Trust or any of their respective properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or any such regulatory authority or other such governmental
agency or body is required to be obtained by or with respect to the Seller, the
Purchaser or the Receivables Trust for the sale of the Contracts and related
Receivables or the consummation of the transactions contemplated by this
Agreement.
(c)    This Agreement has been duly executed and delivered by the Seller, the
Purchaser and the Receivables Trust and constitutes a valid and legally binding
obligation of the Seller, the Purchaser and the Receivables Trust, respectively,
enforceable against the Seller, the Purchaser and the Receivables Trust,
respectively, in accordance with its terms, except that the enforceability
thereof may be subject to (a) the effects of any applicable bankruptcy,
insolvency, reorganization, receivership, conservatorship or other laws,
regulations and administrative orders affecting the rights of creditors
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).
(d)    There is no pending or, to its knowledge after due inquiry, threatened
action or proceeding affecting it or any of its Subsidiaries before any court,
governmental agency or arbitrator, that may reasonably be expected to materially
and adversely affect its condition (financial or otherwise), operations,
properties or prospects, or that purports to affect the legality, validity or
enforceability of this Agreement. None of the transactions contemplated hereby
is or is threatened to be restrained or enjoined (temporarily, preliminarily or
permanently).
SECTION 4.2 Additional Representations and Reaffirmation of the Seller. The
Seller additionallyand the Original Seller each represents and warrants, as of
each Purchase Date with respect to the Receivables sold on such Purchase Date,
as follows:
(a)    Sale of Receivables. The Seller is, as of the time of the transfer to the
Receivables Trust of each Receivable being sold to the Receivables Trust by it
hereunder on the applicable Purchase Date, the sole owner of such Receivable
free from any Lien other than those released at or prior to such transfer. There
is no effective financing statement (or similar statement or instrument


 
6
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




of registration under the law of any jurisdiction) now on file or registered in
any public office filed by or against the Originator, the Seller or any
Subsidiary of the Originator or the Seller or purporting to be filed on behalf
of the Originator, the Seller or any Subsidiary of the Originator or the Seller
covering any interest of any kind in any Contracts and related Receivables being
transferred to the Receivables Trust by it hereunder on such Purchase Date and
the Originator and the Seller will not execute nor will there be on file in any
public office any effective financing statement (or similar statement or
instrument of registration under the laws of any jurisdiction) or statements
relating to such Contracts and related Receivables, except (i) Contracts and
related Receivables by Conn Credit I, LP from the Originator, (ii) any financing
statements filed in respect of and covering the purchase of such Contracts and
related Receivables by the Receivables Trust and contribution to the Receivables
Trust pursuant to this Agreement, (iii) any financing statements filed in
respect of the security interest created pursuant to the Indenture and (iv)
financing statements for which a release of Lien has been obtained or that has
been assigned to the Purchaser, Receivables Trust or the Indenture Trustee. All
filings and recordings (including pursuant to the UCC) required to perfect the
title of the Receivables Trust in each Contract or related Receivable sold
hereunder have been accomplished and are in full force and effect, or will be
accomplished and in full force and effect prior to the time required in clause
(iii) of Section 3.1 and the Seller shall at its expense perform all acts and
execute all documents necessary or reasonably requested by the Purchaser, the
Receivables Trust, the Issuer or the Indenture Trustee at any time and from time
to time to evidence, perfect, maintain and enforce the title or the security
interest of the Receivables Trust in the Contracts and related Receivables and
the priority thereof.
(b)    Accuracy of Receivables Schedule Information. As of the applicable
Cut-off Date, the Receivables Schedule furnished by Seller will be in all
material respects an accurate and complete listing of all the Contracts and
related Receivables being transferred to the Receivables Trust and the
information contained therein with respect to such Contracts and related
Receivables is true and correct as of such date. All information heretofore
furnished by, or on behalf of, Seller to the Purchaser or the Indenture Trustee
in connection with any Transaction Document, or any transaction contemplated
thereby, is true and accurate in every material respect.
(c)    Contracts. With respect to each Contract being transferred to the
Receivables Trust on the applicable Purchase Date, theeach related Receivable
(other than any 2018-PV2 Ineligible Receivable) is an Eligible Receivable.
(d)    Reaffirmation of Representations. The Original Seller acknowledges and
agrees that, pursuant to the 2017-A First Receivables Purchase Agreement, the
Original Seller sold to the Seller each of the Contracts being sold by the
Seller to the Receivables Trust hereunder on the Note Initial Increase Date. In
connection with the Note Initial Increase, as of the Note Initial Increase Date
the Original Seller hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under the 2017-A First
Receivables Purchase Agreement including, without limitation, its obligations
with respect to returns and refinancings under Section 2.5 of the 2017-A First
Receivables Purchase Agreement and its obligations to purchase repossessed
Merchandise under Section 6.6 of the 2017-A First Receivables Purchase
Agreement; provided that the Original Seller and Seller acknowledge and agree
that any reference to in the 2017-A First Receivables Purchase


 
7
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




Agreement to the Original Seller making a payment or deposit to the “Collection
Account” shall from and after the Note Initial Increase Date refer to the
Collection Account specified in Section 8.02(a)(i) of the Indenture, (b)
ratifies and reaffirms each transfer and grant of security interest made by it
under the 2017-A First Receivables Purchase Agreement and confirms that such
liens and security interests continue to secure the obligations secured or
purportedly secured under the 2017-A First Receivables Purchase Agreement, (c)
represents and warrants that (1) each of the representations and warranties of
the Original Seller under the 2017-A First Receivables Purchase Agreement is
true and correct as of the Note Initial Increase Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or in all respects, if qualified by any materiality or
“Material Adverse Effect” or similar qualifier) on and as of such earlier date,
and (2) the 2017-A First Receivables Purchase Agreement is in full force and
effect as of the Note Initial Increase Date and, except as amended or otherwise
modified hereby, has not been amended, restated, supplemented or otherwise
modified on or prior to the Note Initial Increase Date, and (d) agrees that all
such obligations, transfers, grants, representations and warranties described in
clauses (a) through (c) above continue in full force and effect after giving
effect to the Note Initial Increase and the transfer of such Contracts to the
Receivables Trust hereunder. The Original Seller acknowledges that it has
received a copy of the Receivables Schedule delivered to the Indenture Trustee
as of the Initial Note Increase Date, and agrees that, to the extent the
Original Seller at any time held an interest in any Receivable identified on
such schedule, all such right, title and interest held by it was transferred
pursuant to the 2017-A First Receivables Purchase Agreement irrespective of
whether any bill of sale or other instrument of transfer contemplated thereunder
was executed pursuant the 2017-A First Receivables Purchase Agreement, and
accordingly such the Original Seller does not hold any interest in any such
Receivable as of the Note Initial Increase Date
SECTION 4.3 Additional Representations of the Seller. The Seller additionally
represents and warrants, as of each Purchase Date, as follows:
(a)    Location of Office and Records. The principal place of business and chief
executive office of Seller is located at 4055 Technology Forest Blvd., Suite
210, The Woodlands, TX, 77381. Originals or duplicates of any incidental Records
evidencing Contracts and related Receivables that may be kept by the Seller
shall be kept at, and only at, said offices, and Seller will not move its
principal place of business and chief executive office or permit any Records or
any books evidencing the Contracts and related Receivables that it may hold in
its possession to be moved unless (i) the Seller shall have given to the
Administrative Agent, the Purchaser and the Indenture Trustee not less than 30
days’ prior written notice thereof, clearly describing the new location, and
(ii) the Seller shall have taken such action, satisfactory to the Administrative
Agent, the Purchaser and the Indenture Trustee, to maintain the title or
ownership of the Receivables Trust and any security interest of, or any filing
in respect of title of, the Receivables Trust, in the Receivables at all times
fully perfected and in full force and effect.
(b)    Trade Names. Set forth on Schedule III hereto is a complete and accurate
list of the trade names of the Seller for the five-year period preceding the
date of this Agreement.


 
8
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




(c)    Financial Statements. The Seller has heretofore made available to the
Purchaser, the Administrative Agent, and the Indenture Trustee copies of
Consolidated Parent’s consolidated balance sheets and statements of income and
changes in financial condition as of and for the fiscal years ended January 31,
2015 and January 31, 2016, audited by and accompanied by the opinion of Ernst &
Young independent public accountants. Except as disclosed to the Indenture
Trustee and the Administrative Agent prior to the date of this Agreement, such
financial statements present fairly in all material respects the financial
condition and results of operations of Consolidated Parent and its consolidated
subsidiaries as of such dates and for such periods; such balance sheets and the
notes thereto disclose all liabilities, direct or contingent, of the
Consolidated Parent and its consolidated subsidiaries as of the dates thereof
required to be disclosed by GAAP and such financial statements were prepared in
accordance with GAAP applied on a consistent basis. Since January 31, 2016,
there has been no material adverse change in the condition (financial or
otherwise), operations, properties, assets or prospects of the Seller and its
Subsidiaries.
(d)    No Consent. No action, consent or approval of, registration or filing
with or any other action by any Governmental Authority (other than the UCC
financing statements required to be filed hereby) is or will be required in
connection with execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement, except such as
have been made or obtained and are in full force and effect.
(e)    Back-Up Servicer Can Perform. Upon the delivery by the Seller to the
Back-Up Servicer, if any, of the computer tapes, disks, cassettes and related
materials (in a generally acceptable readable format) relating to the
administration of the Receivables, the Back-Up Servicer, if any, shall have been
furnished with all materials and data necessary to permit immediate collection
of the Receivables by the Back-Up Servicer, if any, without the participation of
the Seller, in such collection.
(f)    Security Interest of Receivables Trust. This Agreement and all related
documents constitute a valid sale, transfer and assignment to the Receivables
Trust of all right, title and interest in the Contracts being sold on the
applicable Purchase Date and the Receivables and Related Security related
thereto and the proceeds thereof. Upon the filing of the financing statements
described in Section 3.1(iii), the Receivables Trust shall have a first priority
perfected security interest in all of the property described in Section 2.1(a)
(except to the extent such first priority perfected security interest was
assigned to the Indenture Trustee pursuant to the Indenture).
(g)    Solvency. The Seller is Solvent.
ARTICLE V
GENERAL COVENANTS
SECTION 5.1 Affirmative Covenants of the Seller. So long as the Purchaser or the
Receivables Trust shall have any interest in any Contract and related Receivable
sold hereunder, the Seller shall, unless the Administrative Agent and the
Purchaser otherwise consent in writing:
(a)    Financial Statements, Reports, Etc. Deliver or cause to be delivered to
the Administrative Agent, the Purchaser, the Receivables Trust and the Indenture
Trustee:


 
9
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




(i)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Consolidated Parent, a balance sheet of the Consolidated
Parent as of the end of such year and statements of income and retained earnings
and of source and application of funds of the Seller for the period commencing
at the end of the previous Fiscal Year and ending with the end of such year, in
each case setting forth comparative figures for the previous Fiscal Year,
certified without material qualification in a manner satisfactory to the
Purchaser, the Administrative Agent, and the Indenture Trustee by Ernst & Young
or other nationally recognized, independent public accountants, together with a
certificate of such accounting firm stating that in the course of the regular
audit of the business of the Seller, which audit was conducted in accordance
with generally accepted auditing standards in the United States; and
(ii)    as soon as available and in any event within 45 days after the end of
each fiscal quarter, quarterly balance sheets and quarterly statements of source
and application of funds and quarterly statements of income and retained
earnings of the Consolidated Parent, certified by the chief financial or
executive officer of the Consolidated Parent (which certification shall state
that such balance sheets and statements fairly present the financial condition
and results of operations for such fiscal quarter, subject to year‑end audit
adjustments).
For so long as Consolidated Parent is subject to the reporting requirements of
Section 13(a) of the Exchange Act, its filing of the annual and quarterly
reports required under the Exchange Act, on a timely basis, shall be deemed
compliance with clauses (i) and (ii) of this paragraph (a).
(b)    Compliance with Laws, Etc. Comply, and cause all of the Contracts related
to Receivables to comply, in all material respects with all applicable laws,
rules, regulations and orders applicable to the Seller and the Receivables,
including, without limitation, rules and regulations relating to truth in
lending, retail installment sales, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices, privacy environmental
matters, labor, taxation and ERISA, where in any such case failure to so comply
could reasonably be expected to have an adverse impact on the Receivables or the
amount of Collections thereunder. It will comply in all material respects with
its obligations under the Contracts related to Receivables.
(c)    Preservation of Existence. Preserve and maintain in all material respects
its corporate existence, corporate rights (charter and statutory) and
franchises.
(d)    Keeping of Records and Books of Account. Maintain and implement, or cause
to be maintained or implemented, administrative and operating procedures
reasonably necessary or advisable for the administration of all Receivables,
and, until the delivery to the Purchaser or its designee, keep and maintain, or
cause to be kept and maintained, all documents, books, records and other
information necessary or advisable for the administration of all Receivables.
(e)    Performance and Compliance. Duly fulfill all obligations on its part to
be fulfilled under or in connection with the Contracts and related Receivables,
including complying with all requirements of law applicable thereto, and will do
nothing to impair the right, title and interest of the Receivables Trust in the
Contracts and related Receivables; provided, however, that an


 
10
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




adjustment or compromise of a Receivable pursuant to Section 2.4 shall not be
deemed to be a violation of this paragraph.
(f)    Location of Records. Keep the chief executive office of the Seller
located at 4055 Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381,
and keep originals or duplicates of any Records related to Contracts and related
Receivables sold hereunder that it maintains at, and only at, said offices, and
the Seller will not move its chief executive office or permit any Records and
books evidencing the Contracts and related Receivables that it may maintain to
be moved unless (i) the Seller shall have given to the Administrative Agent, the
Purchaser, the Receivables Trust and the Indenture Trustee not fewer than 45
days’ prior written notice thereof, clearly describing the new location, and
(ii) the Seller shall have taken such action, satisfactory to the Administrative
Agent, the Purchaser and the Indenture Trustee, to maintain the title or
ownership of the Receivables Trust and any security interest of, or any filing
in respect of title of, the Receivables Trust in the Contracts and related
Receivables at all times fully perfected and in full force and effect. The
Seller may not, in any event, move the location where it conducts any
administration of the Contracts and related Receivables sold hereunder from 4055
Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381, without notice to
the Indenture Trustee.
(g)    Insurance. Keep its insurable properties adequately insured at all times
by financially sound and responsible insurers; maintain such other insurance, to
such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies of the same or
similar size in the same or similar businesses; maintain in full force and
effect public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it or any Subsidiary, as the case
may be, in such amounts and with such deductibles as are customary with
companies of the same or similar size in the same or similar businesses and in
the same geographic area; and maintain such other insurance as may be required
by law.
(h)    Obligations and Taxes. Pay and discharge promptly when due all material
obligations, all sales tax and all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property before the same shall become in default, as well as all material
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a Lien or charge upon such properties or any part thereof;
provided, however, that it and each Subsidiary shall not be required to pay and
discharge or to cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and for which the Seller
shall have set aside on its books adequate reserves with respect thereto.
(i)    Furnishing Copies, Etc. Furnish to the Administrative Agent, the
Purchaser, the Receivables Trust, the Issuer and the Indenture Trustee (i)
promptly after obtaining knowledge that a Receivable (other than a 2018-PV1
Ineligible Receivable) was, at the time of the Receivables Trust’s purchase
thereof, not an Eligible Receivable, notice thereof; and (ii) promptly following
request therefor, such other information, documents, records or reports with
respect to the Receivables or the underlying Contracts or the conditions or
operations, financial or otherwise, of


 
11
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




the Seller, as the Administrative Agent, the Purchaser or the Indenture Trustee
may from time to time reasonably request.
(j)    Obligation to Record and Report. The Seller will treat the purchase of
Contracts and related Receivables as a sale or secured financing for tax and
financial accounting purposes (as required by GAAP) and as a sale for all other
purposes (including, without limitation, legal and bankruptcy purposes), on all
relevant books, records, tax returns, financial statements and other applicable
documents.
(k)    Continuing Compliance with the Uniform Commercial Code. At its expense
perform all acts and execute all documents necessary or reasonably requested by
the Administrative Agent, the Purchaser, the Receivables Trust, the Issuer or
the Indenture Trustee at any time to evidence, perfect, maintain and enforce the
title or the security interest of the Receivables Trust in the Contracts and
related Receivables sold hereunder and the priority thereof. The Seller will
execute and deliver financing statements relating to or covering the Contracts
and related Receivables sold hereunder (reasonably satisfactory in form and
substance to the Administrative Agent and the Purchaser) and the Seller will
authorize the Purchaser and the Receivables Trust to file one or more financing
statements relating to or covering the Contracts and related Receivables and the
other property described in Section 2.1(a). The Seller shall, on or prior to the
date that is sixty (60) days after the related Purchase Date, cause each
Contract related to a Receivable to be stamped in a conspicuous place (other
than with respect to Contracts the originals of which have been copied on
microfilm or optically scanned and destroyed, in each case prior to such 60th
day), with a legend stating that it has been sold, assigned and transferred to
the Receivables Trust. The Seller shall deliver the Receivable Files related to
each Contract to the Custodian; provided that while any Records evidencing
Contracts and related Receivables is in custody of the Seller, the Seller will
hold the same for the benefit of the Receivables Trust. The Seller will not file
or authorize the filing of any effective financing statement (or similar
statement or instrument of registration under the laws of any jurisdiction) or
statements relating to any Contracts and related Receivables sold hereunder,
except any financing statements filed or to be filed in respect of and covering
the purchase of the Contracts and related Receivables (i) by the Seller pursuant
to those certain purchase agreements, dated the date hereof, by and between (I)
the Seller, the Receivables Trust and the Purchaser and (II) Purchaserthe Seller
and Conn Credit I, LPthe 2017-A Seller, respectively, and (ii) by the
Receivables Trust pursuant to this Agreement and the security interest created
in favor of the Indenture Trustee pursuant to the Indenture.
(l)    Proceeds of Receivables. In the event that the Seller receives any
Collections in respect of Contracts and related Receivables (including, without
limitation, any in-store payments) sold hereunder, use its best efforts to
deposit or otherwise credit, or cause to be deposited or otherwise credited, in
accordance with the procedures set forth in Section 2.02 of the Servicing
Agreement.
(m)    Sales Tax Refunds. Claim all amounts which may be recovered from the
State of Texas or any other state as a rebate or refund of sales taxes paid with
respect to Receivables which became Defaulted Receivables and pay such amounts
to the Purchaser as soon as practical upon receipt from the related state
refunding such amounts.


 
12
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




(n)    Financing Statement Changes. Within 30 days after the Seller makes any
change in its, name, identity or corporate structure that would make any
financing statement filed in accordance with this Agreement seriously misleading
within the meaning of Section 9-506 of the UCC, the Seller shall give the
Administrative Agent and the Purchaser notice of any such change and shall file
such financing statements or amendments to previously filed financing statements
as may be necessary to continue the perfection of the interest of the
Receivables Trust in the Contracts and related Receivables, the Related Security
and the Receivables Files, and the proceeds of the foregoing.
(o)    Insurance Premiums. The Seller shall, within sixty (60) days following
the Initiation Date for any Receivable, pay to the appropriate insurance
underwriters or agents writing insurance in connection with the Contracts and
related Receivables sold hereunder the amount of insurance premiums financed in
accordance with the Credit and Collection Policies with respect to such
Receivable.
SECTION 5.2 Negative Covenants of the Seller. So long as the Purchaser or the
Receivables Trust shall have any interest in any Contracts and related
Receivables sold hereunder, the Seller shall not, unless the Administrative
Agent and the Purchaser otherwise consents in writing:
(a)    Liens. Sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Lien upon or with respect to, any
Receivables sold hereunder, or any Contracts with respect thereto, or assign any
right to receive proceeds in respect thereof except as created or imposed by
this Agreement, the Indenture or the other Transaction Documents.
(b)    Change in Business. Make any material change in the nature of its
business as carried on at the date hereof or engage in or conduct any business
or activity that is materially inconsistent with such business.
(c)    Change in Payment Instructions to Receivables Obligors. Instruct the
Receivables Obligors on any Receivables to make any payments with respect to
such Receivables to any place other than the places specified in Section 6.1.
(d)    Cause a Default. Take any action which would cause the Purchaser to be in
default under the Indenture, a copy of which has been furnished to the Seller.
(e)    Mergers; Sales of Assets. Sell all or substantially all of its property
and assets to, or consolidate with or merge into, any other corporation, if the
effect of such sale or merger would cause an Event of Default, Early
Amortization Event, Unmatured Event of Default, Unmatured Early Amortization
Event, Servicer Default or Unmatured Servicer Default under this Agreement or
the Indenture. The Seller shall promptly provide written notice to each Rating
Agency (if any Rating Agency then provides a rating on the Notes) of any such
sale, consolidation or merger which would cause an Event of Default, Early
Amortization Event, Unmatured Event of Default, Early Amortization EventServicer
Default or Unmatured Servicer Default under this Agreement or the Indenture.


 
13
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




(f)    Accounting Changes. Make any material change (i) in accounting treatment
and reporting practices except as permitted or required by GAAP, (ii) in tax
reporting treatment except as permitted or required by law, (iii) in the
calculation or presentation of financial and other information contained in any
reports delivered hereunder, or (iv) in any financial policy of the Seller if
such change could reasonably be expected to have an Adverse Effect on the
Receivables or the collection thereof.
(g)    Maintenance of Separate Existence. (i) Fail to do all things necessary to
maintain its existence separate and apart from the Purchaser including, without
limitation, maintaining appropriate books and records (including current minute
books); (ii) except as required by applicable law, suffer any limitation on the
authority of its own directors and officers or partners to conduct its business
and affairs in accordance with their independent business judgment, or authorize
or suffer any Person other than its own officers and directors or partners to
act on its behalf with respect to matters (other than matters customarily
delegated to others under powers of attorney) for which a limited liability
company’s or limited partnership’s own officers and directors or partners would
customarily be responsible; (iii) fail to (A) maintain or cause to be maintained
by an agent of the Seller under the Seller’s control physical possession of all
its books and records, (B) maintain capitalization adequate for the conduct of
its business, (C) account for and manage all of its liabilities separately from
those of any other Person, including, without limitation, payment by it of all
payroll and other administrative expenses and taxes from its own assets, (D)
segregate and identify separately all of its assets from those of any other
Person, (E) maintain employees, or pay its employees, officers and agents for
services performed for the Seller or (F) allocate shared overhead fairly and
reasonably; or (iv) commingle its funds with those of the Purchaser or use the
Purchaser’s funds for other than the uses permitted under the Transaction
Documents.
ARTICLE VI
ADMINISTRATION AND COLLECTION OF RECEIVABLES
SECTION 6.1 Collection Procedures.
(a)    On or before the Note Initial Increase Date, the Seller and the Purchaser
shall have established and shall maintain thereafter the system of collecting
and processing Collections of Receivables in accordance with Section 2.02 of the
Servicing Agreement.
(b)    The Seller shall cause all in-store payments to be (i) processed as soon
as possible after such payments are received by the Seller but in no event later
than the Business Day after such receipt, and (ii) delivered to the Servicer or,
if a Daily Payment Event has occurred, deposited in the Collection Account, no
later than the second Business Day following the date of such receipt.
(c)    The Seller and the Purchaser shall deliver to the Servicer or, if a Daily
Payment Event has occurred, deposit into the Collection Account, all Recoveries
received by it within two Business Days after the date of receipt for such
Recovery.
(d)    Any funds held by the Seller representing Collections of Receivables
shall, until delivered to the Servicer or deposited in the Collection Account,
be held in trust by the Seller on behalf of the Indenture Trustee as part of the
Trust Estate.


 
14
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




(e)    The Seller hereby irrevocably waives any right to set off against, or
otherwise deduct from, any Collections.
(f)    The Seller acknowledges that Seller shall not have any right, title or
interest in and to any Note Account.
SECTION 6.2 Limitation on Liability of the Seller and Others. No recourse under
or upon any obligation or covenant of this Agreement, or the Receivables, or for
any claim based thereon or otherwise in respect thereof, shall be had against
any incorporator, shareholder, employee, agent, limited partner, officer or
director, in its capacity as such, past, present or future, of the Seller or of
any successor thereto, either directly or through the Seller, whether by virtue
of any constitutory statute, or rule of law, or by the enforcement of any
assessment or penalty or otherwise; it being expressly understood that this
Agreement and the obligations issued hereunder are solely its obligations, and
that no such personal liability whatever shall attach to, or is or shall be
incurred by the incorporators, shareholders, employees, agents, limited
partners, officers or directors, as such, of the Seller or of any successor
thereto, or any of them, because of the creation of the obligations hereby
authorized, or under or by reason of the obligations, covenants or agreements
contained in this Agreement or in the Receivables or implied therefrom; and that
any and all such personal liability, either at common law or in equity or by
constitution or statute, of, and any and all such rights and claims against,
every such incorporator, shareholder, employee, agent, officer or director, as
such, because of the creation of the indebtedness hereby authorized, or under or
by reason of the obligations or covenants contained in this Agreement or in the
Receivables or implied therefrom, are hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Agreement. The
Seller, the Purchaser and the Indenture Trustee and any director or officer or
employee or agent of the Seller, the Purchaser or the Indenture Trustee may rely
in good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.
SECTION 6.3 Responsibilities of the Seller. Notwithstanding anything herein to
the contrary (i) the Seller shall perform all of its obligations under the
Credit and Collection Policies related to the Receivables to the same extent as
if such Receivables had not been transferred to the Receivables Trust hereunder,
(ii) the exercise by the Purchaser or Receivables Trust of any of its rights
hereunder shall not relieve the Seller from its obligations with respect to such
Receivables and (iii) except as provided by law, the Purchaser and the
Receivables Trust shall not have any obligation or liability with respect to any
Receivables or the underlying Contracts, nor shall the Purchaser or Receivables
Trust be obligated to perform any of the obligations or duties of the Seller
thereunder.
SECTION 6.4 Repossessed Merchandise. The Seller agrees to purchase Merchandise
repossessed by the Purchaser or the Receivables Trust from a Receivables
Obligor. The purchase price payable by the Seller will be the fair market value
of such unit of repossessed Merchandise as mutually agreed upon between the
Purchaser and the Seller. Additionally, if any Receivable becomes a Defaulted
Receivable, the Seller agrees to return to the Purchaser the amount (up to the
Receivables Principal Balance of such Receivable) of any unearned premium for
credit insurance and unearned premium (which is the amount paid by Conn’s to
fund the servicer agreements) for


 
15
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




repair service agreements (unless such amount has been paid directly to the
Purchaser by the applicable insurance company). Any amounts due to the Purchaser
in accordance with this Section (i) shall be paid in cash by the Seller on the
next Business Day following such purchase or cancellation, (ii) shall constitute
Recoveries and (iii) shall be deposited in the Collection Account. The Purchaser
shall be responsible for delivering repossessed Merchandise to the Seller
location.
ARTICLE VII
INDEMNIFICATION
SECTION 7.1 Indemnities by the Seller. Without limiting any other rights that
the Purchaser may have hereunder or under applicable law, the Seller hereby
agrees to indemnify the Purchaser and the Receivables Trust (and their
respective assignees) and its officers, directors, agents, trustees and
employees (each an “PSA Indemnified Party”) from and against any and all claims,
losses and liabilities (including, without limitation, reasonable attorneys’
fees and disbursements) (all the foregoing being collectively referred to as
“PSA Indemnified Amounts”) awarded against or incurred by any of them arising
out of or resulting from the Seller’s failure to perform its obligations under
this Agreement excluding, however, PSA Indemnified Amounts to the extent
resulting from gross negligence (it being the intention of the parties that the
PSA Indemnified Party shall be indemnified for its own ordinary negligence) or
willful misconduct on the part of such PSA Indemnified Party. Such indemnity
shall survive the execution, delivery, performance and termination of this
Agreement.
ARTICLE VIII
MISCELLANEOUS
SECTION 8.1 Amendments, Etc.
(a)    This Agreement may be amended from time to time by the parties hereto,
with the consent of each Required Noteholder and the Administrative Agent.
(b)    Prior to the execution of any amendment pursuant to this Section 8.1, the
Purchaser shall provide written notification of the substance of such amendment
to each Rating Agency (if any Rating Agency then provides a rating on the Notes)
and promptly after the execution of any such amendment, the Issuer shall furnish
a copy of such amendment to such Rating Agency (if any Rating Agency then
provides a rating on the Notes).
SECTION 8.2 Notices Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telex, facsimile or cable
communication) and mailed, telegraphed, telexed, transmitted, cabled or
delivered, if to the Seller, at its address at 4055 Technology Forest Blvd.,
Suite 210, The Woodlands, TX, 77381; if to the Purchaser, at its address at 4055
Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381; if to the
Receivables Trust, at its address at 4055 Technology Forest Blvd., Suite 210,
The Woodlands, TX, 77381; or, as to each party, at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and communications shall when mailed or telecopied be effective when
deposited in the mails, or transmitted by telecopier, respectively, except that
notices to the Purchaser pursuant to Article II shall not be effective until
received by the Purchaser.


 
16
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




SECTION 8.3 No Waiver; Remedies. No failure on the part of the Purchaser or the
Receivables Trust to exercise, and no delay in exercising, any right under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 8.4 Binding Effect; Governing Law. This Agreement shall be binding upon
and inure to the benefit of the Seller, the Purchaser and the Receivables Trust
and their respective successors and assigns, except that the Seller shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Purchaser. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until such time that
neither the Purchaser nor the Receivables Trust shall not have any interest in
any Receivables and all obligations of the Seller hereunder shall have been paid
in full; provided, however, that the indemnification provisions of Article VIII
shall be continuing and shall survive any termination of this Agreement. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas without regard to the conflict of laws principles thereof.
SECTION 8.5 Costs, Expenses and Taxes. In addition to the rights of
indemnification granted to the Purchaser and Receivables Trust under Article
VIII, the Seller agrees to pay on demand all costs and expenses of the
Purchaser, the Receivables Trust, the Administrative Agent, and the Indenture
Trustee in connection with the preparation, execution and delivery of the
Transaction Documents and the other agreements and documents to be delivered
hereunder and thereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Purchaser, the Receivables Trust and
the Indenture Trustee with respect thereto and with respect to advising the
Purchaser, the Receivables Trust and the Indenture Trustee as to their rights
and remedies under this Agreement, and all costs and expenses (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement and the documents to be delivered hereunder. In addition, the
Seller agrees to pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents to be delivered hereunder,
and agrees to hold the Purchaser and the Receivables Trust harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omitting to pay such taxes and fees.
SECTION 8.6 No Bankruptcy Petition. The Seller covenants and agrees that prior
to the date which is one year and one day after the date on which the Notes are
no longer Outstanding, it will not institute against, or join any other Person
in instituting against, the Purchaser or the Receivables Trust any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law. Each of the
Receivables Trust and Purchaser covenants and agrees that prior to the date
which is one year and one day after the date on which the Notes are no longer
Outstanding and any indebtedness under any other Permitted ABS Transaction is no
longer outstanding, it will not institute against, or join any other Person in
instituting against, the Seller any bankruptcy, reorganization, arrangement,


 
17
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law. This Section 8.6 shall survive the termination
of this Agreement.
SECTION 8.7 Acknowledgment of Assignments. The Seller hereby acknowledges and
consents to the assignment by the Purchaser and Receivables Trust of Contracts,
Receivables, Related Assets and other property transferred hereunder, the rights
of the Purchaser under this Agreement to the Receivables Trust, and by the
Receivables Trust to the Indenture Trustee pursuant to the Indenture. The Seller
further acknowledges that, in accordance with the terms of the Transaction
Documents, the Receivables Trust and the Indenture Trustee may, under certain
circumstances exercise some or all of the rights of the Purchaser hereunder and
the Indenture Trustee may, under certain circumstances, exercise some or all of
the rights of the Receivables Trust hereunder. The parties hereto acknowledge
and agree that each of the Purchaser and the Receivables Trust and each assignee
of their respective rights hereunder shall be an assignee of any rights of the
Seller with respect to refunds of sales taxes.
SECTION 8.8 Waiver of Setoff. All payments hereunder by the Seller to the
Purchaser, by the Purchaser to Seller, by the Seller to the Receivables Trust or
by the Receivables Trust to the Seller shall be made without setoff,
counterclaim or other defense and each of the Purchaser, the Seller and the
Receivables Trust hereby waives any and all of its rights to assert any right of
setoff, counterclaim or other defense to the making of a payment due hereunder
to the Seller, the Purchaser or the Receivables Trust, as the case may be;
provided, however; that, notwithstanding the foregoing, each of the Purchaser
and Receivables Trust hereby reserves any and all of its rights to assert any
such right of setoff, counterclaim or other defense against the Seller with
respect to the Purchase Price of Receivables purchased from the Seller hereunder
in the ordinary course of the Purchaser’s and Receivables Trust’s business.
SECTION 8.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
SECTION 8.10 Counterparts. This Agreement and any amendment or supplement hereto
or any waiver granted in connection herewith may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.
SECTION 8.11 Jurisdiction; Consent to Service of Process.
(a)    The Seller, the Purchaser and the Receivables Trust hereby submit to the
nonexclusive jurisdiction of any United States District Court for the Southern
District of New York and of any New York state court sitting in New York, New
York for purposes of all legal proceedings arising out of, or relating to, the
Transaction Documents or the transactions contemplated thereby. The Seller, the
Purchaser and the Receivables Trust hereby irrevocably waive, to the fullest
extent possible, any objection it may now or hereafter have to the venue of any
such proceeding and any claim that any such proceeding has been brought in an
inconvenient forum. Nothing in this Section


 
18
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




8.11 shall affect the right of the Indenture Trustee or any Noteholder to bring
any action or proceeding against the Seller, the Purchaser and the Receivables
Trust or any of their respective property in the courts of other jurisdictions.
(b)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER
ARISING THEREUNDER.
SECTION 8.12 Third-Party Beneficiaries. Each of the Secured Parties shall be
third-party beneficiaries of this Agreement.
SECTION 8.13 Confirmation of Intent. It is the express intent of the parties
hereto that the sale to the Receivables Trust pursuant to Section 2.1 hereof of
all of the Seller’s right, title and interest, in, to and under (i) all rights
(but not any obligations) to, in and under each Contract, including all
Receivables related thereto and all Collections received thereon after the
applicable Cut-Off Date, reflected on the Schedule of Receivables set forth on
Exhibit A of each Bill of Sale, (ii) all Related Security, (iii) the First
Receivables Purchase Agreement, (iv) all other property described in the related
Bill of Sale, (v) all products and proceeds of the foregoing, including, without
limitation, insurance proceeds, and (vi) all Recoveries relating thereto, in
each case shall be treated under applicable state law and Federal bankruptcy law
as a sale by the Seller to the Receivables Trust. However, if it is determined
contrary to the express intent of the parties that the transfer is not a sale
and that all or any portion of the assets described in Section 2.1(a) continue
to be property of the Seller, then the Seller hereby grants to the Receivables
Trust a security interest in all of the Seller’s right, title and interest in,
to and under all such assets, whether now owned or existing or hereafter arising
or acquired, to secure the Seller’s obligations under this Agreement, and this
Agreement shall constitute a security agreement under applicable law. The
Seller, the Purchaser and the Receivables Trust shall, to the extent consistent
with the Transaction Documents, take such action as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the assets
described in Section 2.1(a), such interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the terms of this Agreement and the Indenture.
SECTION 8.14 Section and Paragraph Headings. Section and paragraph headings used
in this Agreement are provided solely for convenience of reference and shall not
affect the meaning or interpretation of any provision of this Agreement.
SECTION 8.15 Interest. Without limitation to the express intent of the parties
set forth in the first sentence of Section 8.13, if the sales contemplated under
this Agreement are ever determined to constitute financing arrangements, the
parties hereto intend that Purchaser shall conform strictly to usury laws
applicable to it, if any. Accordingly, if the transactions contemplated hereby
would be usurious under applicable law, if any, then, in that event,
notwithstanding anything to the contrary in this Agreement or any other
agreement entered into in connection with this Agreement, it is agreed as
follows: (i) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
Purchaser under this Agreement or under any other agreement entered into in
connection with this Agreement shall under no


 
19
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

Annex D




circumstances exceed the Highest Lawful Rate and any excess shall be canceled
automatically and, if theretofore paid, shall at the option of Purchaser be
applied on the principal amount due Purchaser or refunded by Purchaser to the
Seller and (ii) in the event that the maturity of any amount due is accelerated
or in the event of any prepayment or repurchase, then such consideration that
constitutes interest under law applicable to Purchaser, may never include more
than the Highest Lawful Rate and excess interest, if any, to Purchaser, provided
for in this Agreement or otherwise shall be canceled automatically as of the
date of such acceleration, prepayment or repurchase and, of theretofore paid,
shall, at the option of Purchaser be credited by Purchaser on the principal
amount due to Purchaser or refunded by Purchaser to the Seller. All sums paid or
agreed to be paid to Purchaser for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted under applicable law, be amortized,
prorated, allocated and spread throughout the full term of the payments until
payment in full so that the rate or amount of interest or account of such
payments does not exceed the applicable usury ceiling.
SECTION 8.16 Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association (“WTNA”), not individually or personally
but solely as Receivables Trust Trustee of the Purchaser, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Purchaser is made and intended not as personal representations, undertakings and
agreements by WTNA but is made and intended for the purpose of binding only the
Purchaser, (c) nothing herein contained shall be construed as creating any
liability on WTNA, individually or personally, to perform any covenant either
expressed or implied contained herein of the Purchaser, all such liability, if
any, being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) WTNA has made no investigation as to
the accuracy or completeness of any representations and warranties made by the
Purchaser in this Agreement and (e) under no circumstances shall WTNA be
personally liable for the payment of any indebtedness or expenses of the
Purchaser or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Purchaser under
this Agreement or any other related documents.
SECTION 8.17 Effectiveness of Agreement. Notwithstanding anything to the
contrary herein, this Agreement, including each grant of security interest
hereunder and the representations, warranties, covenants and other obligations
of the Seller, the Purchaser and the Receivables Trust became effective on
August 8, 2017.
[signature page follows]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
CONN'S RECEIVABLES WAREHOUSE TRUST,
as Receivables Trust
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Receivables Trust Trustee
By:    
Name:
Title:
CONN’S RECEIVABLES WAREHOUSE, LLC,
as Purchaser


By:    
Name:
Title:
CONN APPLIANCES RECEIVABLES FUNDING, LLC,
as Seller


By:    
Name:
Title:


Solely with respect to Section 4.2.
CONN CREDIT I, LP,
as Original Seller
By:    
Name:
Title:







EXHIBIT A
BILL OF SALE
EFFECTIVE AS OF [________] [__], 20[__] (the “Effective Date”), FOR VALUE
RECEIVED, CONN APPLIANCES RECEIVABLES FUNDING, LLC (the “Seller”), pursuant to
the terms and conditions of the Second Receivables Purchase Agreement, dated as
of February 24, 2017 (as heretofore amended, the “Second Receivables Purchase
Agreement”), by and among the Seller, CONN'S RECEIVABLES WAREHOUSE TRUST (the
“Receivables Trust”) and CONN'S RECEIVABLES WAREHOUSE, LLC (the “Purchaser”),
does hereby grant a security interest, sell, assign, transfer and convey, at the
direction of the Purchaser, directly to the Receivables Trust, all of its right,
title and interest in, to and under the following:
1.    All rights (but not any obligations) to, in and under each Contract,
including all Receivables related thereto and all Collections received thereon
after the applicable Cut-Off Date, reflected on the Schedule of Receivables set
forth on Exhibit A hereto, including the 2018-PV2 Ineligible Receivables set
forth in Schedule 1 thereto;
2.    All Related Security;
3.    The 2017-A First Receivables Purchase Agreement;
4.    The 2017-A Assignment of Assets, dated as of July 16, 2018, among Conn’s
Receivables 2017-A Trust, Conn’s Receivables Funding 2017-A, LLC and the Seller;
5.    All products and proceeds of the foregoing, including, without limitation,
insurance proceeds; and
5.6.    All Recoveries relating thereto.
TO HAVE AND TO HOLD the same unto the Purchaser and the Receivables Trust, their
successors and assigns, forever. The Cut-Off Date for the Receivables is
[________] [__], 20[__].June 30, 2018.
This Bill of Sale is made pursuant to and is subject to the terms and provisions
of the Second Receivables Purchase Agreement. Any capitalized terms used but not
defined in this Bill of Sale shall have the respective meanings assigned to
them, or incorporated into, the Second Receivables Purchase Agreement.
It is expressly understood and agreed by the parties hereto that (a) this Bill
of Sale is executed and delivered by Wilmington Trust, National Association
(“WTNA”), not individually or personally but solely as Receivables Trust Trustee
of the Receivables Trust, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Receivables Trust is made and intended not as
personal representations, undertakings and agreements by WTNA but is made and
intended for the purpose of binding only the Receivables Trust, (c) nothing
herein contained shall be construed as creating any liability on WTNA,
individually or personally, to perform any covenant either expressed or implied
contained herein of the Receivables Trust, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) WTNA has made no investigation as to the accuracy
or completeness of any representations and warranties made by the Receivables
Trust in this Bill of Sale and (e) under no circumstances shall WTNA be
personally liable for the payment of any indebtedness or expenses of the
Receivables Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Receivables Trust
under this Bill of Sale or any other related documents.


IN WITNESS WHEREOF, the Receivables Trust, the Seller and the Purchaser have
caused this instrument to be executed by one of its officers duly authorized to
be effective as of the date first above written.




CONN'S RECEIVABLES WAREHOUSE TRUST,
as Receivables Trust
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Receivables Trust Trustee
By:    
Name:
Title:
CONN’S RECEIVABLES WAREHOUSE, LLC,
as Purchaser


By:    
Name:
Title:
CONN APPLIANCES RECEIVABLES FUNDING, LLC,
as Seller


By:    
Name:
Title:



EXHIBIT A
SCHEDULE OF RECEIVABLES





SCHEDULE I
RECEIVABLES SCHEDULE
[Attached as Exhibit A to the Bill of Sale]




Schedule 1


2018-PV1 Ineligible Receivables







































SCHEDULE II
OFFICES WHERE BOOKS, RECORDS, ETC.
EVIDENCING RECEIVABLES ARE KEPT
4055 Technology Forest Blvd.
Suite 210, The Woodlands, TX, 77381





SCHEDULE III
LIST OF TRADE NAMES

CONN’S APPLIANCES RECEIVABLES FUNDING, LLC





SCHEDULE IV


2018-PV1 INELIGIBLE RECEIVABLES


[Attached as Schedule 1 to Exhibit A to the Bill of Sale]














 
20
 
 
 
 
 
 
 


